Exhibit 10.8

Execution Version

SABINE PASS LNG PROJECT (PHASE 2)

ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT

Tank Contract Form of Agreement

 

Tank

Contractor:

   Diamond LNG LLC    Purchaser:    Sabine Pass LNG, L.P.       Address:    717
Texas Avenue Address:   

1221 McKinney

One Houston Center, Suite 3330

Houston, Texas 77010

     

Suite 3100

Houston, TX 77002

Contact:    Mr. Sam Saita    Contact:    Ed Lehotsky Telephone:    713-652-9250
   Telephone:    713-265-0206 Facsimile:    713-652-9346    Facsimile:   
713-659-5459 and:    Zachry Construction Corporation       Address:   

527 Logwood

San Antonio, Texas 78221

      Contact:    Mike Mosley       Telephone:    210-475-8411       Facsimile:
   210-475-8129      

This “Tank Contract” is dated effective as of the              day of July, 2006
(the “Effective Date”), between Sabine Pass LNG, L.P. (“PURCHASER”) and Zachry
Construction Corporation, a Delaware corporation (“Zachry”), and Diamond LNG
LLC, a Delaware limited liability company (“Diamond”) (Zachry and Diamond,
collectively “TANK CONTRACTOR,” and together with PURCHASER, each a “Party,” and
together the “Parties”) who hereby agree that all Work specified below shall be
performed by TANK CONTRACTOR in accordance with all the provisions of this Tank
Contract, consisting of the following “Tank Contract Documents”:

This Tank Contract Form of Agreement

Exhibit “A” – General Conditions

Exhibit “B” – Special Conditions

Exhibit “C” – Quantities, Pricing and Data

Exhibit “D” – Scope of Work

Exhibit “E” – Data Sheets and Drawings



--------------------------------------------------------------------------------

Exhibit “F” – Updated Bechtel Technical Specification List as of June 23, 2006

Exhibit “G” – RFI (Request For Information) List as of June 23, 2006

Exhibit “H” – Technical Clarification Sheets

Exhibit “I” – Diamond/MSI Deliverables and Approval Status as of June 23, 2006

Exhibit “J” – Updated Drawings and Tank Data Sheet as of June 23, 2006

Exhibit “K” – Design Basis

Exhibit “L” – Scope of Management Contractor’s Authority as Authorized
Representative

In Exhibits H and K references to SUBCONTRACTOR shall be to TANK CONTRACTOR;
references to CONTRACTOR shall be to PURCHASER; and references to OWNER shall be
to PURCHASER.

 

1. WORK TO BE PERFORMED: Except as specified elsewhere in the Tank Contract,
TANK CONTRACTOR shall furnish all plant; labor; materials; tools; supplies;
equipment; transportation; supervision; technical; professional and other
services; and shall perform all operations necessary and required to
satisfactorily:

Engineer, Procure and Construct the Phase 2 Tanks, in accordance with the Tank
Contract Documents.

 

2. SCHEDULE: The Work shall be performed in accordance with the dates set forth
in Special Condition 8, SCOPE, COMMENCEMENT, PROGRESS AND COMPLETION OF THE
WORK.

 

3. COMPENSATION: As full consideration for the satisfactory performance by TANK
CONTRACTOR of this Tank Contract, PURCHASER shall pay to TANK CONTRACTOR the
Tank Contract Price in accordance with the amounts set forth in Exhibit “C” and
the payment provisions of this Tank Contract.

 

4. JOINT AND SEVERAL OBLIGATIONS: Zachry and Diamond each shall be jointly and
severally obligated and liable to PURCHASER to fulfill fully and timely all of
TANK CONTRACTOR’s agreements, liabilities, obligations and responsibilities
under the Tank Contract. Without limiting the foregoing, (a) in the event Zachry
becomes a debtor in a bankruptcy case commenced under Chapter 7 or Chapter 11 of
the United States Bankruptcy Code or under any other insolvency, liquidation, or
debt relief statute, then Diamond shall continue to be obligated and liable to
PURCHASER to fulfill fully and timely all of TANK CONTRACTOR’s agreements,
liabilities, obligations and responsibilities under the Tank Contract (including
performing in accordance with the Milestone Time Schedule and Tank Contract
Schedule) and (b) in the event Diamond becomes a debtor in a bankruptcy case
commenced under Chapter 7 or Chapter 11 of the United States Bankruptcy Code or
under any other insolvency, liquidation, or debt relief statute, then Zachry
shall continue to be obligated and liable to PURCHASER to fulfill fully and
timely all of TANK CONTRACTOR’s agreements, liabilities, obligations and
responsibilities under the Tank Contract (including performing in accordance
with the Milestone Time Schedule and Tank Contract Schedule); in each case
regardless of (x) any delays that may result from or be attributed to such
bankruptcy case, (b) whether the

 

Page 2 of 3



--------------------------------------------------------------------------------

Tank Contract is assumed or rejected as an executory contract by the debtor or
trustee, as the case may be, in such bankruptcy case, or (c) the timing or
effective date of any such assumption or rejection.

 

5. PARENT GUARANTEES. On or before the execution of this Tank Contract,
Mitsubishi Heavy Industries Ltd., a Japanese corporation, will execute the
guarantee agreement with respect to the obligations of Diamond under the Tank
Contract in the form attached as Exhibit “B” Appendix B-5. Mitsubishi Heavy
Industries Ltd. shall be referred to as “Guarantor.”

This Tank Contract embodies the entire agreement between PURCHASER and TANK
CONTRACTOR with respect to the subject matter herein and supersedes all other
writings. The Parties shall not be bound by or be liable for any statement,
representation, promise, inducement or understanding not set forth herein.

 

PURCHASER:    TANK CONTRACTOR: Sabine Pass LNG, L.P.    Diamond LNG LLC

Authorized

Signature:

 

/s/ Stanley C. Horton

  

Authorized

Signature:

 

/s/ Sam Saita

Print Name:   Stanley C. Horton    Print Name:   Sam Saita Print Title:   Chief
Executive Officer    Print Title:   Vice President      Zachry Construction
Corporation     

Authorized

Signature:

 

/s/ Stephen H. Edman

     Print Name:   Stephen H. Dedman      Print Title:   Vice President

 

Page 3 of 3



--------------------------------------------------------------------------------

Execution Version

SABINE PASS LNG TERMINAL PROJECT (PHASE 2)

EXHIBIT “A”

ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT

GENERAL CONDITIONS

TABLE OF CONTENTS

 

GC

  

Title

   Page

GC-1

  

INDEPENDENT CONTRACTOR

   3

GC-2

  

AUTHORIZED REPRESENTATIVES

   3

GC-3

  

NOTICES

   3

GC-4

  

TANK CONTRACT INTERPRETATION

   4

GC-5

  

ORDER OF PRECEDENCE

   4

GC-6

  

STANDARDS AND CODES

   5

GC-7

  

LAWS AND REGULATIONS

   5

GC-8

  

PERMITS

   5

GC-9

  

TAXES

   6

GC-10

  

LABOR, PERSONNEL AND WORK RULES

   6

GC-11

  

COMMERCIAL ACTIVITIES

   8

GC-12

  

PUBLICITY AND ADVERTISING

   8

GC-13

  

SAFETY AND HEALTH

   8

GC-14

  

ENVIRONMENTAL REQUIREMENTS

   10

GC-15

  

SITE CONDITIONS AND NATURAL RESOURCES

   13

GC-16

  

DIFFERING SITE CONDITIONS

   13

GC-17

  

TITLE TO MATERIALS FOUND

   14

GC-18

  

SURVEY CONTROL POINTS AND LAYOUTS

   14

GC-19

  

TANK CONTRACTOR’S WORK AREA

   14

GC-20

  

CLEANING UP

   15

GC-21

  

COOPERATION WITH OTHERS AND NO interference with PHASE 1 facility

   15

GC-22

  

RESPONSIBILITY FOR WORK, SECURITY AND PROPERTY

   16

GC-23

  

TANK CONTRACTOR’S PLANT, EQUIPMENT AND FACILITIES

   18

GC-24

  

ILLUMINATION

   18

GC-25

  

USE OF COMPLETED PORTIONS OF WORK

   18

GC-26

  

USE OF purchaser’s CONSTRUCTION EQUIPMENT OR FACILITIES

   19

GC-27

  

FIRST AID FACILITIES

   20

GC-28

  

INSPECTION, QUALITY SURVEILLANCE, REJECTION OF MATERIALS AND WORKMANSHIP

   20

GC-29

  

TESTING

   21

GC-30

  

EXPEDITING

   21

GC-31

  

FORCE MAJEURE

   21



--------------------------------------------------------------------------------

GC-32

  

CHANGES

   23

GC-33

  

DISPUTES

   27

GC-34

  

TITLE AND RISK OF LOSS

   27

GC-35

  

QUALITY ASSURANCE PROGRAM

   30

GC-36

  

RECORDS AND AUDIT

   30

GC-37

  

WARRANTY / DEFECT CORRECTION PERIOD

   32

GC-38

  

BACKCHARGES

   36

GC-39

  

INDEMNITY

   36

GC-40

  

PATENT AND INTELLECTUAL PROPERTY INDEMNITY

   42

GC-41

  

RIGHT TO WORK PRODUCT

   43

GC-42

  

ASSIGNMENTS AND SUBCONTRACTS

   45

GC-43

  

NONDISCLOSURE

   47

GC-44

  

SUSPENSION

   48

GC-45

  

TERMINATION FOR DEFAULT

   49

GC-46

  

OPTIONAL TERMINATION

   52

GC-47

  

ACCEPTANCE AND COMPLETION

   53

GC-48

  

COOPERATION WITH LENDER

   55

GC-49

  

ENGINEERING AND DESIGN RESPONSIBILITIES OF TANK CONTRACTOR

   56

GC-50

  

NON-WAIVER

   56

GC-51

  

SEVERABILITY

   56

GC-52

  

SURVIVAL

   56

GC-53

  

EQUAL EMPLOYMENT OPPORTUNITY

   56

 

Page 2 of 57



--------------------------------------------------------------------------------

SABINE PASS LNG TERMINAL PROJECT (PHASE 2)

EXHIBIT “A”

ENGINEER, PROCURE AND CONSTRUCT LNG TANK CONTRACT GENERAL CONDITIONS

GC-1 INDEPENDENT CONTRACTOR

 

1.1 TANK CONTRACTOR represents that it is fully experienced, properly qualified,
registered, licensed, equipped, organized, and financed to perform the Work
under this Tank Contract. TANK CONTRACTOR shall act as an independent contractor
and not as the agent of PURCHASER in performing this Tank Contract, maintaining
complete control over its employees and all of its associates, Subcontractors
and Subsubcontractors. Nothing contained in this Tank Contract or any
Subcontract or Subsubcontract awarded by TANK CONTRACTOR shall create any
contractual relationship between any Subcontractor or Subsubcontractor and
PURCHASER. TANK CONTRACTOR shall perform the Work using Good Engineering and
Construction Practices and subject to compliance with the Tank Contract.

GC-2 AUTHORIZED REPRESENTATIVES

 

2.1 Before starting any Work, TANK CONTRACTOR shall designate in writing an
authorized representative acceptable to PURCHASER to represent and act for TANK
CONTRACTOR and shall specify any and all limitations of such representative’s
authority. PURCHASER agrees that TANK CONTRACTOR’s Key Personnel are acceptable
to PURCHASER. Such representative shall be present or be represented at the
Phase 2 Tank Site at all times when Work is in progress and shall be empowered
to receive communications in accordance with this Tank Contract on behalf of
TANK CONTRACTOR. During periods when the Work is suspended, arrangements shall
be made for an authorized representative acceptable to PURCHASER for any
emergency work that may be required. All communications given to the authorized
representative by PURCHASER in accordance with this Tank Contract shall be
binding upon TANK CONTRACTOR. PURCHASER shall designate in writing one or more
representatives to represent and act for PURCHASER and to receive communications
from TANK CONTRACTOR. Notification of changes of authorized representatives for
either PURCHASER or TANK CONTRACTOR shall be provided in advance, in writing, to
the other Party.

GC-3 NOTICES

 

3.1 Any notices required hereunder shall be in writing and may be served either
personally on the authorized representative of the receiving Party at the Phase
2 Tank Site, by facsimile, by courier or express delivery, or by certified mail
to the facsimile number or address of that Party or at such facsimile number or
address as may have been directed by written notice.

 

Page 3 of 57



--------------------------------------------------------------------------------

GC-4 TANK CONTRACT INTERPRETATION

 

4.1 All questions concerning interpretation or clarification of this Tank
Contract or applicable standards and codes, including the discovery of
conflicts, discrepancies, errors or omissions, or the acceptable performance
thereof by TANK CONTRACTOR, shall be immediately submitted in writing to
PURCHASER for resolution. At all times TANK CONTRACTOR shall proceed with the
Work in accordance with the determinations, instructions, and clarifications of
PURCHASER. TANK CONTRACTOR shall be solely responsible for requesting
instructions or interpretations and shall be solely liable for any costs and
expenses arising from its failure to do so.

GC-5 ORDER OF PRECEDENCE

 

5.1 All Tank Contract Documents and subsequently issued Change Orders and
amendments are essential parts of this Tank Contract and a requirement occurring
in one is binding as though occurring in all. In resolving conflicts,
discrepancies, or errors the following order of precedence shall be used:

 

  (1) Tank Contract Form of Agreement

 

  (2) Exhibit “B” – Special Conditions

 

  (3) Exhibit “A” – General Conditions

 

  (4) Exhibit “C” – Quantities, Pricing and Data

 

  (5) Exhibit “L” – Scope of Management Contractor’s Authority as Authorized
Representative

 

  (6) Exhibit “H” – Technical Clarification Sheets

 

  (7) Exhibit “G” – RFI (Request for Information) List as of June 23, 2006

 

  (8) Exhibit “J” – Updated Drawings and Tank Data Sheet as of June 23, 2006

 

  (9) Exhibit “I” – Diamond/MSI Deliverables and Approval Status as of June 23,
2006

 

  (10) Exhibit “F” – Updated Bechtel Technical Specification List as of June 23,
2006

 

  (11) Exhibit “D” – Scope of Work

 

  (12) Exhibit “E” – Data Sheets and Drawings

 

  (13) Exhibit “K” – Design Basis

 

Page 4 of 57



--------------------------------------------------------------------------------

GC-6 STANDARDS AND CODES

 

6.1 Wherever references are made in this Tank Contract to standards or codes in
accordance with which the Work under this Tank Contract is to be performed, the
edition or revision of the standards or codes current on the Effective Date of
this Tank Contract shall apply unless otherwise expressly stated. In case of
conflict between any referenced standards and codes and any Tank Contract
Documents, General Condition 4, titled TANK CONTRACT INTERPRETATION shall apply.

 

6.2 TANK CONTRACTOR shall, in preparation of its detail design, select the more
stringent of applicable local, national and international standards or codes of
practice, when not otherwise specified in the Tank Contract Documents or writing
by PURCHASER.

GC-7 LAWS AND REGULATIONS

 

7.1 All Applicable Laws in effect at the time the Work under this Tank Contract
is performed shall apply to TANK CONTRACTOR and its employees and
representatives.

 

7.2 If TANK CONTRACTOR discovers any discrepancy or inconsistency between this
Tank Contract and any Applicable Law, TANK CONTRACTOR shall immediately notify
PURCHASER in writing.

 

7.3 If during the term of this Tank Contract there is any Change in Law (but
excluding changes to Tax laws where such Taxes are based upon TANK CONTRACTOR’s
inventory, income, profits/losses or cost of finance) which become effective
after the Effective Date and which affect the cost or time of performance of
this Tank Contract, TANK CONTRACTOR shall immediately notify PURCHASER and
submit detailed documentation of such effect in terms of both time and cost of
performing the Tank Contract. If the Work is affected by such changes and
PURCHASER concurs with their effect, an equitable adjustment will be made
pursuant to General Condition 32, titled CHANGES.

GC-8 PERMITS

 

8.1 PURCHASER shall provide the Permits as set forth and limited to those
Permits identified in Special Condition 6, titled PURCHASER PERMITS.

 

8.2 TANK CONTRACTOR shall procure and pay for all TANK CONTRACTOR Permits, and
shall furnish any documentation, bonds, security or deposits required to permit
performance of the Work. An allowance of Two Thousand U.S. Dollars (US $2,000)
is included in the Tank Contract Price, and if the actual cost of TANK
CONTRACTOR Permits not listed in Exhibit “B” Appendix B-16 is greater or lesser
than such amount, a Change Order shall be issued increasing or decreasing, as
applicable, the Tank Contract Price.

 

8.3 TANK CONTRACTOR shall provide PURCHASER with copies of such TANK CONTRACTOR
Permits as soon as reasonably practicable after they are obtained. TANK
CONTRACTOR shall provide

 

Page 5 of 57



--------------------------------------------------------------------------------

information, assistance and documentation to PURCHASER as reasonably requested
in connection with the PURCHASER Permits; provided that such information,
assistance and documentation shall not include TANK CONTRACTOR’s provision of
information, testimony, documents or data by TANK CONTRACTOR employees under
oath (unless specifically authorized by TANK CONTRACTOR) and activities outside
the field of TANK CONTRACTOR’s expertise, training or experience of personnel
assigned to the performance of the Work under this Tank Contract (except to the
extent provided for by Change Order issued pursuant to General Condition 32,
titled CHANGES). PURCHASER agrees to cooperate as reasonably requested by TANK
CONTRACTOR in the obtaining of TANK CONTRACTOR Permits.

GC-9 TAXES

 

9.1 Subject to the Louisiana Sales and Use Tax Allowance in SC-43.5, the Tank
Contract Price includes all Taxes and TANK CONTRACTOR shall pay all Taxes,
levies, duties and assessments of every nature due in connection with the Work
under this Tank Contract and shall make any and all payroll deductions and
withholdings required by Applicable Law, and hereby indemnifies and holds
harmless PURCHASER Group from any liability on account of any and all such
Taxes, levies, duties, assessments and deductions.

GC-10 LABOR, PERSONNEL AND WORK RULES

 

10.1 Design Activities

 

  (1) PURCHASER’S written approval of all TANK CONTRACTOR personnel assigned to
perform the Work shall be a condition precedent to payment of their costs. TANK
CONTRACTOR shall submit resumes for each individual setting forth educational
and professional qualifications, experience, tasks to be performed, position,
and compensation. TANK CONTRACTOR shall verify all academic degrees and
professional credentials and certifies the accuracy of any TANK CONTRACTOR
submitted qualifications. PURCHASER agrees that all TANK CONTRACTOR personnel
pre-approved by PURCHASER and identified as Key Personnel herein shall be
acceptable to PURCHASER.

 

  (2) PURCHASER shall review and approve or reject assignments for cause within
ten (10) Days. Approval of assignments shall not relieve TANK CONTRACTOR of the
full responsibilities of employer and shall create no direct relationship
between the individual and PURCHASER.

 

  (3) TANK CONTRACTOR shall assign only competent and qualified personnel and
shall at all times be solely responsible for their work quality. PURCHASER may
request the removal of individual employees for cause at any time and TANK
CONTRACTOR agrees to comply and to promptly provide acceptable replacement
personnel.

 

Page 6 of 57



--------------------------------------------------------------------------------

10.2 Procurement and Construction Activities

 

  (1) TANK CONTRACTOR shall employ only competent and skilled personnel to
perform the Work and shall remove from the Site any TANK CONTRACTOR personnel
determined to be unfit or to be acting in violation of any provision of this
Tank Contract. TANK CONTRACTOR is responsible for maintaining labor relations in
such manner that there is harmony among workers and shall comply with and
enforce Phase 1 and Phase 2 Project and Phase 2 Tank Site procedures,
regulations, work rules and work hours established by PURCHASER. Such procedures
will be furnished in writing to TANK CONTRACTOR. If, after the Effective Date,
PURCHASER changes or modifies such procedures and such changes cause a change in
the Work affecting the cost or the Tank Contract Schedule, TANK CONTRACTOR shall
be entitled to seek relief in accordance with General Condition 32, titled
CHANGES.

 

  (2) PURCHASER may deny access for reasonable cause to the Phase 2 Tank Site to
any individual by written notice to TANK CONTRACTOR. In the event an employee is
excluded from the Phase 2 Tank Site, TANK CONTRACTOR shall promptly replace such
individual with another who is fully competent and skilled to perform the Work.

 

  (3) TANK CONTRACTOR is responsible for maintaining labor relations in such
manner that, so far as reasonably practicable, there is harmony among workers.
TANK CONTRACTOR and its Subcontractors and Subsubcontractors shall conduct their
labor relations in accordance with the recognized prevailing local area
practices. TANK CONTRACTOR shall inform PURCHASER promptly of any labor dispute,
anticipated labor dispute, request or demand by a labor organization, its
representatives or members which may reasonably be expected to affect the Work.
TANK CONTRACTOR shall not be bound by any organized labor agreements or project
specific labor agreements. TANK CONTRACTOR further agrees to inform PURCHASER,
before any commitments are made, during the negotiations of any agreements or
understandings with local or national labor organizations.

 

  (4) Notwithstanding the foregoing, PURCHASER shall not have any liability and
TANK CONTRACTOR agrees to release, indemnify, defend and hold harmless the
PURCHASER Group from and against any and all claims, causes of action, damages,
losses, cost and expenses (including all reasonable attorneys’ fees and
litigation or arbitration expenses) and liabilities, of whatsoever kind or
nature, which may directly or indirectly arise or result from TANK CONTRACTOR or
any Subcontractor or Subsubcontractor choosing to terminate the employment of
any such employee (including any Key Person) or remove such employee from the
Project who fails to meet the foregoing requirements following a request by
PURCHASER to have such employee removed from the Work. Any such employee shall
be replaced at the cost and expense of TANK CONTRACTOR or the relevant
Subcontractor or Subsubcontractor.

 

Page 7 of 57



--------------------------------------------------------------------------------

GC-11 COMMERCIAL ACTIVITIES

 

11.1 Neither TANK CONTRACTOR nor its employees shall establish any commercial
activity or issue concessions or permits of any kind to any Person for
establishing commercial activities on the Site or any other lands owned or
controlled by PURCHASER.

GC-12 PUBLICITY AND ADVERTISING

 

12.1 Neither TANK CONTRACTOR nor its Subcontractors or Subsubcontractors shall
make any announcement, take any photographs of any part of the Phase 2 Facility
for publicity or advertising purposes, issue a press release, advertisement,
publicity material, financial document or similar matter or participate in a
media interview that mentions or refers to the Work or any part of the Phase 2
Facility or release any information concerning this Tank Contract, or the Phase
1 or Phase 2 Project, or any part thereof to any member of the public, press,
business entity, or any official body unless prior written consent is obtained
from PURCHASER, which shall not be unreasonably withheld.

GC-13 SAFETY AND HEALTH

 

13.1 TANK CONTRACTOR shall be responsible for conducting operations under this
Tank Contract to avoid risk of harm to the health and safety of persons and
property and for inspecting and monitoring all its equipment, materials and work
practices to ensure compliance with its obligations under this Tank Contract.

 

13.2 TANK CONTRACTOR shall be responsible for developing and implementing a
Safety and Health Plan (S&H Plan) pursuant to the terms of this Tank Contract.
TANK CONTRACTOR’s S&H Plan shall as a minimum conform and comply with:

 

  (1) Applicable Law governing safety and health in the workplace;

 

  (2) TANK CONTRACTOR’s specific Scope of Work under this Tank Contract; and

 

  (3) PURCHASER’s safety and health standards as set forth in Special Condition
11, titled SAFETY, HEALTH AND SECURITY REQUIREMENTS, as well as PURCHASER’s S&H
Plan, including revisions thereto issued by PURCHASER in writing. If TANK
CONTRACTOR considers any such revision made after the Effective Date to be a
change affecting cost or the Tank Contract Schedule, TANK CONTRACTOR shall
comply with the requirements of this Tank Contract and shall be entitled to seek
relief in accordance with General Condition 32, titled CHANGES.

 

  (4) Operating Plant Procedures developed for the Phase 1 Facility and
applicable to the Phase 2 Facility, or any portions thereof, and delivered to
TANK CONTRACTOR after the Effective Date. If the Operating Plant Procedures
cause a change in the Work affecting the cost or the

 

Page 8 of 57



--------------------------------------------------------------------------------

Tank Contract Schedule, TANK CONTRACTOR shall be entitled to seek relief in
accordance with General Condition 32, titled CHANGES.

 

13.3 Within thirty (30) Days after Effective Date and in any event prior to
commencing Work at the Phase 2 Tank Site, TANK CONTRACTOR shall submit its S&H
Plan to PURCHASER for review and approval.

 

13.4 To the extent allowed by Applicable Law, TANK CONTRACTOR shall assume all
responsibility and liability with respect to all matters regarding the safety
and health of its employees and the employees of Subcontractors and
Subsubcontractors with respect to the risks under this Tank Contract.

 

13.5 TANK CONTRACTOR’s failure to correct any unsafe condition or unsafe act by
TANK CONTRACTOR or any Subcontractors or Subsubcontractors may, at the sole
discretion of PURCHASER, be grounds for an order by PURCHASER to stop the
affected Work or operations until the unsafe act or condition is corrected to
PURCHASER’s satisfaction at TANK CONTRACTOR’s expense.

 

13.6 If the unsafe act or condition continues despite notice and reasonable
opportunity to affect a resolution, PURCHASER may, at its sole discretion,
correct the unsafe act or condition at TANK CONTRACTOR’s expense pursuant to
General Condition 38, titled BACKCHARGES or terminate this Tank Contract
pursuant to General Condition 45, titled TERMINATION FOR DEFAULT.

 

13.7 TANK CONTRACTOR shall assign to the Phase 2 Tank Site one (or more as
necessary for compliance with the terms of this clause) safety representative(s)
acceptable to PURCHASER. Such safety representative(s) shall be physically
located at the Phase 2 Tank Site, shall have authority for correcting unsafe
acts or conditions by TANK CONTRACTOR or any Subcontractors and
Subsubcontractors, and shall participate in periodic safety meetings with
PURCHASER. TANK CONTRACTOR shall instruct its personnel on the requirements of
TANK CONTRACTOR’s S&H Plan and coordinate with other contractors and
subcontractors at the Phase 1 and Phase 2 Sites on safety matters required for
the Work.

 

13.8 Unless otherwise specified by PURCHASER, TANK CONTRACTOR shall furnish all
safety equipment required for the Work, require the use of such safety
equipment, and provide safety instructions to its employees. All safety
equipment must be manufactured to a standard acceptable to PURCHASER as set
forth in Special Condition 11, titled SAFETY, HEALTH AND SECURITY REQUIREMENTS.

 

13.9 TANK CONTRACTOR shall maintain accident and injury records as required by
Applicable Law. Such records will be made available to PURCHASER upon request.
TANK CONTRACTOR shall furnish PURCHASER with a weekly and monthly summary of
accidents, injuries, and labor hours lost to work-related injuries of its
employees and employees of all Subcontractors and Subsubcontractors in a form
and format designated by PURCHASER.

 

13.10 TANK CONTRACTOR shall immediately report to PURCHASER any death, injury or
damage to property incurred or caused by TANK CONTRACTOR or any Subcontractors
or Subsubcontractors. In

 

Page 9 of 57



--------------------------------------------------------------------------------

addition, in the event of any safety incident involving a significant
non-scheduled event such as fires, explosions or mechanical failures, or in the
event of any safety incident involving non-scheduled LNG or Natural Gas releases
or unusual over-pressurizations of which TANK CONTRACTOR is aware, TANK
CONTRACTOR shall provide a written report to PURCHASER within eight (8) hours of
the occurrence of such incident; provided, however, notification shall be
provided to PURCHASER immediately if the incident is of significant magnitude to
threaten public or employee safety or interrupt the Work.

GC-14 ENVIRONMENTAL REQUIREMENTS

 

14.1 Throughout performance of the Work, TANK CONTRACTOR shall conduct all
operations in such a way as to minimize impact upon the natural environment and
prevent any spread or release of Hazardous Materials.

 

14.2 TANK CONTRACTOR shall:

 

  (1) Comply with Applicable Law governing environmental requirements and
conduct the Work based on the requirements of this Tank Contract, including
compliance with Permit requirements and Project plans and approvals.

 

  (2) Provide all documentation required by all levels of Governmental
Instrumentality authority or PURCHASER concerning environmental requirements.

 

  (3) Provide and maintain effective planning and field control measures for the
following activities:

Wastewater discharges to land, surface water, or groundwater,

Extraction/supply of water;

Storm water management;

Spill prevention and response;

Erosion and sedimentation control;

Air emissions and dust control;

Noise control;

Waste and hazardous waste management; and

Work area restoration, including re-vegetation.

 

Page 10 of 57



--------------------------------------------------------------------------------

These measures shall include obtaining certifications; conducting requisite
analyses and monitoring of such activities as required by the Tank Contract
Documents, Permit conditions or other Applicable Law; utilizing appropriate
equipment; and proceeding in accordance with Permit requirements.

 

  (4) Be responsible for developing and maintaining a written Environmental
Compliance Plan in accordance with TANK CONTRACTOR’s established practices,
including but not limited to compliance with Applicable Law and the requirements
of the Project Construction Environmental Control Plan (CECP) (the CECP for the
Phase 1 Project is attached as Appendix B-8; PURCHASER, working with Management
Contractor, will develop a Phase 2 Project CECP for the Phase 2 Project, which
shall be substantially similar to the CECP for the Phase 1 Project). TANK
CONTRACTOR shall have sole responsibility for implementing and enforcing its
Environmental Compliance Plan.

 

  (5) Submit its written Environmental Compliance Plan to PURCHASER for review
thirty (30) Days after the Effective Date and in any event prior to commencing
Work at the Phase 2 Tank Site. PURCHASER’s review of TANK CONTRACTOR’s plan
shall not relieve TANK CONTRACTOR of its obligation under this Tank Contract or
as imposed by Applicable Law and TANK CONTRACTOR shall be solely responsible for
the adequacy of its Environmental Compliance Plan.

 

  (6) Comply with all access restrictions, including prohibitions on access to
certain areas on or adjacent to the Phase 2 Tank Site and require its personnel
and those of its Subcontractors and Subsubcontractors to comply with all signage
and flagging related to such restricted areas. Restricted areas may include, but
are not limited to: designated wetlands; environmental mitigation study areas;
cultural/historical/archaeological sites; and designated fish, wildlife, or
vegetative habitat.

 

  (7) Require that its personnel do not hunt, fish, feed, capture, extract, or
otherwise disturb aquatic, animal, or vegetative species within the Phase 2
Project boundary or while performing any tasks in performance of the Work.

 

  (8) Not proceed with any renovation or demolition Work until asbestos surveys
and notifications have been completed to the appropriate regulatory agencies, in
accordance with the division of responsibility outlined in the Project’s CECP
and PURCHASER specifically authorizes that Work to proceed. Should asbestos
containing materials be uncovered during TANK CONTRACTOR’s Work, the provisions
of subclause (9) below shall apply.

 

  (9) Immediately stop Work in any area where contaminated soil indicators (such
as odor or appearance), unknown containers, piping, underground storage tanks,
or similar structures are discovered; or any other materials, which are
reasonably suspected to be Hazardous Materials.

 

Page 11 of 57



--------------------------------------------------------------------------------

TANK CONTRACTOR shall then immediately notify PURCHASER and the stop work area
shall be determined by PURCHASER and confirmed in writing. Activity in the stop
work area shall only resume upon PURCHASER’s written approval.

 

  (10) Immediately stop Work in any area where cultural resources or artifacts
with archaeological or historical value are discovered, and immediately notify
PURCHASER. The stopped Work shall proceed in the manner set forth in subclause
(9) above. No artifacts, items, or materials shall be disturbed or taken from
the area of discovery. Neither TANK CONTRACTOR nor any Subcontractor or
Subsubcontractor shall have property rights to such artifacts, items, or
materials, which shall be secured and guarded until turned over to PURCHASER or
the appropriate Governmental Instrumentalities. TANK CONTRACTOR shall also
require that its personnel and those of its Subcontractors and Subsubcontractors
comply with this provision and respect all historic and archaeological sites in
the area. TANK CONTRACTOR will be entitled to seek relief in accordance with
General Condition 32, titled CHANGES, in connection with stoppage of Work
pursuant to this subparagraph.

 

  (11) Manage, store, and dispose of all Hazardous Materials brought to the Site
or generated by TANK CONTRACTOR, Subcontractors and Subsubcontractors during
performance of the Work in accordance with Applicable Law (for U.S. projects
this includes Resource and Conservation Recovery Act (RCRA) regulations and
state special and Hazardous Material programs) and as outlined in the Project
CECP. This includes, but is not limited to: waste minimization; Hazardous
Material generator registration; Hazardous Materials inventory with Material
Safety Data Sheets (MSDS) for each Hazardous Material on site; employee
training; Hazardous Material spill management and reporting; proper storage of
Hazardous Materials; equipment decontamination; onsite and offsite transport of
Hazardous Materials; and selection and use of offsite final disposal facilities.
For purposes of this paragraph, the term “generated” refers to all materials
purchased by or brought to the Site by TANK CONTRACTOR or its Subcontractors or
Subsubcontractors and does not mean stirring up, disturbing or otherwise
releasing pre-existing Hazardous Materials. As between PURCHASER and TANK
CONTRACTOR, PURCHASER will be responsible for all other Hazardous Materials
present or occurring on the Site, provided that this sentence shall not relieve
Diamond of any of its responsibilities or liabilities with respect to the Phase
1 Project. PURCHASER will provide TANK CONTRACTOR with a copy of all
environmental reports with respect to the Site that were produced by or on
behalf of PURCHASER prior to the Effective Date.

 

14.3 TANK CONTRACTOR shall deliver to PURCHASER (i) notice of any pending or
threatened material environmental claim with respect to the Phase 2 Project, and
(ii) promptly upon their becoming available, copies of written communications
with any Governmental Instrumentality relating to any such material
environmental claim.

 

Page 12 of 57



--------------------------------------------------------------------------------

14.4 TANK CONTRACTOR’s obligations under General Condition 39, titled INDEMNITY,
apply to any liability arising in connection with or incidental to TANK
CONTRACTOR’s performance or failure to perform as provided in this clause.

GC-15 SITE CONDITIONS AND NATURAL RESOURCES

 

15.1 TANK CONTRACTOR shall have the sole responsibility for satisfying itself
concerning the nature and location of the Work and the general and local
conditions, including but not limited to the following:

 

  (1) Transportation, access, disposal, handling and storage of materials;

 

  (2) Availability, cost and quality of labor (subject to SC-45), water,
electric power and road conditions;

 

  (3) Climatic conditions, tides, and seasons;

 

  (4) River hydrology and river stages;

 

  (5) Physical conditions at the Phase 2 Tank Site and the Phase 2 Project area
as a whole (subject to GC-16);

 

  (6) Topography and ground surface conditions; and

 

  (7) Equipment and facilities needed preliminary to and during the performance
of the Work.

The failure of TANK CONTRACTOR to acquaint itself with any applicable conditions
will not relieve TANK CONTRACTOR of the responsibility for properly estimating
the difficulties, time or cost of successfully performing TANK CONTRACTOR’s
obligations under this Tank Contract.

GC-16 DIFFERING SITE CONDITIONS

 

16.1 If TANK CONTRACTOR encounters Subsurface Soil Conditions that (i) are
materially different from the information regarding such Subsurface Soil
Conditions as indicated in the Geotechnical Reports (including the encountering
of Subsurface Soil Conditions that could not reasonably be anticipated by TANK
CONTRACTOR using GECP and based on the information provided in the above
Geotechnical Reports) and (ii) adversely affects (a) TANK CONTRACTOR’s costs of
performance of the Work, or (b) TANK CONTRACTOR’s ability to perform any
material obligation under this Tank Contract, TANK CONTRACTOR shall be entitled
to seek relief in accordance with General Condition 32, titled CHANGES, provided
that TANK CONTRACTOR immediately notifies PURCHASER in writing before proceeding
with any Work that TANK CONTRACTOR believes constitutes a differing site
condition.

 

Page 13 of 57



--------------------------------------------------------------------------------

16.2 PURCHASER will then investigate such condition and make a written
determination. If PURCHASER determines that such condition does constitute a
differing site condition, TANK CONTRACTOR may then, pursuant to General
Condition 32, titled CHANGES, submit a written proposal for an equitable
adjustment setting forth the impact of such differing site condition. Failure of
TANK CONTRACTOR to give prompt notice of the differing site condition (in no
event shall such notice be given later than ten (10) Days after encountering
such condition) shall be grounds for rejection of the claim to the extent
PURCHASER is prejudiced by such delay.

GC-17 TITLE TO MATERIALS FOUND

 

17.1 The title to water, soil, rock, gravel, sand, minerals, timber, and any
other materials developed or obtained in the excavation or other operations of
TANK CONTRACTOR or any Subcontractor or Subsubcontractor and the right to use
said materials or dispose of same is hereby expressly reserved by PURCHASER and
its Affiliates. TANK CONTRACTOR may, at the sole discretion of PURCHASER, be
permitted, without charge, to use in the Work any such materials that meet the
requirements of this Tank Contract.

GC-18 SURVEY CONTROL POINTS AND LAYOUTS

Prior to the date TANK CONTRACTOR first mobilizes to the Phase 2 Tank Site,
PURCHASER will establish on the Site the centerpoint of Tank S-104 and Tank
S-105, north arrow and an elevation benchmark, which benchmark shall remain in
place for the duration of the Work related to Tank S-104 and Tank S-105. The
benchmark shall be located on or near the point designated in the diagram
attached hereto as Exhibit “B,” Appendix B-13.

 

18.1 TANK CONTRACTOR shall complete the layout of all Work and shall be
responsible for execution of the Work in accordance with the centerpoint, north
arrow and benchmark, subject to such modifications as PURCHASER may require as
Work progresses.

 

18.2 If TANK CONTRACTOR or any Subcontractor or Subsubcontractor moves or
destroys or renders inaccurate the centerpoint or benchmark, such center point
or benchmark shall be replaced by PURCHASER at TANK CONTRACTOR’s expense. No
separate payment will be made for survey Work performed by TANK CONTRACTOR.

GC-19 TANK CONTRACTOR’S WORK AREA

 

19.1 TANK CONTRACTOR’s work area shall be the Phase 2 Tank Site, as set forth in
the diagram attached hereto as Exhibit “B,” Appendix B-13. TANK CONTRACTOR shall
confine its operations to the Phase 2 Tank Site. Should TANK CONTRACTOR find it
necessary or advantageous to use any additional area off the Phase 2 Tank Site
for any purpose whatsoever, TANK CONTRACTOR shall, at its expense, provide and
make its own arrangements for the use of such additional off-site areas. TANK

 

Page 14 of 57



--------------------------------------------------------------------------------

CONTRACTOR shall not perform any Work at the Phase 1 Site or at any areas of the
Phase 2 Site except for the Phase 2 Tank Site or as permitted by PURCHASER in
writing.

GC-20 CLEANING UP

 

20.1 TANK CONTRACTOR shall, at all times, keep the Phase 2 Tank Site in a neat,
clean and safe condition. Upon completion of any portion of the Work, TANK
CONTRACTOR and any Subcontractors and Subsubcontractors shall promptly remove
from the work area all equipment, construction plant, temporary structures and
surplus materials not to be used at or near the same location during later
stages of the Work.

 

20.2 Upon completion of the Work and prior to final payment, TANK CONTRACTOR
shall at its expense satisfactorily dispose of all rubbish, remove all plant,
buildings, equipment and materials belonging to TANK CONTRACTOR, Subcontractors
and Subsubcontractors and return to PURCHASER’s warehouse or Phase 2 Site
storage area all salvageable PURCHASER-supplied materials. TANK CONTRACTOR shall
leave the Phase 2 Tank Site in a neat, clean and safe condition.

 

20.3 In event of TANK CONTRACTOR’s failure to comply with the foregoing
requirements, PURCHASER may accomplish them at TANK CONTRACTOR’s expense.

GC-21 COOPERATION WITH OTHERS AND NO INTERFERENCE WITH PHASE 1 FACILITY

 

21.1 PURCHASER, other contractors and other subcontractors may be working at the
Site during the performance of this Tank Contract, and TANK CONTRACTOR’s Work or
use of certain facilities may be interfered with as a result of such concurrent
activities. PURCHASER reserves the right to require TANK CONTRACTOR to schedule
the order of performance of the Work in such a manner as will minimize
interference with work of any of the parties involved.

 

21.2 Notwithstanding anything to the contrary in the Tank Contract, TANK
CONTRACTOR shall perform the Work and TANK CONTRACTOR’s other obligations under
this Tank Contract so that it does not negatively impact the cost or schedule
for development of the Phase 1 Facility or those portions of the Phase 2
Facility not within the scope of this Tank Contract or otherwise interfere with
the construction or operation of the Phase 1 Facility. During the performance of
the Work or TANK CONTRACTOR’s other obligations under this Tank Contract, if an
unforeseen situation, other than Force Majeure, arises that could potentially
interfere with the operation of the Phase 1 Facility, TANK CONTRACTOR shall
provide to PURCHASER, as soon as possible but no later than ten (10) Days prior
to the time that TANK CONTRACTOR intends to perform such Work, a written plan
listing the potentially interfering Work and proposing in detail how such Work
will be performed to avoid interference with the operation of the Phase 1
Facility. Prior to performing such Work, PURCHASER and TANK CONTRACTOR shall
mutually agree upon a plan, including an applicable schedule for performance,
for TANK CONTRACTOR to execute such Work. If the unforeseen situation was not
caused by TANK CONTRACTOR and is not an

 

Page 15 of 57



--------------------------------------------------------------------------------

item for which TANK CONTRACTOR assumed the risk or bears responsibility, and if
compliance by TANK CONTRACTOR with this GC-21.2 causes a change in the Work
affecting the cost or the Tank Contract Schedule, TANK CONTRACTOR shall be
entitled to seek relief in accordance with General Condition 32, titled CHANGES.

GC-22 RESPONSIBILITY FOR WORK, SECURITY AND PROPERTY

 

22.1 Work in Progress, Equipment and Material.

 

  (1) TANK CONTRACTOR shall be responsible for and shall bear any and all risk
of loss or damage to Work (including equipment and materials) pursuant to
General Condition 34, titled TITLE AND RISK OF LOSS.

 

22.2 Delivery, Unloading and Storage. TANK CONTRACTOR’s responsibility for
materials and plant equipment required for the performance of this Tank Contract
shall include:

 

  (1) Procurement, importation and transportation to and from the Phase 2 Site
unless otherwise specified;

 

  (2) Receiving and unloading;

 

  (3) Storing in a secure place and in a manner subject to PURCHASER’s review.
Outside storage of materials and equipment subject to degradation by the
elements shall be in weathertight enclosures provided by TANK CONTRACTOR;

 

  (4) Delivering from storage to construction site all materials and plant
equipment as required;

 

  (5) Maintaining complete and accurate records for PURCHASER’s inspection of
all materials and plant equipment received, stored and issued for use in the
performance of the Tank Contract; and

 

  (6) LNG in-tank pumps shall be received and stored by PURCHASER or others
designated by PURCHASER until required by TANK CONTRACTOR, at which time they
shall be delivered to TANK CONTRACTOR.

 

22.3 Security

 

  (1) TANK CONTRACTOR shall at all times conduct all operations under this Tank
Contract in a manner to avoid the risk of loss, theft, or damage by vandalism,
sabotage or any other means to any equipment, materials, Work or other property
at the Phase 2 Site. TANK CONTRACTOR shall continuously inspect all equipment,
materials and Work to discover and determine any conditions, which might involve
such risks and shall be solely responsible for discovery, determination and
correction of any such conditions.

 

Page 16 of 57



--------------------------------------------------------------------------------

  (2) TANK CONTRACTOR shall comply with all security requirements for the Phase
1 Facility and the Phase 2 Facility. TANK CONTRACTOR shall cooperate with
Management Contractor and PURCHASER on all security matters and shall promptly
comply with any and all security arrangements for the Phase 1 Facility or the
Phase 2 Facility, including any Operating Plant Procedures. Such compliance with
these security requirements shall not relieve TANK CONTRACTOR of its
responsibility for maintaining proper security for the above noted items, nor
shall it be construed as limiting in any manner TANK CONTRACTOR’s obligation
with respect to Applicable Law and to undertake reasonable action to establish
and maintain secure conditions at the Phase 2 Tank Site. After the approval of
the Security Plan in accordance with SC-11, if PURCHASER requires TANK
CONTRACTOR to comply with any additional security requirements and they cause a
change in the Work affecting the cost or the Tank Contract Schedule, TANK
CONTRACTOR shall be entitled to seek relief in accordance with General Condition
32, titled CHANGES.

 

22.4 Property. TANK CONTRACTOR shall plan and conduct its operations so as not
to:

 

  (1) Enter upon lands in their natural state unless authorized by PURCHASER;

 

  (2) Damage, close or obstruct any utility installation, highway, road or other
property until Permits and the permission of PURCHASER therefore have been
obtained;

 

  (3) Disrupt or otherwise interfere with the operation of any pipeline,
telephone, electric transmission line, ditch or structure, which if buried or
hidden has been identified by PURCHASER, unless otherwise specifically
authorized by this Tank Contract; or

 

  (4) Damage or destroy cultivated and planted areas, and vegetation such as
trees, plants, shrubs, and grass on or adjacent to the premises which, as
determined by PURCHASER, do not interfere with the performance of this Tank
Contract. This includes damage arising from performance of Work through
operation of equipment or stockpiling of materials.

 

22.5 TANK CONTRACTOR shall not be entitled to any extension of time or
compensation on account of TANK CONTRACTOR’s failure to protect all facilities,
equipment, materials and other property as described herein. All costs in
connection with any repairs or restoration necessary or required by reason of
unauthorized obstruction, damage or use shall be borne by TANK CONTRACTOR,
except to the extent such costs arise out of the acts or omissions of PURCHASER,
Management Contractor and other Phase 1 or Phase 2 Site contractors and their
personnel.

 

Page 17 of 57



--------------------------------------------------------------------------------

GC-23 TANK CONTRACTOR’S PLANT, EQUIPMENT AND FACILITIES

 

23.1 TANK CONTRACTOR shall provide and use for the Work only such construction
plant and equipment as are capable of producing the quality and quantity of work
and materials required by this Tank Contract and within the time or times
specified in the Tank Contract Milestone Dates and Tank Contract Schedule.

 

23.2 Before proceeding with the Work, TANK CONTRACTOR shall furnish PURCHASER
with information and drawings relative to such equipment, plant and facilities
as PURCHASER may request. Upon written order of PURCHASER, TANK CONTRACTOR shall
discontinue operation of unsatisfactory plant, equipment or facilities and shall
either modify the unsatisfactory items or remove such items from the Phase 2
Tank Site.

 

23.3 TANK CONTRACTOR shall, at the time any equipment is moved onto the Phase 2
Tank Site, present to PURCHASER an itemized list of all equipment and tools,
including but not limited to power tools, welding machines, pumps and
compressors. Said list must include description and quantity, and serial number
where applicable. It is recommended that TANK CONTRACTOR identify its equipment
by color, decal and etching. Prior to removal of any or all equipment, TANK
CONTRACTOR shall clear such removal through PURCHASER. TANK CONTRACTOR shall not
remove construction plant, equipment or tools from the Phase 2 Tank Site before
the Work is finally accepted, without PURCHASER’s written approval.

GC-24 ILLUMINATION

 

24.1 When any Work is performed at night or where daylight is obscured, TANK
CONTRACTOR shall, at its expense (except for the cost of electricity, which
shall be provided by PURCHASER), provide artificial light sufficient to permit
Work to be carried on efficiently, satisfactorily and safely, and to permit
thorough inspection. During such time periods the access to the place of Work
shall also be clearly illuminated. All wiring for electric light and power shall
be installed and maintained in a safe manner and meet all applicable codes and
standards.

GC-25 USE OF COMPLETED PORTIONS OF WORK

 

25.1 Whenever, as determined by PURCHASER, any portion of the Work performed by
TANK CONTRACTOR is suitable for use prior to RFCD, PURCHASER may provide written
notice to TANK CONTRACTOR of PURCHASER’s intent to occupy and use such portion
of the Work, specifying the time and manner of PURCHASER’s intended occupation
and use. TANK CONTRACTOR shall respond to PURCHASER’s notice of intent to occupy
and use such portion of the Work, either agreeing to such occupation and use or
providing comments and requesting an alternative time and manner of occupation
and use. The Parties shall endeavor to agree on a time and manner of PURCHASER’s
intended occupation and use of the Work. If the Parties cannot agree, PURCHASER
shall have the right to occupy and use such portion of the Work upon giving TANK
CONTRACTOR five (5) Days notice of

 

Page 18 of 57



--------------------------------------------------------------------------------

such intended occupation and use. Occupation and use shall not constitute
acceptance, relieve TANK CONTRACTOR of its responsibilities, or act as a waiver
by PURCHASER of any terms of this Tank Contract.

 

25.2 TANK CONTRACTOR shall not be liable for normal wear and tear or for repair
of damage caused by any misuse during such occupancy or use by PURCHASER. If
such use increases the cost or time of performance of remaining portions of the
Work, TANK CONTRACTOR shall be entitled to seek an equitable adjustment in the
Tank Contract Price or Tank Contract Milestone Dates in accordance with General
Condition 32, titled CHANGES.

 

25.3 TANK CONTRACTOR shall not use any permanently installed equipment unless
PURCHASER approves such use in writing. When such use is approved, TANK
CONTRACTOR shall at TANK CONTRACTOR’s expense properly use and maintain and,
upon completion of such use, recondition such equipment as required to meet
specifications.

 

25.4 If PURCHASER exercises its right to occupy and use a portion of the Work
under GC-25.1, PURCHASER shall thereafter be responsible for risk of loss or
damage to the specific portion of the Work occupied and used by PURCHASER, and
unless the Parties agree otherwise, PURCHASER shall be responsible for safety
procedures with respect to the specific portion of the Work occupied and used by
PURCHASER; provided, however, notwithstanding the foregoing, TANK CONTRACTOR
shall remain fully responsible and liable to PURCHASER for its warranty and
guarantee obligations under the Tank Contract.

 

25.5 If PURCHASER exercises its rights to access, test or inspect the Work, such
activities shall not constitute occupation and use of the Work under this
General Condition 25.

GC-26 USE OF PURCHASER’S CONSTRUCTION EQUIPMENT OR FACILITIES

 

26.1 Where TANK CONTRACTOR requests PURCHASER and PURCHASER agrees to make
available to TANK CONTRACTOR certain equipment or facilities belonging to
PURCHASER for the performance of Work under the Tank Contract, the following
shall apply:

 

  (1) Equipment or facilities will be charged to TANK CONTRACTOR at agreed
rental rates;

 

  (2) PURCHASER will furnish a copy of the equipment maintenance and inspection
record and TANK CONTRACTOR shall maintain these records during the rental
period;

 

  (3) TANK CONTRACTOR shall assure itself of the condition of such equipment and
assume all risks and responsibilities during its use;

 

Page 19 of 57



--------------------------------------------------------------------------------

  (4) TANK CONTRACTOR shall, as part of its obligation under General Condition
39, titled INDEMNITY, release, defend, indemnify and hold harmless PURCHASER
Group from all claims, demands and liabilities arising from the use of such
equipment.

 

  (5) PURCHASER and TANK CONTRACTOR shall jointly inspect such equipment before
its use and upon its return. The cost of all necessary repairs or replacement
for damage other than normal wear shall be at TANK CONTRACTOR’s expense; and

 

  (6) If such equipment is furnished with an operator, the services of such
operator will be performed under the complete direction and control of TANK
CONTRACTOR and such operator shall be considered TANK CONTRACTOR’s employee for
all purposes other than the payment of wages, Workers’ Compensation Insurance or
other benefits.

GC-27 FIRST AID FACILITIES

 

27.1 Where PURCHASER has first-aid facilities at the Phase 2 Site it may, at its
option, make available its first-aid facilities for the treatment of employees
of TANK CONTRACTOR who may be injured or become ill while engaged in the
performance of the Work under this Tank Contract.

 

27.2 If first-aid facilities and/or services are made available to TANK
CONTRACTOR’s employees then, in consideration for the use of such facilities and
the receipt of such services, TANK CONTRACTOR hereby agrees:

 

  (1) To include as part of its obligation under General Condition 39, titled
INDEMNITY, the obligation to release, defend, indemnify and hold harmless
PURCHASER Group from all claims, demands and liabilities arising from the use of
such services or facilities; and

 

  (2) In the event any of TANK CONTRACTOR’s employees require off-site medical
services, including transportation thereto, to promptly pay for such services
directly to the providers thereof.

GC-28 INSPECTION, QUALITY SURVEILLANCE, REJECTION OF MATERIALS AND WORKMANSHIP

 

28.1 All material and equipment furnished and Work performed shall be properly
inspected by TANK CONTRACTOR at its expense, and shall at all times be subject
to quality surveillance and quality audit by PURCHASER or its authorized
representatives who, upon reasonable notice, shall be afforded full and free
access to the shops, factories or other places of business of TANK CONTRACTOR
and its Subcontractors and Subsubcontractors for such quality surveillance or
audit. TANK CONTRACTOR shall provide safe and adequate facilities, drawings,
documents and samples as requested, and shall provide assistance and cooperation
including stoppage of Work to perform such examination as may be necessary to
determine compliance with the requirements of this Tank Contract. Any Work
covered

 

Page 20 of 57



--------------------------------------------------------------------------------

prior to any necessary quality surveillance or test by PURCHASER, or any
surveillance or test of which PURCHASER gave TANK CONTRACTOR reasonable notice,
shall be uncovered and replaced at the expense of TANK CONTRACTOR if such
covering interferes with or obstructs such inspection or test. Failure of
PURCHASER to make such quality surveillance or to discover Defective design,
equipment, materials or workmanship shall not relieve TANK CONTRACTOR of its
obligations under this Tank Contract nor prejudice the rights of PURCHASER
thereafter to reject or require the correction of Defective Work in accordance
with the provisions of this Tank Contract.

 

28.2 If any Work is determined by PURCHASER to be Defective or not in
conformance with this Tank Contract the provisions of General Condition 37,
titled WARRANTY / DEFECT CORRECTION PERIOD shall apply.

GC-29 TESTING

 

29.1 Unless otherwise provided in the Tank Contract, testing of equipment,
materials or Work shall be performed by TANK CONTRACTOR at its expense and in
accordance with the requirements of this Tank Contract. Should PURCHASER direct
tests in addition to those required by this Tank Contract or re-tests due to no
fault of TANK CONTRACTOR, TANK CONTRACTOR will be given reasonable notice to
permit such testing. Such additional tests or re-tests will be at PURCHASER’s
expense.

 

29.2 Upon reasonable notice from PURCHASER, TANK CONTRACTOR shall furnish
samples as requested and shall provide reasonable assistance and cooperation
necessary to permit tests to be performed on materials or Work in place
including reasonable stoppage of Work during testing.

GC-30 EXPEDITING

 

30.1 The equipment and materials furnished and Work performed under this Tank
Contract shall be subject to expediting by PURCHASER or its representatives who
shall be afforded full and free access to the shops, factories and other places
of business of TANK CONTRACTOR and its Subcontractors and Subsubcontractors for
expediting purposes. As required by PURCHASER, TANK CONTRACTOR shall provide
detailed schedules and progress reports for use in expediting and shall
cooperate with PURCHASER in expediting activities.

GC-31 FORCE MAJEURE

 

31.1 If TANK CONTRACTOR’s performance of this Tank Contract is prevented or
delayed by Force Majeure, TANK CONTRACTOR shall, within forty-eight (48) hours
of TANK CONTRACTOR’s knowledge of any such delay, give to PURCHASER written
notice thereof and within seven (7) Days of the giving of such notice, a written
description of the anticipated impact of the delay on performance of the Work.
Delays attributable to and within the control of TANK CONTRACTOR or any
Subcontractor or Subsubcontractor shall be deemed delays within the control of
TANK CONTRACTOR. Failure to give any of the above notices shall be sufficient
ground for denial of an extension of time.

 

Page 21 of 57



--------------------------------------------------------------------------------

31.2 TANK CONTRACTOR shall demonstrate to PURCHASER its entitlement to such
relief under this Article by providing to PURCHASER an updated Tank Contract
Schedule using Primavera Project Planner (P3) in its native electronic format
with actual durations entered for all activities on the critical path and
re-forecasted clearly to indicate TANK CONTRACTOR’s entitlement to a time
extension under this GC-31. Once provided, TANK CONTRACTOR shall be entitled to
an extension to the applicable Target Milestone Date(s) or Tank Contract
Milestone Date(s), or both, for delay, if and to the extent (i) such delay or
prevention causes a delay in the critical path of the Work; (ii) such delay
causes or will cause TANK CONTRACTOR to achieve the applicable Tank Contract
Milestone after the applicable Target Milestone Date or Tank Contract Milestone
Date; and (iii) TANK CONTRACTOR is unable to proceed with other portions of the
Work so as not to cause a delay in the applicable Target Milestone Date and Tank
Contract Milestone Date, provided that TANK CONTRACTOR has complied with the
notice, Change Order and mitigation requirements of General Condition 32. If
TANK CONTRACTOR is entitled to an extension of time for a Force Majeure event,
the Parties will execute a Change Order in accordance with General Condition 32,
titled CHANGES.

 

31.3 TANK CONTRACTOR will be entitled to an adjustment to the Tank Contract
Price for any Force Majeure event that meets the requirements of GC-31.1 and
GC-31.2 for reasonable incremental costs necessarily incurred by TANK CONTRACTOR
as a result of such event, including the following: (i) to prepare the Work on
the Site for a Force Majeure event, (ii) for demobilization from the Site,
(iii) for remobilization to the Site, and (iv) delay costs, if any, as a result
of a Force Majeure delay, such as stand-by costs, extended overhead costs, and
equipment rental; provided that TANK CONTRACTOR shall bear at its own expense
the first Two Hundred Fifty Thousand U.S. Dollars (US$250,000) of such costs
with respect to any one Force Majeure event; but provided further that TANK
CONTRACTOR shall not be entitled to any time-related costs (such as standby
costs and extended overhead costs) unless such Force Majeure event causes or
will cause TANK CONTRACTOR to achieve the applicable Tank Contract Milestone
after the applicable Tank Contract Milestone Date. To the extent such costs
exceed the per occurrence amount stated above, TANK CONTRACTOR shall be entitled
to an adjustment of the Tank Contract Price pursuant to General Condition 32,
titled CHANGES. If a Force Majeure event causes a complete suspension of all
Work that continues for a period of more than one hundred twenty
(120) consecutive Days, TANK CONTRACTOR shall have the right to terminate this
Agreement upon at least thirty (30) Days prior written notice to PURCHASER,
provided however that TANK CONTRACTOR shall not have the right to terminate this
Agreement after such 120 Day period if the Parties agree to a Change Order
increasing the Tank Contract Price and modifying the Tank Contract Schedule for
the costs necessarily incurred due to, and the delay caused by, such Force
Majeure event.

 

Page 22 of 57



--------------------------------------------------------------------------------

GC-32 CHANGES

 

32.1 PURCHASER shall be entitled, without notice to the sureties if any, to make
any change in the Work within the general scope of this Tank Contract, including
but not limited to changes:

 

  (1) In the drawings, designs or specifications;

 

  (2) In the method, manner, or sequence of TANK CONTRACTOR Work;

 

  (3) In PURCHASER-furnished facilities, equipment, materials, services or
site(s);

 

  (4) Directing acceleration or deceleration in performance of the Work; and

 

  (5) Modifying the Tank Contract Schedule or the Tank Contract Milestone Dates.

 

32.2 If PURCHASER desires to make any such change, PURCHASER shall submit to
TANK CONTRACTOR a written proposed “Change Order” setting forth the changes it
desires to make to this Tank Contract or the Work. TANK CONTRACTOR shall respond
in writing to PURCHASER’s proposal within thirty (30) Days, if practicable,
stating the effect TANK CONTRACTOR contends the proposed change will have on the
Tank Contract Price, in accordance with Special Condition 16, titled PRICING OF
ADJUSTMENTS, the Target Milestone Dates, and the Tank Contract Milestone Dates.
If PURCHASER agrees with TANK CONTRACTOR’s statement regarding the effects on
the Tank Contract Price, the Target Milestone Dates and the Tank Contract
Milestone Dates, the Parties shall execute a Change Order, incorporating the
change to the Scope of Work, the Tank Contract Price, the Target Milestone Dates
and the Tank Contract Milestone Dates, which Change Order shall amend this Tank
Contract and be binding upon the Parties. If PURCHASER does not agree with TANK
CONTRACTOR’s statement regarding the effects of the proposed change on the Tank
Contract Price, the Target Milestone Dates and the Tank Contract Milestone
Dates, the Parties shall discuss the change and attempt to negotiate an
acceptable Change Order. If the Parties cannot agree to a Change Order, or if
PURCHASER desires to have the changed Work commence immediately, PURCHASER may,
subject to GC-32.9, issue a unilateral Change Order for the change in the Scope
of Work, and TANK CONTRACTOR shall perform at PURCHASER’s option the modified
Scope of Work on a time and material or cost reimbursable basis, in accordance
with Special Condition 16, titled PRICING OF ADJUSTMENTS. Subject to GC-32.9,
TANK CONTRACTOR shall perform the Work, as modified by the unilateral Change
Order, even if TANK CONTRACTOR considers the change to be a dispute, pending
resolution of the dispute. All Change Orders shall be in writing and signed by
PURCHASER and TANK CONTRACTOR, and all unilateral Change Orders shall be in
writing and signed by PURCHASER.

 

32.3 In addition, in the event of an emergency, which PURCHASER determines
endangers life or property, PURCHASER may use oral orders to TANK CONTRACTOR for
any Work required by reason of such

 

Page 23 of 57



--------------------------------------------------------------------------------

emergency. TANK CONTRACTOR shall commence and complete such emergency Work as
directed by PURCHASER. The Parties shall memorialize and confirm such orders by
Change Order or PURCHASER shall issue a unilateral Change Order for such
emergency Work.

 

32.4 In the event of a change in any applicable code or standard which does not
constitute a Change in Law, TANK CONTRACTOR shall provide written notice to
PURCHASER regarding such change. Upon receipt of such notice from TANK
CONTRACTOR and in the event PURCHASER, at its sole option, elects for TANK
CONTRACTOR to implement such change in applicable code or standard, PURCHASER
may agree to a Change Order with TANK CONTRACTOR in accordance with this General
Condition 32, titled CHANGES. In the event PURCHASER does not, at its sole
option, elect for TANK CONTRACTOR to implement such change in applicable code or
standard, TANK CONTRACTOR shall not be required to perform in accordance with
such applicable code or standard.

 

32.5 If at any time TANK CONTRACTOR believes that acts or omissions of PURCHASER
constitute a change to the Work not covered by a Change Order (including any
delay caused by PURCHASER or any Person acting on behalf of or under the control
of PURCHASER), TANK CONTRACTOR shall within ten (10) Days of discovery of such
act or omission submit to PURCHASER a written notice and a “Change Order
Request” explaining in detail the basis for the request. PURCHASER will either
agree to a Change Order or deny the request in writing within thirty (30) Days
of the date of receipt of the Change Order Request. If PURCHASER denies the
Change Order Request, TANK CONTRACTOR must continue to perform the Work even if
it considers the denial a dispute, pending resolution of the dispute.

 

32.6 Any delay by TANK CONTRACTOR in giving notice or presenting Change Order
Request under this General Condition 32, titled CHANGES, shall be grounds for
rejection of the claim if and to the extent PURCHASER is prejudiced by such
delay. In no case shall a claim by TANK CONTRACTOR be considered if asserted
after final payment under this Tank Contract.

 

32.7 Failure by PURCHASER and TANK CONTRACTOR to agree on any adjustment shall
be a dispute within the meaning of General Condition 33, titled DISPUTES.

 

32.8 TANK CONTRACTOR shall proceed diligently with performance of the Work,
pending final resolution of any request for relief, dispute, claim, appeal, or
action arising under the Tank Contract, and comply with any decision of
PURCHASER.

 

32.9 With the exception of any Tank Contract Price adjustment for the addition
of Tank S-106, in no event shall PURCHASER be entitled to issue any unilateral
Change Order in accordance with this Article 32 where such unilateral Change
Order (i) would result in an increase equal to or exceeding an amount equal to
five percent (5%) of the Tank Contract Price as originally set forth in Exhibit
“C”, or (ii) in conjunction with other unilateral Change Orders issued by
PURCHASER (other than any Tank Contract Price adjustment contemplated for Tank
S-106), would collectively result in an increase equal to or exceeding an amount
equal to ten percent (10%) of the Tank Contract Price as originally set forth in
Exhibit “C”. For the avoidance of doubt, the Parties agree that the adjustments
contemplated under SC-45, and Exhibit C with respect to steel and other material
price escalation, do not constitute unilateral Change Orders.

 

Page 24 of 57



--------------------------------------------------------------------------------

32.10 If (a) PURCHASER or any Person acting on behalf of or under the control of
PURCHASER, including but not limited to Management Contractor, delays the
commencement, prosecution or completion of the Work, and if such delay is not
the fault of TANK CONTRACTOR or its Subcontractors or Subsubcontractors but is
caused by acts or omissions of any member of PURCHASER Group (including the
presence of PURCHASER’s Hazardous Materials) or any other Person for whom any
member of the PURCHASER Group is responsible, including Management Contractor
(hereinafter “PURCHASER-Caused Delay”); (b) PURCHASER orders a change in the
scope of the Work in accordance with GC-32.2, provided that a Change Order has
been issued; or (c) a section of this Tank Contract expressly provides that TANK
CONTRACTOR is entitled to seek relief under this General Condition 32, TANK
CONTRACTOR is entitled to relief under this General Condition 32, and TANK
CONTRACTOR’s compliance with that section causes a delay in or increases the
cost of the commencement, prosecution or completion of the Work; then TANK
CONTRACTOR shall be entitled to an adjustment in the Tank Contract Price to the
extent, if any, permitted under GC-32.10(1), or an extension to the Target
Milestone Date(s) and the Tank Contract Milestone Date(s) to the extent, if any,
permitted under GC-32.10(2), provided that TANK CONTRACTOR complies with the
notice, Change Order Request, and mitigation requirements of this General
Condition 32, titled CHANGES. The Parties agree that for purposes of GC-32.10(a)
above, TANK CONTRACTOR is not entitled to relief if PURCHASER is performing an
act that it is entitled to perform under this Tank Contract, either expressly or
by reasonable implication; for avoidance of doubt, such acts include requests to
correct Defective Work, inspection of Work and review of documentation. Any
adjustments to the Tank Contract Price, the Target Milestone Date(s) or the Tank
Contract Milestone Date(s) shall be recorded in a Change Order. The Parties
agree that if they execute a Change Order with respect to any change in the
Scope of Work described in GC-32, any delay arising out of such change in the
Scope of Work and meeting the requirements of this GC-32.10 shall be included in
the Change Order incorporating such change in the Scope of Work.

 

  (1) Compensation: For delays or changes that meet the requirements of
GC-32.10, TANK CONTRACTOR shall be entitled to an adjustment to the Tank
Contract Price based on the prices specified in SC-16 or, to the extent such
costs are not specified in SC-16, for reasonable, additional direct costs,
including delay-related costs, incurred by TANK CONTRACTOR, provided that TANK
CONTRACTOR shall not be entitled to any adjustments in the Tank Contract Price
for delay-related costs unless and to the extent that the delay causes or will
cause TANK CONTRACTOR to achieve an applicable Tank Contract Milestone beyond
the applicable Tank Contract Milestone Date.

 

  (2) Time Extension: TANK CONTRACTOR shall be entitled to a time extension to
the applicable Target Milestone Date(s) and Tank Contract Milestone Date(s) for
delay that meets the requirements of GC-32.10 if and to the extent (i) such
delay causes a delay in the critical path of

 

Page 25 of 57



--------------------------------------------------------------------------------

the Work; (ii) such delay causes or will cause TANK CONTRACTOR to achieve the
applicable Tank Contract Milestone after the applicable Target Milestone Date or
Tank Contract Milestone Date; and (iii) TANK CONTRACTOR is unable to proceed
with other portions of the Work so as not to cause a delay in the applicable
Target Milestone Date and Tank Contract Milestone Date. TANK CONTRACTOR shall
demonstrate to PURCHASER its entitlement to such relief under this GC-32.10(2)
by providing to PURCHASER the current revised and updated Tank Contract Schedule
using Primavera Project Planner (P3) in its native electronic format with actual
durations entered for all performed activities on the critical path and
re-forecasted clearly to indicate TANK CONTRACTOR’s entitlement to a time
extension under this GC-32.10(2).

 

32.11 The term “delay” as used in this Tank Contract shall include hindrances,
disruptions or obstructions, or any other similar term in the industry and the
resulting actual impacts to the time of performance of TANK CONTRACTOR’s Work
caused by such hindrances, disruptions or obstructions, including inefficiency
or lost production.

For the avoidance of doubt, the Parties recognize and agree that a Work activity
that is not on the critical path can become on the critical path, and if a delay
causes a Work activity off the critical path to become a critical path activity,
then that Work activity shall be considered a critical path activity for
purposes of GC-31 and GC-32.

If TANK CONTRACTOR is entitled to an adjustment in a Target Milestone Date under
GC-31.2 or GC-32.10 with respect to a Phase 2 Tank, TANK CONTRACTOR shall be
entitled to a similar adjustment in the Tank Contract Milestone Date for such
Phase 2 Tank. By way of example only, if TANK CONTRACTOR is entitled to a two
(2) Day extension in the Target Milestone Date for a Phase 2 Tank, then TANK
CONTRACTOR shall be entitled to a two (2) Day extension in the Tank Contract
Milestone Date associated with such Phase 2 Tank. If, however, the last Target
Milestone Date has already passed at the time TANK CONTRACTOR is delayed, and if
TANK CONTRACTOR can demonstrate to PURCHASER’s reasonable satisfaction that TANK
CONTRACTOR would have achieved the applicable Tank Contract Milestone in advance
of the applicable Tank Contract Milestone Date, PURCHASER shall, in the exercise
of its reasonable judgment, agree to an extension to the applicable Tank
Contract Milestone Date that preserves for TANK CONTRACTOR’s benefit the gap
between TANK CONTRACTOR’s anticipated completion date for the applicable Tank
Contract Milestone and the applicable Tank Contract Milestone Date, provided
that TANK CONTRACTOR meets all of the requirements under GC-31.2 (except
GC-31.2(ii)) or GC-32.10 (except GC 32.10(2)(ii)), as applicable.

 

32.12 With respect to GC-31 or GC-32, in no event shall TANK CONTRACTOR be
entitled to any adjustment to the Target Milestone Dates, the Tank Contract
Milestone Dates or the Tank Contract Price to the extent TANK CONTRACTOR could
have taken, but failed to take, reasonable actions to mitigate such cost
increase or delay.

 

Page 26 of 57



--------------------------------------------------------------------------------

GC-33 DISPUTES

 

33.1 Any claim arising out of or attributable to the interpretation or
performance of this Tank Contract, which cannot be resolved by negotiation,
shall be considered a dispute within the meaning of this clause.

 

33.2 In the event of a dispute, TANK CONTRACTOR or PURCHASER shall notify the
other Party in writing that a dispute exists and request or provide a final
determination by PURCHASER. Any such request by TANK CONTRACTOR shall be clearly
identified by reference to this clause and shall summarize the facts in dispute
and TANK CONTRACTOR’s proposal for resolution.

 

33.3 PURCHASER shall, within thirty (30) Days of any request by TANK CONTRACTOR,
provide a written final determination setting forth the contractual basis for
its decision and defining what Tank Contract adjustments it considers equitable.
Upon TANK CONTRACTOR’s written acceptance of PURCHASER’s determination, the Tank
Contract will be modified and the determination implemented accordingly or,
failing agreement, PURCHASER may in its sole discretion pay such amounts and/or
revise the time for performance of the Work in accordance with PURCHASER’s final
determination.

 

33.4 If TANK CONTRACTOR does not accept PURCHASER’s final determination, the
dispute shall within thirty (30) Days, be referred to senior executives of the
Parties who shall have designated authority to settle the dispute. The Parties
shall promptly prepare and exchange memoranda stating the issues in dispute and
their respective positions, summarizing the negotiations that have taken place
and attaching relevant documents.

 

33.5 The senior executives will meet for negotiations at a mutually agreed time
and place. If the dispute has not been resolved within thirty (30) Days of the
commencement of such negotiations, the Parties agree to arbitrate the dispute in
accordance with Special Condition 31, titled ARBITRATION.

GC-34 TITLE AND RISK OF LOSS

 

34.1 Where TANK CONTRACTOR or any Subcontractors or Subsubcontractors fabricate
or purchase equipment, materials or other tangible items (“Goods”) for
incorporation into the Work or any of its separate parts, the title of such
Goods shall pass to and be vested in PURCHASER when the first of the following
events occurs:

 

  (1) The Goods or part thereof is first identifiable as being appropriated to
the Tank Contract,

 

  (2) When PURCHASER pays for the Goods or part thereof in accordance with the
Tank Contract, or

 

  (3) When the Goods or part thereof are dispatched to or from TANK CONTRACTOR’s
fabrication yard or to the Phase 2 Tank Site.

 

Page 27 of 57



--------------------------------------------------------------------------------

Similarly, title to all other portions of the Work shall pass to and be vested
in PURCHASER when PURCHASER pays for such Work or part thereof in accordance
with the Tank Contract.

 

34.2 All Goods for incorporation into the Work or any of its separate parts,
shall be segregated within TANK CONTRACTOR’s facilities (except during the
fabrication process) and physically identified by tag or marker as property of
PURCHASER and as Phase 2 Project materials that will be incorporated into the
Work.

 

34.3 TANK CONTRACTOR warrants and guarantees that legal title to and ownership
of the Goods and all other Work shall be free and clear of any and all liens,
claims, security interests or other encumbrances arising out of the Work when
title thereto passes to PURCHASER, and if any such warranty or guarantee is
breached, TANK CONTRACTOR shall have the liability and obligations set forth in
General Condition 39, titled INDEMNITY.

 

34.4 Such transfer of title in the Goods and other Work will be without
prejudice of PURCHASER’s right to refuse the Goods and other Work to the extent
of TANK CONTRACTOR’s negligence in case of non-conformity with the Tank Contract
Documents.

 

34.5 Irrespective of transfer of title in the Work (including Goods), the
responsibility and risk of loss with respect to all Work (including all Goods)
shall be as follows:

 

  (1) PURCHASER shall add TANK CONTRACTOR as an additional insured on the
builder’s “all risk” insurance policy obtained by or on behalf of PURCHASER with
respect to the Phase 2 Project (“Builder’s Risk Insurance”);

 

  (2) TANK CONTRACTOR shall remain responsible for and have the risk of loss
with respect to all Work (including Goods) at the Phase 2 Tank Site for the
payment of the deductible on the Builder’s Risk Insurance, up to Five Hundred
Thousand US Dollars (US$500,000) per occurrence (with no aggregate cap),
regardless of fault, provided that for damage to or loss of the Work caused by
wind or flood, as those terms are defined under the Builder’s Risk Insurance,
TANK CONTRACTOR shall be liable for the deductible up to Two Million US Dollars
(US$2,000,000) per occurrence (with no aggregate cap), regardless of fault. If
an occurrence under the Builder’s Risk Insurance damages or causes a loss to the
Work and to the work of PURCHASER or PURCHASER’s Contractors on the Phase 2
Site, TANK CONTRACTOR’s liability for payment of the deductible on the Builder’s
Risk Insurance shall be computed on a pro rata basis, subject to the per
occurrence caps set forth above.

 

  (3) Work (including Goods) that originates inside the continental United
States while in transit within the continental United States and Work stored at
off-site locations within the continental United States approved in writing by
PURCHASER shall be covered by the Builder’s Risk Insurance and shall be subject
to the same deductible allocations as set forth in GC-34.5(2).

 

Page 28 of 57



--------------------------------------------------------------------------------

  (4) For Work (including Goods) that originates outside the continental United
States, TANK CONTRACTOR shall bear full risk of damage and loss to such Work
until such Work is delivered to the Phase 2 Site or to an off-site storage
location within the continental United States approved in writing by PURCHASER.
Notwithstanding any provision of GC-34.5(3) to the contrary, TANK CONTRACTOR’s
risk of damage and loss under this Section GC-34.5(4) includes transit to the
continental United States and transit within the continental United States until
such Work first reaches the Phase 2 Site or a PURCHASER-approved off-site
storage location within the continental United States.

 

  (5) After RFCD for a Phase 2 Tank, PURCHASER shall be responsible for and have
all risk of loss with respect to such Phase 2 Tank, as between PURCHASER and
TANK CONTRACTOR.

 

  (6) Notwithstanding anything to the contrary in the foregoing, TANK CONTRACTOR
shall remain fully responsible and liable to PURCHASER for its warranty and
guarantee obligations under the Tank Contract.

 

  (7) With respect to any damage or loss to the Work (including Goods),
Contractor shall be entitled to a Change Order adjusting the applicable Target
Milestone Date and Tank Contract Milestone Date if and to the extent permitted
under GC-31.

 

34.6 TANK CONTRACTOR shall ensure that the above provisions are imposed upon all
Major Subcontractors and Major Subsubcontractors, and shall make all
commercially reasonable efforts to ensure that the above provisions are imposed
upon all other Subcontractors and Subsubcontractors, and shall execute all
documents and take all steps necessary or required by PURCHASER to vest title as
PURCHASER may direct.

 

34.7 Title to standard Goods of the type usually bought in bulk such as
reinforcement bars, piping materials, non-tagged instruments and instrument
installation material, cable and similar items which are not incorporated into
the Work shall revert to TANK CONTRACTOR upon agreement by PURCHASER that such
Goods are not required for the Work.

 

34.8 With respect to any damage to the Phase 1 Facility, Phase 2 Facility (other
than the Work) or any other property of PURCHASER (other than the Work) arising
out of the performance of the Work under this Tank Contract, TANK CONTRACTOR
shall be responsible and liable to PURCHASER for the deductible under
PURCHASER’s or its Affiliates property insurance to the extent such damage
results from the negligence of TANK CONTRACTOR or its Subcontractors or
Subsubcontractors, up to Five Hundred Thousand US Dollars (US$500,000) per
occurrence (with no aggregate cap).

 

Page 29 of 57



--------------------------------------------------------------------------------

GC-35 QUALITY ASSURANCE PROGRAM

 

35.1 Within thirty (30) Days after Effective Date, TANK CONTRACTOR shall submit
a Phase 2 Project Quality Assurance Plan for engineering services and within
ninety (90) Days after the Effective Date for fabrication and construction
activities, for approval by PURCHASER.

 

35.2 The TANK CONTRACTOR’s Phase 2 Project Quality Assurance Plan shall address
all activities relevant to the Work and shall demonstrate how all Work performed
by TANK CONTRACTOR will conform to the Tank Contract requirements.

 

35.3 The plan shall address the interfaces between PURCHASER, TANK CONTRACTOR,
and other relevant organizational entities. The plan shall include an
organization chart showing TANK CONTRACTOR’s corporate and Phase 2 Project
organization responsible for managing, performing and verifying the Work. The
organization chart shall be supported with a reporting and functional
description of TANK CONTRACTOR’s Phase 2 Project organization and identification
of the quality related responsibilities of key positions.

 

35.4 The plan shall be updated as necessary throughout the Tank Contract, to
reflect any changes to TANK CONTRACTOR’s documented quality system.

 

35.5 TANK CONTRACTOR’s documented quality system shall provide for the issuance
of a “Stop Work” order by TANK CONTRACTOR or PURCHASER at any time during the
Work, when significant adverse quality trends and/or deviations from the
approved Quality Assurance Plan are found.

 

35.6 PURCHASER reserves the right to perform Quality Assurance Audits of TANK
CONTRACTOR’s approved Quality Assurance Plan, including Subcontractors and
Subsubcontractors, at any stage of the Work.

 

35.7 PURCHASER has outlined basic quality system requirements in Appendix B-1,
GENERAL REQUIREMENTS FOR TANK CONTRACTOR QUALITY SYSTEMS. As applicable, TANK
CONTRACTOR shall comply with this Appendix B-1.

GC-36 RECORDS AND AUDIT

 

36.1 TANK CONTRACTOR shall keep full and detailed books, construction logs,
records, daily reports, schedules, accounts, payroll records, receipts,
statements, electronic files, correspondence and other pertinent documents
(“Books and Records”) as may be necessary for proper management under this Tank
Contract, as required under Applicable Law or this Tank Contract, and in any way
relating to this Tank Contract. TANK CONTRACTOR shall maintain all such Books
and Records in accordance with GAAP and shall retain all such Books and Records
with respect to each Phase 2 Tank for a minimum period of three (3) years after
Final Acceptance for such Phase 2 Tank, or such greater period of time as may be
required under Applicable Law.

 

Page 30 of 57



--------------------------------------------------------------------------------

36.2 Upon reasonable notice, PURCHASER shall have the right to have audited,
TANK CONTRACTOR’s Books and Records by PURCHASER’s third party auditors but only
to the extent necessary to validate payments made to TANK CONTRACTOR or invoiced
by TANK CONTRACTOR on the basis of time and material rates or cost reimbursable
basis. With respect to Work performed on a cost reimbursable basis, such audit
rights shall not apply to the composition of any mark-ups, unit rates, fixed
percentages or multipliers included in this Tank Contract. When requested by
PURCHASER, TANK CONTRACTOR shall provide PURCHASER’s auditors with reasonable
access to all such relevant Books and Records, and TANK CONTRACTOR’s personnel
shall cooperate with such auditors to effectuate the audit or audits hereunder.
PURCHASER shall have the right upon consent of TANK CONTRACTOR (such consent not
to be unreasonably withheld or delayed) to have the auditors copy all such Books
and Records. TANK CONTRACTOR shall include audit provisions identical to this in
all Major Subcontracts and Major Subsubcontracts. No access to Books and Records
shall be granted to PURCHASER’s auditors until such auditors have signed a
confidentiality agreement with TANK CONTRACTOR in accordance with the standard
practice in the auditing industry for audits of this kind.

 

36.3 Within a reasonable period of time following a request by PURCHASER, TANK
CONTRACTOR shall provide PURCHASER’s third party auditors with any information
(including Books and Records) regarding quantities and descriptions of any
equipment installed on or ordered for the Phase 2 Facility and any other
information as PURCHASER’s third party auditors may deem reasonably necessary in
connection with the preparation of PURCHASER’s Tax returns (including
information reasonably required to determine the amount of Qualified Research
Expenditures incurred in connection with the Work) or other Tax documentation in
connection with the Phase 2 Project; provided, however, if, in connection with
such preparation, PURCHASER’s third party auditors request information relating
to the actual cost for any item of Work and such item of Work is included in the
Tank Contract Price or in any lump sum Change Order, TANK CONTRACTOR shall
provide such information to PURCHASER’s third party auditors as provided herein.
No access to the aforementioned information (including Books and Records) shall
be granted to PURCHASER’s auditors until such auditors have signed a
confidentiality agreement with PURCHASER in accordance with the standard
practice in the auditing industry for audits of this kind.

 

36.4 If PURCHASER establishes uniform codes of accounts for the Phase 2 Project,
TANK CONTRACTOR shall use such codes in identifying its records and accounts.

 

36.5 TANK CONTRACTOR shall not, and shall provide that its Subcontractors and
Subsubcontractors and agents or employees of any of them shall not, without
PURCHASER’s prior written approval, (i) pay any commissions or fees, or grant
any rebates, to any employee or officer of PURCHASER or their Affiliates,
(ii) favor employees or officers of same with gifts or entertainment of a
significant cost or value, or (iii) enter into any business arrangements with
employees or officers of same.

 

Page 31 of 57



--------------------------------------------------------------------------------

GC-37 WARRANTY / DEFECT CORRECTION PERIOD

 

37.1 TANK CONTRACTOR warrants that:

 

  (1) The Work, including all materials and equipment, and each component
thereof, shall be new (unless otherwise specified in this Tank Contract) and of
good quality;

 

  (2) the Work (including all materials and equipment) shall be in accordance
with all of the requirements of this Tank Contract, including in accordance with
GECP, Applicable Law and applicable codes and standards; and

 

  (3) the Work (including all materials and equipment) shall be free from
encumbrances to title.

 

37.2 Should the Phase 2 Facility or any part thereof cease operating due solely
to Defects or to corrective actions for Defects, the Defect Correction Period
shall be extended by an amount of time equal to the amount of time during which
the Phase 2 Facility was not in operation due to such Defects or for the
correction of such Defects, subject to the thirty (30) month limitation set
forth in GC-37.11.

 

37.3 TANK CONTRACTOR warrants that the written instructions regarding the use of
equipment, including those instructions in operation and maintenance manuals,
shall conform to this Tank Contract and GECP as of the time such instructions
are prepared. If any non-conformance with TANK CONTRACTOR’s warranties set forth
in this GC-37.3 occurs or is discovered at any time prior to or during the
Defect Correction Period, TANK CONTRACTOR shall, at its sole expense, furnish
PURCHASER with corrected instructions.

 

37.4 TANK CONTRACTOR shall, without additional cost to PURCHASER, obtain
warranties from Major Subcontractors and Major Subsubcontractors that meet or
exceed the requirements of this Tank Contract and make all commercially
reasonable steps to obtain warranties from all other Subcontractors and
Subsubcontractors that meet or exceed the requirements of this Tank Contract;
provided, however, TANK CONTRACTOR shall not in any way be relieved of its
responsibilities and liability to PURCHASER under this Tank Contract, regardless
of whether such Subcontractor or Subsubcontractor warranties meet the
requirements of this Tank Contract, as TANK CONTRACTOR shall be fully
responsible and liable to PURCHASER for its warranty and correction of Defective
Work obligations and liability under this Tank Contract for all Work. All such
warranties shall run to the benefit of TANK CONTRACTOR but shall permit TANK
CONTRACTOR, prior to assignment to PURCHASER, the right (upon mutual agreement
of the Parties), to authorize PURCHASER to deal with Subcontractor or
Subsubcontractor on TANK CONTRACTOR’s behalf. Such warranties, with duly
executed instruments assigning the warranties shall be delivered to PURCHASER
concurrent with the end of the Defect Correction Period. This shall not in any
way be construed to limit TANK CONTRACTOR’s liability under this Tank Contract
for the entire Work or its obligation to enforce Subcontractor and
Subsubcontractor warranties.

 

Page 32 of 57



--------------------------------------------------------------------------------

37.5 TANK CONTRACTOR’s warranties do not provide a remedy, and TANK CONTRACTOR
shall have no liability to PURCHASER, for any damage or defect to the extent
caused by: (i) improper repairs or alterations, misuse, neglect or accident by
PURCHASER; (ii) operation, maintenance or use of the Phase 2 Tanks, Work or any
component thereof in a manner not in compliance with a material requirement of
operation and maintenance manuals delivered by TANK CONTRACTOR to PURCHASER;
(iii) normal wear and tear; (iv) normal corrosion or (v) an event of Force
Majeure, to the extent such event of Force Majeure occurs after Provisional
Acceptance.

 

37.6 Prior to RFCD, all Work shall be subject to inspection by PURCHASER at all
reasonable times to determine whether the Work conforms to the requirements of
this Tank Contract. Upon PURCHASER giving reasonable prior notice, TANK
CONTRACTOR shall furnish PURCHASER with access to all locations where Work is in
progress on the Phase 2 Tank Site and at the offices of TANK CONTRACTOR and its
Subcontractors and Subsubcontractors. PURCHASER shall be entitled to provide
TANK CONTRACTOR with written notice of any Work that PURCHASER believes does not
conform to the requirements of this Tank Contract. If any Work is Defective
prior to Provisional Acceptance, then TANK CONTRACTOR shall, at its own expense,
correct such Defective Work. If such Defective Work is on the critical path for
the Phase 2 Project or otherwise impacts the Phase 1 Facility or any portion of
the Phase 2 Project (other than the Phase 2 Tanks), TANK CONTRACTOR shall
commence the correction of such Defective Work within a reasonable time but in
no event later than the earlier of five (5) Business Days after receipt of
notice from PURCHASER or TANK CONTRACTOR’s becoming aware of such Defect, and
shall diligently perform and complete the correction of such Defective Work
using, as necessary, overtime or shifts and expediting the procurement of
materials. If TANK CONTRACTOR fails to commence, perform or complete the
correction of Defective Work as required by this GC-37.6, then PURCHASER, upon
providing written notice to TANK CONTRACTOR, may perform such corrective Work
and TANK CONTRACTOR shall be liable to PURCHASER for the reasonable costs
incurred by PURCHASER in connection with performing such corrective Work and
shall pay PURCHASER within ten (10) Days after receipt of written notice from
PURCHASER an amount equal to such costs (or, at PURCHASER’s sole discretion,
PURCHASER may withhold or offset amounts owed to TANK CONTRACTOR). The cost of
disassembling, dismantling or making safe finished Work for the purpose of
inspection, and reassembling such portions (and any delay associated therewith)
shall be borne by (i) TANK CONTRACTOR, if such Work is found not to conform with
the requirements of this Tank Contract, or (ii) by PURCHASER, if such Work is
found to conform with the requirements of this Tank Contract.

 

37.7 PURCHASER shall provide TANK CONTRACTOR with a list of witness points for
all equipment no later than sixty (60) Days after the Effective Date and
PURCHASER shall notify TANK CONTRACTOR which of the witness points it wishes its
personnel to witness. TANK CONTRACTOR shall provide PURCHASER with at least
fifteen (15) Days prior written notice of the actual scheduled date of each of
the tests PURCHASER has indicated it wishes to witness. TANK CONTRACTOR shall
cooperate with PURCHASER if PURCHASER elects to witness any additional tests,
and TANK CONTRACTOR acknowledges that PURCHASER shall have the right to witness
all tests being performed in connection with the Work. Witness points or the
timing thereof may vary for each tank and shall be re-submitted by PURCHASER for
Tank S-106 if PURCHASER exercises Option 1.

 

Page 33 of 57



--------------------------------------------------------------------------------

37.8 PURCHASER’s right to conduct inspections shall not obligate PURCHASER to do
so. Neither the exercise of PURCHASER of any such right, nor any failure on the
part of PURCHASER to discover or reject Defective Work shall be construed to
imply an acceptance of such Defective Work or a waiver of such Defect. In
addition, PURCHASER’s acceptance of any Work which is later determined to be
Defective shall not in any way relieve TANK CONTRACTOR from its obligations to
correct the Work.

 

37.9 If, during the Defect Correction Period, any Work or component thereof is
found to be Defective, and PURCHASER provides written notice to TANK CONTRACTOR
within the Defect Correction Period regarding such Defect, TANK CONTRACTOR
shall, at its sole cost and expense, promptly correct (whether by repair,
replacement or otherwise) such Defective Work (the correction of the Defective
Work is hereby defined as the “Corrective Work”). Any such notice from PURCHASER
shall state with reasonable specificity the date of occurrence or observation of
the alleged defect and the reasons supporting PURCHASER’s belief that TANK
CONTRACTOR is responsible for performing Corrective Work. PURCHASER shall
provide TANK CONTRACTOR with access to the Work sufficient to perform its
Corrective Work, so long as such access does not unreasonably interfere with
operation of the Facility and subject to any reasonable security or safety
requirements of PURCHASER and TANK CONTRACTOR. In the event TANK CONTRACTOR
utilizes spare parts owned by PURCHASER in the course of performing the
Corrective Work, TANK CONTRACTOR shall supply PURCHASER free of charge with new
spare parts equivalent in quality and quantity to all such spare parts used by
TANK CONTRACTOR as soon as possible following the utilization of such spare
parts.

 

37.10 If TANK CONTRACTOR fails to commence the Corrective Work within a
reasonable period of time not to exceed ten (10) Business Days, or does not
complete such Corrective Work promptly (and provided that PURCHASER provides
TANK CONTRACTOR access to the Phase 2 Facility), then PURCHASER, upon providing
prior written notice to TANK CONTRACTOR, may perform such Corrective Work, and
TANK CONTRACTOR shall be liable to PURCHASER for the reasonable costs incurred
by PURCHASER in connection with performing such Corrective Work, and shall pay
PURCHASER, within ten (10) Days after receipt of written notice from PURCHASER,
an amount equal to such costs (or, at PURCHASER’s sole discretion, PURCHASER may
withhold or offset amounts owed to TANK CONTRACTOR or collect on the Letter of
Credit, if applicable, such costs and expenses); provided, however, if Defective
Work discovered during the Defect Correction Period presents an imminent threat
to the safety or health of any person and PURCHASER knows of such Defective
Work, PURCHASER may perform such Corrective Work in order to correct such
Defective Work without giving prior written notice to TANK CONTRACTOR. In such
event, TANK CONTRACTOR shall be liable to PURCHASER for the reasonable costs
incurred by PURCHASER in connection with performing such Corrective Work, and
shall pay PURCHASER, after receipt of written notice from PURCHASER, an amount
equal to such costs (or, at PURCHASER’s sole discretion, PURCHASER may withhold
or offset amounts owed to TANK CONTRACTOR or collect on the Letter of Credit, if
applicable, such costs). To the extent any

 

Page 34 of 57



--------------------------------------------------------------------------------

Corrective Work is performed by or on behalf of PURCHASER, TANK CONTRACTOR’s
obligations with respect to such Defective Work that is corrected by on or
behalf of PURCHASER shall be relieved, with the exception of TANK CONTRACTOR’s
obligation to pay PURCHASER the reasonable costs incurred by PURCHASER in
connection with performing such Corrective Work.

 

37.11 With respect to any Corrective Work performed by TANK CONTRACTOR, the
Defect Correction Period for such Corrective Work shall be extended for an
additional one (1) year from the date of the completion of such Corrective Work;
provided, however, in no event shall the Defect Correction Period for any Work
with respect to a Phase 2 Tank (including Corrective Work) extend beyond thirty
(30) months after TANK CONTRACTOR’s achievement of Provisional Acceptance for
such Phase 2 Tank.

 

37.12 All Corrective Work shall be performed subject to the same terms and
conditions under this Tank Contract as the original Work is required to be
performed. In connection with the Corrective Work, any change to equipment that
would alter the requirements of this Tank Contract may be made only with prior
written approval of PURCHASER.

 

37.13 With respect to the Corrective Work, PURCHASER shall provide TANK
CONTRACTOR with access to the Phase 2 Tanks sufficient to perform its Corrective
Work under this Tank Contract, so long as such access does not unreasonably
interfere with operation or construction of the Facility and subject to any
reasonable security or safety requirements of PURCHASER and TANK CONTRACTOR.
TANK CONTRACTOR shall provide at least one (1) week’s notice to PURCHASER if
performance of the Corrective Work will interfere with operation or construction
of the Facility, in which case PURCHASER may place reasonable limitations on
TANK CONTRACTOR’s access to the Phase 2 Tanks such that performance of the
Corrective Work will minimize disruption to the construction or operation of the
Facility resulting from performance of such Corrective Work.

 

37.14 TANK CONTRACTOR shall not be liable to PURCHASER for any Defective Work
discovered after the expiration of the Defect Correction Period (as may be
extended pursuant to GC-37.2 and GC-37.11), except for any liability of TANK
CONTRACTOR pursuant to its indemnification, defense and hold harmless
obligations under this Tank Contract but such indemnification defense or hold
harmless obligations are not warranty obligations under this section.

 

37.15 The Warranties made in this Tank Contract shall be for the benefit of
PURCHASER and its successors and permitted assigns and the respective successors
and permitted assigns of any of them, and are fully transferable and assignable.

 

37.16 THE EXPRESS WARRANTIES SET FORTH IN THIS TANK CONTRACT ARE EXCLUSIVE AND
NO OTHER WARRANTIES OR CONDITIONS SHALL APPLY. THE PARTIES HEREBY DISCLAIM, AND
PURCHASER HEREBY WAIVES ANY AND ALL WARRANTIES IMPLIED UNDER APPLICABLE LAW
(INCLUDING THE GOVERNING LAW) INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY
AND IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

 

Page 35 of 57



--------------------------------------------------------------------------------

GC-38 BACKCHARGES

 

38.1 Upon PURCHASER’s written notice to TANK CONTRACTOR, PURCHASER may, in
addition to any other amounts to be retained hereunder, retain from any sums
otherwise owing to TANK CONTRACTOR amounts sufficient to cover the costs of any
of the following:

 

  (1) TANK CONTRACTOR’s failure to comply with any provision of this Tank
Contract or TANK CONTRACTOR’s acts or omissions in the performance of any part
of this Tank Contract, including, but not limited to, violation of Applicable
Law, including those regarding safety, Hazardous Materials or environmental
requirements;

 

  (2) Correction of Defective or nonconforming Work by redesign, repair, rework,
replacement or other appropriate means when TANK CONTRACTOR states, or by its
actions indicates, that it is unable or unwilling to proceed with corrective
action in a reasonable time; and/or

 

  (3) PURCHASER agrees to take or perform or, due to TANK CONTRACTOR’s failure,
elects to take action or perform Work for TANK CONTRACTOR, such as cleanup,
off-loading or completion of incomplete Work.

 

38.2 PURCHASER may, if no funds are owing to TANK CONTRACTOR, backcharge TANK
CONTRACTOR for Work done or cost incurred to remedy these or any other TANK
CONTRACTOR defaults, errors, omissions or failures to perform or observe any
part of this Tank Contract.

 

38.3 The cost to correct TANK CONTRACTOR’s failure to comply or act as outlined
above shall be PURCHASER’s documented costs resulting therefrom.

 

38.4 PURCHASER shall separately invoice or deduct from payments otherwise due to
TANK CONTRACTOR the costs as provided herein. PURCHASER’s right to backcharge is
in addition to any and all other rights and remedies provided in this Tank
Contract or by Applicable Law. Subject to the limitation of liability and waiver
of consequential damages provisions contained herein, the performance of
backcharge work by PURCHASER shall not relieve TANK CONTRACTOR of any of its
responsibilities under this Tank Contract including but not limited to express
warranties, specified standards for quality, contractual liabilities and
indemnifications, and meeting the Tank Contract Milestone Dates.

GC-39 INDEMNITY

 

39.1 In addition to its indemnification, defense and hold harmless obligations
contained elsewhere in this Tank Contract, TANK CONTRACTOR shall indemnify, hold
harmless and defend the PURCHASER Group

 

Page 36 of 57



--------------------------------------------------------------------------------

from any and all damages, losses, costs and expenses (including all reasonable
attorneys’ fees and litigation or arbitration expenses) to the extent that such
damages, losses, costs and expenses result from any of the following:

 

  (1) failure of TANK CONTRACTOR or its Subcontractors or Subsubcontractors to
comply with Applicable Law; provided that this indemnity shall be limited to
fines and penalties imposed on PURCHASER Group and resulting from the failure of
TANK CONTRACTOR or its Subcontractors or Subsubcontractors to comply with
Applicable Law;

 

  (2) any and all damages, losses, costs and expenses suffered by a Third Party
and resulting from actual or asserted violation or infringement of any domestic
or foreign patents, copyrights or trademarks or other intellectual property
owned by a Third Party to the extent that such violation or infringement results
from performance of the Work by TANK CONTRACTOR or any of its Subcontractors or
Subsubcontractors, or any improper use of Third Party confidential information
or other Third Party proprietary rights that may be attributable to TANK
CONTRACTOR or any of its Subcontractors or Subsubcontractors in connection with
the Work;

 

  (3) failure by TANK CONTRACTOR or any Subcontractor or Subsubcontractor to pay
Taxes for which such Party or entity is liable;

 

  (4) failure of TANK CONTRACTOR to make payments to any Subcontractor or
Subsubcontractor in accordance with the respective Subcontract or
Subsubcontract, but not extending to any settlement payment made to any
Subcontractor or Subsubcontractor against which TANK CONTRACTOR has pending or
prospective claims, unless such settlement is made with TANK CONTRACTOR’s
consent, except after assumption of such Tank Contract by PURCHASER in
accordance with GC-45.2; or

 

  (5) personal injury to or death of any Person (other than employees of TANK
CONTRACTOR, or any member of the PURCHASER Group, any employees of Management
Contractor or any Subcontractor or Subsubcontractor), and damage to or
destruction of property of Third Parties to the extent arising out of or
resulting from the negligence in connection with the Work of TANK CONTRACTOR or
any Subcontractor or Subsubcontractor or anyone directly or indirectly employed
by them.

 

39.2 ADDITIONAL TANK CONTRACTOR INDEMNIFICATION

 

39.2.A NOTWITHSTANDING THE PROVISIONS OF GC-39.1 ABOVE, TANK CONTRACTOR SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS THE PURCHASER GROUP FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR
RELATED TO (I) INJURY TO OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY
MEMBER OF THE TANK CONTRACTOR GROUP OR ANY

 

Page 37 of 57



--------------------------------------------------------------------------------

SUBCONTRACTOR OR SUBSUBCONTRACTOR, UP TO A MAXIMUM CAP OF ONE MILLION US DOLLARS
(US$1,000,000) FOR DAMAGES AND LOSSES PER OCCURRENCE OR (II) DAMAGE TO OR
DESTRUCTION OF PROPERTY OF ANY MEMBER OF THE TANK CONTRACTOR GROUP OR ANY
SUBCONTRACTOR OR SUBSUBCONTRACTOR OCCURRING PRIOR TO PROVISIONAL ACCEPTANCE, IN
EACH OF CASES (I) AND (II) OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS
OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR
JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER
OF THE PURCHASER GROUP.

 

39.2.B NOTWITHSTANDING THE PROVISIONS OF GC-39.1 ABOVE, WITH RESPECT TO ANY
INJURY TO OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE TANK
CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUBSUBCONTRACTOR IN WHICH THE DAMAGES
AND LOSSES FROM SUCH INJURY OR DEATH EXCEEDS ONE MILLION US DOLLARS
(US$1,000,000) PER OCCURRENCE, TANK CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE PURCHASER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO (I) INJURY
TO OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE TANK
CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUBSUBCONTRACTOR EXCEPT TO THE EXTENT
OF THE NEGLIGENCE OR TORT LIABILITY OF ANY MEMBER OF THE PURCHASER GROUP OR ANY
PURCHASER CONTRACTOR WITH RESPECT TO SUCH INJURY OR DEATH.

 

39.3 PURCHASER INDEMNIFICATION

 

39.3.A EXCEPT AS OTHERWISE PROVIDED IN GC-34.5 AND GC-34.8, PURCHASER SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS TANK CONTRACTOR FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR
RELATED TO (I) INJURY TO OR DEATH OF ANY EMPLOYEES, OFFICERS OR DIRECTORS OF
PURCHASER GROUP UP TO A MAXIMUM CAP OF ONE MILLION US DOLLARS (US$1,000,000) FOR
DAMAGES AND LOSSES PER OCCURRENCE, OR (II) DAMAGE TO OR DESTRUCTION OF PROPERTY
OF PURCHASER GROUP AND DAMAGE TO OR DESTRUCTION OF THE PHASE 2 TANKS OCCURRING
PRIOR TO PROVISIONAL ACCEPTANCE, IN EACH OF CASES (I) AND (II) OCCURRING IN
CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH,
DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF TANK CONTRACTOR.

 

39.3.B WITH RESPECT TO ANY INJURY TO OR DEATH OF EMPLOYEES, OFFICERS OR
DIRECTORS OF ANY MEMBER OF THE PURCHASER GROUP IN WHICH THE DAMAGES AND LOSSES
FROM SUCH INJURY OR DEATH EXCEEDS ONE MILLION US DOLLARS (US$1,000,000) PER
OCCURRENCE, PURCHASER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE TANK
CONTRACTOR GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO (I) INJURY TO OR DEATH
OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE PURCHASER GROUP

 

Page 38 of 57



--------------------------------------------------------------------------------

EXCEPT TO THE EXTENT OF THE NEGLIGENCE OR TORT LIABILITY OF ANY MEMBER OF THE
TANK CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUBSUBCONTRACTOR WITH RESPECT TO
SUCH INJURY OR DEATH.

 

39.4 HAZARDOUS MATERIALS INDEMNIFICATION

A. TANK CONTRACTOR INDEMNIFICATION OBLIGATIONS. TANK CONTRACTOR SHALL INDEMNIFY,
HOLD HARMLESS AND DEFEND PURCHASER GROUP FROM ANY AND ALL DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING BODILY INJURY, DEATH AND PROPERTY DAMAGE OR DESTRUCTION
AND REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) TO THE
EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES RESULT FROM:

1. TANK CONTRACTOR’S OR ANY SUBCONTRACTOR OR SUBSUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE BY TANK CONTRACTOR OR ANY
SUBCONTRACTOR OR SUBSUBCONTRACTOR;

2. TANK CONTRACTOR’S OR ANY SUBCONTRACTOR OR SUBSUBCONTRACTOR’S FAILURE TO STOP
WORK IN AN AREA OF THE SITE CONTAINING PRE-EXISTING HAZARDOUS MATERIALS AFTER
TANK CONTRACTOR OR SUCH SUBCONTRACTOR OR SUBSUBCONTRACTOR KNOWS SUCH AREA
CONTAINS HAZARDOUS MATERIALS;

3. TANK CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUBSUBCONTRACTOR’S DISREGARD OF
PURCHASER’S WRITTEN ADVICE AS TO THE NATURE AND SPECIFIC LOCATION OF SUCH
HAZARDOUS MATERIALS OR INSTRUCTIONS REGARDING SUCH HAZARDOUS MATERIALS IN
PERFORMING WORK IN AREAS THAT CONTAIN OR MAY CONTAIN HAZARDOUS MATERIALS.

B. PURCHASER INDEMNIFICATION OBLIGATIONS. PURCHASER SHALL INDEMNIFY, HOLD
HARMLESS AND DEFEND THE TANK CONTRACTOR FROM ANY AND ALL DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING BODILY INJURY, DEATH AND PROPERTY DAMAGE OR DESTRUCTION
AND REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) TO THE
EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES RESULT FROM:

1. ANY PRE-EXISTING HAZARDOUS MATERIALS AT THE PHASE 2 SITE, BUT EXCLUDING ANY
DAMAGES, LOSSES, COSTS AND EXPENSES RESULTING FROM: (I) TANK CONTRACTOR’S OR ANY
SUBCONTRACTOR OR SUBSUBCONTRACTOR’S FAILURE TO STOP WORK IN AN AREA OF THE SITE
CONTAINING PRE-EXISTING HAZARDOUS MATERIALS AFTER TANK CONTRACTOR OR SUCH
SUBCONTRACTOR OR SUBSUBCONTRACTOR KNOWS SUCH AREA CONTAINS HAZARDOUS MATERIALS,
OR (II) TANK CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUBSUBCONTRACTOR’S DISREGARD
OF PURCHASER’S WRITTEN ADVICE AS TO THE NATURE OR SPECIFIC LOCATION OF SUCH
HAZARDOUS MATERIALS OR INSTRUCTIONS REGARDING SUCH HAZARDOUS MATERIALS IN
PERFORMING WORK IN AREAS THAT CONTAIN OR MAY CONTAIN HAZARDOUS MATERIALS; OR

 

Page 39 of 57



--------------------------------------------------------------------------------

2. PURCHASER GROUP OR PURCHASER CONTRACTORS BRINGING ANY HAZARDOUS MATERIALS ON
THE PHASE 2 SITE AFTER THE EFFECTIVE DATE.

 

39.5 Should TANK CONTRACTOR or any Subcontractor or Subsubcontractor or any
other person, including any construction equipment lessor, acting through or
under any of them, file a lien or other encumbrance against all or any portion
of the Work, the Phase 2 Site or the Phase 2 Facility, TANK CONTRACTOR shall, at
its sole cost and expense, remove or discharge, by payment, bond or otherwise,
such lien or encumbrance within twenty-one (21) Days of TANK CONTRACTOR’s
receipt of written notice from PURCHASER notifying TANK CONTRACTOR of such lien
or encumbrance; provided that PURCHASER shall have made payment of all amounts
properly due and owing to TANK CONTRACTOR under this Tank Contract, other than
amounts disputed. If TANK CONTRACTOR fails to remove or discharge any such lien
or encumbrance within such twenty-one (21) Day period in circumstances where
PURCHASER has made payment of all amounts properly due and owing to TANK
CONTRACTOR under this Tank Contract, other than amounts disputed, then PURCHASER
may, in its sole discretion and in addition to any other rights that it has
under this Tank Contract, remove or discharge such lien and encumbrance using
whatever means that PURCHASER, in its sole discretion, deems appropriate,
including the payment of settlement amounts that it determines in its sole
discretion as being necessary to remove or discharge such lien or encumbrance.
In such circumstance, TANK CONTRACTOR shall be liable to PURCHASER for all
damages, costs, losses and expenses (including all reasonable attorneys’ fees,
consultant fees and arbitration expenses, and settlement payments) incurred by
PURCHASER arising out of or relating to such removal or discharge. All such
damages, costs, losses and expenses shall be paid by TANK CONTRACTOR no later
than thirty (30) Days after receipt of each invoice from PURCHASER.

 

39.6 Not later than fifteen (15) Days after receipt of written notice from the
Indemnified Party to the Indemnifying Party of any claims, demands, actions or
causes of action asserted against such Indemnified Party for which the
Indemnifying Party has indemnification, defense and hold harmless obligations
under this Tank Contract, whether such claim, demand, action or cause of action
is asserted in a legal, judicial, arbitral or administrative proceeding or
action or by notice without institution of such legal, judicial, arbitral or
administrative proceeding or action, the Indemnifying Party shall affirm in
writing by notice to such Indemnified Party that the Indemnifying Party will
indemnify, defend and hold harmless such Indemnified Party and shall, at the
Indemnifying Party’s own cost and expense, assume on behalf of the Indemnified
Party and conduct with due diligence and in good faith the defense thereof with
counsel selected by the Indemnifying Party and reasonably satisfactory to such
Indemnified Party; provided, however, that such Indemnified Party shall have the
right to be represented therein by advisory counsel of its own selection, and at
its own expense; and provided further that if the defendants in any such action
or proceeding include the Indemnifying Party and an Indemnified Party and the
Indemnified Party shall have

 

Page 40 of 57



--------------------------------------------------------------------------------

reasonably concluded that there may be legal defenses available to it which are
different from or additional to, or inconsistent with, those available to the
Indemnifying Party, such Indemnified Party shall have the right to select up to
one separate counsel to participate in the defense of such action or proceeding
on its own behalf at the reasonable expense of the Indemnifying Party. In the
event of the failure of the Indemnifying Party to perform fully in accordance
with the defense obligations under this GC-39.6, such Indemnified Party may, at
its option, and without relieving the Indemnifying Party of its obligations
hereunder, so perform, but all damages, costs and expenses (including all
reasonable attorneys’ fees, and litigation or arbitration expenses, settlement
payments and judgments) so incurred by such Indemnified Party in that event
shall be reimbursed by the Indemnifying Party to such Indemnified Party,
together with reasonable interest on same from the date any such cost and
expense was paid by such Indemnified Party until reimbursed by the Indemnifying
Party.

 

39.7 Except as otherwise set forth in GC-39.2.A and GC-39.3.A above, the
indemnity, defense and hold harmless obligations for personal injury or death or
property damage under this Tank Contract shall apply regardless of whether the
Indemnified Party was concurrently negligent (whether actively or passively), it
being agreed by the Parties that in this event, the Parties’ respective
liability or responsibility for such damages, losses, costs and expenses under
this Article shall be determined in accordance with principles of comparative
negligence.

 

39.8 PURCHASER and TANK CONTRACTOR agree that the Louisiana Oilfield
Anti-indemnity Act, LA. Rev. Stat. § 9:2780, et. seq., is inapplicable to this
Tank Contract and the performance of the Work. Application of these code
sections to this Tank Contract would be contrary to the intent of the Parties,
and each Party hereby irrevocably waives any contention that these code sections
are applicable to this Tank Contract or the Work. In addition, it is the intent
of the Parties in the event that the aforementioned act were to apply to this
Tank Contract that each Party shall provide insurance to cover the losses
contemplated by such code sections and assumed by each such Party under the
indemnification provisions of this Tank Contract, and TANK CONTRACTOR agrees
that the Tank Contract Price (as may be adjusted by Change Order in accordance
with General Condition 32, titled CHANGES), compensates TANK CONTRACTOR for the
cost of premiums for the insurance provided by it under this Tank Contract. The
Parties agree that each Party’s agreement to support their indemnification
obligations by insurance shall in no respect impair their indemnification
obligations.

 

39.9 In the event that any indemnity provisions in this Tank Contract are
contrary to the law governing this Tank Contract, then the indemnity obligations
applicable hereunder shall be applied to the maximum extent allowed by
Applicable Law.

 

39.10 TANK CONTRACTOR specifically waives any immunity provided against its
indemnity obligations in this Tank Contract by any industrial insurance or
workers’ compensation statute.

 

Page 41 of 57



--------------------------------------------------------------------------------

GC-40 PATENT AND INTELLECTUAL PROPERTY INDEMNITY

 

40.1 TANK CONTRACTOR hereby indemnifies and shall defend and hold harmless
PURCHASER Group from and against any and all claims, actions, losses, damages,
and expenses, including attorney’s fees, arising from any claim, whether
rightful or otherwise, that any concept, product, design, equipment, material,
process, copyrighted material or confidential information, or any part thereof,
furnished by TANK CONTRACTOR under this Tank Contract constitutes an
infringement of any patent or copyrighted material or a theft of trade secrets.
If use of any part of such concept, product, design, equipment, material,
process, copyrighted material or confidential information is limited or
prohibited, TANK CONTRACTOR shall, at its sole expense, procure the necessary
licenses to use the infringing or a modified but non-infringing concept,
product, design, equipment, material, process, copyrighted material or
confidential information or, with PURCHASER’s prior written approval, replace it
with substantially equal but non-infringing concepts, products, designs,
equipment, materials, processes, copyrighted material or confidential
information; provided, however,

 

  (1) That any such substituted or modified concepts, products, designs,
equipment, material, processes, copyrighted material or confidential information
shall meet all the requirements and be subject to all the provisions of this
Tank Contract; and

 

  (2) That such replacement or modification shall not modify or relieve TANK
CONTRACTOR of its obligations under this Tank Contract.

 

40.2 In the event that any violation or infringement for which TANK CONTRACTOR
is responsible to indemnify the PURCHASER Group as set forth in GC-39.1 and 40.1
above results in any suit, claim, temporary restraining order or preliminary
injunction TANK CONTRACTOR shall, in addition to its obligations under GC-39 and
GC-40.1, make every reasonable effort, by giving a satisfactory bond or
otherwise, to secure the suspension of the injunction or restraining order. If,
in any such suit or claim, the Work, the Phase 2 Tanks, or any part, combination
or process thereof, is held to constitute an infringement and its use is
preliminarily or permanently enjoined, TANK CONTRACTOR shall promptly make every
reasonable effort to secure for PURCHASER a license, at no cost to PURCHASER,
authorizing continued use of the infringing Work. If TANK CONTRACTOR is unable
to secure such a license within a reasonable time, TANK CONTRACTOR shall, at its
own expense and without impairing performance requirements, either replace the
affected Work, in whole or part, with non-infringing components or parts or
modify the same so that they become non-infringing.

 

40.3 The foregoing obligation in GC-40.1 shall not apply to concepts, products,
designs, equipment, materials, processes, copyrighted materials or confidential
information that (i) are ancillary to the core design of the Phase 2 Tanks;
(ii) were not, in whole or in part, developed, created or modified by TANK
CONTRACTOR; (iii) were provided in writing to TANK CONTRACTOR by PURCHASER; and
(iv) are listed in Exhibit E or Exhibit F and apply to the following items:

 

Page 42 of 57



--------------------------------------------------------------------------------

Paint specification

Pipe material specification

P&IDs

Electrical Wiring

Low Voltage Wiring

Ladder details

Stair details

Submerged Loading Pump Specification

Dry Chemical System

Gas Detector System

Control Valves

provided that if and to the extent TANK CONTRACTOR enters into any Subcontract
or Subsubcontract for the performance of Work based on the designs,
specifications or documents listed above; or through the use of licensed
subcontractors and vendors or the payment of the proper license fees or
royalties, TANK CONTRACTOR could have procured concepts, products, designs,
equipment, materials, processes, copyrighted materials or confidential
information that did not infringe or violate any Third Party IP; TANK
CONTRACTOR’s obligations under GC-40.1 remain intact and the exceptions set
forth in this GC-40.3 shall not apply.

GC-41 RIGHT TO WORK PRODUCT

 

41.1 PURCHASER shall have, and TANK CONTRACTOR hereby grants PURCHASER a
permanent, non-exclusive, royalty-free license to use on the Project or any
other project of PURCHASER or any of its Affiliates, including without
limitation Creole Trail LNG, LP and Corpus Christi LNG, LP, any concept,
product, process (patentable or otherwise), copyrighted material (including
without limitation documents, specifications, calculations, maps, sketches,
notes, reports, data, models, samples, drawings, designs, and electronic
software), and confidential information (i) owned by TANK CONTRACTOR or any
Subcontractor or Subsubcontractor upon commencement of the Work under this Tank
Contract and used by TANK CONTRACTOR or any Subcontractor or Subsubcontractor in
connection with the Project or (ii) furnished or supplied to PURCHASER by, or
developed by, TANK CONTRACTOR or any Subcontractor or Subsubcontractor in the
course of performance under this Tank Contract in connection

 

Page 43 of 57



--------------------------------------------------------------------------------

with the Project (collectively the “Work Product”). The foregoing license shall
be assignable only to Affiliates of PURCHASER, and the license shall include the
right of contractors and subcontractors to use the Work Product on projects of
PURCHASER and its Affiliates. Notwithstanding the foregoing, with respect to any
construction means and methods processes patented or copyrighted by Zachry,
PURCHASER’s license to use such Work Product is limited to the Project only.

 

41.2 TANK CONTRACTOR shall identify portions of the Work Product, which contain
Third Party Proprietary Work Product for which PURCHASER shall need to obtain
permission from the appropriate owners of such Third Party Proprietary Work
Product for use by PURCHASER on projects other than the Project. Notwithstanding
anything to the contrary in this Tank Contract, no license is granted to
PURCHASER with respect to the use of any TANK CONTRACTOR proprietary software or
computer systems. With respect to any Third Party Proprietary Work Product that
is included in the Work Product, PURCHASER has the same rights as any other Work
Product for use on the Project. “Third Party Proprietary Work Product” is
intellectual property rights previously owned or developed by TANK CONTRACTOR’s
Subcontractors or Subsubcontractors outside this Tank Contract or the
Subcontracts or Subsubcontracts.

 

41.3 All Work Product, and all copies thereof, shall be returned or delivered to
PURCHASER upon the earlier of expiration of the Defect Correction Period and
termination of this Tank Contract, except that (i) TANK CONTRACTOR may, subject
to its confidentiality obligations set forth in General Condition 43, titled
NONDISCLOSURE, retain one record set of the Work Product and may use and modify
such Work Product, and (ii) Subcontractors and Subsubcontractors may retain any
Work Product generated by them so long as PURCHASER has been provided the
following copies of such Work Product: six (6) hard copies; two (2) reproducible
Drawings, where applicable; and two (2) sets each of fully editable and operable
native and .pdf files of documents on CD for all such drawings and
specifications.

 

41.4 All written materials, plans, drafts, specifications, computer files or
other documents (if any) prepared or furnished by PURCHASER or any of
PURCHASER’s other consultants or contractors shall at all times remain the
property of PURCHASER, and TANK CONTRACTOR shall not make use of any such
documents or other media for any other project or for any other purpose than as
set forth herein. All such documents and other media, including all copies
thereof, shall be returned to PURCHASER upon the earlier of expiration of the
Defect Correction Period and termination of this Tank Contract, except that TANK
CONTRACTOR may, subject to its confidentiality obligations as set forth in
GC-43, retain one record set of such documents or other media.

 

41.5 In addition, PURCHASER and its Affiliates shall be entitled to modify the
Work Product, including TANK CONTRACTOR’s intellectual property which may be
imbedded in the Work Product in connection with the Project, provided that
PURCHASER or its Affiliates shall first remove, or cause to be removed, all
references to TANK CONTRACTOR from the Work Product and TANK CONTRACTOR’s
intellectual property imbedded in the Work Product. PURCHASER shall defend,
indemnify and hold TANK CONTRACTOR harmless from and against all damages,
losses, costs and expenses (including all reasonable attorneys’ fees and
litigation or arbitration expenses) incurred by TANK CONTRACTOR and caused by
any modifications to the Work Product or TANK CONTRACTOR’s intellectual
property.

 

Page 44 of 57



--------------------------------------------------------------------------------

41.6 If PURCHASER or its Affiliates uses the Work Product on any other project
on which neither Diamond (or any of its Affiliates), nor Zachry (or its
Affiliates), is a contractor or subcontractor with respect to the design or
construction of a LNG tank, then PURCHASER shall indemnify and hold harmless
TANK CONTRACTOR with respect to any claims made by third parties for failure of
performance, personal injury or property damage due to or with respect to
PURCHASER’s use of the Work Product on such other project. Before using any Work
Product on another project as provided above, PURCHASER will remove from such
Work Product any reference to TANK CONTRACTOR.

GC-42 ASSIGNMENTS AND SUBCONTRACTS

 

42.1 Any TANK CONTRACTOR assignment of this Tank Contract or rights hereunder,
in whole or part, without the prior written consent of PURCHASER shall be void.

 

42.2 TANK CONTRACTOR shall not subcontract with any Person for the performance
of all or any portion of the Work without the advance written approval of
PURCHASER. All Subcontracts and Subsubcontracts, except with Vendors, must
include provisions to secure all rights and remedies of PURCHASER provided under
this Tank Contract, and must impose upon the Subcontractors and
Subsubcontractors all of the duties and obligations required to fulfill this
Tank Contract. With respect to Vendors, TANK CONTRACTOR must use commercially
reasonable efforts to ensure that all Subcontracts and Subsubcontracts with
Vendors include provisions to secure all rights and remedies of PURCHASER
provided under this Tank Contract, and impose upon the Subcontractors and
Subsubcontractors all of the duties and obligations required to fulfill this
Tank Contract, and in any event, all Subcontracts and Subsubcontracts with
Vendors must contain provisions to ensure PURCHASER’s rights and remedies under
this Tank Contract with respect to General Conditions 13, 14, 28, 34, 35, 36,
37, 39, 40, 41 and 43, and Special Conditions 2, 7, 11, 12, 28, 34, 35, 36, 42,
and 43.

 

42.3 All Subcontracts and Subsubcontracts shall, so far as reasonably
practicable, be consistent with the terms or provisions of this Tank Contract.
No Subcontractor or Subsubcontractor is intended to be or shall be deemed a
third-party beneficiary of this Tank Contract.

 

42.4 TANK CONTRACTOR shall (i) notify PURCHASER of any proposed Major
Subcontractor or Major Subsubcontractor as soon as reasonably practicable during
the selection process and furnish to PURCHASER all information reasonably
requested with respect to TANK CONTRACTOR’s selection criteria, and (ii) notify
PURCHASER no less than ten (10) Business Days prior to the execution of a Major
Subcontract or Major Subsubcontract with a Major Subcontractor or Major
Subsubcontractor. PURCHASER shall have the discretion, not to be unreasonably
exercised, to reject any proposed Major Subcontractor or Major Subsubcontractor
for a Major Subcontract or Subsubcontract. TANK CONTRACTOR shall not enter into
any Major Subcontract or Subsubcontract with a proposed Major

 

Page 45 of 57



--------------------------------------------------------------------------------

Subcontractor or Major Subsubcontractor that is rejected by PURCHASER in
accordance with the preceding sentence. PURCHASER shall undertake in good faith
to review the information provided by TANK CONTRACTOR, expeditiously and shall
notify TANK CONTRACTOR of its decision to accept or reject a proposed Major
Subcontractor or Major Subsubcontractor as soon as practicable after such
decision is made. Failure of PURCHASER to accept or reject a proposed Major
Subcontractor or Major Subsubcontractor within twenty (20) Business Days shall
be deemed to be an acceptance of such Major Subcontractor or Major
Subsubcontractor, but PURCHASER’s acceptance of a proposed Major Subcontractor
or Major Subsubcontractor shall in no way relieve TANK CONTRACTOR of its
responsibility for performing the Work in compliance with this Tank Contract.

 

42.5 For any Subcontractor or Subsubcontractor having a Subcontract or
Subsubcontract value in excess of One Million U.S. Dollars (US $1,000,000), TANK
CONTRACTOR shall, within fifteen (15) Business Days after the execution of any
such Subcontract or Subsubcontract, notify PURCHASER in writing of the selection
of such Subcontractor or Subsubcontractor and inform PURCHASER generally what
portion of the Work such Subcontractor or Subsubcontractor is performing.

 

42.6 Within ten (10) Days of PURCHASER’s request, TANK CONTRACTOR shall furnish
PURCHASER with a copy of any Subcontract or Subsubcontract, excluding provisions
regarding pricing, discount or credit information, payment terms, payment
schedules, retention, performance security, bid or proposal data, and any other
information which TANK CONTRACTOR or any Subcontractor or Subsubcontractor
reasonably considers to be commercially sensitive information.

 

42.7 In addition to the requirements above and without in any way relieving TANK
CONTRACTOR of its full responsibility to PURCHASER for the acts and omissions of
Subcontractors and Subsubcontractors, each Major Subcontract and Major
Subsubcontract shall contain the following provisions:

“This Subcontract [Subsubcontract] and any subcontract between Subcontractor
[Subsubcontractor] and any of its lower-tier subcontractors may be assigned to
PURCHASER without the consent of Subcontractor [Subsubcontractor] or any of its
lower-tier subcontractors provided, however, with respect to each construction
equipment rental or lease agreement, Subcontractor [Subsubcontractor] shall only
be obligated to use its best efforts to include a provision that such agreement
may be assigned to PURCHASER without the consent of the respective construction
equipment lessor; and so far as reasonably practicable, the Subcontractor
[Subsubcontractor] shall comply with all requirements and obligations of TANK
CONTRACTOR to PURCHASER under their agreement, as such requirements and
obligations are applicable to the performance of the Work under the respective
Subcontract [Subsubcontract].”

 

42.8 PURCHASER may, for the purpose of providing collateral, assign, pledge
and/or grant a security interest in this Tank Contract to any Lender without
TANK CONTRACTOR’s consent. When duly assigned in accordance with the foregoing,
this Tank Contract shall be binding upon and shall inure to the benefit of the
assignee; provided that any assignment by PURCHASER pursuant to this GC-42.8
shall not relieve PURCHASER of any of its obligations or liabilities under this
Tank Contract.

 

Page 46 of 57



--------------------------------------------------------------------------------

42.9 PURCHASER may assign this Tank Contract to any of its Affiliates by
providing written notice to TANK CONTRACTOR. When duly assigned in accordance
with the foregoing, this Tank Contract shall be binding upon and shall inure to
the benefit of the assignee, and all obligations of PURCHASER shall become
obligations of the assignee. Except as provided above and in GC-42.8, neither
party may assign this Tank Contract to another party without prior written
consent of the other Party hereto. When duly assigned in accordance with the
foregoing, this Tank Contract shall be binding upon and shall inure to the
benefit of the assignee, and all obligations of the assigning party shall become
obligations of the assignee. No such assignment shall relieve the other Party of
any of its obligations or liabilities under this Tank Contract, unless consent
in writing to such assignment has been provided.

 

42.10 Any assignment not in accordance with this Article shall be void and
without force or effect, and any attempt to assign this Tank Contract in
violation of this provision shall grant the non-assigning Party the right, but
not the obligation, to terminate this Tank Contract at its option for default.

 

42.11 Any assignment by TANK CONTRACTOR shall not relieve TANK CONTRACTOR of any
of its obligations or liabilities under this Tank Contract.

 

42.12 This Tank Contract shall be binding upon the Parties hereto, their
successors and permitted assigns.

 

42.13 If the Tank Contract is assigned by PURCHASER, the term “PURCHASER Group”
shall nevertheless include (i) Sabine Pass LNG, L.P. and its parent, Lender and
each of their respective Affiliates and (ii) the respective directors, officers,
agents, employees and representatives of each Person specified in clause
(i) above.

GC-43 NONDISCLOSURE

 

43.1 Subject to GC-43.4, TANK CONTRACTOR agrees not to divulge to any Persons,
without the written consent of PURCHASER, any information obtained from or
through PURCHASER or its Affiliates in connection with the performance of this
Tank Contract unless;

 

  (1) The information is known to TANK CONTRACTOR prior to obtaining the same
from PURCHASER;

 

  (2) The information is, at the time of disclosure by TANK CONTRACTOR, then in
the public domain; or

 

  (3) The information is obtained by TANK CONTRACTOR from a Third Party who did
not receive same, directly or indirectly from PURCHASER and who has no
obligation of secrecy with respect thereto.

 

Page 47 of 57



--------------------------------------------------------------------------------

43.2 Subject to GC-43.4, TANK CONTRACTOR further agrees that it will not,
without the prior written consent of PURCHASER, disclose to any Person any
information developed or obtained by TANK CONTRACTOR in the performance of this
Tank Contract except to the extent that such information falls within one of the
categories described in (1) through (3) of GC-43.1 above.

 

43.3 If so requested by PURCHASER, TANK CONTRACTOR further agrees to require its
employees to execute a nondisclosure agreement prior to performing any Work
under this Tank Contract.

 

43.4 Prior to disclosing any information that is covered by the confidentiality
obligations in this GC-43 to any Subcontractor or Subsubcontractor as necessary
to perform the Work, TANK CONTRACTOR shall bind such Subcontractor or
Subsubcontractor to the confidentiality obligations contained in GC-43. Nothing
in GC-43 or this Tank Contract shall in any way prohibit TANK CONTRACTOR or any
of its Subcontractors or Subsubcontractors from making commercial or other use
of, selling, or disclosing any of their respective intellectual property owned
prior to the Effective Date (including any Third Party Proprietary Work
Product).

 

43.5 The Parties acknowledge that in the event of a breach of any of the terms
contained in GC-43, PURCHASER would suffer irreparable harm for which remedies
at law, including damages, would be inadequate, and that PURCHASER shall be
entitled to seek equitable relief therefor by injunction, without the
requirement of posting a bond.

 

43.6 The confidentiality obligations of GC-43 shall expire upon the earlier of a
period of ten (10) years following (i) the termination of this Tank Contract or
(ii) Final Acceptance of the last of the Phase 2 Tanks.

GC-44 SUSPENSION

 

44.1 PURCHASER may by written notice to TANK CONTRACTOR, suspend at any time the
performance of all or any portion of the Work to be performed under the Tank
Contract. Upon receipt of such notice, TANK CONTRACTOR shall, unless the notice
requires otherwise:

 

  (1) Immediately discontinue Work on the date and to the extent specified in
the notice;

 

  (2) Place no further orders or subcontracts for material, services, or
facilities with respect to suspended Work other than to the extent required in
the notice;

 

  (3) Promptly make every reasonable effort to obtain suspension upon terms
satisfactory to PURCHASER of all orders, Subcontracts, Subsubcontracts and
rental agreements to the extent they relate to performance of suspended Work;

 

  (4) Continue to protect and maintain the Work including those portions on
which Work has been suspended; and

 

Page 48 of 57



--------------------------------------------------------------------------------

  (5) Take any other reasonable steps to minimize costs associated with such
suspension.

PURCHASER shall give TANK CONTRACTOR instructions during suspension whether to
maintain its staff and labor on or near the Phase 2 Tank Site and otherwise be
ready to proceed expeditiously with the Work as soon as reasonably practicable
after receipt of PURCHASER’s further instructions. Unless otherwise instructed
by PURCHASER, TANK CONTRACTOR shall during any such suspension maintain its
staff and labor on or near the Phase 2 Tank Site and otherwise be ready to
proceed expeditiously with the Work as soon as reasonably practicable after
receipt of PURCHASER’s further instructions.

 

44.2 Upon receipt of notice to resume suspended Work, TANK CONTRACTOR shall
immediately resume performance under this Tank Contract to the extent required
in the notice.

 

44.3 If TANK CONTRACTOR intends to assert a claim for equitable adjustment under
this clause it must, pursuant to General Condition 32, titled CHANGES and within
ten (10) Days after receipt of notice to resume Work, submit the required
written notification of claim and within twenty (20) Days thereafter its written
proposal setting forth the impact of such claim. This GC-44.3 shall not apply in
the event a suspension is ordered by PURCHASER due to a Force Majeure event.

 

44.4 In no event shall TANK CONTRACTOR be entitled to any additional profits or
damages due to such suspension.

GC-45 TERMINATION FOR DEFAULT

 

45.1 Notwithstanding any other provisions of this Tank Contract, TANK CONTRACTOR
shall be considered in default of its contractual obligations under this Tank
Contract if it:

 

  (1) Performs Work which fails materially to conform to the requirements of
this Tank Contract;

 

  (2) Fails to make progress according to the agreed-upon Tank Contract Schedule
so as to endanger performance of this Tank Contract;

 

  (3) Abandons or refuses to proceed with any of the Work, including
modifications directed pursuant to General Condition 32, titled CHANGES;

 

  (4) Fails to fulfill or comply with any of the other material terms of this
Tank Contract;

 

  (5) Fails to commence the Work in accordance with the provisions of this Tank
Contract;

 

  (6) Abandons the Work;

 

  (7) Fails to maintain insurance required under this Tank Contract;

 

Page 49 of 57



--------------------------------------------------------------------------------

  (8) Materially disregards Applicable Law or applicable standards and codes;

 

  (9) Engages in behavior that is dishonest, fraudulent or constitutes a
conflict with TANK CONTRACTOR’s obligations under this Tank Contract; or if

 

  (10) TANK CONTRACTOR suffers an Insolvency Event or makes a general assignment
for the benefit of creditors.

 

45.2 Upon the occurrence of any of the foregoing, PURCHASER may notify TANK
CONTRACTOR in writing that TANK CONTRACTOR is in default of this Tank Contract,
and such notice shall include a general description of the nature of TANK
CONTRACTOR’s default. With respect to any default in GC-45.1(1) – (9),

 

  (i) if TANK CONTRACTOR does not cure any such default within thirty (30) Days
after receipt of notification of such default, or

 

  (ii) if such default cannot be cured within such thirty (30) Day period
through the diligent exercise of all commercially practicable efforts and TANK
CONTRACTOR either fails to diligently exercise all commercially practicable
efforts to cure such condition or fails to cure such condition within ninety
(90) Days after receipt of such notification of such default,

PURCHASER may, by written notice to TANK CONTRACTOR and without notice to TANK
CONTRACTOR’s sureties, if any, terminate in whole or in part this Tank Contract,
and PURCHASER may prosecute the Work to completion by contract or by any other
method deemed expedient. If TANK CONTRACTOR’s default is due to an Insolvency
Event as addressed in subsection (10) above in clause GC-45.1, PURCHASER may, by
written notice to TANK CONTRACTOR and without notice to TANK CONTRACTOR’s
sureties, if any, immediately terminate in whole or in part this Tank Contract,
and PURCHASER may prosecute the Work to completion by contract or by any other
method deemed expedient. In addition, upon the occurrence of any default by TANK
CONTRACTOR, after the expiration of the applicable cure period provided above,
PURCHASER may take possession of and utilize any data, designs, Work Product,
licenses, materials, equipment, and tools furnished by TANK CONTRACTOR or
Subcontractors or Subsubcontractors and necessary to complete the Work, hire any
or all of TANK CONTRACTOR’s employees and take assignment of any or all of the
Subcontracts and Subsubcontracts. TANK CONTRACTOR’s construction equipment and
tools shall be returned upon completion of the Work, except to the extent title
to such construction equipment and tools passed to PURCHASER under General
Condition 34, titled TITLE AND RISK OF LOSS. Notwithstanding the foregoing,
PURCHASER shall not be entitled to terminate TANK CONTRACTOR for delay in
achieving Mechanical Completion for a Phase 2 Tank during the first three
(3) months after the Tank Contract Milestone Date for such Phase 2 Tank;
provided that PURCHASER shall be entitled to terminate TANK CONTRACTOR prior to
the expiration of such three (3) month period if (i) TANK CONTRACTOR is not
paying to PURCHASER when owed Liquidated Damages during such three (3) month
period or TANK

 

Page 50 of 57



--------------------------------------------------------------------------------

CONTRACTOR is not diligently performing the Work and (ii) PURCHASER is otherwise
entitled to terminate TANK CONTRACTOR under this GC-45.2. In addition, PURCHASER
shall not be entitled to terminate TANK CONTRACTOR for anticipatory delay in
achieving Mechanical Completion with respect to a Phase 2 Tank unless, based on
the current progress of the Work, TANK CONTRACTOR is projected to achieve
Mechanical Completion for such Phase 2 Tank three (3) months or more beyond the
Tank Contract Milestone Date for such Phase 2 Tank, provided that PURCHASER
shall be entitled to terminate TANK CONTRACTOR at any time if TANK CONTRACTOR is
not diligently performing the Work and PURCHASER is otherwise entitled to
terminate TANK CONTRACTOR under this GC-45.2.

 

45.3 Notwithstanding the preceding subclauses, PURCHASER may immediately
terminate this Tank Contract for default if TANK CONTRACTOR’s breach of its
material contractual obligations is considered not curable or for failure to
cure material safety violations after written notice by PURCHASER.

 

45.4 TANK CONTRACTOR shall be liable for all costs in excess of the Tank
Contract Price for such terminated Work reasonably and necessarily incurred in
the completion of the Work, including acceleration in order to attempt to
achieve the Tank Contract Milestone Dates for each Phase 2 Tank, or to attempt
to make-up for or reduce delay caused by TANK CONTRACTOR; attorneys’ fees;
consultant fees and cost of administration of any purchase order or subcontract
awarded to others for completion; subject to the limitation of liability and
waiver of consequential damages provisions of this Tank Contract.

 

45.5 In addition to the amounts recoverable GC-45.4, PURCHASER shall be entitled
to recover Liquidated Damages owed by TANK CONTRACTOR to PURCHASER under this
Tank Contract up to the date of termination. The damages recoverable under
GC-45.4 and this GC-45.5 are the sole and exclusive delay-related damages that
PURCHASER may recover from TANK CONTRACTOR in the event of a termination for
default.

 

45.6 Upon termination for default, TANK CONTRACTOR shall:

 

  (1) Immediately discontinue Work on the date and to the extent specified in
the notice and place no further Subcontracts to the extent that they relate to
the performance of the terminated Work;

 

  (2) Upon PURCHASER’s written instructions, either promptly obtain cancellation
upon terms satisfactory to PURCHASER of all Subcontracts, Subsubcontracts, and
any other agreements existing for performance of the terminated Work or assign
those agreements as directed by PURCHASER or assign such agreements to PURCHASER
in accordance with GC-45.2 above;

 

  (3) Cooperate with PURCHASER in the transfer of data, designs, licenses and
information and disposition of Work in progress so as to mitigate damages;

 

  (5) Comply with other reasonable requests from PURCHASER regarding the
terminated Work; and

 

Page 51 of 57



--------------------------------------------------------------------------------

  (6) Continue to perform in accordance with all of the terms and conditions of
this Tank Contract such portion of the Work that is not terminated.

 

45.7 If, after termination pursuant to this clause, it is determined for any
reason that TANK CONTRACTOR was not in default, the rights and obligations of
the Parties shall be the same as if the notice of termination had been issued
pursuant to General Condition 46, titled OPTIONAL TERMINATION.

 

45.8 Notwithstanding any other provisions of this Tank Contract, PURCHASER shall
be considered in default of its contractual obligations under this Tank
Contract, if it fails to make any payment of any undisputed amount to TANK
CONTRACTOR as required by the Tank Contract.

 

  (1) If PURCHASER fails to pay any undisputed amount due and owing to TANK
CONTRACTOR and such failure continues for more than thirty (30) Days after the
due date for such payment, then TANK CONTRACTOR may suspend performance of the
Work until TANK CONTRACTOR receives such undisputed amounts. Prior to any such
suspension, TANK CONTRACTOR shall provide PURCHASER with at least fourteen
(14) Days’ prior notice of its intent to suspend performance of the Work. TANK
CONTRACTOR shall be entitled to a Change Order on account of any suspension in
accordance with this section.

 

  (2) If PURCHASER does not cure such failure within 30 Days after receipt of
the notification in GC-45.8(1), or fails to provide satisfactory evidence that
such default will be corrected within 90 Days, TANK CONTRACTOR may, by written
notice to PURCHASER, terminate in whole or in part this Tank Contract. This
termination remedy does not limit any other rights or remedies available to TANK
CONTRACTOR under this Tank Contract.

GC-46 OPTIONAL TERMINATION

 

46.1 PURCHASER may, at its option, terminate for convenience any of the Work
under this Tank Contract in whole or in part, at any time, or from time to time,
by written notice to TANK CONTRACTOR. Such notice shall specify the extent to
which the performance of the Work is terminated and the effective date of such
termination. Upon receipt of such notice TANK CONTRACTOR shall:

 

  (1) Immediately discontinue the Work on the date and to the extent specified
in the notice and not enter into or place any further Subcontracts or
Subsubcontracts other than as may be required for completion of such portion of
the Work that is not terminated;

 

  (2) Promptly obtain assignment or cancellation upon terms satisfactory to
PURCHASER of all Subcontracts and Subsubcontracts existing for the performance
of the terminated Work or assign those agreements as directed by PURCHASER;

 

Page 52 of 57



--------------------------------------------------------------------------------

  (3) Assist PURCHASER in the maintenance, protection, and disposition of Work
in progress, plant, tools, equipment, property, and materials acquired by TANK
CONTRACTOR or furnished by PURCHASER under this Tank Contract; and

 

  (4) Complete performance of such portion of the Work that is not terminated.

 

46.2 Upon any such termination, TANK CONTRACTOR shall waive any claims for
damages, including loss of anticipated profits on account thereof (except as
provided in GC-46.2(6)), but as the sole right and remedy of TANK CONTRACTOR,
PURCHASER shall pay in accordance with the following:

 

  (1) The Tank Contract Price corresponding to the Work performed in accordance
with this Tank Contract prior to such notice of termination (including Change
Orders);

 

  (2) All reasonable costs for Work thereafter performed as specified in such
notice;

 

  (3) Reasonable administrative costs of settling and paying claims arising out
of the termination of Work under Subcontracts or Subsubcontracts;

 

  (4) Reasonable costs incurred in demobilization and the disposition of
residual material, plant and equipment;

 

  (5) A reasonable overhead and profit on items (2) through (4) of this clause;

 

  (6) A sum equal to five percent (5%) of the balance of the unpaid Tank
Contract Price at the time of termination pursuant to this General Condition 46,
but such sum shall not in any event exceed Four Million U.S. Dollars
(US$4,000,000); and

 

  (7) Less all payments made prior to termination.

 

46.3 TANK CONTRACTOR shall submit within thirty (30) Days after receipt of
notice of termination, a written statement setting forth its proposal for an
adjustment to the Tank Contract Price to include only the incurred costs
described in this clause. PURCHASER shall review, analyze, and verify such
proposal, and negotiate an equitable adjustment, and the Tank Contract shall be
modified accordingly.

GC-47 ACCEPTANCE AND COMPLETION

 

47.1 TANK CONTRACTOR shall complete all the Work so that it shall, in every
respect, be complete in accordance with the Tank Contract Milestone Dates
contained in Special Condition 8, titled SCOPE, COMMENCEMENT, PROGRESS AND
COMPLETION OF THE WORK.

 

47.2 “Mechanical Completion.” Mechanical Completion for each Phase 2 Tank is
defined as “Ready For Cool Down (RFCD),” which means that all of the following
have occurred: (i) TANK CONTRACTOR has

 

Page 53 of 57



--------------------------------------------------------------------------------

completed all applicable Work for such Phase 2 Tank, other than punch-list Work,
in accordance with the requirements contained in this Tank Contract, (ii) such
Phase 2 Tank is ready for use to receive and dispatch LNG and Natural Gas so
that the Cool Down phase can commence; and (iii) TANK CONTRACTOR has delivered
to PURCHASER a Notice of Mechanical Completion for such Phase 2 Tank, certifying
Mechanical Completion of such Phase 2 Tank, and PURCHASER has accepted such
Notice of Mechanical Completion in writing. Such notice shall not be given
unless all Tank Contract requirements have been met or expressly waived in
writing, in whole or in part, by PURCHASER. Prior to PURCHASER’s acceptance of
the Notice of Mechanical Completion, the Parties shall agree on the punch-list
Work remaining to be completed. PURCHASER shall be entitled to add to the
punch-list after achievement of Mechanical Completion.

 

47.3 “Provisional Acceptance.” TANK CONTRACTOR shall achieve Provisional
Acceptance, and the Provisional Acceptance Certificate for each Phase 2 Tank
will be issued by PURCHASER, only after all of the following have occurred:
(i) all requirements for Mechanical Completion have been met; (ii) all
punch-list items and other obligations of TANK CONTRACTOR required by this Tank
Contract have been fulfilled (excluding TANK CONTRACTOR’s warranty obligations);
and (iii) each of the respective Phase 2 Tanks has achieved Cool Down. If the
Parties add Tank S-106 to this Tank Contract by Change Order, TANK CONTRACTOR is
not required to give Final Unconditional Lien and Claim Waivers or demobilize
from the Phase 2 Tank Site to achieve Provisional Acceptance of Tank S-104 and
Tank S-105.

 

  (1) TANK CONTRACTOR shall provide PURCHASER with at least sixty (60) Days
notice prior to the date TANK CONTRACTOR expects to achieve RFCD with respect to
a Phase 2 Tank, and in such notice TANK CONTRACTOR shall specify the date on
which it expects to achieve RFCD for that Phase 2 Tank.

 

  (2) PURCHASER will provide sufficient LNG to achieve Cool Down no later than
thirty (30) Days after the later of (i) the date specified in TANK CONTRACTOR’s
notice in GC-47.3(1), or (ii) the date TANK CONTRACTOR achieves RFCD for the
respective Phase 2 Tank.

 

  (3) TANK CONTRACTOR shall provide training to PURCHASER’s personnel prior to
beginning Cool Down.

 

  (4) TANK CONTRACTOR shall observe and provide technical assistance to
PURCHASER as PURCHASER conducts the Cool Down process, for the purpose of
assisting PURCHASER’s personnel in following TANK CONTRACTOR’s Cool Down
specifications and answering technical questions with respect to the Phase 2
Tanks relative to the Cool Down process.

 

  (5) After RFCD for each Phase 2 Tank, PURCHASER shall have custody of such
Phase 2 Tank and has the right to operate such Phase 2 Tank.

 

Page 54 of 57



--------------------------------------------------------------------------------

47.4 “Final Acceptance.” Final Acceptance shall be on an individual Phase 2 Tank
basis. Upon the completion of all of the Work with respect to a Phase 2 Tank,
including without limitation fulfillment of all Provisional Acceptance
requirements for such Phase 2 Tank and the expiration of warranties as specified
in General Condition 37, titled WARRANTY / DEFECT CORRECTION PERIOD and
fulfillment of all TANK CONTRACTOR obligations related thereto, including
correction of any and all Defects in the Work and the cure of any breach of TANK
CONTRACTOR’s warranties or guarantees, and provided the Provisional Acceptance
Certificates have been issued by PURCHASER for such Phase 2 Tank, PURCHASER
shall issue a Final Acceptance Certificate with respect to such Phase 2 Tank.

 

47.5 No acceptance by PURCHASER of any or all of the Work or any other
obligations of TANK CONTRACTOR under this Tank Contract, including acceptance of
Mechanical Completion, RFCD, Provisional Acceptance or Final Acceptance shall in
any way release TANK CONTRACTOR of any obligations or liability pursuant to this
Tank Contract, including obligations with respect to unperformed obligations of
this Tank Contract or for any Work that does not conform to the requirements of
this Tank Contract, including warranty obligations, any liabilities for which
insurance is required or any other responsibility of Tank Contractor. The
Parties agree that this provision is not intended to and does not expand TANK
CONTRACTOR’s obligations under this Tank Contract.

GC-48 COOPERATION WITH LENDER

 

48.1 In addition to other assurances provided in this Tank Contract, TANK
CONTRACTOR acknowledges that PURCHASER intends to obtain project financing
associated with the Project and TANK CONTRACTOR agrees to cooperate with
PURCHASER and Lender in connection with such project financing, including
entering into direct agreements with Lender, as required by Lender, covering
matters that are customary in project financings of this type such as Lender
assignment or security rights with respect to this Agreement, direct notices to
Lender and its independent engineer, step-in/step-out rights, execution of
consent agreements, opinions of counsel, access by Lender’s representative,
including its independent engineer, and other matters applicable to such project
financing. In addition, TANK CONTRACTOR agrees to amend this Tank Contract if
reasonably requested by Lender, provided that TANK CONTRACTOR shall not be
required to agree to any amendments that have a material impact on any of its
obligations or liabilities hereunder. If such cooperation by TANK CONTRACTOR,
under this GC-48.1, causes a change in the Work affecting the cost or the Tank
Contract Schedule, TANK CONTRACTOR shall be entitled to an adjustment to the
Tank Contract Price if and to the extent permitted under General Condition 32,
titled CHANGES.

 

48.2 TANK CONTRACTOR and Guarantor, shall, within fourteen (14) Days after the
Effective Date, enter into mutually acceptable forms of consent and agreement
with the Collateral Agent. TANK CONTRACTOR shall cooperate in considering
appropriate and reasonable amendments to the form of consent and agreement as
such amendments may be proposed by Lender or its counsel. TANK CONTRACTOR and
Guarantor shall, within fourteen (14) Days after the Effective Date, provide
opinions of counsel reasonably acceptable to the Collateral Agent, including
opinions on corporate matters,

 

Page 55 of 57



--------------------------------------------------------------------------------

including due authorization and execution, and enforceability of the Tank
Contract and guarantee agreement, respectively. TANK CONTRACTOR acknowledges and
agrees that PURCHASER’s issuance of the NTP is contingent upon obtaining project
financing in connection with this Project or other forms of financing.

GC-49 ENGINEERING AND DESIGN RESPONSIBILITIES OF TANK CONTRACTOR

 

49.1 See Special Condition 3, titled DESIGN CRITERIA, DRAWINGS AND
SPECIFICATIONS.

GC-50 NON-WAIVER

 

50.1 Failure by either Party to insist upon strict performance by the other
Party of any terms or conditions of this Tank Contract, or failure or delay by
either Party to exercise any rights or remedies provided herein or by Applicable
Law, or failure by either Party to properly notify the other Party in the event
of breach by the other Party, or the acceptance of or payment by PURCHASER for
any Work hereunder, or the review or failure to review by PURCHASER of designs
shall not release either Party from any of the warranties or obligations of this
Tank Contract and shall not be deemed a waiver of any right of the other Party
to insist upon strict performance hereof or any of its rights or remedies as to
any prior or subsequent default hereunder nor shall any termination under this
Tank Contract operate as a waiver of any of the terms hereof.

GC-51 SEVERABILITY

 

51.1 The provisions of this Tank Contract are severable. If any provision shall
be determined to be illegal or unenforceable, such determination shall have no
effect on any other provision hereof, and the remainder of the Tank Contract
shall continue in full force and effect so that the purpose and intent of this
Tank Contract shall still be met and satisfied.

GC-52 SURVIVAL

 

52.1 All terms, conditions and provisions of this Tank Contract, which by their
nature are independent of the period of performance, shall survive the
cancellation, termination, expiration, default or abandonment of this Tank
Contract.

GC-53 EQUAL EMPLOYMENT OPPORTUNITY

 

53.1 TANK CONTRACTOR is aware of, and is fully informed of TANK CONTRACTOR’s
obligations under Executive Order 11246 and, where applicable, shall comply with
the requirements of such Order and all orders, rules, and regulations
promulgated thereunder unless exempted therefrom.

 

Page 56 of 57



--------------------------------------------------------------------------------

53.2 Without limitation of the foregoing, TANK CONTRACTOR’s attention is
directed to 41 Code of Federal Regulations (CFR), Section 60-1.4, and the clause
titled “Equal Opportunity Clause” which, by this reference, is incorporated
herein.

 

53.3 TANK CONTRACTOR is aware of and is fully informed of TANK CONTRACTOR’s
responsibilities under Executive Order No. 11701 “List of Job Openings for
Veterans” and, where applicable, shall comply with the requirements of such
Order and all orders, rules and regulations promulgated thereunder unless
exempted therefrom.

 

53.4 Without limitation of the foregoing, TANK CONTRACTOR’s attention is
directed to 41 CFR Section 60-250 et seq. and the clause therein titled
“Affirmative Action Obligations of Contractors and Subcontractors for Disabled
Veterans and Veterans of the Vietnam Era”, which by this reference, is
incorporated herein.

 

53.5 TANK CONTRACTOR certifies that segregated facilities, including but not
limited to washrooms, work areas and locker rooms, are not and will not be
maintained or provided for TANK CONTRACTOR’s employees. Where applicable, TANK
CONTRACTOR shall obtain a similar certification from any of its Subcontractors
and Subsubcontractors performing Work under this Tank Contract.

 

53.6 TANK CONTRACTOR is aware of and is fully informed of TANK CONTRACTOR’s
responsibilities under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act and, where applicable, shall comply with the provisions of each
Act and the regulations promulgated thereunder unless exempted therefrom.

 

53.7 Without limitation of the foregoing, TANK CONTRACTOR’s attention is
directed to 41 CFR Section 60-741 and the clause therein titled “Affirmative
Action Obligations of Contractors and Subcontractors for Handicapped Workers,”
which by this reference, is incorporated herein.

 

Page 57 of 57



--------------------------------------------------------------------------------

Execution Version

SABINE PASS LNG TERMINAL PROJECT (PHASE 2)

EXHIBIT “B”

ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT

SPECIAL CONDITIONS

TABLE OF CONTENTS

 

SC

  

TITLE

   PAGE

SC-1

  

DEFINITIONS

   3

SC-2

  

INSURANCE

   14

SC-3

  

DESIGN CRITERIA, DRAWINGS AND SPECIFICATIONS

   22

SC-4

  

PURCHASER-FURNISHED UTILITIES AND FACILITIES

   23

SC-5

  

PURCHASER-FURNISHED MATERIALS AND EQUIPMENT

   24

SC-6

  

PURCHASER PERMITS

   25

SC-7

  

TANK CONTRACTOR-FURNISHED DRAWINGS, SPECIFICATIONS, DATA AND SAMPLES

   25

SC-8

  

SCOPE, COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK

   30

SC-9

  

TANK CONTRACT SCHEDULE

   33

SC-10

  

TEMPORARY ACCESS AND HAUL ROADS

   34

SC-11

  

SAFETY, HEALTH AND SECURITY REQUIREMENTS

   35

SC-12

  

EXPLOSIVES

   37

SC-13

  

LETTER OF CREDIT

   37

SC-14

  

MEASUREMENT FOR PAYMENT

   38

SC-15

  

INVOICING AND PAYMENT

   38

SC-16

  

PRICING OF ADJUSTMENTS

   43

SC-17

  

NOT USED

   45

SC-18

  

QUALITY SURVEILLANCE INSPECTIONS

   45

SC-19

  

TRAINING PROGRAM

   45

SC-20

  

LIQUIDATED DAMAGES

   45

SC-21

  

APPLICABLE LAW

   47

SC-22

  

CONSTRUCTION MANAGEMENT

   47

SC-23

  

RELEASE OF CONSEQUENTIAL DAMAGES

   48

SC-24

  

NOT USED

   48

SC-25

  

MEASUREMENT SYSTEM

   48

SC-26

  

NOT USED

   49

SC-27

  

KEY PERSONNEL

   49

SC-28

  

LANGUAGE REQUIREMENTS

   49

SC-29

  

NOT USED

   49

SC-30

  

DRUGS, ALCOHOL AND WEAPONS

   49

SC-31

  

ARBITRATION

   50

SC-32

  

NOT USED

   50

SC-33

  

NOT USED

   50

SC-34

  

HAZARDOUS MATERIALS

   50



--------------------------------------------------------------------------------

SC-35

  

HAZARDOUS SUBSTANCE AWARENESS

   51

SC-36

  

HAZARDOUS SUBSTANCE REGULATIONS

   51

SC-37

  

NOT USED

   52

SC-38

  

LABORATORY ANALYSES

   52

SC-39

  

ON-SITE HANDLING AND DISPOSAL OF HAZARDOUS MATERIAL

   52

SC-40

  

OFF-SITE TRANSPORTATION AND DISPOSAL OF HAZARDOUS MATERIALS

   52

SC-41

  

SEC FILINGS

   52

SC-42

  

TANK CONTRACTOR REGISTRATION

   53

SC-43

  

LOUISIANA SALES AND USE TAXES

   53

SC-44

  

LIMITATION OF LIABILITY

   55

SC-45

  

WAGE ADJUSTMENTS

   55

 

APPENDICES

B-1

  

GENERAL REQUIREMENTS FOR TANK CONTRACTOR QUALITY SYSTEMS

B-1A

  

DIRECTIONS FOR CERTIFICATION DOSSIERS

B-2

  

SAFETY AND HEALTH (S&H) STANDARDS

B-3

  

GUIDELINES TO SITE WORK PRACTICES

B-4

  

PROJECT DRUG & ALCOHOL POLICY

B-5

  

PARENT COMPANY GUARANTEE BY MITSUBISHI HEAVY INDUSTRIES, LTD.

B-6

  

CERTIFICATE OF INSURANCE

B-7

  

[Not Used]

B-8

  

CONSTRUCTION ENVIRONMENTAL CONTROL PLAN

B-9

  

MAJOR SUBCONTRACTORS AND MAJOR SUBSUBCONTRACTORS

B-10

  

LIEN AND CLAIM WAIVER FORMS

B-11

  

KEY PERSONNEL

B-12

  

PURCHASER PERMITS

B-13

  

PHASE 2 TANK SITE (Drawing No. P1K-5C-00002)

B-14

  

LOUISIANA STATE TAX SCHEDULES C AND CA

B-15

  

LETTER OF CREDIT FORM

B-16

  

TANK CONTRACTOR PERMITS

 

Page 2 of 57



--------------------------------------------------------------------------------

EXHIBIT “B”

LNG TANK CONTRACT SPECIAL CONDITIONS

SC-1 DEFINITIONS

 

1.1 “TANK CONTRACTOR” means collectively Diamond LNG LLC, a Delaware limited
liability company, and Zachry Construction Corporation, a Texas corporation, and
their authorized representatives, successors, and permitted assigns.

 

1.2 “PURCHASER” means Sabine Pass LNG, L.P. and its authorized representatives,
successors in interest, and permitted assigns.

 

1.3 “AAA” has the meaning given in Special Condition 31, titled ARBITRATION.

 

1.4 “AAA Rules” has the meaning given in Special Condition 31, titled
ARBITRATION.

 

1.5 “Affiliates” means any Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
a Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise. For purposes of this definition,
Management Contractor is not an Affiliate of PURCHASER.

 

1.6 “Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules, codes and regulations,
including any conditions thereto, of any Governmental Instrumentality having
jurisdiction over all or any portion of the Site or the Facility or performance
of all or any portion of the Work or the operation of the Facility, or other
legislative or administrative action of a Governmental Instrumentality, or a
final decree, judgment or order of a court which relates to the performance of
Work hereunder.

 

1.7 “Baseline Field Labor Rates and Compensation” has the meaning set forth in
Special Condition 45, titled WAGE ADJUSTMENTS.

 

1.8 “Battery Limits” or “B.L.” has the meaning given in Exhibit D, Article 2,
titled Scope of Work – Engineering and Procurement.

 

1.9 “Bechtel” means Bechtel Corporation.

 

1.10 “Books and Records” has the meaning given in General Condition 36, titled
BOOKS AND AUDIT.

 

1.11 “Builder’s Risk Insurance” has the meaning set forth in GC-34.5(1).

 

1.12 “Business Day” means every Day other than a Saturday, a Sunday or a Day
that is an official holiday for employees of the federal government of the
United States of America.

 

Page 3 of 57



--------------------------------------------------------------------------------

1.13 “Change Order” has the meaning given in General Condition 32, titled
CHANGES. The term “Change Order” includes both mutual Change Orders signed by
both Parties and unilateral Change Orders issued by PURCHASER.

 

1.14 “Change Order Request” has the meaning given in General Condition 32,
titled CHANGES.

 

1.15 “Changes in Law” means any amendment, modification, superseding act,
deletion, addition or change in or to Applicable Law (excluding changes to Tax
laws where such Taxes are based upon Contractor’s income or profits/losses) that
occurs and takes effect after the Effective Date. A Change in Law shall include
any official change in the interpretation or application of Applicable Law
(including applicable codes and standards set forth in Applicable Law), provided
that such change is expressed in writing by the applicable Governmental
Instrumentality.

 

1.16 “Collateral Agent” means the collateral agent under the credit agreement
for the financing of the Project.

 

1.17 “Cool Down” means the controlled process by which a Phase 2 Tank and its
related systems within TANK CONTRACTOR’s Scope of Work are taken from their
ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (near -260°F) through the use of cold
Natural Gas or LNG, and the Phase 2 Tank has been successfully filled with LNG
to its high liquid level. A Phase 2 Tank and its related systems within TANK
CONTRACTOR’s Scope of Work have achieved “Cool Down” when they have reached
their cryogenic temperature and the Phase 2 Tank has been successfully filled to
its high liquid level.

 

1.18 “Corrective Work” shall have the meaning set forth in General Condition 37,
titled WARRANTY/DEFECT CORRECTION PERIOD.

 

1.19 “Data Books” mean the data books required to be submitted by TANK
CONTRACTOR in accordance with Exhibit D, Article 2.10.3.

 

1.20 “Day” means a calendar day.

 

1.21 “Defect” or “Defective” means any work or component thereof that is not in
conformity with the warranty in General Condition 37, titled WARRANTY/DEFECT
CORRECTION PERIOD.

 

1.22 “Defect Correction Period” means, with respect to each Phase 2 Tank, the
period commencing upon Provisional Acceptance for the applicable Phase 2 Tank
and ending upon the earlier of (i) eighteen (18) months after Provisional
Acceptance for such Phase 2 Tank and (ii) two (2) years after RFCD for such
Phase 2 Tank, with the exception of paint coatings, which shall end 12 months
after RFCD of such Phase 2 Tank.

 

1.23 “Diamond” has the meaning set forth in the Form of Agreement.

 

1.24 “Effective Date” has the meaning given in the Tank Contract Form of
Agreement.

 

Page 4 of 57



--------------------------------------------------------------------------------

1.25 “Environmental Compliance Plan” means the plan required by GC-14.2.

 

1.26 “Excessive Monthly Precipitation” means that the total precipitation
measured at the Phase 2 Tank Site for the calendar month that the event in
question occurred has exceeded the following selected probability levels for
such calendar month for Weather Station 417174 BPT, Port Arthur AP Beaumont TX,
as specified in the National Oceanic and Atmospheric Administration publication
titled “Climatography of the U.S. No. 81, Supplement No. 1, Monthly
Precipitation Probabilities and Quintiles, 1971-2000.”:

 

  (1) For the period from TANK CONTRACTOR’s mobilization to the Phase 2 Tank
Site until completion of the last pile cap for each Phase 2 Tank, the selected
probability level of 0.6 shall apply for the footprint for each Phase 2 Tank;
and

 

  (2) For all other periods after TANK CONTRACTOR’s mobilization to the Phase 2
Tank Site, the selected probability level of 0.8 shall apply.

The Parties recognize that the assessment as to whether or not total
precipitation measured at the Phase 2 Tank Site for a given calendar month
constitutes Excessive Monthly Precipitation can only be made after the end of
the calendar month in question.

 

1.27 “Facility” means the Phase 1 Facility and the Phase 2 Facility combined.

 

1.28 “FERC” means the Federal Energy Regulatory Commission.

 

1.29 “FERC Authorization” means the authorization, once given, by the FERC
granting to PURCHASER the approvals requested in that certain application filed
by PURCHASER with the FERC on July 29, 2005, in Docket No. CP05-396-000 (as may
be amended from time to time) pursuant to Section 3(a) of the Natural Gas Act
and the corresponding regulations of the FERC.

 

1.30 “Field Labor” has the meaning set forth in Special Condition 45, titled
WAGE ADJUSTMENTS.

 

1.31 “Field Labor Rates and Compensation” has the meaning set forth in Special
Condition 45, titled WAGE ADJUSTMENTS.

 

1.32 “Final Acceptance” has the meaning given in General Condition 47, titled
ACCEPTANCE AND COMPLETION.

 

1.33 “Final Acceptance Certificate” has the meaning given in General Condition
47, titled ACCEPTANCE AND COMPLETION.

 

1.34 “Final Conditional Lien and Claim Waiver” means the waiver and release
provided to PURCHASER by TANK CONTRACTOR, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.10, which shall
be in the form of Exhibit “B” Appendix B-10, Form B-10-5 and B-10-7,
respectively.

 

Page 5 of 57



--------------------------------------------------------------------------------

1.35 “Final Invoice” has the meaning given in Special Condition 15, titled
INVOICING AND PAYMENT.

 

1.36 “Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to PURCHASER by TANK CONTRACTOR, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.10, which shall
be in the form of Exhibit “B” Appendix B-10, Form B-10-6 and B-10-8,
respectively.

 

1.37 “Force Majeure” means any act or event that (i) prevents, delays or
materially and adversely impacts the affected Party’s performance of its
obligations in accordance with the terms of this Tank Contract, (ii) is beyond
the reasonable control of the affected Party, not due to its fault or negligence
and (iii) could not have been prevented or avoided by the affected Party through
the exercise of commercially reasonable efforts. Force Majeure may include
catastrophic storms or floods, Excessive Monthly Precipitation, lightning,
tornadoes, hurricanes, a named tropical storm, earthquakes and other acts of
God, wars, civil disturbances, revolution, acts of public enemy, acts of
terrorism, credible threats of terrorism, revolts, insurrections, sabotage,
riot, plague, epidemic, commercial embargoes, expropriation or confiscation of
the Facility, epidemics, fires, explosions, industrial action or strike (except
as excluded below), and actions of a Governmental Instrumentality that were not
requested, promoted, or caused by the affected Party. Force Majeure shall not
include any of the following: (i) economic hardship unless such economic
hardship was otherwise caused by Force Majeure; (ii) changes in market
conditions unless any such change in market conditions was otherwise caused by
Force Majeure; (iii) industrial actions and strikes involving only the employees
of TANK CONTRACTOR or any of its Subcontractors or Subsubcontractors, except for
industrial actions and strikes involving the employees of the Subcontractor
supplying the nickel steel for the Phase 2 Tanks; or (iv) nonperformance or
delay by TANK CONTRACTOR or its Subcontractors or Subsubcontractors, unless such
nonperformance or delay was otherwise caused by Force Majeure.

 

1.38 “Geotechnical Reports” means the following reports, each prepared by
Tolunay-Wong Engineers, Inc. and provided by PURCHASER to TANK CONTRACTOR prior
to the Effective Date: (i) Geotechnical Investigation Phase 2 Expansion, Sabine
LNG Import Terminal, Cameron Parish, Louisiana, TWEI No. 05-H028, dated July
2005; and (ii) Geological Hazard Evaluation, Sabine LNG Terminal, Sabine,
Louisiana, dated September 19, 2003.

 

1.39 “Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Effective Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG related
facilities of similar size and type as the Phase 2 LNG Tanks, in accordance with
Applicable Law and applicable codes and standards.

 

1.40 “Goods” has the meaning given in General Condition 34, titled TITLE AND
RISK OF LOSS.

 

Page 6 of 57



--------------------------------------------------------------------------------

1.41 “Governmental Instrumentality” means any federal, state or local
department, office, instrumentality, agency, board or commission having
jurisdiction over a Party or any portion of the Work, the Facility or the Site.

 

1.42 “Guarantor” has the meaning given in the Tank Contract Form of Agreement.

 

1.43 “Hazardous Material(s)” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls and processes and certain cooling systems
that use chlorofluorocarbons, (ii) any chemicals, materials or substances which
are now or hereafter become defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” or any words of similar import pursuant to Applicable Law, or
(iii) any other chemical, material, substance or waste, exposure to which is now
or hereafter prohibited, limited or regulated by any Governmental
Instrumentality, or which may be the subject of liability for damages, costs or
remediation.

 

1.44 “Indemnified Party” means any member of the PURCHASER Group or TANK
CONTRACTOR Group to which an indemnification obligation is owed, as the context
requires.

 

1.45 “Indemnifying Party” means the Party with the indemnification obligation,
as the context requires.

 

1.46 “Insolvency Event” means, in relation to any Party, the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party, and any equivalent or analogous proceedings by
whatever name known and in whatever jurisdiction, and any step taken (including,
without limitation, the presentation of a petition or the passing of a
resolution or making a general assignment or filing for the benefit of its
creditors) for or with a view toward any of the foregoing.

 

1.47 “Interim Conditional Lien Waiver” means the conditional waiver and release
provided to PURCHASER by TANK CONTRACTOR, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.4, which shall be
in the form of Exhibit “B” Appendix B-10, Form B-10-1 and B-10-3, respectively.

 

1.48 “Interim Unconditional Lien Waiver” means the unconditional waiver and
release provided to PURCHASER by TANK CONTRACTOR, Major Subcontractors and Major
Subsubcontractors in accordance with the requirements of SC-15.4, which shall be
in the form of Exhibit “B” Appendix B-10, Form B-10-2 and B-10-4, respectively.

 

1.49 “Invoice” has the meaning given in Special Condition 15, titled INVOICING
AND PAYMENT.

 

Page 7 of 57



--------------------------------------------------------------------------------

1.50 “Key Personnel” (or any one of them as a “Key Person”) shall have the
meaning set forth in Special Condition 27, titled KEY PERSONNEL.

 

1.51 “Labor Compensation Allowance” has the meaning set forth in Special
Condition 45, titled WAGE ADJUSTMENTS.

 

1.52 “Landowner” means any landowner that has leased land or provided a right of
way or easement to and member of the PURCHASER Group in connection with the
Project.

 

1.53 “Lender” means any entity or entities providing temporary or permanent debt
financing to PURCHASER for the Phase 2 Tanks.

 

1.54 “Letter of Credit” has the meaning given in Special Condition 13, titled
LETTER OF CREDIT.

 

1.55 “Level III Schedule” means a level of detail in a CPM schedule in which the
work breakdown structure is at an area level and shall involve over three
hundred (300) activities per Phase 2 Tank. The deliverables by each engineering
discipline are captured at this level.

 

1.56 “Limited Notice to Proceed” or “LNTP” shall have the meaning set forth in
SC-8.12.

 

1.57 “Liquidated Damages” has the meaning set forth in Special Condition 20,
titled LIQUIDATED DAMAGES.

 

1.58 “LNG” means liquefied Natural Gas.

 

1.59 “Local Labor Survey” has the meaning set forth in Special Condition 45,
titled WAGE ADJUSTMENTS.

 

1.60 “Louisiana Sales and Use Tax” shall have the meaning set forth in the
Special Condition 43, titled LOUSIANA SALES AND USE TAXES.

 

1.61 “Major Subcontract” means any Subcontract with a Subcontractor listed in
Appendix B-9 or any Subcontract having an aggregate value in excess of One
Million U.S. Dollars (US $1,000,000).

 

1.62 “Major Subcontractor” means any Subcontractor with whom TANK CONTRACTOR
enters, or intends to enter, into a Major Subcontract

 

1.63 “Major Subsubcontract” means any Subsubcontract with a Subsubcontractor
listed in Appendix B-9 or any Subsubcontract having an aggregate value in excess
of One Million U.S. Dollars (US $1,000,000).

 

1.64 “Major Subsubcontractor” means any Subsubcontractor that enters, or intends
to enter into a Major Subsubcontract.

 

Page 8 of 57



--------------------------------------------------------------------------------

1.65 “Management Contractor” means a construction manager, if any, engaged by
PURCHASER to manage the Work performed under the Tank Contract and so designated
in writing by PURCHASER as “Management Contractor.” Such Management Contractor
must be reasonably acceptable to TANK CONTRACTOR, and for purposes of the
foregoing, the Parties agree in advance that Bechtel is reasonably acceptable to
TANK CONTRACTOR.

 

1.66 “Mechanical Completion” shall have the meaning set forth in General
Condition 47, titled ACCEPTANCE AND COMPLETION.

 

1.67 “Milestone Payment Schedule” has the meaning specified in Special Condition
14, titled Measurement for Payment.

 

1.68 “Milestone Payment Statement” has the meaning specified in Special
Condition 14, titled Measurement for Payment.

 

1.69 “Natural Gas” means combustible gas consisting primarily of methane.

 

1.70 “Notice to Proceed” or “NTP” means the notice given by PURCHASER to TANK
CONTRACTOR authorizing and requiring TANK CONTRACTOR to begin to perform TANK
CONTRACTOR’s complete Scope of Work.

 

1.71 “NTP Tank 3” has the meaning given in Special Condition 8, titled SCOPE,
COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK.

 

1.72 “Operating Plant Procedures” means any and all safety, security,
operations, maintenance and other procedures for the Facility, the Phase 1
Facility, the Phase 2 Facility, or any parts thereof, written by or on behalf of
PURCHASER for the purpose of or with respect to the operation of any portion of
the Facility.

 

1.73 “Operations and Maintenance Manuals” mean the manuals required to be
submitted by TANK CONTRACTOR in accordance with Exhibit D, Article 2.10.2.

 

1.74 “Option 1” has the meanings given in Special Condition 8, titled SCOPE,
COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK.

 

1.75 “Party” or “Parties” has the meaning specified in the Tank Contract Form of
Agreement.

 

1.76 “Payment Milestones” has the meaning specified in Special Condition 14,
titled MEASUREMENT FOR PAYMENT.

 

1.77 “Payment Milestone Statement” has the meaning given in Special Condition
14, titled MEASUREMENT FOR PAYMENT.

 

1.78 “Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Facility, the Phase 2 Site or the Work. Permit
includes PURCHASER Permits and TANK CONTRACTOR Permits.

 

Page 9 of 57



--------------------------------------------------------------------------------

1.79 “Person” means any individual, company, joint venture, corporation,
partnership, association, joint stock company, limited liability company, trust,
estate, unincorporated organization, Governmental Instrumentality or other
entity having legal capacity.

 

1.80 “Phase 1 EPC Agreement” means the Engineering, Procurement and Construction
Agreement for the Sabine Pass LNG Terminal by and between Bechtel and Sabine
Pass LNG, L.P., dated December 18, 2004.

 

1.81 “Phase 1 Facility” means the facilities existing or contemplated for the
Phase 1 Project, including the LNG receiving, storage and regasification
facilities.

 

1.82 “Phase 1 Project” means the Sabine Pass LNG Terminal, located at Sabine
Pass, Louisiana, including the LNG receiving, storage and regasification
facilities to be engineered, procured, constructed, pre-commissioned,
commissioned and tested by Bechtel for PURCHASER, pursuant to the Phase 1 EPC
Agreement.

 

1.83 “Phase 1 Site” means that portion of Sabine Pass, Louisiana at which the
construction activity is being or shall be performed for the Phase 1 Project.

 

1.84 “Phase 1 Tanks” means the three (3) LNG tanks for the Phase 1 Project,
designated as Tanks S-101, S-102, and S-103.

 

1.85 “Phase 2 Facility” means the facilities existing or contemplated for the
Phase 2 Project, including the LNG receiving, storage and regasification
facilities. The Phase 2 Tanks compose a portion of the Phase 2 Facility.

 

1.86 “Phase 2 Project” means the expansion of the Sabine Pass LNG Terminal,
located at Sabine Pass, Louisiana, including additional LNG receiving, storage
and regasification facilities. The Phase 2 Tanks compose a portion of the Phase
2 Project.

 

1.87 “Phase 2 Site” means that portion of Sabine Pass at which the construction
activity is being or shall be performed for the Phase 2 Project.

 

1.88 “Phase 2 Tank Site” means that portion of the Phase 2 Site available for
TANK CONTRACTOR to perform the Work under this Tank Contract. The Phase 2 Tank
Site is defined in greater detail in General Condition 19, titled TANK
CONTRACTOR’S WORK AREA and in Exhibit “B,” Appendix B-13.

 

1.89 “Phase 2 Tanks” means the LNG tanks that, by this Tank Contract, TANK
CONTRACTOR has agreed to engineer, procure and construct for the Phase 2
Project, as set forth with more particularity in Special Condition 8, titled
SCOPE, COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK. If Option 1 is not
exercised, Phase 2 Tanks means Tank S-104 and Tank S-105. If Option 1 is
exercised by PURCHASER pursuant to SC-8, Phase 2 Tanks means Tank S-104, Tank
S-105 and Tank S-106.

 

Page 10 of 57



--------------------------------------------------------------------------------

1.90 “Project” means the engineering, procurement and construction of the Phase
2 Tanks and other Work covered by this Tank Contract.

 

1.91 “Provisional Acceptance” has the meaning given in General Condition 47,
titled ACCEPTANCE AND COMPLETION.

 

1.92 “Provisional Acceptance Certificate” has the meaning given in General
Condition 47, titled ACCEPTANCE AND COMPLETION.

 

1.93 “PURCHASER-Caused Delay” has the meaning given in GC-32.10.

 

1.94 “PURCHASER Contractors” means contractors and subcontractors, or any one of
them, performing work on the Phase 2 Project as part of the construction of the
Phase 2 Facility, other than TANK CONTRACTOR, Subcontractors and
Subsubcontractors.

 

1.95 “PURCHASER Group” means (i) PURCHASER, its parent (Cheniere Energy, Inc.),
Lender, and each of their respective Affiliates and (ii) the respective
directors, officers, agents, employees and representatives of each Person
specified in clause (i) above. For avoidance of doubt, PURCHASER Group does not
include Management Contractor.

 

1.96 “PURCHASER Permits” means the Permits listed in Exhibit “B” Appendix B-12
and any other Permits (not listed in Appendix B-12) necessary for performance of
the Work or the operation of the Facility and which are required to be obtained
in the name of PURCHASER or its Affiliates pursuant to Applicable Law.

 

1.97 “Qualified Research Expenditures” means the costs funded by PURCHASER under
this Tank Contract that are incurred in connection with Work performed by TANK
CONTRACTOR, its Subcontractors and Subsubcontractors which meet all of the
requirements of Section 41(d)(1) of the Internal Revenue Code of 1986, as
amended, and which are related to the development or improvement of a business
component of the Phase 2 Facility.

 

1.98 “Quality Assurance Plan” has the meaning given in General Condition 35,
titled QUALITY ASSURANCE PROGRAM.

 

1.99 “Ready For Cool Down” or “RFCD” has the meaning given in General Condition
47, titled ACCEPTANCE AND COMPLETION.

 

1.100 “Receiving Party” means the Party having confidentiality obligations with
respect to such Confidential Information.

 

1.101 “Retainage” has the meaning given in Special Condition 15, titled
INVOICING AND PAYMENT.

 

1.102 “Safety and Health Plan” or “S&H Plan” shall have the meaning given in
Special Condition 11, titled SAFETY, HEALTH AND SECURITY REQUIREMENTS.

 

1.103 “Scope of Work” means the entirety of the Work.

 

Page 11 of 57



--------------------------------------------------------------------------------

1.104 “Security Plan” shall have the meaning given in Special Condition 11,
titled SAFETY, HEALTH AND SECURITY REQUIREMENTS.

 

1.105 “Site” means the Phase 1 Site and the Phase 2 Site combined.

 

1.106 “Spare Parts List” means the spare parts list required to be submitted by
TANK CONTRACTOR in accordance with Exhibit D, Article 2.10.2.

 

1.107 “Subcontract” means any agreement by and between TANK CONTRACTOR and a
Subcontractor for the performance of any portion of the Work.

 

1.108 “Subcontractor” means any Person, including a Vendor, who has a direct
contract with TANK CONTRACTOR to manufacture or supply equipment, materials or
labor that are portion of the Work, to lease construction equipment to TANK
CONTRACTOR in connection with the Work, or to otherwise perform any portion of
the Work.

 

1.109 “Subsubcontract” means any agreement by and between a Subcontractor and a
Subsubcontractor or by and between a Subsubcontractor and another
Subsubcontractor for the performance of any portion of the Work.

 

1.110 “Subsubcontractor” means any Person, including a Vendor, who has a direct
or indirect contract with a Subcontractor another Subsubcontractor to
manufacture or supply equipment, materials or labor that are a portion of the
Work, to lease construction equipment to a Subcontractor or another
Subsubcontractor in connection with the Work, or to otherwise perform any
portion of the Work. For avoidance of confusion, a Subsubcontractor is any lower
tier subcontractor, vendor or labor broker that enters into a contract, receives
a purchase order, or otherwise agrees, to perform any portion of the Work.

 

1.111 “Subsurface Soil Conditions” means subsurface conditions at the Phase 2
Tank Site.

 

1.112 “Tank Contract Documents” shall have the meaning set forth in the Tank
Contract Form of Agreement.

 

1.113 “Tank Contract Milestone(s)” means the milestones specified in SC-8.7.

 

1.114 “Tank Contract Milestone Date(s)” means the established completion date(s)
set forth in Special Condition 8, titled SCOPE, COMMENCEMENT, PROGRESS AND
COMPLETION OF THE WORK.

 

1.115 “Tank Contract Price” means the compensation in full to TANK CONTRACTOR
for the full and complete performance of the Work and all of TANK CONTRACTOR’s
other obligations under this Tank Contract. The amount of the Tank Contract
Price is set forth in Exhibit “C” to this Tank Contract. This amount may only be
changed by Change Order in accordance with the General Condition 32, titled
CHANGES.

 

1.116 “Tank Contract Schedule” means the Work execution schedule developed and
approved pursuant to Special Condition 9, titled TANK CONTRACT SCHEDULE.

 

Page 12 of 57



--------------------------------------------------------------------------------

1.117 “TANK CONTRACTOR Group” means (i) each of Diamond and Zachry, and their
respective parent companies, and each of their respective Affiliates and
(ii) the respective directors, officers, agents, employees and representatives
of each Person specified in clause (i) above.

 

1.118 “TANK CONTRACTOR Permits” means the Permits listed in Exhibit “B” Appendix
B-16 and any other Permits (not listed in Appendix B-16) necessary for the
performance of the Work and which are required to be obtained in the name of
TANK CONTRACTOR or its Subcontractors or Subsubcontractors.

 

1.119 “Tank S-104,” “Tank S-105,” and “Tank S-106” have the meanings given in
Special Condition 8, titled SCOPE, COMMENCEMENT, PROGRESS AND COMPLETION OF THE
WORK.

 

1.120 “Target Milestone Date” has the meaning given in SC-8.8.

 

1.121 “Taxes” (or “Tax”) means any and all taxes, assessments, levies, duties,
fees, charges and withholdings of any kind or nature whatsoever and howsoever
described, including Louisiana Sales and Use Taxes, value-added, sales, use,
gross receipts, license, payroll, federal, state, local or foreign income,
environmental, profits, premium, franchise, property, excise, capital stock,
import, stamp, transfer, employment, occupation, generation, privilege, utility,
regulatory, energy, consumption, lease, filing, recording and activity taxes,
levies, duties, fees, charges, imposts and withholding, together with any and
all penalties, interest and additions thereto.

 

1.122 “Third Party” means any Person other than a member of (i) the PURCHASER
Group, (ii) the TANK CONTRACTOR Group, (iii) the Management Contractor, if any,
or (iv) Subcontractor or Subsubcontractor or any employee, officer or director
of such Management Contractor, Subcontractor or Subsubcontractor.

 

1.123 “Third Party IP” means any patent, copyright or trade secret held by a
Third Party.

 

1.124 “Third Party Proprietary Work Product” has the meaning set forth in
SC-41.2.

 

1.125 “Vendor” means any Subcontractor or Subsubcontractor, other than a Major
Subcontractor or Major Subsubcontractor, who has contracted to manufacture or
supply equipment or materials that are a portion of the Work, whose equipment or
materials will be purchased by purchase order or other form agreement, and who
will not enter or cause any of its employees to enter onto the Site in any
manner in the performance of its contract. For avoidance of doubt, if the
Subcontractor, Subsubcontractor or its employees must enter onto the Site in any
form, fashion or manner in the performance of its obligations under its contract
with TANK CONTRACTOR, then that Subcontractor or Subsubcontractor is not a
Vendor.

 

1.126 “Work” means all the stated or implied activities to be performed by TANK
CONTRACTOR as required by the Tank Contract Documents, including, without
limitation, the supply of equipment and materials.

 

Page 13 of 57



--------------------------------------------------------------------------------

1.127 “Work Product” has the meaning given in General Condition 41, titled RIGHT
TO WORK PRODUCT.

 

1.128 “Zachry” has the meaning set forth in the Form of Agreement.

The meanings specified in this SC-1 are applicable to both the singular and
plural. As used in the Tank Contract, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to the Tank Contract taken as a whole,
and the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof.

SC-2 INSURANCE

 

2.1 Unless otherwise specified in this Tank Contract, TANK CONTRACTOR shall, at
its sole expense, maintain in effect at all times during the performance of the
Work insurance coverage with limits not less than those set forth below with
insurers and under forms of policies satisfactory to PURCHASER. TANK CONTRACTOR
shall deliver to PURCHASER no later than ten (10) Days after the Effective Date,
but in any event prior to commencing the Work or entering the Phase 2 Tank Site,
certificates of insurance or policies as evidence that policies providing such
coverage and limits of insurance are in full force and effect. Certificates or
policies shall be issued in the form provided by PURCHASER or if none is
provided in a form acceptable to PURCHASER and provide that not less than thirty
(30) Days advance written notice will be given to PURCHASER prior to
cancellation, termination or material alteration of said policies of insurance.
Certificates shall identify on their face the Phase 2 Project and the Tank
Contract.

 

2.2 Standard Coverage

 

  (1) Workers’ Compensation as required by any Applicable Law or regulation.

If there is an exposure of injury to TANK CONTRACTOR’s employees under the U.S.
Longshoremen’s and Harbor Workers’ Compensation Act, the Jones Act or under
laws, regulations or statutes applicable to maritime employees, coverage shall
be included for such injuries or claims.

 

  (2) Employer’s Liability of not less than:

 

  •   US $1,000,000 each accident;

 

  •   US $1,000,000 disease each employee;

 

  •   and US $1,000,000 disease policy limit.

 

  (3) Commercial General Liability Insurance

 

  (a) Coverage

TANK CONTRACTOR shall carry Commercial General Liability Insurance covering all
operations by or on behalf of TANK

 

Page 14 of 57



--------------------------------------------------------------------------------

CONTRACTOR providing insurance for bodily injury liability and property damage
liability for the limits of liability indicated below, including coverage for:

 

  (a.1) Premises and Operations;

 

  (a.2) Products and Completed Operations for two (2) years after Provisional
Acceptance of the last Phase 2 Tank;

 

  (a.3) Contractual Liability insuring the indemnity agreement in General
Condition 39, titled INDEMNITY;

 

  (a.4) Broad form Property Damage (including Completed Operations);

 

  (a.5) Explosion, Collapse and Underground Hazards; and

 

  (a.6) Personal Injury Liability.

The Commercial General Liability insurance shall be the Occurrence Coverage
Form.

 

  (b) Policy Limits

 

  (b.1) For TANK CONTRACTOR’s Commercial General Liability Insurance, the limits
of liability for bodily injury, property damage, and personal injury shall be
not less than:

US$5,000,000 Combined single limit for Bodily Injury and Property Damage each
occurrence;

US$5,000,000 Personal Injury Limit each occurrence;

US$10,000,000 Products-Completed Operations Annual Aggregate Limit; and

US$10,000,000 General Annual Aggregate Limit with such limits dedicated to the
Project.

 

  (b.2) If the policy does not have an endorsement providing the General Annual
Aggregate limits are as indicated above, TANK CONTRACTOR shall provide an
endorsement titled “Amendment of Limits of Insurance (Designated Project or
Premises).” Such endorsement shall provide for a Products-Completed Operations
Annual Aggregate Limit of not less than US $10,000,000 and a General Annual
Aggregate Limit of not less than US $10,000,000. The required limits may be
satisfied by a combination of a primary policy and an excess or umbrella policy.

 

Page 15 of 57



--------------------------------------------------------------------------------

  (c) “Additional Insureds”

 

  (c.1) All members of the PURCHASER Group shall be named as Additional Insureds
under the Commercial General Liability Insurance policy to the extent of TANK
CONTRACTOR’s indemnity obligations under this Tank Contract. Such insurance
shall include an insurer’s waiver of subrogation in favor of the Additional
Insureds, be primary as regards any other coverage maintained for or by the
Additional Insureds, and shall contain a cross-liability or severability of
interest clause.

 

  (4) Commercial Automobile Liability Insurance including coverage for the
operation of any vehicle to include, but not limited to, owned, hired and
non-owned.

 

  (a) The combined single limit for Bodily Injury and Property Damage Liability
shall be not less than US $1,000,000 for any one accident or loss. The required
limits may be satisfied by a combination of a primary policy and an excess or
umbrella policy.

 

  (b) TANK CONTRACTOR’s Commercial Automobile Liability Insurance shall include
coverage for Automobile Contractual Liability.

 

  (5) TANK CONTRACTOR’s Construction Equipment Floater covering all construction
equipment and items (whether owned, rented, or borrowed) of TANK CONTRACTOR that
will not become part of the Phase 2 Facility. It is understood that this
coverage shall not be included under the Builder’s Risk Insurance.
Notwithstanding anything to the contrary contained herein, TANK CONTRACTOR shall
be responsible for damage to or destruction or loss of, from any cause
whatsoever, all such construction equipment. TANK CONTRACTOR shall require all
insurance policies (including policies of TANK CONTRACTOR, Subcontractors and
Subsubcontractors) in any way relating to such construction equipment to include
clauses stating that each underwriter will waive all rights of recovery, under
subrogation or otherwise, against all members of the PURCHASER Group.

 

2.3 Special Operations Coverage

Should any of the Work:

 

  (1) Involve marine operations, TANK CONTRACTOR shall provide or have provided
coverage for liabilities arising out of such marine operations, including
contractual liability under its Commercial General Liability Insurance or Marine
Hull and Machinery Insurance and Protection and Indemnity Insurance. In the
event such marine operations involve any TANK CONTRACTOR owned, hired,
chartered, or operated vessels, barges, tugs or other marine equipment, TANK
CONTRACTOR agrees to provide or have provided Marine Hull and Machinery
Insurance and Protection and Indemnity Insurance and/or Charterer’s Liability

 

Page 16 of 57



--------------------------------------------------------------------------------

Insurance. The combined limit of the Protection and Indemnity Insurance and/or
Charterer’s Liability Insurance shall be no less than the market value of the
vessel. The Protection and Indemnity and/or Charterer’s liability and the Hull
and Machinery coverages shall include coverage for contractual liability, wreck
removal, Tower’s liability if applicable; and full collision coverage and shall
be endorsed:

 

  (a) To provide full coverage to PURCHASER Group as Additional Insureds without
limiting coverage to liability “as owner of the vessel” and to delete any “as
owner” clause or other language that would limit coverage to liability of an
insured “as owner of the vessel;” and

 

  (b) To waive any limit to full coverage for the Additional Insureds provided
by any applicable liability statute.

All marine insurances provided by TANK CONTRACTOR shall include an Insurer’s
waiver of subrogation in favor of the Additional Insureds.

 

  (2) Involve the transport of property from outside the continental United
States, as set forth in GC-34.5(4), “all risk warehouse to warehouse” marine
cargo insurance, or such similar form of insurance that will insure against
physical loss or damage to the property being transported, moved or handled by
TANK CONTRACTOR pursuant to the terms of this Tank Contract. Such insurance
shall provide a limit of not less than the replacement cost of the highest value
being moved, shall insure the interest of TANK CONTRACTOR and PURCHASER Group as
their respective interests may appear and shall include an insurer’s waiver of
subrogation rights in favor of them.

 

  (3) Involve aircraft (fixed wing or helicopter) owned, operated or chartered
by TANK CONTRACTOR, liability arising out of such aircraft shall be insured for
a combined single limit not less than US $10,000,000 each occurrence and such
limit shall apply to Bodily Injury (including passengers) and Property Damage
Liability. Such insurance shall name PURCHASER Group as Additional Insureds,
include an insurer’s waiver of subrogation in favor of the Additional Insureds,
state that it is primary insurance as regards the Additional Insureds and
contain a cross-liability or severability of interest clause. If the aircraft
hull is insured, such insurance shall provide for an Insurer’s waiver of
subrogation rights in favor of PURCHASER Group. In the event TANK CONTRACTOR
charters aircraft, the foregoing insurance and evidence of insurance may be
furnished by the owner of the chartered aircraft, provided the above
requirements are met.

 

2.4 Related Obligations:

 

  (1) The requirements contained herein as to types and limits, as well as
PURCHASER’s approval of insurance coverage to be maintained by TANK CONTRACTOR,
are not intended to and shall not in any manner limit or qualify the liabilities
and obligations assumed by TANK CONTRACTOR under this Tank Contract.

 

Page 17 of 57



--------------------------------------------------------------------------------

  (2) The certificates of insurance must provide clear evidence that TANK
CONTRACTOR’s insurance policies contain the minimum limits of coverage and the
special provisions prescribed in this clause.

 

  (3) All insurance required to be obtained by TANK CONTRACTOR pursuant to this
Tank Contract shall be from an insurer or insurers permitted to conduct business
as required by Applicable Law and shall be rated with either an “A-: IX” or
better by Best’s Insurance Guide Ratings or “A-” or better by Standard and
Poor’s.

 

  (4) The following insurance policies provided by TANK CONTRACTOR shall include
PURCHASER Group as Additional Insureds: commercial automobile liability,
aircraft liability, marine hull and machinery, charterer’s liability, protection
and indemnity, and commercial general liability insurance.

 

  (5) All policies of insurance provided by TANK CONTRACTOR or any Subcontractor
or Subsubcontractor pursuant to this Tank Contract shall include clauses
providing that each underwriter shall waive its rights of recovery, under
subrogation or otherwise, against all members of the PURCHASER Group.

 

  (6) Except as to Builder’s Risk Insurance in SC-2.6, the insurance policies of
TANK CONTRACTOR and any Subcontractor or Subsubcontractor shall state that such
coverage is primary and non-contributory to any other insurance or
self-insurance available to or provided by the PURCHASER Group.

 

  (7) All policies (other than in respect to worker’s compensation insurance)
shall insure the interests of the PURCHASER Group regardless of any breach or
violation by TANK CONTRACTOR or any other party of warranties, declarations or
conditions contained in such policies, any action or inaction of PURCHASER Group
or others, or any foreclosure relating to the Phase 2 Project or any change in
ownership of all or any portion of the Phase 2 Project.

 

  (8) [Not Used].

 

  (9) All insurance policies shall include coverage for jurisdiction within the
United States of America or other applicable jurisdiction.

 

  (10) TANK CONTRACTOR and its Subcontractors and Subsubcontractors shall do
nothing to void or make voidable any of the insurance policies purchased and
maintained by PURCHASER or TANK CONTRACTOR or any Subcontractors or
Subsubcontractors hereunder. TANK CONTRACTOR shall promptly give PURCHASER and
Lender notice in writing of the occurrence of any casualty, claim, event,
circumstance, or occurrence that may give rise to a claim under an insurance
policy hereunder and arising out of or relating to the performance of the Work.
In addition, TANK CONTRACTOR shall ensure that PURCHASER is

 

Page 18 of 57



--------------------------------------------------------------------------------

kept fully informed of any subsequent action and developments concerning the
same, and assist in the investigation of any such casualty, claim, event,
circumstance or occurrence.

 

  (11) TANK CONTRACTOR’s certificate of insurance form, completed by TANK
CONTRACTOR’s insurance agent, broker or underwriter, shall reflect all of the
insurance required by TANK CONTRACTOR, the recognition of additional insured
status, waivers of subrogation, and primary/non-contributory insurance
requirements contained in this Tank Contract.

 

  (12) Prior to the commencement of any Work, TANK CONTRACTOR shall deliver to
PURCHASER certificates of insurance reflecting all of the insurance required of
TANK CONTRACTOR under this Tank Contract. All certificates of insurance and
associated notices and correspondence concerning such insurance shall be
addressed to the contact information listed in the Tank Contract.

 

  (13) Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Tank Contract shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of PURCHASER Group, such cancellation or
reduction shall not be effective as to PURCHASER Group for sixty (60) Days after
receipt by PURCHASER Group of written notice from such insurer of such
cancellation or reduction.

 

  (14) Reports: TANK CONTRACTOR will advise PURCHASER in writing promptly of
(1) any material changes in the coverage or limits provided under any policy
required by this Tank Contract and (2) any default in the payment of any premium
and of any other act or omission on the part of TANK CONTRACTOR which may
invalidate or render unenforceable, in whole or in part, any insurance being
maintained by TANK CONTRACTOR pursuant to this Tank Contract.

 

  (15) Lender Requirements: TANK CONTRACTOR agrees to cooperate with PURCHASER
and as to any changes in or additions to the foregoing insurance provisions made
necessary by requirements imposed by Lender (including additional insured
status, notice of cancellation, certificates of insurance). If any additional
insurance requirements from Lender result in increased insurance premiums to be
paid by TANK CONTRACTOR for such insurance, TANK CONTRACTOR shall be entitled to
a Change Order increasing the Tank Contract Price by the amount of the increase
in such premiums.

 

  (16) [Not Used].

 

  (17) TANK CONTRACTOR shall ensure that each Subcontractor and Subsubcontractor
shall either be covered by the insurance provided by TANK CONTRACTOR pursuant to
this Tank Contract, or by insurance procured by a Subcontractor or
Subsubcontractor. Should a Subcontractor or Subsubcontractor be responsible for
procuring its own insurance coverage, TANK CONTRACTOR

 

Page 19 of 57



--------------------------------------------------------------------------------

shall ensure that each such Subcontractor or Subsubcontractor shall procure and
maintain insurance to the full extent required of TANK CONTRACTOR under this
Tank Contract and shall be required to comply with all of the requirements
imposed on TANK CONTRACTOR with respect to such TANK CONTRACTOR-provided
insurance on the same terms as TANK CONTRACTOR, except that TANK CONTRACTOR
shall have the sole responsibility for determining the limits of coverage
required to be obtained by such Subcontractors or Subsubcontractors in
accordance with reasonably prudent business practices. All such insurance shall
be provided for at the sole cost of TANK CONTRACTOR or its Subcontractors or
Subsubcontractors. Failure of Subcontractors or Subsubcontractors to procure and
maintain such insurance coverage shall not relieve TANK CONTRACTOR of its
responsibilities under the Tank Contract.

 

2.5 Statutory Employees for Purposes of Louisiana Worker’s Compensation Act.

In all cases where TANK CONTRACTOR’s employees (defined to include the direct,
borrowed, special, or statutory employees of Subcontractor and
Subsubcontractors) are performing Work in or offshore the state of Louisiana or
are otherwise covered by the Louisiana Workers’ Compensation Act, La. R.S.
23:1021, et seq., PURCHASER and TANK CONTRACTOR agree that the Work performed by
TANK CONTRACTOR, Subcontractors, Subsubcontractors, and TANK CONTRACTOR’s,
Subcontractors’, and Subsubcontractors’ employees pursuant to this Tank Contract
are an integral part of and are essential to the ability of PURCHASER to
generate PURCHASER’s goods, products, and work for the purpose of La. R.S.
23:1061(a)(1). Furthermore, PURCHASER and TANK CONTRACTOR agree that PURCHASER
is the statutory employer of TANK CONTRACTOR’s, Subcontractors’, and
Subsubcontractors’ employees for purposes of La. R.S. 23:1061(a)(3), and that
PURCHASER shall be entitled to the protections afforded a statutory employer
under Louisiana law. Regardless of PURCHASER’s status as the statutory or
special employer (as defined in La. R.S. 23:1031(c)) of the employees of
PURCHASER, Subcontractors, or Subsubcontractors, and regardless of any other
relationship or alleged relationship between such employees and PURCHASER, TANK
CONTRACTOR shall be and remain at all times primarily responsible for the
payment of all workers’ compensation and medical benefits to TANK CONTRACTOR’s,
Subcontractors’ and Subsubcontractors’ employees, and neither TANK CONTRACTOR,
nor its Subcontractors and Subsubcontractors, nor their respective insurers or
underwriters shall be entitled to seek contribution or indemnity for any such
payments from PURCHASER or any other member of the PURCHASER Group.
NOTWITHSTANDING THE FOREGOING, UNDER NO CIRCUMSTANCES SHALL THIS SECTION 2.5 BE
INTERPRETED TO RELIEVE TANK CONTRACTOR FROM ITS FULL RESPONSIBILITY AND
LIABILITY TO PURCHASER UNDER THIS TANK CONTRACT FOR THE EMPLOYEES OF TANK
CONTRACTOR OR ITS SUBCONTRACTORS AND SUBSUBCONTRACTORS (WHETHER OR NOT SUCH
EMPLOYEES ARE A STATUTORY, SPECIAL OR BORROWED EMPLOYEE, OR OTHERWISE),
INCLUDING TANK CONTRACTOR’S OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
PURCHASER GROUP FROM AND AGAINST INJURY OR DEATH TO SUCH EMPLOYEES OR DAMAGE TO
OR DESTRUCTION OF PROPERTY OF SUCH EMPLOYEES, AS PROVIDED IN GC-39.2.

 

Page 20 of 57



--------------------------------------------------------------------------------

2.6 PURCHASER Furnished Insurance:

PURCHASER shall provide the following insurances:

 

  (1) Builder’s Risk Insurance: Property damage insurance on an “all risk” basis
insuring TANK CONTRACTOR, its Subcontractors and Subsubcontractors, PURCHASER
and Lender, as named insureds under the policy, including coverage against loss
or damage during and from the perils of startup and testing.

 

  (a) Sum Insured: The insurance policy shall, subject to form exclusions,
(i) be on a completed value form, with no periodic reporting requirements,
(ii) insure one hundred percent (100%) of the Phase 2 Tank’s insurable values,
except that for property loss and damage caused by flood and windstorm, such
policy shall have a sub-limit not less than US $400,000,000 for the Facility and
for property loss and damage caused by strikes, riots and civil commotion, such
policy shall have a sub-limit not less than US $100,000,000 for the Facility,
(iii) value losses at replacement cost, without deduction for physical
depreciation or obsolesce including custom duties, Taxes and fees.

 

    

Category of Builders Risk

  

Deductible

(i.)

  Windstorm & Flood    2% of values at risk at time of loss subject to a minimum
of US$ 1,000,000 each and every loss and a maximum of US $5,000,000 each and
every loss

(ii.)

  Other natural perils    US$ 500,000 each and every loss

(iii.)

 

Loss or damage to Wet Works (defined as works in on or

over river or tidal waters)

   US$ 1,000,000 each and every loss

(iv.)

 

Loss of or damage arising

from commissioning/testing

and tank fill and LEG 3/96

   US$ 500,000 each and every loss

(v.)

  All other losses    US$ 100,000 each and every loss

 

2.7 Notifications:

In accordance with the submittal requirements outlined above, TANK CONTRACTOR
shall deliver the original and two (2) copies of the certificate(s) of insurance
or individual insurance policies required by this clause and all subsequent
notices of cancellation, termination and alteration of such policies to:

 

PURCHASER:    Sabine Pass LNG, L.P. Address:    717 Texas Avenue   

Suite 3100

Houston, TX 77002

 

Page 21 of 57



--------------------------------------------------------------------------------

Attention:    Ed Lehotsky Telephone:    713-265-0206 Facsimile:    713-659-5459
With copy to:    Sabine Pass LNG, L.P. Address:   

717 Texas Avenue

Suite 3100

Houston, TX 77002

Attention:    David Mitchell Telephone:    832-204-2293 Facsimile:   
713-659-5459

SC-3 DESIGN CRITERIA, DRAWINGS AND SPECIFICATIONS

 

3.1 Prior to the execution of this Tank Contract, PURCHASER has furnished TANK
CONTRACTOR certain design criteria, performance specifications, and other data
and information necessary to provide the basis upon which TANK CONTRACTOR shall
design and engineer the Work. Subject to SC-3.4, TANK CONTRACTOR has performed
engineering, cost estimated and related services and developed, provided or
verified all of the information listed in Exhibits “D” through “K” for the
purpose of determining that such information is adequate and sufficiently
complete for TANK CONTRACTOR to engineer, procure, construct, and achieve
Mechanical Completion and all other Work for, the Phase 2 Tanks for the Tank
Contract Price, within the required times set forth in the Tank Contract
Milestone Dates and the Tank Contract Schedule, and in accordance with all
requirements of this Tank Contract, including applicable codes and standards,
Applicable Law, warranties, and performance requirements. Accordingly, subject
to SC-3.4, TANK CONTRACTOR (i) hereby agrees that it shall have no right to
claim or seek an increase in the Tank Contract Price or an adjustment to the
Tank Contract Milestone Dates with respect to any incomplete, inaccurate or
inadequate information that may be contained or referenced in Exhibit “D”
through “J,” (ii) hereby waives and releases PURCHASER from and against any such
claims, and (iii) shall not be relieved of its responsibility to achieve all
requirements under this Tank Contract (including meeting applicable codes and
standards, Applicable Law, and performance requirements) due to any such
incomplete, inaccurate or inadequate information. Subject to SC-3.4, PURCHASER
makes no guaranty or warranty, express or implied, as to the accuracy, adequacy
or completeness of any information that is contained in or referenced in
Exhibits “D” through “J.”

 

Page 22 of 57



--------------------------------------------------------------------------------

3.2 TANK CONTRACTOR shall perform the Work only in accordance with “Issued for
Construction” (IFC) drawings and any subsequent revisions thereto submitted by
TANK CONTRACTOR and reviewed by PURCHASER in accordance with Special Condition
7, titled TANK CONTRACTOR-FURNISHED DRAWINGS, DATA AND SAMPLES.

 

3.3 Two (2) copies of such specifications and one (1) full size reproducible
copy and three (3) full size prints of such drawings will be furnished to TANK
CONTRACTOR without charge. Any additional copies of such specifications and
drawings will, upon TANK CONTRACTOR’s request, be furnished to TANK CONTRACTOR
at actual cost.

 

3.4 PURCHASER shall be responsible for those items of information identified as
“Rely Upon” in Exhibit K. TANK CONTRACTOR shall not be required to examine or be
deemed to have examined any such information and PURCHASER shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.
If PURCHASER makes a change to any such information or if TANK CONTRACTOR
discovers an error in such information or non-compliance of such information
with Applicable Law, and such change, error or non-compliance causes a change in
the Work affecting the cost or the Tank Contract Schedule, TANK CONTRACTOR shall
be entitled to seek relief in accordance with General Condition 32, titled
CHANGES.

SC-4 PURCHASER-FURNISHED UTILITIES AND FACILITIES

 

4.1 Utilities

The utilities listed below will be furnished by PURCHASER without cost to TANK
CONTRACTOR, provided that all such utilities will be furnished at outlets
existing on the Phase 2 Site and TANK CONTRACTOR shall, at its expense, extend
such utilities from said outlets to points of use and at completion of all the
Work remove all materials and equipment used for such extensions.

 

  (1) telephone line cabling with drop at pole;

 

  (2) electrical power: for office and at lay down area;

 

  (3) hydrotest water: in accordance with Exhibit K; and

 

  (4) diesel fuel for Phase 2 Tank erection generators.

 

4.2 Access, storage, and other areas (Refer to Appendix B-13))

The access, storage, parking, office areas and other items listed below will be
furnished by PURCHASER. Such areas may be used by TANK CONTRACTOR without
charge, provided that any such use will be subject to written approval of
PURCHASER and provided further that any such use does not hinder or interfere
with any operations or

 

Page 23 of 57



--------------------------------------------------------------------------------

construction activity or work being performed at the Phase 1 Site or on the
Phase 1 Project.

 

  (1) construction dock, including offloading dock crane, with crane operator;

 

  (2) access roads in accordance with Appendix B-13;

 

  (3) construction storage / laydown area in accordance with Exhibit “E”;

 

  (4) parking lot in accordance with Exhibit “E”;

 

  (5) office trailer area; and

 

  (6) heavy haul roads stabilized with rock sufficient for travel of 200 ton
cranes (on mats) and over the road tractors and trailers to the lay down area
and around each Phase 2 Tank foundation area. 200 ton crane movement will
require coordination with other project activities.

SC-5 PURCHASER-FURNISHED MATERIALS AND EQUIPMENT

 

5.1 PURCHASER will furnish to TANK CONTRACTOR, at PURCHASER’s designated
warehouse or Site storage area, the items listed below to be incorporated into
or used in performance of the Work under this Tank Contract. Such items will be
furnished, without cost to TANK CONTRACTOR, provided that TANK CONTRACTOR shall,
at its expense, accept delivery thereof, load, unload, transport to points of
use, and care for such items until final disposition thereof. At time of
acceptance of any such item from PURCHASER, TANK CONTRACTOR shall sign a receipt
therefore. Signing of such receipt without reservation therein shall preclude
any subsequent claim by TANK CONTRACTOR that any such items were received from
PURCHASER in a damaged condition or with shortages. If at any time after
acceptance of any such item from PURCHASER any such item is damaged, lost,
stolen or destroyed, such item shall be repaired or replaced at the expense of
TANK CONTRACTOR. Items required to be replaced may, at its option, be furnished
by PURCHASER. Upon completion of all the Work under this Tank Contract, TANK
CONTRACTOR shall, at its expense, return all surplus and unused items to
PURCHASER’s designated Site storage area.

 

5.2 PURCHASER will exert every reasonable effort to make delivery of such
materials and equipment so as to avoid delay in the progress of the Work.
However, should PURCHASER, for any reason, fail to make delivery of any such
item and a delay results, TANK CONTRACTOR shall be entitled to seek relief in
accordance with General Condition 32, titled CHANGES. TANK CONTRACTOR shall take
all appropriate action to mitigate the consequences of such delay.

 

5.3 Materials to be furnished by PURCHASER:

As Stated In Exhibit “D.”

 

Page 24 of 57



--------------------------------------------------------------------------------

SC-6 PURCHASER PERMITS

 

6.1 General Condition 8, titled PERMITS, notwithstanding, PURCHASER will without
cost to TANK CONTRACTOR, obtain or furnish the PURCHASER Permits; however, TANK
CONTRACTOR shall, as necessary, provide PURCHASER with assistance in obtaining
such Permits. TANK CONTRACTOR shall otherwise act in accordance with General
Condition 8, titled PERMITS. All such PURCHASER Permits are available for
examination at the office of PURCHASER during regular business hours.

SC-7 TANK CONTRACTOR-FURNISHED DRAWINGS, SPECIFICATIONS, DATA AND SAMPLES

 

7.1 Review and permission to proceed by PURCHASER as stated in this Special
Condition does not constitute acceptance or approval of the materials and
documents developed or selected by TANK CONTRACTOR and any approval by PURCHASER
shall only constitute permission to proceed and shall not relieve TANK
CONTRACTOR from its obligations under the Tank Contract nor shall such approval
create any PURCHASER responsibility for the accuracy of such materials and
documents. The drawings and specifications shall be based on the requirements of
this Tank Contract, including the Scope of Work, drawings, specifications,
applicable codes and standards and Applicable Law, and all drawings and
specifications shall be signed and stamped, as required, by design professionals
licensed in accordance with Applicable Law.

 

7.2 Those drawings and record drawings specified in this Tank Contract and
prepared by TANK CONTRACTOR or Subcontractor or Subsubcontractor under this Tank
Contract shall be prepared using computer aided design (“CAD”). TANK CONTRACTOR
shall provide drawings, including record drawings, in their native formats as
set forth in Exhibit “D”.

 

7.3 In accordance with General Condition 41, titled RIGHT TO WORK PRODUCT,
PURCHASER shall have the right to use all materials and documents developed by
TANK CONTRACTOR without any obligation of any kind to TANK CONTRACTOR or its
Subcontractors, Subsubcontractors or licensor(s) for any purpose with respect to
the Facility.

 

7.4 TANK CONTRACTOR’s design, drawings, specifications, samples, certificates
and data shall be submitted as set forth below or in accordance with the Tank
Contract “Drawings and Data Requirements” form(s).

 

  (1) Drawing Submittals

 

  (a) All drawings shall be submitted by and at the expense of TANK CONTRACTOR
before each design phase, fabrication, installation or further work performance
is commenced, allowing at least fourteen (14) Days for critical items and thirty
(30) Days for non-critical drawings for review by PURCHASER.

 

Page 25 of 57



--------------------------------------------------------------------------------

  (b) All drawings submitted by TANK CONTRACTOR shall be certified by TANK
CONTRACTOR to be correct, shall show that they are for the Phase 2 Project, and
shall be furnished in accordance with the Tank Contract Drawings and Data
Requirements form(s). PURCHASER will conduct a review of TANK CONTRACTOR’s
drawings and a reproducible drawing marked with one of the following codes will
be returned to TANK CONTRACTOR within fourteen (14) Days for critical drawings
and thirty (30) Days for non-critical drawings.

 

Code

  

Notation.

1.

   Work may proceed

2.

   Revise and Resubmit. Work may proceed subject to resolution of indicated
comments.

3.

   Revise and Resubmit. Work may not proceed.

4.

   Review not required. Work may proceed.

 

  (c) Although Work may proceed on receipt of a drawing with a Code 2 notation,
TANK CONTRACTOR must resolve the comments indicated, resubmit and obtain a Code
1 notation before release for further design development, equipment or material
shipment, installation, or completion of the affected Work.

 

  (d) Drawings returned marked code 2 or 3 shall be resubmitted not later than
fifteen (15) Days after transmittal by PURCHASER. PURCHASER must return a copy
of the drawings endorsed with the appropriate code within fourteen (14) Days for
critical drawings and thirty (30) Days for non-critical drawings.

 

  (e) If PURCHASER does not issue any comments, proposed changes or written
disapprovals within the applicable (14) Day or thirty (30) Day time periods
noted above, TANK CONTRACTOR may proceed with the development of such drawings
and any construction relating thereto, but PURCHASER’s lack of comments or
disapproval, if applicable, shall in no event constitute an approval of the
matters received by PURCHASER.

 

  (2) Design, Drawings and Specifications

 

  (a) TANK CONTRACTOR shall prepare its design, drawings, and specifications
using the technical documents in the Tank Contract as a basis. Construction will
not commence until the submittal and approval process under SC-7.4 has occurred.

 

  (b) TANK CONTRACTOR shall complete its design in phases as indicated in the
Tank Contract Schedule submitted in accordance with Special

 

Page 26 of 57



--------------------------------------------------------------------------------

Condition 9, titled TANK CONTRACT SCHEDULE. The information submitted for each
phase of the design must contain sufficient detail on the other phases to permit
comprehensive review of the proposed design.

 

  (c) When required by PURCHASER, TANK CONTRACTOR shall, without charge, provide
qualified technical personnel to participate in on-site design reviews.

 

  (d) Subject to SC-7.4, PURCHASER will review the design as it is completed and
shall transmit comments to TANK CONTRACTOR. TANK CONTRACTOR shall promptly
resolve these comments and resubmit the documents. On resubmittal, TANK
CONTRACTOR shall direct specific attention, in writing, to revisions other than
those proposed by PURCHASER on the previous submittal.

 

  (e) When the drawings and specifications have been satisfactorily completed,
TANK CONTRACTOR shall carry out fabrication, manufacture or construction in
accordance therewith and shall make no further changes therein except upon
review by and written approval from PURCHASER.

 

  (f) Design drawings shall be submitted as specified in paragraph 7.4(1) above.

 

  (3) Construction Drawings

 

  (a) TANK CONTRACTOR shall prepare complete construction drawings necessary to
execute the Work and shall be fully responsible for the coordination of all
elements of the detail design such as civil, architectural, structural,
electrical, and mechanical, etc., so that full details are shown on its
construction drawings to permit TANK CONTRACTOR to order its equipment and
materials and for its field forces to construct the facilities covered in the
Tank Contract. TANK CONTRACTOR shall also provide design calculations when
requested.

 

  (b) For the purpose of this clause, construction drawings shall include those
prepared for the construction of permanent facilities as well as temporary
structures such as temporary bulkheads, excavation support, ground water control
systems, and for such other temporary work as may be required for construction.

 

  (c) Construction drawings shall be submitted as specified in paragraph 7.4(1)
above.

 

  (4) Shop Drawings

 

  (a) Shop drawings shall be complete and detailed. For the purpose of this
clause, shop drawings shall include but not be limited to detail design; detail,
fabrication, assembly, erection and setting drawings; schedule

 

Page 27 of 57



--------------------------------------------------------------------------------

drawings; manufacturer’s scale drawings; wiring and control diagrams; cuts or
entire catalogs, pamphlets, and descriptive literature; and performance and test
data.

 

  (b) Shop drawings shall be checked and coordinated by TANK CONTRACTOR with the
work of all disciplines involved before they are submitted to PURCHASER, and
TANK CONTRACTOR’s approval seal shall provide evidence of such checking and
coordination.

 

  (c) Drawings of a specific piece of equipment shall identify components with
the manufacturer’s part number or reference drawing number clearly indicated. If
reference drawing numbers are used, the review data of such drawings shall be
included. Drawings shall indicate design dimensions, maximum and minimum
allowable operating tolerances on all major wear fits, i.e., rotating,
reciprocating or intermittent sliding fits between shafts or stems and seals,
guides and pivot pins. The sequence of submission of all drawings shall be such
that all information is available for reviewing each drawing when it is
received.

 

  (d) Shop drawings shall be submitted as specified in paragraph 7.4(1) above.

 

  (5) Samples

 

  (a) Where samples are required, they shall be submitted by and at the expense
of TANK CONTRACTOR. Such submittals shall be made not less than thirty (30) Days
prior to the time that the materials represented by such samples are needed for
incorporation into the Work. Samples shall be subject to review and materials
represented by such samples shall not be manufactured, delivered to the Phase 2
Site or incorporated into the Work without such review.

 

  (b) Each sample shall bear a label identifying this Tank Contract and showing
TANK CONTRACTOR’s name, Phase 2 Project name, name of the item, manufacturer’s
name, brand name, model number, supplier’s name, and reference to the
appropriate drawing number, technical specification section and paragraph
number, all as applicable.

 

  (c) Samples that have been reviewed, may, at PURCHASER’s option, be returned
to TANK CONTRACTOR for incorporation into the Work.

 

  (6) Certificates and Data

 

  (a) Where certificates are required, four (4) copies of each such certificate
shall be submitted by and at the expense of TANK CONTRACTOR. Such submittal
shall be made not less than thirty (30) Days prior to the time that the
materials represented by such certificates are needed for incorporation into the
Work. Certificates shall be subject to review and material represented by such
certificates shall not be fabricated, delivered to the Phase 2 Site or
incorporated into the Work without such review.

 

Page 28 of 57



--------------------------------------------------------------------------------

  (b) Certificates shall clearly identify the material being certified and shall
include but not be limited to providing the following information: TANK
CONTRACTOR’s name, Phase 2 Project name, reference to this Tank Contract, name
of the item, manufacturer’s name, and reference to the appropriate drawing,
technical specification section and paragraph number, all as applicable.

 

  (c) All other data shall be submitted as required by the Tank Contract
Documents.

 

  (7) TANK CONTRACTOR Furnished Manuals and Spare Parts Lists

TANK CONTRACTOR shall prepare and submit to PURCHASER Operating Manuals and
Spare Parts Lists in accordance with the requirements of Exhibit “D.”

 

  (8) As-Built Drawings and Specifications

 

  (a) Drawings:

 

  (a.1) Progress As-Builts. During construction, TANK CONTRACTOR shall keep a
marked-up-to-date set of as-built blueline drawings on the Phase 2 Site as an
accurate record of all deviations between Work as shown and Work as installed.
These drawings shall be available to PURCHASER for inspection at any time during
regular business hours.

 

  (a.2) Final As-Builts. TANK CONTRACTOR shall at its expense and not later than
thirty (30) Days after Mechanical Completion furnish to PURCHASER a complete set
of marked-up as-built reproducible drawings with “AS-BUILT” clearly printed on
each sheet. TANK CONTRACTOR shall accurately and neatly transfer all deviations
from progress as-builts to final as-builts. As-built drawings shall be provided
where specified and as required to reflect as-built conditions.

 

  (b) Specifications:

 

  (b.1) Progress As-Builts. During construction, TANK CONTRACTOR shall keep a
marked-up-to-date set of as-built specifications on the Phase 2 Tank Site
annotated to clearly indicate all substitutions that are incorporated into the
Work. Where selection of more than one product is specified, annotation shall
show which product was installed. These specifications shall be available to
PURCHASER for inspection at any time during regular business hours.

 

Page 29 of 57



--------------------------------------------------------------------------------

  (b.2) Final As-Builts. TANK CONTRACTOR shall at its expense and not later than
thirty (30) Days after Mechanical Completion furnish to PURCHASER a complete set
of marked-up as-built specifications with “AS-BUILT” clearly printed on the
cover. TANK CONTRACTOR shall accurately and neatly transfer all annotations from
progress as-builts to final as-builts.

 

  (c) Endorsement:

TANK CONTRACTOR shall sign each final as-built drawing and the cover of the
as-built specifications and shall note thereon that the recording of deviations
and annotations is complete and accurate.

 

  (9) PURCHASER and TANK CONTRACTOR agree the drawings, design calculations and
specifications listed in Exhibit “I” are pre-approved and need not be
re-submitted for approval, but will be issued for construction, provided that
TANK CONTRACTOR does not modify or change such drawings, design calculations or
specifications from Phase I; and provided further that nothing herein shall
relieve TANK CONTRACTOR of its obligations under this Tank Contract,
particularly SC-3.1.

SC-8 SCOPE, COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK

 

8.1 The Work shall be performed on a turnkey basis and shall include all of the
Work required to achieve RFCD, Provisional Acceptance and Final Acceptance in
accordance with the requirements of this Tank Contract. TANK CONTRACTOR shall
perform the Work in accordance with GECP, Applicable Law, applicable codes and
standards, and all other terms and provisions of this Tank Contract, with the
explicit understanding that the Phase 2 Tanks will receive, store and discharge
LNG meeting the requirements of this Tank Contract. It is understood and agreed
that the Work shall include any incidental work that can reasonably be inferred
as necessary to complete the Phase 2 Tanks in accordance with GECP, Applicable
Law, applicable codes and standards, and all other terms and provisions of this
Tank Contract, excluding only those items which PURCHASER has specifically
agreed to provide under the terms of this Tank Contract. Without limiting the
generality of the foregoing, the Work is more specifically described below and
in Exhibit “D.”

 

8.2 The Scope of Work for the Phase 2 Tanks shall include the engineering,
procurement and construction of two (2) LNG tanks, designated “Tank S-104,” and
“Tank S-105” in accordance with the Tank Contract Documents.

 

8.3 PURCHASER shall have the option, subject to TANK CONTRACTOR’s agreement
pursuant to SC-8.5, to increase the Scope of Work to include:

 

  (1) “Option 1” – an additional one (1) LNG tank, designated “Tank S-106,” to
be engineered, procured and constructed by TANK CONTRACTOR in accordance

 

Page 30 of 57



--------------------------------------------------------------------------------

with the Tank Contract Documents, provided that PURCHASER gives notice to TANK
CONTRACTOR of its intent to elect such option on or prior to March 31, 2007
(unless otherwise mutually extended by agreement by the Parties).

 

8.4 Subject to SC-8.5, if PURCHASER exercises Option 1, PURCHASER shall give
TANK CONTRACTOR notice of its intent to exercise Option 1. TANK CONTRACTOR
shall, within sixty (60) Days of such notice, provide PURCHASER with a proposal
for Option 1, setting forth the effect of such option on the Tank Contract
Price, including all costs, overhead and profit, and a proposed Tank Contract
Milestone Date for Mechanical Completion of Tank S-106, based on a notice to
proceed issued by PURCHASER for Tank S-106 (“NTP Tank 3”). If PURCHASER agrees
to TANK CONTRACTOR’s proposal, the Parties shall execute a Change Order
modifying the Tank Contract Price and adding the Tank Contract Milestone Date
for Tank S-106. If PURCHASER does not agree to TANK CONTRACTOR’s proposal, then
the Parties shall meet to try to reach agreement on the Tank Contract Price and
the new Tank Contract Milestone Date for Tank S-106.

 

8.5 PURCHASER’s exercise of Option 1 shall not be effective, and TANK CONTRACTOR
shall not be obligated to perform the work under Option 1, until PURCHASER and
TANK CONTRACTOR execute a Change Order to memorialize the above changes in
SC-8.3 and SC-8.4 to the Tank Contract with respect to Option 1. Notwithstanding
PURCHASER’s exercise of Option 1, TANK CONTRACTOR shall not be obligated to
accept or agree to the exercise of either Option 1 or to execute a Change Order
with respect to Option 1. TANK CONTRACTOR shall not be obligated to perform the
work contemplated by Option 1, unless and until TANK CONTRACTOR executes a
Change Order agreeing to the exercise of Option 1.

 

8.6 Notwithstanding anything to the contrary under the Tank Contract, TANK
CONTRACTOR shall not have the right to seek adjustment of any terms with respect
to Tank S-104 and Tank S-105 (including the Tank Contract Price and Tank
Contract Milestone Dates for Tank S-104 and Tank S-105) due to the exercise of
Option 1.

 

8.7 TANK CONTRACTOR shall complete the Work under the Tank Contract to meet the
following Tank Contract Milestone Dates:

 

Tank Contract Milestone

    

Tank Contract Milestone Date

Mechanical Completion of First Tank (S-104)

     March 24, 2009

Mechanical Completion of Second Tank (S-105)

     June 3, 2009

The Tank Contract Milestone Date for RFCD for Tank S-104 and Tank S-105, and all
other Work, is conditioned upon PURCHASER giving a NTP for Tank S-104 and Tank

 

Page 31 of 57



--------------------------------------------------------------------------------

S-105 no later than July 25, 2006 (excluding any Work on the Phase 2 Tank Site)
and giving access to TANK CONTRACTOR to the Phase 2 Tank Site to perform Work on
the Phase 2 Tank Site (including starting pile testing, subsequent production
piling and all other Work for Tank S-104 and Tank S-105) no later than
August 14, 2006. If TANK CONTRACTOR is given such NTP after July 25, 2006, or if
TANK CONTRACTOR is given such access after August 14, 2006, TANK CONTRACTOR must
take reasonable steps to mitigate the effects of any such delay in providing
such NTP or access; if and to the extent TANK CONTRACTOR is unable to mitigate
such delay, the dates in the Tank Contract Schedule, including the Tank Contract
Milestone Dates, shall be extended as necessary, but such extension shall not
exceed the number of days after July 25, 2006, or August 14, 2006, respectively,
that TANK CONTRACTOR is given NTP or such access. Except as otherwise provided
in the preceding sentence, notwithstanding anything to the contrary, the Tank
Contract Milestone Dates shall not be adjusted except by Change Order.

 

8.8 The Target Milestone Date for Mechanical Completion of Tank S-104 is
February 10, 2009, and the Target Milestone Date for Mechanical Completion of
Tank S-105 is April 21, 2009.

 

8.9 PURCHASER shall not issue an NTP for the Phase 2 Tanks until PURCHASER has
furnished to TANK CONTRACTOR reasonable documentation that demonstrates that
PURCHASER (i) has sufficient funds to fulfill its payment obligations under this
Tank Contract, or (ii) has obtained financing from one or more Lenders to
fulfill its payment obligations hereunder for the Phase 2 Tanks, and provided
evidence of the execution of the credit agreement with respect to such
financing.

 

8.10 In advance, TANK CONTRACTOR shall give PURCHASER all information reasonably
requested as to its plans for performing each part of the Work. If at any time,
TANK CONTRACTOR’s actual progress is inadequate to meet the requirements of this
Tank Contract, PURCHASER may notify TANK CONTRACTOR to provide a plan necessary
to improve its progress. If, within a reasonable period as determined by
PURCHASER, TANK CONTRACTOR does not improve performance to meet the Tank
Contract Milestone Dates set forth above, PURCHASER may require an increase in
TANK CONTRACTOR’s labor force, the number of shifts, overtime operations,
additional days of work per week, expedited shipment(s) of equipment and
materials, and an increase in the amount of construction plant and equipment,
all without additional cost to PURCHASER. Neither such notice nor PURCHASER’s
failure to issue such notice shall relieve TANK CONTRACTOR of its obligation to
achieve the quality of work and rate of progress required by this Tank Contract.

 

8.11 Noncompliance with PURCHASER’s instructions shall be grounds for
PURCHASER’s determination that TANK CONTRACTOR is not prosecuting the Work with
such diligence as will assure completion within the times specified. Upon such
determination, PURCHASER may terminate this Tank Contract pursuant to General
Condition 45, titled TERMINATION FOR DEFAULT.

 

Page 32 of 57



--------------------------------------------------------------------------------

8.12 Prior to giving the NTP for Tank S-104 and Tank S-105, PURCHASER may
authorize TANK CONTRACTOR to perform a portion of the Work under a limited
notice to proceed (“LNTP”). The Parties shall agree upon the scope of Work to be
performed under the LNTP. Any amounts paid under the LNTP for performance of any
portion of the Work shall be credited against the Tank Contract Price.

SC-9 TANK CONTRACT SCHEDULE

 

9.1 Within Sixty (60) Days of Notice to Proceed, TANK CONTRACTOR shall submit to
PURCHASER for its written approval a Level III Schedule. PURCHASER will review
and provide comments to such Level III Schedule within ten (10) Days of receipt.
TANK CONTRACTOR shall make changes to the Level III Schedule based on
PURCHASER’s comments and re-submit the Level III Schedule to PURCHASER, unless
TANK CONTRACTOR claims that any comments from PURCHASER are unreasonable, in
which case TANK CONTRACTOR shall provide a written explanation to PURCHASER as
to why it considers such comments to be unreasonable. The Parties shall discuss
any comments claimed to be unreasonable and attempt to reach agreement on the
Level III Schedule. Once PURCHASER has approved the Level III Schedule, it shall
be the “Tank Contract Schedule.” The schedule shall consist of a precedence
network diagram using the critical path method (CPM) to show each individual
essential activity in sequence to meet the Target Milestone Dates for each Phase
2 Tank. The diagram shall show durations and dependencies including off-Site
activities such as design, fabrication of equipment, procurement, delivery of
materials, and items to be furnished by PURCHASER.

 

9.2 TANK CONTRACTOR shall utilize Primavera (P3) software to produce the Level
III Schedule and the Tank Contract Schedule and shall adhere to the work
breakdown structure, activity code structure and calendars utilized by
PURCHASER.

 

9.3 The activity listing shall show the following information for each activity
on the diagram: Identification by activity ID number; Description of the task or
event; Duration; Personnel by craft; equipment; earliest start and finish dates;
and latest start and finish dates.

 

9.4 In addition TANK CONTRACTOR shall submit a complementary and detailed
narrative description of its plan for performing the Work. The narrative
description shall detail the equipment and personnel requirements by craft to
complete a resource loaded schedule.

 

9.5 TANK CONTRACTOR shall promptly inform PURCHASER of any proposed changes to
the durations, dependencies of activities, logic or critical path of the Tank
Contract Schedule and any proposed changes to the narrative and shall furnish
PURCHASER with a revised Tank Contract Schedule and narrative for PURCHASER’s
review and comment within ten (10) Days after notice to PURCHASER of such
change. The Tank Contract Schedule and narrative shall be kept up to date,
taking into account the actual Work progress and shall be revised and updated
every thirty (30) Days to reflect the actual progress of the Work, as well as a
current forecast of future activity schedule dates. The Tank Contract Schedule
and narrative, as revised and updated, shall, as reasonably determined by
PURCHASER, be sufficient to meet the requirements for completion of any
separable part and all of the Work as set forth in this Tank Contract.

 

Page 33 of 57



--------------------------------------------------------------------------------

9.6 During the performance of the Work, TANK CONTRACTOR shall submit to
PURCHASER periodic reports on the actual progress. Such progress reports shall
include the following:

 

1.    Monthly    A copy of the Tank Contract Schedule showing actual progress to
date for the major parts of the Work, as compared to planned progress, a
forecast of future activity schedule dates, an analysis of the critical path
activities progress and status, and a notification and explanation if the
critical path activities are projected to be delayed from the original Tank
Contract Schedule dates; 2.    Monthly    TANK CONTRACTOR will submit a summary
of actual hours expended performing the Work. Jobhours will be categorized by
non-manual and manual and will be utilized to publish safety statistics. Manual
are craft labor including foremen (e.g. pipe fitters, welders, electricians,
laborers, carpenters, ironworkers) whereas non-manual are non-craft labor (e.g.
field engineers, superintendents, safety representatives, accountants);
3.    Monthly    A jobhour comparison by craft of actual versus planned
staffing; 4.    Weekly    A three-week look-ahead personnel forecast by craft.
Variation from approved schedules and plans shall be noted and rationalized;
5.    Weekly    A rolling four-week schedule showing one week actual progress
and a three-week look-ahead forecast. Variation from approved schedules and
plans shall be noted and rationalized; 6.    Weekly    A weekly report of
quantities installed versus total quantities on items of the Work selected by
PURCHASER; and 7.    Daily    A daily force report listing all personnel by
craft and work assignment; and equipment utilized in the Work.

 

9.7 Schedules and reports shall be furnished in hardcopy and/or native
electronic files as specified by PURCHASER.

SC-10 TEMPORARY ACCESS AND HAUL ROADS

 

10.1 TANK CONTRACTOR shall, at its expense, maintain temporary access and haul
roads, except as provided in Special Condition 4, titled PURCHASER-FURNISHED
UTILITIES AND FACILITIES, as may be necessary for the proper performance of this
Tank Contract.

 

Page 34 of 57



--------------------------------------------------------------------------------

10.2 ACCESS TO PHASE 2 TANK SITE, ETC.

 

  (1) PURCHASER shall provide reasonable notice of any request for access to the
Phase 2 Tank Site by (i) any of PURCHASER’S other contractors or subcontractors
seeking to perform work at the Phase 2 Tank Site or (ii) any Landowner. TANK
CONTRACTOR agrees to use reasonable efforts to accommodate such request and TANK
CONTRACTOR agrees to coordinate the performance of the Work with such other
contractors or subcontractors performing work at the Phase 2 Tank Site so as not
to materially interfere with any of PURCHASER’S other contractors or
subcontractors performing work at the Phase 2 Tank Site. If PURCHASER’s other
contractors or subcontractors perform work at the Phase 2 Tank Site and
materially interfere with TANK CONTRACTOR’s Work, TANK CONTRACTOR shall be
entitled to seek relief in accordance with General Condition 32, titled CHANGES.

 

  (2) TANK CONTRACTOR shall coordinate its access to and from the Phase 2 Tank
Site to ensure that TANK CONTRACTOR does not interfere with the construction or
operation of the Phase 1 Facility or the remainder of the Phase 2 Facility. TANK
CONTRACTOR shall not access any portion of the Site, the Phase 1 Site or the
remainder of the Phase 2 Site, without express written permission from
PURCHASER, if such access would interfere with or hinder the construction or
operation of the Phase 1 Facility or the remainder of the Phase 2 Facility.
During the performance of the Work or TANK CONTRACTOR’s other obligations under
this Tank Contract, if an unforeseen situation arises that could potentially
interfere with the construction or operation of the Phase 1 Facility or the
remainder of the Phase 2 Facility, TANK CONTRACTOR shall provide to PURCHASER,
as soon as possible but no later than seven (7) Days prior to the time that TANK
CONTRACTOR intends to perform such Work, a written plan listing the potentially
interfering Work and proposing in detail how such Work will be performed to
avoid interference with the construction or operation of the Phase 1 Facility or
the remainder of the Phase 2 Facility. Prior to performing such Work, PURCHASER
and TANK CONTRACTOR shall mutually agree upon a plan, including an applicable
schedule for performance, for TANK CONTRACTOR to execute such Work. If TANK
CONTRACTOR’s compliance with this SC-10.2(2) causes a change in the Work
affecting the cost or the Tank Contract Schedule, TANK CONTRACTOR shall be
entitled to seek relief in accordance with General Condition 32, titled CHANGES.

 

  (3) If there is any overlap between the Phase 2 Tank Site and the Phase 1
Site, such overlap shall be considered to be the Phase 1 Site.

SC-11 SAFETY, HEALTH AND SECURITY REQUIREMENTS

 

11.1 In the development and implementation of its S&H Plan and performance of
the Work, TANK CONTRACTOR shall conform and comply with the SAFETY AND HEALTH
(S&H) STANDARDS set forth in Exhibit “B” Appendix B-2, and with any subsequent
safety and health standards issued by PURCHASER after the Effective Date,
including

 

Page 35 of 57



--------------------------------------------------------------------------------

any safety and health standards or procedures relating to the construction,
testing or operation of the Phase 1 Facility, and including any such standards
issued in Operating Plant Procedures. If TANK CONTRACTOR’s compliance with any
safety and health standards issued by PURCHASER or Management Contractor after
the Effective Date causes a change in the Work affecting the cost or the Tank
Contract Schedule, and such requirements are not required by Applicable Law,
TANK CONTRACTOR shall be entitled to seek relief in accordance with General
Condition 32, titled CHANGES.

 

11.2 TANK CONTRACTOR shall not, without prior written approval of PURCHASER,
subcontract with any entity whose safety ratings for the previous year exceed
the following:

 

Interstate EMR:

   1.0   

State EMR:

   1.0   

LWDC:

   2.5   

OSHA Recordable:

   3.5   

 

11.3 In performance of the Work under this Tank Contract, TANK CONTRACTOR shall
establish and maintain a security program, implementing and supplementing
Project security requirements. This shall include a written Security Plan
(“Security Plan”) which shall be submitted to PURCHASER for review and approval
within ninety (90) Days after the Effective Date and in any event prior to
commencing Work at the Phase 2 Tank Site. Such program shall include:

 

  (1) Controlled access to office, warehouse, material and equipment sites.

 

  (2) Physical security of office, warehouse, material and equipment sites, to
include periodic security checks of all work areas assigned to TANK CONTRACTOR.

 

  (3) Control of material and equipment packaging, transportation, and delivery
to the Phase 2 Tank Site.

 

  (4) Accountability procedures for storage, requisition and issue of material
and equipment.

 

  (5) Personnel security to include, but not limited to, compliance with Project
work rules (access, badging, prohibited activities and items, etc.).

 

  (6) Communications security to include, but not limited to, use of radios,
radio finders, beacons, etc.

 

  (7) Compliance with the project emergency response plan, submitted to FERC, to
include, but not limited to, emergency notification lists, personnel
accountability procedures, etc. The project emergency response plan may be
updated or supplemented after the Effective Date from time to time, including
when

 

Page 36 of 57



--------------------------------------------------------------------------------

PURCHASER issues Operating Plant Procedures, and TANK CONTRACTOR agrees to
comply with any such updates and supplements. If TANK CONTRACTOR’s compliance
with any such updates causes a change in the Work affecting the cost or the Tank
Contract Schedule, TANK CONTRACTOR shall be entitled to seek relief in
accordance with General Condition 32, titled CHANGES.

 

  (8) Compliance with all Phase 1 and Phase 2 Project security programs and the
coordination measures, with PURCHASER and others on the Phase 2 Site,
established for that purpose.

 

  (9) Prompt reporting of incidents of loss, theft or vandalism to PURCHASER,
subsequently detailed and provided in writing.

TANK CONTRACTOR’s Security Plan shall be added as an appendix to its Project S&H
Plan.

SC-12 EXPLOSIVES

 

12.1 Explosives shall be transported to the Phase 2 Tank Site only when required
to perform the Work under this Tank Contract and with prior notice to and
written approval of PURCHASER. TANK CONTRACTOR shall be responsible for properly
purchasing, transporting, storing, safeguarding, handling and using explosives
required to perform the Work. TANK CONTRACTOR shall employ competent and
qualified personnel for the use of explosives and, notwithstanding any other
provision in the Tank Contract to the contrary, shall assume full
responsibilities for the cost of any incidental or consequential damages caused
by the improper use of explosives. Residual surplus explosives shall be promptly
removed from the Phase 2 Tank Site and properly disposed of by TANK CONTRACTOR.

SC-13 LETTER OF CREDIT

 

13.1 No later than three (3) Business Days after the issuance of the Notice to
Proceed, TANK CONTRACTOR shall furnish an irrevocable standby letter of credit,
in the amount of five percent (5%) of the Tank Contract Price, naming PURCHASER
as a beneficiary (“Letter of Credit”), in the form attached hereto as Exhibit
“B,” Appendix B-15.

 

13.2 The Letter of Credit must be issued by a bank acceptable to PURCHASER, and
such Letter of Credit shall remain in effect until PURCHASER issues a Final
Acceptance Certificate for all of the Phase 2 Tanks and PURCHASER gives notice
to the issuing bank to release the Letter of Credit. If at any time or times the
Tank Contract Price is increased by Change Order by at least one percent (1%) of
the Tank Contract Price, in the aggregate, TANK CONTRACTOR agrees to increase
the amount of the Letter of Credit to five percent (5%) of the adjusted Tank
Contract Price.

 

Page 37 of 57



--------------------------------------------------------------------------------

SC-14 MEASUREMENT FOR PAYMENT

 

14.1 Set forth in Exhibit “C” is a cash flow curve showing the anticipated
payment schedule for the Tank Contract Price. To establish a more definite basis
for payment according to Milestones, TANK CONTRACTOR shall, within fourteen
(14) Days after Notice to Proceed, submit a payment schedule for payment of TANK
CONTRACTOR’s progress during the first ninety (90) Days of Work after NTP, which
subject to PURCHASER’s approval shall govern payment to TANK CONTRACTOR during
such ninety (90) Days. Within sixty (60) Days after Notice to Proceed, TANK
CONTRACTOR shall submit to PURCHASER for its approval a Milestone payment
schedule setting forth Milestones for the Phase 2 Tanks as a whole, which shall
be substantially in compliance with the Exhibit “C” cash flow curve. After
approval by PURCHASER, the Milestone payment schedule submitted by TANK
CONTRACTOR shall establish the milestones for progress payments (“Payment
Milestones”) under this Tank Contract (the schedule showing the list of Payment
Milestones is referred to as “Milestone Payment Schedule”). Such Milestone
Payment Schedule shall be inserted into Exhibit “C” as a part of Exhibit “C” and
shall supersede the cash flow curve in Exhibit “C” in its entirety. Once
approved, the Milestone Payment Schedule, including Payment Milestones, shall be
amended only by Change Order pursuant to this Tank Contract.

 

14.2 By the fifth (5th) Day of each calendar month, TANK CONTRACTOR shall submit
to PURCHASER a written statement (“Payment Milestone Statement”), supported by
information and documentation required under this Tank Contract, with a list of
Payment Milestones that TANK CONTRACTOR fully completed during the immediately
preceding calendar month. TANK CONTRACTOR shall not include in such list any
Payment Milestones that were only partially complete at the end of the
immediately preceding calendar month.

 

14.3 If TANK CONTRACTOR performs any Work under a Change Order and such Work is
paid under a method other than the use of Payment Milestones, TANK CONTRACTOR
shall make all surveys necessary for determining all quantities of Work to be
paid under this Tank Contract. Copies of field notes, computations and other
records made by TANK CONTRACTOR for the purpose of determining quantities shall
be furnished to PURCHASER upon request. TANK CONTRACTOR shall notify PURCHASER
prior to the time such surveys are made. PURCHASER, at its sole discretion, may
witness and verify such surveys. Measurements and computations shall be made by
such methods as PURCHASER may consider appropriate for the class of work
measured and the estimate of quantities of Work completed shall be compatible
with the reporting requirements of Special Condition 9, titled TANK CONTRACT
SCHEDULE. The dividing limits, lines or planes between adjacent items or classes
of excavation, concrete, or other types of work where not definitely indicated
on the drawings or in the specifications shall be as determined by PURCHASER.

SC-15 INVOICING AND PAYMENT

 

15.1 No later than five (5) Days after (i) the issuance of the Notice to Proceed
by PURCHASER, (ii) receipt of an Invoice, and (iii) receipt by PURCHASER of the
Letter of Credit, PURCHASER shall make an initial payment to TANK CONTRACTOR in
the amount of five percent (5%) of the Tank Contract Price.

 

Page 38 of 57



--------------------------------------------------------------------------------

15.2 With respect to all invoices (“Invoices”) after the Invoice described in
SC-15.1, TANK CONTRACTOR shall prepare and submit such Invoices as follows:

 

  (1) Based on and in conjunction with the Payment Milestone Statement, TANK
CONTRACTOR shall submit an Invoice by the fifth (5th) Day of each calendar month
for the Payment Milestones completed through the end of the previous calendar
month;

 

  (2) PURCHASER shall review the Invoice and provide to TANK CONTRACTOR any
comments on the Invoice, including any disputed amounts, within five (5) Days of
receipt by PURCHASER; and

 

  (3) TANK CONTRACTOR may submit a revised Invoice to take into account
PURCHASER’s comments no later than the tenth (10th) Day of the calendar month;
otherwise, TANK CONTRACTOR shall submit the revised Invoice the following month
or thereafter.

If PURCHASER does not dispute the Invoice within the time required in clause
(2) above, then the Invoice shall be deemed approved for payment; provided,
however, if PURCHASER subsequently discovers payment has been made for amounts
that should not have been paid under the terms of this Tank Contract, the
PURCHASER shall have the right to withhold the amount of such improper payment
from subsequent Invoices unless such issue has been resolved. Any disputed
amounts shall be resolved in accordance with the terms of the Tank Contract,
including the provisions of SC-31.

 

15.3 TANK CONTRACTOR shall certify in each Invoice that there are no known
outstanding mechanic’s or materialmen’s liens, and that all due and payable
bills have been paid or are included in the Invoice.

 

15.4 As a condition of payment, each Invoice received by PURCHASER prior to
Provisional Acceptance shall be accompanied by a fully executed (i) Interim
Conditional Lien Waiver from TANK CONTRACTOR in the form of Exhibit “B” Appendix
B-10 Form B-10-1 for all Work performed through the date of the Invoice for
which payment is requested and (ii) Interim Unconditional Lien Waiver from TANK
CONTRACTOR in the form of Exhibit “B” Appendix B-10 Form B-10-2 for all Work
performed through the date of the last Invoice submitted by TANK CONTRACTOR. In
addition, as a condition of payment, TANK CONTRACTOR shall also provide
(i) fully executed Interim Conditional Lien Waivers in the form of Exhibit “B”
Appendix B-10 Form B-10-3 from each Major Subcontractor whose invoice is
received by TANK CONTRACTOR in the calendar month covered by TANK CONTRACTOR’s
Invoice (with each such Interim Conditional Lien Waiver covering all Work
performed by each such Major Subcontractor through the date of such Major
Subcontractor’s invoice), together with fully executed Interim Unconditional
Lien Waivers in the form set forth in Exhibit “B” Appendix B-10 Form B-10-4 from
each Major Subcontractor for all Work performed by such Major

 

Page 39 of 57



--------------------------------------------------------------------------------

Subcontractor through the date of each such Major Subcontractor’s preceding
invoice; (ii) fully executed Interim Conditional Lien Waivers in the form of
Exhibit “B” Appendix B-10 Form B-10-3 from each Major Subsubcontractor whose
invoice is received by TANK CONTRACTOR in the calendar month covered by TANK
CONTRACTOR’s Invoice (with each such Interim Conditional Lien Waiver covering
all Work performed by each such Major Subsubcontractor through the date of such
Major Subsubcontractor’s invoice), together with fully executed Interim
Unconditional Lien Waivers from each Major Subsubcontractor in the form set
forth in Exhibit “B” Appendix B-10 Form B-10-4 for all Work performed by such
Major Subsubcontractor through the date of each such Major Subsubcontractor’s
preceding invoice; provided that if TANK CONTRACTOR fails to provide to
PURCHASER an Interim Conditional Lien Waiver or Interim Unconditional Lien
Waiver from a Major Subcontractor or Major Subsubcontractor as required,
PURCHASER’s right to withhold payment for the failure to provide any such
Interim Conditional Lien Waiver or Interim Unconditional Lien Waiver shall be
limited to the amount that should have been reflected in such Interim
Conditional Lien Waiver or Interim Unconditional Lien Waiver.

 

15.5 TANK CONTRACTOR hereby subordinates any mechanics’ and materialmen’s liens
or other claims or encumbrances that may be brought by TANK CONTRACTOR against
any or all of the Work, the Facility or the Site to any liens granted in favor
of Lender, whether such lien in favor of Lender is created, attached or
perfected prior to or after any such liens, claims or encumbrances, and shall
require its Subsubcontractors to similarly subordinate their lien, claim and
encumbrance rights. TANK CONTRACTOR agrees to comply with reasonable requests of
PURCHASER for supporting documentation required by Lender in connection with
such subordination, including any necessary lien subordination agreements.
Nothing in this Article shall be construed as a limitation on or waiver by TANK
CONTRACTOR of any of its rights under Applicable Law to file a lien or claim or
otherwise encumber the Facility as security for any undisputed payments owed to
it by PURCHASER hereunder which are past due; provided that such lien, claim or
encumbrance shall be subordinate to any liens granted in favor of Lenders.

 

15.6 Within thirty (30) Days after receipt of a correct Invoice, PURCHASER will
pay TANK CONTRACTOR ninety-five percent (95%) of the correct Invoice amount,
retaining the balance (“Retainage”). If there are any disputed amounts in an
Invoice which PURCHASER has notified TANK CONTRACTOR of in accordance with
SC-15.2, PURCHASER shall pay all undisputed amounts in the Invoice. Subject to
the terms of the Tank Contract Price (including the right to withhold payment
for Defective Work), one-half of the Retainage shall be paid to TANK CONTRACTOR
upon Provisional Acceptance of Tank S-104 and one-half of the Retainage shall be
paid to TANK CONTRACTOR upon Provisional Acceptance of the final Phase 2 Tank.

 

15.7 Amounts otherwise payable under this Tank Contract may be withheld, in
whole or in part, if:

 

  (1) TANK CONTRACTOR is in default of any Tank Contract condition including,
but not limited to, the schedule, quality assurance and health and safety
requirements; or

 

Page 40 of 57



--------------------------------------------------------------------------------

  (2) TANK CONTRACTOR has not submitted:

 

  (a) The Tank Contract Schedule, including any revisions or updates, as
required by Special Condition 9, titled TANK CONTRACT SCHEDULE;

 

  (b) Proper insurance certificates, or not provided proper coverage or proof
thereof;

 

  (c) PURCHASER approved securities; and

 

  (d) Interim Lien Waivers from TANK CONTRACTOR, Major Subcontractors and Major
Subsubcontractors.

 

  (3) Adjustments are due from previous overpayment or audit results.

 

15.8 PURCHASER will make payments of such amounts withheld in accordance with
SC-15.6 above if TANK CONTRACTOR cures all defaults in the performance of this
Tank Contract.

 

15.9 If claims filed against TANK CONTRACTOR connected with performance under
this Tank Contract, for which PURCHASER may be held liable if unpaid (e.g.,
unpaid withholding and back Taxes), are not promptly removed by TANK CONTRACTOR
within seven (7) Days after receipt of written notice from PURCHASER to do so,
PURCHASER may remove such claims and deduct all costs in connection with such
removal from withheld payments or other monies due, or which may become due, to
TANK CONTRACTOR. If the amount of such withheld payment or other monies due TANK
CONTRACTOR under this Tank Contract is insufficient to meet such costs, or if
any claim against TANK CONTRACTOR is discharged by PURCHASER after final payment
is made, TANK CONTRACTOR and its surety or sureties, if any, shall promptly pay
PURCHASER all costs incurred thereby regardless of when such claim arose or
whether such claim imposed a lien upon the Work, the Facility or the Site.

 

15.10 Upon receipt by TANK CONTRACTOR of PURCHASER’s Provisional Acceptance
Certificate for the last Phase 2 Tank under this Tank Contract, TANK CONTRACTOR
shall prepare and submit its final invoice (“Final Invoice”), together with
(i) a statement summarizing and reconciling all previous Invoices, payments and
Change Orders; (ii) an affidavit that all payrolls, Taxes, bills for material
and equipment, and any other indebtedness connected with the Work for which TANK
CONTRACTOR and its Subcontractors and Subsubcontractors are liable (excluding
Corrective Work) have been paid; (iii) fully executed Final Conditional Lien and
Claim Waiver from TANK CONTRACTOR in the form of Exhibit “B” Appendix B-10, Form
B-10-5, (iv) fully executed Final Conditional Lien and Claim Waivers from each
Major Subcontractor and each Major Subsubcontractor in the form set forth in
Exhibit “B” Appendix B-10 Form B-10-7. No later than thirty (30) Days after
receipt by PURCHASER of such Final Invoice and all required and reasonably
requested documentation and achieving Provisional Acceptance of the last Phase 2
Tank, PURCHASER shall, subject to its rights to withhold payment under this Tank
Contract, pay TANK CONTRACTOR the balance

 

Page 41 of 57



--------------------------------------------------------------------------------

of the Tank Contract Price (including any remaining Retainage), provided that
TANK CONTRACTOR provides to PURCHASER at or before the time of such payment the
following: (i) fully executed Final Unconditional Lien and Claim Waiver from
TANK CONTRACTOR in the form of Exhibit “B” Appendix B-10 Form B-10-6 and
(ii) fully executed Final Unconditional Lien and Claim Waivers from each Major
Subcontractor and each Major Subsubcontractor in the form of Exhibit “B”
Appendix B-10 Form B-10-8. Notwithstanding the above, PURCHASER shall not
withhold from final payment an amount greater than the amount(s) in dispute.

 

15.11 After PURCHASER issues the Final Acceptance Certificate for the last of
the Phase 2 Tanks, PURCHASER shall give notice to the issuing bank to release
the Letter of Credit.

 

15.12 No payments of Invoices or portions thereof shall at any time constitute
approval or acceptance of any Work under this Tank Contract, nor be considered a
waiver by PURCHASER of any of the terms of this Tank Contract. Title to all
equipment and materials which has vested in PURCHASER pursuant to General
Condition 34, titled TITLE AND RISK OF LOSS, however, shall not be part of TANK
CONTRACTOR’s property or estate, unless otherwise specified by Applicable Law,
in the event TANK CONTRACTOR is adjudged bankrupt or makes a general assignment
for the benefit of creditors, or if a receiver is appointed on account of TANK
CONTRACTOR’s insolvency, or if all or any portion of this Tank Contract is
terminated.

 

15.13 TANK CONTRACTOR shall submit all Invoices in original and two (2) copies
to:

 

PURCHASER:    Sabine Pass LNG, L.P.    with copy to:    Sabine Pass LNG, L.P.
Address:    717 Texas Avenue    Address:    717 Texas Avenue    Suite 3100      
Suite 3100    Houston, TX 77002       Houston, TX 77002 Attention:    Accounts
Payable    Attention:    Ed Lehotsky Facsimile:    713-659-5459    Telephone:   
713-265-0206       Facsimile:    713-659-5459

 

Page 42 of 57



--------------------------------------------------------------------------------

And

with copy to:

   Sabine Pass LNG, L.P. Address:   

717 Texas Avenue

Suite 3100

Houston, TX 77002

Attention:    David Mitchell Telephone:    832-204-2293 Facsimile:   
713-659-5459

 

15.14 Any amounts due but not paid hereunder, any amounts withheld from TANK
CONTRACTOR but later finally determined in accordance with the dispute
resolution procedure set forth in SC-41 to have been improperly withheld, or any
amounts collected by PURCHASER on the Letter of Credit but later finally
determined in accordance with the dispute resolution procedure set forth in
SC-31 to have been improperly collected, shall bear interest at the lesser of
(i) an annual rate equal to the prime rate set from time to time by Citibank,
N.A. plus three percent (3%), or (ii) the maximum rate permitted under
Applicable Law.

SC-16 PRICING OF ADJUSTMENTS

 

16.1 When pricing is a factor in any determination of a Tank Contract adjustment
pursuant to the General Condition 32, titled CHANGES, or General Condition 33,
titled DISPUTES, TANK CONTRACTOR shall propose upward or downward price
adjustments in one of the following methods, as directed by PURCHASER;

 

  (1) Estimated Lump Sum Price

When TANK CONTRACTOR is directed to provide a lump sum price adjustment, it
shall provide cost breakdown information for the purpose of and in sufficient
detail to permit analysis and negotiation including but not limited to
engineering, fabrication, labor categories, labor hours, equipment hours and
material quantities and other supporting data upon which the lump sum is based.

 

  (2) Cost Reimbursable Basis

If for any reason PURCHASER and TANK CONTRACTOR are unable to agree upon a lump
sum Tank Contract Price adjustment the following provisions, which establish and
define allowable costs and rates for force account work, shall also define
allowable costs and rates for a determination by PURCHASER. TANK CONTRACTOR
shall establish separate cost accounting records, subject to daily end-of-the
day written approval by PURCHASER of all allocable costs on a force account
basis. Reimbursement of reasonable and approved incurred costs, plus

 

Page 43 of 57



--------------------------------------------------------------------------------

specified rates for overhead and profit, as defined below, shall be the basis
for force account adjustment of the Tank Contract Price. Upon request by
PURCHASER, TANK CONTRACTOR shall provide PURCHASER with copies of the fixed
rates below for labor and equipment.

 

  (a) Direct Labor

Wage rates for Field Labor shall be governed by Special Condition 45, titled
WAGE ADJUSTMENTS. Incurred direct labor wages for salaried personnel working
directly on the change shall be paid according to TANK CONTRACTOR’s salary
schedule (sorted by classification). TANK CONTRACTOR shall provide PURCHASER
with such salary schedule within thirty (30) Days of Notice to Proceed, and such
schedule shall not be subject to adjustment, except on an annual basis by mutual
agreement between the Parties.

PURCHASER shall approve timesheets on a daily basis. Timesheets shall be in
sufficient detail to identify the Change Order, activities performed, the labor
categories and applicable labor rate and hours expended. PURCHASER shall have
access to TANK CONTRACTOR’s certified payroll records for verification of labor
costs.

 

  (b) Equipment

Approved incurred construction equipment, facilities and vehicle costs
(exclusive of Taxes) at fixed rates are allowable. Construction equipment has an
original purchase price of more than US$500. Small tools and equipment having
original purchase prices of less than US $500 each, are deemed to be covered in
the overhead and profit rates established by this clause. If operating costs
such as fuel oil and grease are not included in rental rates they are also
allowable.

 

  (i) TANK CONTRACTOR shall provide PURCHASER with rates for construction
equipment, facilities and vehicles within thirty (30) Days after Notice to
Proceed; such rates are not subject to adjustment, except on an annual basis by
mutual agreement between the Parties.

 

  (ii) When the operated use of equipment is infrequent and, as determined by
PURCHASER, such equipment need not remain at the work site continuously, charges
shall be limited to actual hours of use. Equipment not operating but retained at
the location of changes at PURCHASER’s direction shall be charged at the standby
rate.

 

  (iii) For the cost of both rented and owned equipment to be allowable,
PURCHASER must agree in writing, prior to their being used, that the individual
pieces of equipment are needed, are appropriate for the work, and that the
mobilization and demobilization costs are allocable to the change and
acceptable. This is in addition to the daily end-of-day approval of operating
time for such equipment.

 

Page 44 of 57



--------------------------------------------------------------------------------

  (c) Materials

Approved incurred costs for material incorporated into the changed Work or
required for temporary construction facilities made necessary by the change
shall be allowable at net cost (exclusive of sales and use Tax) delivered to the
Phase 2 Site plus ten percent (10%) overhead and profit for TANK CONTRACTOR.

 

  (d) Subcontracts and Subsubcontracts

Approved incurred costs for Subcontract and Subsubcontract tasks shall be
allowable plus ten percent (10%) overhead and profit for TANK CONTRACTOR for
changes resulting in a Tank Contract price adjustment, including this percentage
markup, of less than US $250,000, or will pay five percent (5%) for changes
resulting in adjustments of US $250,000 or more; provided that PURCHASER has
approved the Subcontract or Subsubcontract pursuant to General Condition 42,
titled ASSIGNMENTS AND SUBCONTRACTS before any Work is performed.

SC-17 NOT USED

SC-18 QUALITY SURVEILLANCE INSPECTIONS

PURCHASER designated equipment or materials furnished by TANK CONTRACTOR shall
not be deemed accepted until inspected by PURCHASER’s or PURCHASER’s
representative in accordance with Exhibit “B,” Appendix B-1 GENERAL REQUIREMENTS
FOR TANK CONTRACTOR QUALITY SYSTEMS.

SC-19 TRAINING PROGRAM

To provide trained operation and maintenance (O&M) personnel for PURCHASER’S O&M
program, TANK CONTRACTOR shall support PURCHASER in the development and
implementation of a program for training of PURCHASER nominated trainees in
operating and maintaining the Phase 2 Tanks and systems/subsystems constructed
and installed under this Tank Contract. Upon completion of the training program,
the training aids, tools, test equipment, training manuals and other materials
specific to the program shall be transferred to PURCHASER and PURCHASER may make
video recordings of all training sessions for PURCHASER’S use.

SC-20 LIQUIDATED DAMAGES

 

20.1 The Parties hereby agree that the damages which PURCHASER will sustain as a
result of TANK CONTRACTOR’s failure to meet key Tank Contract Milestone Dates
are difficult or impossible to determine with certainty and, therefore, have in
good faith estimated as fair compensation the liquidated damages (“Liquidated
Damages”) as set forth

 

Page 45 of 57



--------------------------------------------------------------------------------

below. If TANK CONTRACTOR fails to deliver the equipment or materials or perform
the Work within the time frames specified in the Tank Contract for the Tank
Contract Milestone Dates listed below, or any extensions evidenced by a Change
Order or duly executed Tank Contract amendment, TANK CONTRACTOR shall pay to
PURCHASER as fixed, agreed and Liquidated Damages for each Day of delay the
sum(s) specified below, which amounts shall be independently calculated for each
Tank Contract Milestone indicated:

LIQUIDATED DAMAGES

 

MILESTONE DESCRIPTION

  

LIQUIDATED DAMAGE AMOUNT PER CALENDAR DAY

Mechanical Completion

First Tank

(S-104)

  

— US $50,000 per Day for Days 1-75 after the Tank Contract Milestone Date for
Mechanical Completion for Tank S-104

 

— US $100,000 per Day for each Day more than 75 Days after Tank Contract
Milestone Date for Mechanical Completion for Tank S-104

Mechanical Completion

Second Tank

(S-105)

  

— US $50,000 per Day for Days 1-75 after Tank Contract Milestone Date for
Mechanical Completion for Tank S-105

 

— US $100,000 per Day for each Day more than 75 Days after Tank Contract
Milestone Date for Mechanical Completion for Tank S-105

Mechanical Completion

Third Tank

(S-106, if Option 1

exercised by

PURCHASER)

  

— US $50,000 per Day for Days 1-75 after Tank Contract Milestone Date for
Mechanical Completion for Tank S-106

 

— US $100,000 per Day for each Day more than 75 Days after Tank Contract
Milestone Date for Mechanical Completion for Tank S-106

 

20.2 The application of Liquidated Damages shall not effect a change in the Tank
Contract Milestone Dates or relieve TANK CONTRACTOR of its obligation to improve
its progress, pursuant to Special Condition 8, titled SCOPE, COMMENCEMENT,
PROGRESS AND COMPLETION OF THE WORK, and to achieve or mitigate the failure to
achieve any Tank Contract Milestone Dates.

 

20.3 Payments of Liquidated Damages shall become due immediately upon failure to
achieve a Tank Contract Milestone Date. PURCHASER shall be entitled to withhold
from payments due, offset against other obligations, deduct from Retainage, and
draw down on Letter(s) of Credit or performance securities any and all
Liquidated Damages due from TANK CONTRACTOR.

 

Page 46 of 57



--------------------------------------------------------------------------------

20.4 The cumulative total of all Liquidated Damages will not exceed ten percent
(10%) of the total Tank Contract Price.

 

20.5 Except as set out in Special Condition 8, titled SCOPE, COMMENCMENT,
PROGRESS AND COMPLETION OF THE WORK, where PURCHASER may require TANK CONTRACTOR
to accelerate to recover lost schedule, and except as provided in General
Condition 45, titled TERMINATION FOR DEFAULT, TANK CONTRACTOR shall have no
further liability to PURCHASER for delay other than for the payment of
Liquidated Damages as provided in this SC-20. It is expressly agreed that
Liquidated Damages payable under this Tank Contract do not constitute a penalty
and that the Parties, having negotiated in good faith for such specific
Liquidated Damages and having agreed that the amount of such Liquidated Damages
is reasonable in light of the anticipated harm caused by the breach related
thereto and the difficulties of proof of loss and inconvenience or
non-feasibility of obtaining any adequate remedy, are estopped from contesting
the validity or enforceability of such Liquidated Damages.

SC-21 APPLICABLE LAW

This Tank Contract shall be governed by and interpreted under the laws of the
State of Texas (without giving effect to the principles thereof relating to
conflicts of law). The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Tank Contract and shall be
disclaimed in and excluded from any Subcontracts entered into by TANK CONTRACTOR
in connection with the Work or the Project.

SC-22 CONSTRUCTION MANAGEMENT

 

22.1 PURCHASER intends to engage by contract a Management Contractor to manage
the Work under this Tank Contract. TANK CONTRACTOR agrees to submit all Invoices
to Management Contractor, with copy to PURCHASER; provide all notices, including
without limitation notices related to changes to the Work, delays and Force
Majeure, to Management Contractor, with copy to PURCHASER; treat, comply with,
and abide by all communications, directives, notices and instructions from
Management Contractor as if coming directly from PURCHASER under this Tank
Contract. The scope of Management Contractor’s authority to act of behalf of
PURCHASER is set forth in Exhibit “L” to this Tank Contract, titled Scope of
Management Contractor’s Authority as Authorized Representative. Notwithstanding
anything to the contrary, Management Contractor shall not have the authority to
amend this Tank Contract (by Change Order or otherwise) or otherwise
contractually bind PURCHASER without PURCHASER’s express consent or ratification
in writing.

 

22.2 TANK CONTRACTOR shall submit to Management Contractor copies of all
documents, invoices, information, forms, policies, procedures, plans, test
information, test data, and other data and information submitted or required to
be submitted to PURCHASER under this Tank Contract, including all Exhibits and
Appendices hereto. The address for Management Contractor for purposes of this
Section is:

Bechtel Corporation

3000 Post Oak Boulevard

Houston, TX 77056

Facsimile: 713-235-1610

 

Page 47 of 57



--------------------------------------------------------------------------------

PURCHASER shall designate the Person at Management Contractor who shall receive
such information.

SC-23 RELEASE OF CONSEQUENTIAL DAMAGES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED IN ANY OTHER PROVISIONS OF THIS TANK CONTRACT, NEITHER PARTY
NOR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE TO THE OTHER OR ITS AFFILIATES
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY LOSS
OR DAMAGES WHETHER OR NOT FORESEEABLE, RESULTING FROM OR ARISING OUT OF THIS
TANK CONTRACT REGARDLESS OF WHETHER LIABILITY IS BASED ON BREACH OF CONTRACT,
BREACH OF WARRANTY, THE FAILURE OF ANY REMEDY HEREUNDER FOR WANT OF ITS
ESSENTIAL PURPOSE, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR OTHER
BASES OF LIABILITY. SUCH EXCLUDED DAMAGES INCLUDE LOSS OF PROFITS OR REVENUE,
DIMINUTION OF VALUE, LOSS OF OPPORTUNITY, LOSS OF GOODWILL, LOSS OF USE OF
PROPERTY OR CAPITAL, INTEREST OR ANY OTHER FINANCING COSTS OR CLAIMS OF
PURCHASER’S CUSTOMERS, OR ANY OTHER FORM OF INDIRECT OR SPECIAL DAMAGES, WHETHER
OR NOT FORESEEABLE, AND WHETHER OR NOT THE RELEASED PARTY IS AWARE OF, OR HAS
BEEN ADVISED OF, THE POSSIBILITY OF SUCH DAMAGES.. THE PARTIES AGREE THAT THIS
SC-23 SHALL SURVIVE THE CANCELLATION, TERMINATION, EXPIRATION, DEFAULT OR
ABANDONMENT OF THIS TANK CONTRACT, BUT SHALL NOT APPLY TO ANY LIQUIDATED DAMAGES
PAYABLE UNDER SC-20, IF ANY. TANK CONTRACTOR AGREES THAT MANAGEMENT CONTRACTOR
AND PURCHASER’S CONTRACTORS SHALL BE ENTITLED TO THE LIMITATION OF LIABILITY
PROVIDED BY TANK CONTRACTOR UNDER THIS SC-23 TO THE FULL EXTENT PURCHASER IS
ENTITLED TO A LIMITATION OF LIABILITY UNDER THIS SC-23, AND PURCHASER AGREES
THAT TANK CONTRACTOR’S SUBCONTRACTORS AND SUBSUBCONTRACTORS SHALL BE ENTITLED TO
THE LIMITATION OF LIABILITY PROVIDED BY PURCHASER UNDER THIS SC-23 TO THE FULL
EXTENT TANK CONTRACTOR IS ENTITLED TO A LIMITATION OF LIABILITY UNDER THIS
SC-23.

SC-24 NOT USED

SC-25 MEASUREMENT SYSTEM

TANK CONTRACTOR shall use the “English Standard” system of measurement for all
designs, specifications, drawings, plans and Work except as otherwise directed
in writing by PURCHASER.

 

Page 48 of 57



--------------------------------------------------------------------------------

SC-26 NOT USED

SC-27 KEY PERSONNEL

Listed in Exhibit “B,” Appendix B-11 are the positions for TANK CONTRACTOR’s Key
Personnel. Within thirty (30) Days after the Effective Date, TANK CONTRACTOR
shall provide a list of the names of the persons TANK CONTRACTOR proposes to
fill those positions, including resumes and other information related to their
qualifications. Upon PURCHASER’s approval, such persons shall be the Key
Personnel. TANK CONTRACTOR shall not reassign or remove such Key Personnel
without the prior written authorization of PURCHASER.

TANK CONTRACTOR shall ensure that Key Personnel continue to perform the part of
the Work assigned to them for as long as necessary to achieve the Tank Contract
requirements. TANK CONTRACTOR shall not remove any Key Personnel from the Work
without prior written approval of PURCHASER. TANK CONTRACTOR shall allow a
minimum of twenty-one (21) Days notice of its desire to remove any Key Personnel
from the Tank Contract Work.

SC-28 LANGUAGE REQUIREMENTS

The Tank Contract Documents and all notices, communications and submittals
between the Parties pursuant to the implementation of this Tank Contract shall
be in the English language, unless otherwise directed in writing by PURCHASER.
All translation services, to include the physical presence of qualified
translators in both office and field, necessary for written or oral
communications with PURCHASER and all members of TANK CONTRACTOR’s work force or
in the course of routine Phase 2 Tank Site coordination of any nature, shall be
provided by TANK CONTRACTOR. TANK CONTRACTOR warrants these services and their
staffing shall fully meet the standards and requirements established by
PURCHASER.

SC-29 NOT USED

SC-30 DRUGS, ALCOHOL AND WEAPONS

 

30.1 TANK CONTRACTOR’s personnel shall not bring onto the Phase 2 Tank Site, or
any other location where the provisions of this Tank Contract apply:

 

  (1) Any firearm of whatsoever nature, knife with a blade exceeding four
(4) inches (100 millimeters) in length or any other object which in the sole
judgment of PURCHASER is determined to be a potential weapon.

 

  (2) Alcoholic beverages of any nature.

 

  (3) Illegal or PURCHASER-prohibited non-prescription drugs of any nature
without exception.

 

30.2 TANK CONTRACTOR shall abide by and enforce the requirements of this clause
to include the immediate removal from the Work under this Tank Contract of any
employee who has violated the requirements of this clause or who PURCHASER, in
its sole judgment, determines has violated the requirements of this clause.

 

Page 49 of 57



--------------------------------------------------------------------------------

30.3 TANK CONTRACTOR shall be subject to the Phase 1 and Phase 2 Project’s drug
and alcohol policy, attached as Exhibit “B,” Appendix B-4. Pre-employment drug
and alcohol screening shall be required of all TANK CONTRACTOR’s employees. All
TANK CONTRACTOR’s employees shall be subject to random drug and alcohol testing.

SC-31 ARBITRATION

Any arbitration held under this Tank Contract shall be held in Houston, Texas,
unless otherwise agreed by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this Article SC-31, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
1, et seq. Issues concerning the arbitrability of a matter in dispute shall be
decided by the arbitrator(s). The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, TANK CONTRACTOR’s surety (if any) and the successors
and permitted assigns of any of them. At PURCHASER’s sole option, PURCHASER may
join any Guarantor as an additional party to any arbitration conducted under
this Article SC-31. The Parties may join any other Person as an additional party
to any arbitration conducted under this Article SC-31, provided that the party
to be joined is or may be liable to either Party in connection with all or any
part of any dispute between the Parties. The arbitration award shall be final
and binding, in writing, signed by all arbitrators, and shall state the reasons
upon which the award thereof is based. The Parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.

SC-32 NOT USED

SC-33 NOT USED

SC-34 HAZARDOUS MATERIALS

 

34.1 TANK CONTRACTOR shall not, nor shall it permit or allow any Subcontractor
or Subsubcontractor to, bring any Hazardous Materials on the Phase 2 Tank Site
and shall bear all responsibility and liability for such materials; provided,
however, that TANK CONTRACTOR may bring onto the Phase 2 Tank Site such
Hazardous Materials as are necessary to perform the Work so long as the same is
done in compliance with

 

Page 50 of 57



--------------------------------------------------------------------------------

Applicable Law, applicable codes and standards, and the SAFETY AND HEALTH (S&H)
STANDARDS set forth in Exhibit “B” Appendix B-2, and TANK CONTRACTOR shall
remain responsible and liable for all such Hazardous Materials.

 

34.2 If TANK CONTRACTOR or any Subcontractor or Subsubcontractor encounter
pre-existing Hazardous Materials at the Phase 2 Tank Site, and TANK CONTRACTOR
or any Subcontractor or Subsubcontractor knows or suspects that such material is
Hazardous Material, TANK CONTRACTOR and its Subcontractors and Subsubcontractors
shall promptly stop Work in the affected area and notify PURCHASER.

 

34.3 PURCHASER shall remove, transport and, as appropriate, dispose of any
Hazardous Materials discovered or released at the Phase 2 Tank Site, including
any Hazardous Materials brought on the Phase 2 Tank Site or generated by Third
Parties, but excluding any Hazardous Materials brought on to the Phase 2 Tank
Site or generated by TANK CONTRACTOR or any of its Subcontractors or
Subsubcontractors.

SC-35 HAZARDOUS SUBSTANCE AWARENESS

 

35.1 The nature of the Work to be performed under this Tank Contract involves
inherent risks. TANK CONTRACTOR agrees that it will inform its officers,
employees, agents, Subcontractors and Subsubcontractors, and any other parties
which may come into contact with any Hazardous Materials as a result of TANK
CONTRACTOR’s activities hereunder of the nature of such materials and any health
or environmental risks associated with such materials.

 

35.2 TANK CONTRACTOR warrants that TANK CONTRACTOR’s personnel and personnel of
its Subcontractors and Subsubcontractors, assigned to or regularly entering the
Phase 2 Site, have or will receive training as specified in OSHA 29 CFR 1910.120
(e) in relation to this Tank Contract prior to their assignment to field duty.
Supervisory personnel of any tier will also receive, as a minimum, eight hours
additional specialized training in the management of Hazardous Material
operations. Such training shall be at TANK CONTRACTOR’s expense. TANK CONTRACTOR
personnel assigned to the Phase 2 Tank Site may also be required to attend
specialized training classes specific to the Phase 2 Tank Site as presented by
PURCHASER.

SC-36 HAZARDOUS SUBSTANCE REGULATIONS

TANK CONTRACTOR shall ensure that all Hazardous Materials with which it deals
receive safe and proper handling. TANK CONTRACTOR confirms that it is aware of
and will comply with the requirements of the Comprehensive Environmental
Response, Compensation, Liability Act, 42 U.S.C. 9601-9675 (CERCLA) as amended;
the Resource Conservation and Recovery Act, 42 U.S.C. 6901-6992 (RCRA) as
amended; the Toxic Substances Control Act (TSCA), 15 U.S.C. 2601-2671; the Clean
Water Act (CWA), 33 U.S.C. 1251-1387; Title 40 of the Code of Federal
Regulations; the Department of Transportation (DOT) regulations applicable to
Hazardous Materials, and any other Applicable Law related to working with or
near Hazardous Materials.

 

Page 51 of 57



--------------------------------------------------------------------------------

SC-37 NOT USED

SC-38 LABORATORY ANALYSES

 

38.1 When chemical, radiological or physical analyses of Hazardous Materials,
which are the responsibility of TANK CONTRACTOR, are required for their
disposal, treatment, or recycling, and such analyses are not listed below as
PURCHASER provided, TANK CONTRACTOR shall cause such analyses to be performed by
an appropriately qualified laboratory. TANK CONTRACTOR shall identify the
analyses to be performed and submit the name, qualifications, and procedures of
the proposed laboratory(ies) to PURCHASER for review prior to performing any
analyses. Such analyses shall be at TANK CONTRACTOR’s expense. The following
laboratory analyses will be provided by PURCHASER:

NONE.

SC-39 ON-SITE HANDLING AND DISPOSAL OF HAZARDOUS MATERIAL

If the Work under this Tank Contract includes any intrusive site or structural
drilling, boring, coring or sampling, debris may be produced as a result of
these efforts. This debris could include solids or liquids drawn from site wells
for sampling purposes. All such debris shall be treated by TANK CONTRACTOR as if
it were Hazardous Materials regulated under the federal Resource and
Conservation Recovery Act of 1976, 42 U.S.C. 6901-6992 (RCRA) as amended, or any
more stringent applicable regulations, unless and until TANK CONTRACTOR has been
able to confirm, to the satisfaction of PURCHASER and the appropriate regulatory
agencies that the wastes are not regulated as Hazardous Materials.

SC-40 OFF-SITE TRANSPORTATION AND DISPOSAL OF HAZARDOUS MATERIALS

TANK CONTRACTOR shall have no authority or responsibility for the off-site
transportation, storage, treatment or disposal of contaminated or potentially
contaminated waste materials of any kind, which are directly or indirectly
generated at the Phase 2 Tank Site. However, TANK CONTRACTOR shall handle all
materials at the Phase 2 Tank Site with due care, in accordance with Work plans
or Phase 2 Tank Site plans and the requirements of this Tank Contract.

SC-41 SEC FILINGS

 

41.1 TANK CONTRACTOR acknowledges and agrees that PURCHASER or its Affiliates
shall be required, from time to time, to make disclosures and press releases and
applicable filings with the SEC (including a copy of this Tank Contract) in
accordance with applicable securities laws, that PURCHASER believes in good
faith are required by Applicable Law or the rules of any stock exchange. If any
such disclosure, press release or filing includes any reference to TANK
CONTRACTOR, then PURCHASER shall provide as much notice as is practicable to
TANK CONTRACTOR to provide it with an opportunity to comment; provided, however,
the final determination shall remain with PURCHASER.

 

Page 52 of 57



--------------------------------------------------------------------------------

SC-42 TANK CONTRACTOR REGISTRATION

 

42.1 Non-resident TANK CONTRACTOR and its Subcontractors and Subsubcontractors
must register for sales and use Tax purposes with the Louisiana Department of
Revenue and the Cameron Parish Police Jury. Prior to commencing Work
non-resident TANK CONTRACTOR and its Subcontractor and Subsubcontractors shall
post a bond in an amount required under Applicable Law. Upon satisfactory
completion of the Tax registration and surety bond requirements, TANK CONTRACTOR
shall obtain from the Secretary a certificate of compliance and shall provide a
copy to PURCHASER.

SC-43 LOUISIANA SALES AND USE TAXES

 

43.1 PURCHASER shall participate in the Louisiana Enterprise Zone Program, which
shall allow PURCHASER to receive a rebate directly from the State of Louisiana
Department of Revenue of the rebatable portion of Louisiana state, parish and
local-option sales and use tax (“Louisiana Sales and Use Tax”) incurred and paid
by TANK CONTRACTOR and its Subcontractors or Subsubcontractors in connection
with performance of the Work. TANK CONTRACTOR shall provide to PURCHASER, for
itself and its Subcontractors and Subsubcontractors, all documentation as may be
reasonably requested by PURCHASER and available to TANK CONTRACTOR and its
Subcontractors and Subsubcontractors in order to allow PURCHASER to secure such
rebate. Such documentation shall include invoice documentation supporting all
Louisiana Sales and Use Taxes paid by TANK CONTRACTOR and its Subcontractors and
Subsubcontractors for the purchase of permanently installed material and
equipment delivered within the state of Louisiana. Such documentation shall be
provided to PURCHASER with each Invoice and shall clearly identify (i) the item
of material or equipment purchased, (ii) the amount of Louisiana Sales and Use
Tax paid; and (iii) all information (including the Phase 2 Project name and the
Phase 2 Project address, which shall be documented on TANK CONTRACTOR’s Invoice)
to properly establish that the material and equipment was used in connection
with or incorporated into the Phase 2 Facility. If the equipment was taken from
TANK CONTRACTOR’s or a Subcontractor’s or Subsubcontractor’s inventory, subject
to SC-43.4, TANK CONTRACTOR shall provide PURCHASER with an invoice, journal
vouchers or other similar documentation as may be required to evidence that the
applicable Louisiana Sales and Use Tax was paid by TANK CONTRACTOR or its
Subcontractor or Subsubcontractor on such inventory. PURCHASER’s tax consultant
shall assist PURCHASER to secure all available rebates of Louisiana Sales and
Use Taxes and is authorized to request and receive information directly from
TANK CONTRACTOR and Subcontractors and Subsubcontractors on behalf of PURCHASER.
No information shall be provided to PURCHASER’s tax consultant until such tax
consultant has signed a confidentiality agreement with TANK CONTRACTOR and any
applicable Subcontractor or Subsubcontractor with terms customary in the audit
industry for audits of this kind.

 

43.2 PURCHASER shall provide TANK CONTRACTOR with any state and local
manufacturing, pollution control or other applicable sales and use Tax exemption
certificates that PURCHASER received and which are valid under Applicable Law,
including the governing law specified in SC-21. TANK CONTRACTOR will reasonably
cooperate with PURCHASER to minimize any and all Taxes relating to the Project.

 

Page 53 of 57



--------------------------------------------------------------------------------

43.3 If TANK CONTRACTOR or any of its Subcontractors or Subsubcontractors incurs
any sales and use Taxes on any items of material and equipment for which
PURCHASER has previously provided TANK CONTRACTOR with a valid applicable sales
and use Tax exemption certificate, TANK CONTRACTOR shall be responsible for the
payment of such sales and use Taxes without reimbursement by PURCHASER.

 

43.4 PURCHASER shall have the right to have its third party auditors audit the
Books and Records of TANK CONTRACTOR and its Subcontractors and
Subsubcontractors to confirm that all Louisiana Sales and Use Taxes paid by TANK
CONTRACTOR and its Subcontractors and Subsubcontractors in connection with the
Work are properly owed under Applicable Law; provided, however, if the
determination of the proper amount of such Louisiana Sales and Use Tax assessed
on any one or more items of material and or equipment is dependent upon knowing
the actual cost incurred by TANK CONTRACTOR or its Subcontractors or
Subsubcontractors for such item of equipment or material and the compensation of
such item of equipment or material is included in the Tank Contract Price or in
any lump sum Change Order, that portion of the audit devoted to reviewing the
actual cost incurred by TANK CONTRACTOR or its Subcontractors or
Subsubcontractors for such item of material and/or equipment shall be performed
by PURCHASER’s tax consultant, which shall be retained by PURCHASER at
PURCHASER’s sole expense. The Parties agree that (unless the amount of Louisiana
Sales and Use Tax properly payable for an item of material and equipment is
subject to litigation or arbitration) such tax consultant shall not disclose to
PURCHASER the actual cost incurred by TANK CONTRACTOR or its Subcontractors or
Subsubcontractors for any item of material and equipment included in the Tank
Contract Price, but the Parties agree that such tax consultant may report to
PURCHASER the proper Louisiana Sales and Use Taxes properly payable under
Applicable Law. No access to Books and Records shall be granted to PURCHASER’s
third party auditors until such auditors have signed a confidentiality agreement
with TANK CONTRACTOR or any applicable Subcontractor or Subsubcontractor with
terms customary in the audit industry for audits of this kind.

 

43.5 Included in the Tank Contract Price is an allowance of Five Million Three
Hundred Forty-Nine Thousand Four Hundred Seventy-Three US Dollars (US$5,349,473)
for Louisiana Sales and Use Taxes arising in connection with the Work
(“Louisiana Sales and Use Tax Allowance”). If the actual amount of Louisiana
Sales and Use Taxes paid by TANK CONTRACTOR and its Subcontractors and
Subsubcontractors in connection with the Work is less than the Louisiana Sales
and Use Tax Allowance, PURCHASER shall be entitled to a Change Order reducing
the Tank Contract Price by such difference. If the actual amount of Louisiana
Sales and Use Taxes paid by TANK CONTRACTOR and its Subcontractors and
Subsubcontractors in connection with the Work is greater than the Louisiana
Sales and Use Tax Allowance, TANK CONTRACTOR shall be entitled to a Change Order
increasing the Tank Contract Price by such difference; provided that TANK
CONTRACTOR shall reasonably cooperate with PURCHASER to minimize any and all
Louisiana Sales and Use Taxes arising in connection with the Work, and provided
further that in the event that PURCHASER discovers that it has paid TANK

 

Page 54 of 57



--------------------------------------------------------------------------------

CONTRACTOR for any improperly assessed Louisiana Sales and Use Taxes, TANK
CONTRACTOR shall reasonably assist PURCHASER in the recover of such refunds and
overpayments.

SC-44 LIMITATION OF LIABILITY

Notwithstanding any other provisions of this Tank Contract to the contrary, TANK
CONTRACTOR shall not be liable to PURCHASER under this Tank Contract or under
any cause of action related to the subject matter of this Tank Contract, whether
in contract, warranty, tort (including negligence), strict liability, products
liability, professional liability, contribution or any other cause of action, in
excess of a cumulative aggregate amount of thirty percent (30%) of the Tank
Contract Price (as may be adjusted by Change Order), and PURCHASER shall release
TANK CONTRACTOR from any liability in excess thereof; provided that,
notwithstanding the foregoing, the limitation of liability set forth in this
Special Condition shall not (i) apply to damages, losses, costs and expenses
resulting from TANK CONTRACTOR’s criminal acts, fraud or gross negligence by Key
Personnel or their superiors; (ii) apply to TANK CONTRACTOR’s obligations under
General Condition 34.3, 39.1, 39.2, 39.4, 39.5 or 40.1; or (iii) include the
proceeds paid under any insurance policy that TANK CONTRACTOR or its
Subcontractors or Subsubcontractors are required to obtain pursuant to this Tank
Contract, or Subcontract or Subsubcontract, as the case may be. In no event
shall the limitation of liability set forth in this Special Condition be in any
way deemed to limit TANK CONTRACTOR’s obligation to perform all Work required to
achieve Ready for Cool Down (RFCD) for all of the Phase 2 Tanks.

SC-45 WAGE ADJUSTMENTS

 

45.1 PURCHASER and TANK CONTRACTOR have agreed that PURCHASER will assume
certain responsibility for increases in compensation for direct labor and hourly
labor, including but not limited to wages (inclusive of payroll burdens and
benefits), per diems, and other living allowances (“Field Labor Rates and
Compensation”) required to attract and maintain the number of skilled and
productive direct and indirect hourly labor workers at the Phase 2 Project Site
(“Field Labor”) necessary for Tank Contractor to perform the Work in accordance
with the Tank Contract Schedule. PURCHASER’s obligation hereunder shall be
irrespective of the cause of such increase, excluding cause within the control
of or due to the fault of TANK CONTRACTOR. The Parties agree that the intent of
this methodology will be to: (1) proactively address and adjust the Field Labor
Rates and Compensation levels required to attract and maintain the number of
skilled and productive Field Labor necessary for Tank Contractor to perform the
Work; and (2) to provide provisions for timely payment terms with respect to
increased compensation levels. The Parties acknowledge that the demand for
skilled Field Labor may be greater than the local supply and that competitive
wages and total compensation may need to be provided to attract and maintain
skilled and productive Field Labor.

 

45.2 The Tank Contract Price includes baseline Field Labor Rates and
Compensation (“Baseline Field Labor Rates and Compensation”) for each category
of Field Labor. Contemporaneous with the execution of this Tank Contract, TANK
CONTRACTOR shall provide to PURCHASER a listing of such Baseline Field Labor
Rates and Compensation.

 

Page 55 of 57



--------------------------------------------------------------------------------

45.3 The Tank Contract Price includes an allowance of Five Million US Dollars
(US$5,000,000) (“Labor Compensation Allowance”) for the payment of increased
Field Labor and Compensation hereunder.

 

45.4 If TANK CONTRACTOR believes that the Field Labor Rates and Compensation
need to be increased over the Baseline Field Labor Rates and Compensation to
attract and maintain Field Labor, the following shall apply:

 

  (1) TANK CONTRACTOR may submit an invoice against the Labor Compensation
Allowance for any Field Labor Rates in excess of the Baseline Field Labor Rates
and Compensation, as permitted in SC-45.4(2) or 45.4(3). TANK CONTRACTOR is not
entitled to, and may not invoice the Labor Compensation Allowance for, any
markup for overhead, profit, fee, or otherwise on any such increased labor
rates.

 

  (2) If TANK CONTRACTOR believes it needs to increase the Field Labor Rates and
Compensation to attract and maintain hourly craft labor, TANK CONTRACTOR shall
submit in writing to PURCHASER a notice and substantiation of the need for such
increase, with a five (5) day notice prior to implementation, for any portion of
the first US$2,500,000 of the Labor Compensation Allowance to be allocated at
the discretion of TANK CONTRACTOR.

 

  (3) TANK CONTRACTOR may submit to PURCHASER a request for an increase in Field
Labor Rates and Compensation above the US$2,5000,000 provided for in clause
(2) above, up to the full amount of the Labor Compensation Allowance, including
documents reasonably necessary to substantiate the need for an increase in the
compensation required to attract and maintain qualified workers, including the
Local Labor Survey as defined below.

 

  (a) TANK CONTRACTOR shall provide any other information reasonably requested
by PURCHASER with respect to TANK CONTRACTOR’s request for an increase in Field
Labor Rates and Compensation.

 

  (b) PURCHASER and TANK CONTRACTOR shall meet within five (5) Business Days
after receipt of TANK CONTRACTOR’s request to evaluate TANK CONTRACTOR’s request
for an increase in Field Labor Rates and Compensation. If PURCHASER agrees, such
agreement not to be unreasonably withheld, that an increase in Field Labor Rates
and Compensation is justified and has been substantiated by TANK CONTRACTOR,
then PURCHASER and TANK CONTRACTOR shall agree to new maximum Field Labor Rates
and Compensation for any or all categories of Field Labor. If PURCHASER does not
agree with TANK CONTRACTOR’s request for an increase in Field Labor Rates and
Compensation, PURCHASER shall give a written response to TANK CONTRACTOR within
five (5) Business Days of receipt of such request, stating the reasons for
PURCHASER’s disagreement.

 

Page 56 of 57



--------------------------------------------------------------------------------

  (c) If TANK CONTRACTOR pays Field Labor Rates and Compensation below the
Baseline Field Labor Rates and Compensation, TANK CONTRACTOR shall credit the
amounts below such Baseline Field Labor Rates and Compensation to the Labor
Compensation Allowance.

 

  (d) Failure by PURCHASER and TANK CONTRACTOR to agree on any adjustment shall
be a dispute within the meaning of the General Condition entitled DISPUTES.

 

45.5 TANK CONTRACTOR shall provide documentation as reasonably requested by
PURCHASER regarding amounts invoiced or paid for hourly craft labor, including
workhours, wages rates, benefits, and other compensation paid.

 

45.6 Compensation packages for TANK CONTRACTOR Field Labor will not
significantly differ from that offered by other large contractors providing
construction labor for the Phase 1 Project or Phase 2 Project. TANK CONTRACTOR
shall conduct a local and regional wage and total compensation survey (“Local
Labor Survey”) to provide evidence of the need for an increase in Field Labor
and Compensation under this SC-45. Such Local Labor Survey shall include the
wage rates paid by other recognized owners, major contractors and their
subcontractors performing or anticipated to be performing major capital projects
(excluding turnarounds) during the term of this Tank Contract within a fifty
(50) mile radius of the Phase 2 Project.

 

45.7 Any increase in Field Labor Rates and Compensation shall be applied to Work
performed after the implementation of such increase. If PURCHASER denies an
increase under SC-45.4(3) and such increase was owed, then the increase shall be
retroactive to the date in which the request by TANK CONTRACTOR was made. The
increases in Field Labor Rates and Compensation shall be applied to the budgeted
hours, as reflected in the Baseline Field Labor Rates and Compensation,
remaining for the Phase 2 Project (as may be adjusted by Change Order), not
actual hours.

 

45.8 Any portion of the Labor Compensation Allowance not used or invoiced on the
Phase 2 Project shall revert to PURCHASER.

 

45.9 All adjustments seeking an increase to the Labor Compensation Allowance
shall be by Change Order. Other than PURCHASER’s agreement to increase Field
Labor Rates and Compensation as set forth above, TANK CONTRACTOR retains all
responsibility and obligation for the performance of the Work, including the
timely performance of the Work by Field Labor.

 

Page 57 of 57



--------------------------------------------------------------------------------

Execution Version

Sabine Pass Expansion – Tank Contract

APPENDIX B-1

GENERAL REQUIREMENTS FOR TANK CONTRACTOR QUALITY SYSTEMS

Unless otherwise set forth herein, capitalized terms have the same meaning as
set forth in Exhibit B to the Tank Contract.

 

1.0 SCOPE

 

  1.1 This document provides quality assurance requirements for TANK
CONTRACTOR’s materials and services as specified in the Tank Contract.

 

  1.2 This Appendix B-1 applies to those items and related services which are
required to be controlled to assure quality.

 

  1.3 This Appendix does not delete or revise any requirements of the Tank
Contract. If any inconsistency is considered to exist between the requirements
of this document and the Tank Contract, the higher or more stringent requirement
shall control.

 

2.0 GENERAL

 

  2.1 TANK CONTRACTOR is responsible for the achievement of the required
standard of Work in accordance with the requirements of the Tank Contract.
PURCHASER will monitor and audit TANK CONTRACTOR’s actions and activities, as
necessary, to verify that proper controls are implemented and to assure
compliance with the specified requirements.

 

  2.2 The monitoring will generally take the form of regular assessments and
surveillance of the methods and documents used to control, progress, record and
verify the Work performed. Any areas considered deficient shall be remedied to
the satisfaction of PURCHASER.

 

  2.3 A Quality Plan is considered a base document for the assurance of quality
and describes the means by which TANK CONTRACTOR will ensure that the standard
of the Work complies with the Tank Contract requirements. TANK CONTRACTOR shall
produce a quality plan (“Quality Plan”), which covers all activities associated
with the Tank Contract, and shall describe the activities in a logical order and
include references to applicable procedures, interfaces, (including witness,
hold and inspection points), and documents recording attainment of quality.

 

3.0 QUALITY SYSTEM REQUIREMENTS

 

  3.1 TANK CONTRACTOR shall establish a quality system (“Quality System”), which
shall be in place and maintained by TANK CONTRACTOR throughout the duration of
the Tank Contract.

 

  3.2 The Quality System shall cover all activities and extend to all areas of
TANK CONTRACTOR’s organization applicable to the work being undertaken and
include design, procurement, fabrication, erection, installation, testing and
shipping, as appropriate, dependent upon the nature of the product and type of
service being provided.

 

  3.3 The Quality System shall be based on existing proven working routine and
practices and be described in an approved document reflecting a planned and
systematic approach to achieving and maintaining quality. The system shall
ensure that all actions and activities that have impact upon quality are
systematically planned.

 

  3.4 Unless noted otherwise in the Tank Contract, the Quality System shall
include controls for the following areas:

Dated [                        ]



--------------------------------------------------------------------------------

  3.4.1 MANAGEMENT RESPONSIBILITY

TANK CONTRACTOR management shall define its policy and objectives for, and
commitment to, quality. The responsibility, authority, and the interrelation of
all personnel engaged in final inspection and/or tests shall be defined.

In-house verification requirements, provisions for adequate resources, and the
assignment of trained and/or experienced personnel for verifying that product
conforms to specified requirements, shall be identified.

Quality management representatives (including “Quality Assurance Managers” and
“Quality Control Managers”), supported by appropriate quality organization
staffing, shall be appointed who, irrespective of other responsibilities, shall
have defined authority and responsibility for ensuring that the requirements of
the quality system are implemented and maintained. These personnel shall be
assigned on a full time basis at the location where work activity warrants, as
determined by PURCHASER’s QA. The proposed candidate for this position requires
documented approval from PURCHASER’s QA. Appropriate personnel shall be assigned
prior to starting work affecting permanent plant items. Deviations from this
requirement will be subject to PURCHASER QA’s approval.

 

  3.4.2 QUALITY SYSTEM

An effective Quality System encompassing all activities under the scope of work
(Engineering, procurement, construction, etc.) shall be established and
maintained for the review, checking, inspection and tests of products on
completion. This shall include documented procedures for final inspection and
test operations, including workmanship standards and quality records. Applicable
procedures shall be referenced in the TANK CONTRACTOR’s Quality Plan and shall
be submitted to PURCHASER for review and approval.

TANK CONTRACTOR shall prepare an inspection and test plan (“ITP”) for each
equipment item. TANK CONTRACTOR shall obtain the approval of PURCHASER for the
ITP prior to the start of fabrication.

The ITP shall document all the major permanent plant related activities in
chronological order from initial drawings through manufacturing/construction,
process controls, final testing, and documentation/certification. These
activities shall include, but not be limited to:

 

  a. Testing and inspection activities to be performed by the TANK CONTRACTOR in
accordance with the Contract requirements. (i.e., NDE, pressure testing, PMI and
other activities)

 

  b. Testing and inspection activities to be performed by the TANK CONTRACTOR in
accordance with the TANK CONTRACTOR’s internal QA/QC procedures.

 

  c. Hold, witness, and notification points for source inspection activities to
be performed by the TANK CONTRACTOR.

 

  d. All inspection activities associated with any fabrication by any
sub-suppliers.

 

The TANK CONTRACTOR shall develop the format of the ITP to include, as a
minimum, the following items for each quality verification activity:

 

  a. Relevant procedures and specifications

 

  b. Acceptance criteria

 

  c. Records/documentation produced

 

  d. Approval signatures by TANK CONTRACTOR and PURCHASER

 

Page 2 of 6



--------------------------------------------------------------------------------

  3.4.3 DESIGN CONTROL

Documented procedures and measures shall be established and maintained to
control and verify the design of the product in order to ensure that the
specified requirements are met. These measures shall include, as appropriate,
design reviews, design verification, and control of design changes.

 

  3.4.4 DOCUMENT CONTROL

Documented procedures and measures shall be established and maintained to
control approved documents. Documented procedures for final inspection and
testing shall be reviewed and approved for adequacy by authorized personnel
prior to issue. The document control system shall ensure that only valid
documents are used for construction or fabrication activities and are available
for final inspection and testing.

 

  3.4.5 PURCHASING

Documented procedures and controls shall be in place to ensure that purchased
products conform to specified requirements. Subcontractors/suppliers shall be
selected on the basis of their ability to meet procurement document
requirements. Measures shall be established to verify that purchased products
conform to the procurement document requirements.

 

  3.4.6 PRODUCT IDENTIFICATION

TANK CONTRACTOR shall maintain a system of identification to ensure traceability
of materials, welding and NDE for all pressure containing components and/or
other equipment or components as required by applicable industry standards or
PURCHASER specifications. Individual product or batches shall be marked for
identification, where specified. The identification shall be recorded on related
records.

 

  3.4.7 INSPECTION AND TESTING

All inspection and testing shall be carried out in accordance with documented
procedures and the appropriate records shall be maintained to complete the
evidence of conformance of product to the specified requirements. The final
inspection shall include a verification of acceptable results of other necessary
inspections or tests performed previously during receiving inspection or
“in-process” verification of requirements.

 

  3.4.8 INSPECTION, MEASURING, AND TEST EQUIPMENT

Documented procedures shall be established for control of inspection, measuring,
and test tools and equipment.

Inspection, measuring, and test equipment shall be calibrated and maintained to
demonstrate the conformance of product to the specified requirements. All
inspection, measuring, and test equipment utilized for final inspection and
testing shall be calibrated and adjusted against certified equipment having
known valid relationship to recognized standards.

Calibration records shall be maintained for inspection, measuring, and test
equipment.

 

Page 3 of 6



--------------------------------------------------------------------------------

  3.4.9 INSPECTION AND TEST STATUS

The inspection and test status of products shall be identified by using
markings, authorized stamps, tags, labels, inspection records, test software,
physical location, or other suitable means, which indicate the conformance or
nonconformance of products with regard to inspection and tests performed.
Records shall identify the inspection authority responsible for the release of
conforming products.

 

  3.4.10 CONTROL OF NONCONFORMING PRODUCT

Documented procedures shall be established for control of nonconforming items.
Control of products that do not conform to the specified requirements shall be
maintained. All nonconforming products shall be clearly identified and
segregated, when practical, to prevent unauthorized use, delivery, or mixing
with conforming product. Repair or reworked products shall be re-inspected in
accordance with documented procedures. TANK CONTRACTOR shall submit a repair
procedure to PURCHASER that addresses all major repair or rework activities.
PURCHASER shall approve this procedure prior to starting any repair or rework
activity.

 

  3.4.11 HANDLING, STORAGE, PACKAGING, AND DELIVERY

Arrangements shall be made for the protection of the quality of products and its
identification after final inspection and test. Where contractually specified,
this protection shall be extended to include delivery to destination.

 

  3.4.12 QUALITY RECORDS

Appropriate inspection and test records shall be maintained to substantiate
conformance with specified requirements. Quality records shall be legible and
identifiable to the product involved. Quality records that substantiate
conformance with the specified requirements shall be retained for an agreed
period and made available on request.

 

  3.4.13 TRAINING

Training requirements shall be identified in a training plan or a procedure and
included within the quality system to ensure that all necessary training is made
available and given to TANK CONTRACTOR employees. The training requirements
shall encompass organizational and procedural information as well as technical
and safety topics. The system shall ensure that required procedures are
available and to confirm that personnel are aware of the requirements and
regulations pertinent to their activities. Personnel performing final inspection
and tests shall have appropriate experience and/or training.

 

  3.4.14 AUDITS

Documented procedures for performance of audits shall be established.

Audits of internal and external permanent plant products or activities shall be
performed to ensure compliance with contract requirements.

Qualified personnel shall perform audits.

An Audit Schedule shall be developed by TANK CONTRACTOR and submitted to
PURCHASER for review and approval prior to performance of first scheduled audit.

 

Page 4 of 6



--------------------------------------------------------------------------------

  3.4.15 SAFETY AND ENVIRONMENTAL

Quality, safety, and protection of the environment are considered to be integral
aspects of a quality system. The Quality System shall ensure that due
consideration is given to safety and the environment in which the product or
service is supplied.

The procedures adopted shall ensure that work methods are conducted in a safe
and secure manner and adequate reviews and safeguards are adopted.

 

  3.5 The technical specification(s) of PURCHASER will identify any additional
applicable governing quality standards.

 

4.0 ADDITIONAL REQUIREMENTS

 

  4.1 Within thirty (30) days after award, TANK CONTRACTOR shall submit, for
PURCHASER’s approval, a copy of its Quality Plan (including applicable
procedures), which defines the Quality System that has been agreed to be
followed.

 

  4.1 PURCHASER may approve, or approve with comments, TANK CONTRACTOR Quality
Plan. Comments from PURCHASER shall be incorporated in TANK CONTRACTOR’s Quality
Plan (i.e., by revision, addenda, amendments, or supplements) and resubmitted
for final acceptance to PURCHASER within thirty (30) days of receipt of comments
from PURCHASER.

 

  4.2 Subsequent revisions to the PURCHASER accepted Quality Plan and/or
associated procedures, which delete any of the existing requirements, or render
them less restrictive, shall be submitted to PURCHASER for review and approval
prior to implementation.

 

  4.3 Acceptance by PURCHASER does not relieve TANK CONTRACTOR of the obligation
to comply with the requirements of the Tank Contract, including this document.
If the Quality System, implemented by TANK CONTRACTOR, is subsequently found to
be ineffective or inadequate in providing for acceptable control, TANK
CONTRACTOR shall make necessary revisions.

 

  4.4 TANK CONTRACTOR shall assure that Subcontractors and Subsubcontractors
comply with the applicable requirements of the Tank Contract.

 

  4.5 TANK CONTRACTOR shall assess the effectiveness of the control of quality
by Subcontractors and Subsubcontractors at intervals consistent with the
importance and complexity of the product or service. Results of these
assessments shall be provided to PURCHASER.

 

5.0 DEVIATIONS/REQUESTS FOR INFORMATION

 

  5.1 A deviation is any departure from any technical specification requirement
contained in the Tank Contract documents which TANK CONTRACTOR intends to
incorporate in the completed item or service provided. Disposition of deviations
is classified and defined as follows:

 

  a. Accept as is: A disposition which may be imposed for a nonconformance when
it can be established that the discrepancy will result in no adverse conditions
and that the item under consideration will continue to meet all engineering
functional requirements, including performance, maintainability, fit, and
safety.

 

  b. Repair: The process of restoring a nonconforming characteristic to a
condition such that the capability of an item to function reliably and safely is
unimpaired, even though that item still may not conform to the original
requirements.

 

  c. Accept Substitution: Change the subject requirement in PURCHASER’s
procurement document so that the item or service to be furnished is no longer
deviant but fully conforming.

 

Page 5 of 6



--------------------------------------------------------------------------------

  5.2 TANK CONTRACTOR shall submit all deviations to PURCHASER within five
(5) working days after detection. Deviations are considered unacceptable until
approved in writing by PURCHASER.

 

  5.3 The deviation request must be supported by technically valid information
that is sufficient for evaluation by PURCHASER. When necessary, TANK CONTRACTOR
shall attach supporting technical documents to the deviation request.

 

  5.4 A copy of PURCHASER’s approved deviation request and attachments shall be
included by TANK CONTRACTOR in the quality verification data package for the
item(s) to which it applies.

 

  5.5 The acceptance or rejection of TANK CONTRACTOR proposed disposition is the
prerogative of PURCHASER and shall require the signed authorization of
PURCHASER. Acceptance of the deviation request by PURCHASER does not relieve
TANK CONTRACTOR from responsibility for the accuracy, adequacy, or suitability
of the item or service being provided as defined in the Tank Contract.

 

6.0 QUALITY DOCUMENTS

 

  6.1 Quality Verification Documents shall be submitted to PURCHASER in
accordance with the requirements of the Tank Contract documents and Exhibit B,
Appendix B-3A.

 

  6.2 All quality related documents, procedures, and qualifications shall be
available for examination by PURCHASER.

 

7.0 TANK CONTRACTOR QUALITY SURVEILLANCE

 

  7.1 All procuring, processing, assembling, testing, examination, and
inspection operations performed by TANK CONTRACTOR and its Subcontractor and
Subsubcontractors are subject to surveillance by PURCHASER. This surveillance
shall in no way relieve TANK CONTRACTOR of any contractual responsibilities nor
shall it limit, in any way any other rights of PURCHASER under the Tank
Contract. The term “surveillance”, as used herein, includes inspection, survey,
and audit activities.

 

  7.2 Inspectors for PURCHASER shall be given access to TANK CONTRACTOR and its
Subcontractors and Subsubcontractors facilities and records to inspect and
report on the work pertaining to this Tank Contract.

 

Page 6 of 6



--------------------------------------------------------------------------------

Execution Version

EXHIBIT “B”

APPENDIX B-1A

DIRECTIONS FOR CERTIFICATION DOSSIERS

 

1.0 PURPOSE

To provide guidelines to TANK CONTRACTOR on preparation of Certification
Dossier(s) for the Sabine Pass LNG Terminal Project (Phase 2).

 

2.0 SCOPE

To provide a certification system verifying the necessary inspections, checks
and testing requirements have been performed, accepted and documented, to
support handover of the Work.

It is PURCHASER’S policy that Work is not complete until all paperwork is
complete. Therefore it should be understood that this is a contractual procedure
and no deviations from it shall be allowed without the prior consent of
PURCHASER. PURCHASER requires that the Certification Dossier be professional in
every respect. This includes staffing, keeping records current, progress
reporting, storage conditions and handover details as detailed elsewhere in this
appendix.

 

3.0 DEFINITIONS

 

  3.1 Certification: Documents summarizing the predefined inspections, checks
and testing that have been performed and signed off as acceptable, including
supplier drawings, as builts, calculations, traceability, third party data
reports, etc.

 

  3.2 Dossier: A suite of records containing the compiled Certification records.

 

  3.3 As-builts: Accurate and approved records of all deviations between Work as
designed and Work as installed.

 

  3.4 Certified Material Test Reports (CMTR/MTR): document issued and
authenticated by the material manufacturer defining the chemical composition and
mechanical properties of a material.

 

  3.5 Certificate of Conformance: document issued by a relevant organization
certifying that the product(s) supplied conform in every respect to the
purchasing specification.

 

4.0 REFERENCE

 

  4.1 Project Specifications applicable to TANK CONTRACTOR’S scope of Work.

 

  Page 1 of 4   Tank Contract Appendix B-1A



--------------------------------------------------------------------------------

5.0 RESPONSIBILITY

TANK CONTRACTOR shall appoint a Certification representative (“Certification
Representative”). This position requires a person with previous experience in
Certification formulation and review activities, and such Representative shall
be agreed with PURCHASER. TANK CONTRACTOR shall be responsible for completing,
checking and obtaining all necessary approvals.

 

6.0 REQUIREMENTS FOR CERTIFICATION DOSSIERS

 

  6.1 A Certification Dossier must be submitted for all permanent Phase 2
Project related Work. The dossier shall be completed in accordance with
guidelines identified in this Appendix.

 

  6.2 Within the first month after Tank Contract award TANK CONTRACTOR shall
submit to PURCHASER for review a “dummy dossier” Table of Contents/Index (TOC).
The “dummy dossier Table of Contents/Index (TOC)” will require a code one (1) or
code two (2) approval prior to start of construction activities.

 

  6.3 TANK CONTRACTOR shall provide an estimate as to the number of dossiers
expected to be included in the final handover. TANK CONTRACTOR shall keep this
information “live” and report as requested by PURCHASER further changes to the
expected number of volumes. All documentation shall be filed in binders as
described elsewhere in this procedure.

 

  6.4 TANK CONTRACTOR shall implement a computer-based system capable of giving
an accurate status on completed test activities at all times and shall, when
required, produce accurate punchlists.

 

  6.5 The original Certification dossier shall be compiled on a progressive
basis, as construction activities are completed and as such allowing PURCHASER,
by periodic surveillance, to ensure that all requirements listed are being met.
TANK CONTRACTOR shall be required to provide status of the dossier packages in
periodic status meetings with PURCHASER.

 

  6.6 TANK CONTRACTOR shall attend regular Certification meetings as determined
by PURCHASER. Once TANK CONTRACTOR is mobilized on site, TANK CONTRACTOR
attendance at a Certification kick-off meeting shall be required. This could be
held at the TANK CONTRACTOR’s facility on site and will involve relevant
personnel.

 

  6.7 English shall be the language for all documents and all Certification
documents shall be 100% legible. Legibility and clarity shall be maintained
during reproduction processes to ensure satisfactory microfilm and scanning
quality.

Any document with incomplete, illegible, non-reproducible or cut off data will
not be accepted.

 

Tank Contract Appendix B-1A

  Page 2 of 4  



--------------------------------------------------------------------------------

  6.8 Records contained in the Master Certification Dossier shall be originals.
Records including computer updates shall be kept current with fabrication and
testing activities. If for some reason a document is not an original, the
document shall be stamped original with the comment “verified unmodified copy of
original document” written on the document and signed by TANK CONTRACTOR’S
Certification Representative.

 

  6.9 Where information is not applicable, N/A in the space shall denote this.
All N/A entries shall be initialed and dated by the Certification Representative
or designee.

 

  6.10 TANK CONTRACTOR shall provide a safe and secure environment (e.g., locked
offices, locked fireproof and weatherproof file cabinets), with adequate storage
facilities for the Certification records. Certification records shall be indexed
and stored in such a way that they are readily retrievable.

 

  6.11 Certification records shall be filled out in ink that is reproducible;
the use of correction fluids is not permitted. Any corrections to a report shall
have the erroneous information crossed out and the correct information inserted,
dated and initialed by the Certification Representative.

 

  6.12 Individual reports and data shall have sufficient spacing on the left
hand margins in order that information is not lost when punching holes;
alternatively, reports may be placed in plastic jackets.

 

  6.13 If fluorescent markers or “high lighters” are used, TANK CONTRACTOR shall
ensure that these remain visible on documents when copying or microfilming.
Other suitable markers are recommended for marking up drawings.

 

  6.14 Where documents are larger than the standard letter size paper, these
documents are to be folded and placed in pre-punched plastic jackets. Where
documents are smaller than the standard letter size sheets they shall be affixed
to the standard size sheet(s).

 

  6.15 Certification documents shall be placed in white or cream hard cover
three ring binders. The front pocket shall be capable of taking a letter size
title insert card, and the spine suitable to take a full-length title card. The
dossier shall be clearly labeled on the spine and front cover. The front label
and title page shall include as a minimum:

 

  a. Project Title

 

  b. TANK CONTRACTOR’s Name and Job number

 

  c. PURCHASER’S Name

 

  d. Scope of Work title

 

  e. Volume number and binder number. (e.g., Volume of, Binder of)

 

  f. Title – e.g., Fabrication or System Test Dossier

 

Tank Contract Appendix B-1A

  Page 3 of 4  



--------------------------------------------------------------------------------

  6.16 All dossiers shall contain an index specific to that particular dossier.
If there is more than one volume the first volume shall include a general index
for all the dossiers. Each additional volume in the dossier shall contain its
own index.

 

  6.17 Tabbed plastic divider cards shall be used to separate the sections of
data. The tabs shall show the number of the section and where possible the
title. The tabs shall protrude sufficiently from the edge of the divider leaf to
be easily visible. Subsections shall be kept together and shall not overlap into
binders containing other sections.

 

  6.18 TANK CONTRACTOR shall perform a formal audit verification of the Dossier
to verify that the index and contents are complete, correct, and properly
collated. Each volume shall carry evidence of verification; this shall be in the
form of a signature of the person performing the review and date.

 

  6.19 PURCHASER may elect to perform audits on all dossiers. If documentation
produced by TANK CONTRACTOR is considered to be deficient or does not adequately
demonstrate compliance with the specified requirements, TANK CONTRACTOR shall
ensure that adequate suitable Certification is produced. TANK CONTRACTOR will
give PURCHASER a time period in which all updates and corrections shall be made.

 

  6.20 An original and two copies of the completed Certification Dossier shall
be submitted to PURCHASER.

 

  6.21 Hand–written documentation will not be accepted.

 

  6.22 All material CMTR’s and/or Certificates of Conformance for TANK
CONTRACTOR purchased material must be submitted to PURCHASER for review.

 

7.0 DOSSIER COMPLETION CHECKLIST

TANK CONTRACTOR shall ensure that the following basic guidelines were adhered to
before PURCHASER can accept a dossier as complete:

 

  1. All Dossiers for that system or area and its copies have been submitted;

 

  2. All Certification records have been signed off as verified and complete by
PURCHASER and TANK CONTRACTOR;

 

  3. For each Dossier submitted there is an exceptions list defining what is
still outstanding; and

 

  4. All As-builts have been submitted to PURCHASER.

 

Tank Contract Appendix B-1A

  Page 4 of 4  



--------------------------------------------------------------------------------

Execution Version

EXHIBIT B

APPENDIX B-2

SAFETY AND HEALTH (S&H) STANDARDS

TABLE OF CONTENTS

 

Item

  

Description

   Page SECTION I – 100 SERIES   

1.0

  

S&H Policy - Zero Accident Philosophy

   3

2.0

  

Responsibilities

   3

3.0

  

Orientation & Training

   6

4.0

  

Medical Services & Medical Treatment

   7

5.0

  

Medical Reporting & Records

   8

6.0

  

Safe Task / Job Analysis

   8

7.0

  

Zero Injury Team

   8

8.0

  

Reporting / Investigating Incidents & Accidents

   9

9.0

  

People Based Safety Process

   9

10.0

  

Back Injury Prevention Program

   9

11.0

  

S & H Assessments

   10

12.0

  

Regulatory Agency Inspections

   10

13.0

  

TANK CONTRACTOR Training for Process Safety Management

   10

SECTION II – 200 SERIES

  

14.0

  

Tools & Equipment

   11

15.0

  

Hazard Communication

   11

16.0

  

Emergencies & Evacuations

   12

17.0

  

Bloodborne Pathogens

   12

18.0

  

Personal Protective Equipment

   12

19.0

  

Respiratory Protection

   13

20.0

  

Hearing Conservation Program

   13

21.0

  

Air Surveillance Program

   14

22.0

  

Construction Non-Destructive Testing

   14

23.0

  

Heat & Cold Stress Prevention

   14

24.0

  

House Keeping, Fire Prevention & Protection

   15

25.0

  

Fall Prevention / Protection

   17

26.0

  

Scaffolding

   17

27.0

  

Barricades

   18

28.0

  

Floor & Wall Openings

   18

29.0

  

Excavations & Trenching

   19

30.0

  

Vessels and Confined Spaces

   19

31.0

  

Lock out / Tag out Procedure

   20

32.0

  

Portable Ladders - Control & Inspection

   20

33.0

  

Cranes & Material Handling

   21

34.0

  

Suspended Personnel Platforms

   21

35.0

  

Articulating Boom Platforms

   22

36.0

  

Compressed Gas Cylinders

   22

37.0

  

Electrical Equipment Inspection/ Assured Grounding/ GFCI

   22

38.0

  

Vehicle Operations

   23

39.0

  

Drug And Alcohol Policy

   23

 

Tank Contract Appendix B-2   1 of 23  



--------------------------------------------------------------------------------

SECTION III – SPECIAL REQUIREMENTS

 

1.0    General    22 2.0    S&H Orientation    22 3.0    Phase 2 Project Special
Requirements    22 4.0    Tank Contract Special Requirements    22

 

Tank Contract Appendix B-2   2 of 23  



--------------------------------------------------------------------------------

EXHIBIT B

APPENDIX B-2

SAFETY AND HEALTH (S&H ) STANDARDS

SECTION I – 100 SERIES

 

1.0 S&H Policy - Zero Accident Philosophy

 

  1.1 TANK CONTRACTOR shall have a written safety and health policy (“S&H
Policy”) which demonstrates an understanding that safety and health (“S&H”)
concepts must be closely integrated into the total business process and are an
integral part of the business strategy just as cost, schedule and quality are.
The S&H Policy must be formally communicated to, and fully understood by all
levels of the TANK CONTRACTOR organization.

 

  1.2 TANK CONTRACTOR’s S&H Policy shall:

 

  1.2.1 State that adequate resources will be provided to apply the best-known
principles and techniques of loss prevention and performance measurement.

 

  1.2.2 Require that TANK CONTRACTOR’s site managers and all supervisors clearly
communicate TANK CONTRACTOR’s S&H expectations at all Phase 2 Project meetings
and by way of their actions demonstrate a personal commitment to follow the S&H
Policy at all times.

 

  1.3 PURCHASER has adopted a “Zero Accident” philosophy that all work related
accidents, incidents, injuries and illnesses are preventable, and which
promotes:

 

  1.3.1 The immediate identification and elimination of unsafe work practices
and conditions in the work place.

 

  1.3.2 A heightened awareness of individual responsibility and increased
supervisory attention to detail.

 

  1.3.3 Elimination of human error as a source of accidents, irrespective of
rank or position in the organization.

 

  1.3.4 Building a team safety mentality where each worker contributes to the
effort and each supervisor is fully aware of the capabilities and limitations of
their team.

 

  1.3.5 A culture in which everyone accepts responsibility and accountability
for their own and each co-worker’s safety and health.

 

  1.4 TANK CONTRACTOR shall adopt the PURCHASER “Zero Accident” philosophy in
performance of the Work under this Tank Contract, ensuring it is communicated to
and fully understood by all levels of TANK CONTRACTOR’s organization. In its
promotion of this philosophy, TANK CONTRACTOR shall incorporate into its S&H
Plan, methods and strategies to eliminate work related accidents, incidents,
injuries and illnesses.

 

2.0 Responsibilities

 

  2.1 TANK CONTRACTOR shall submit to PURCHASER a written safety and health plan
(“S&H Plan”), specific to the Work under this Tank Contract, for review and
acceptance within thirty (30) calendar days of (prior to) Tank Contract award
and in any event prior to commencing Work at the Phase 2 Site. This plan shall
be amended when operations or conditions require and such amendments shall be
submitted to PURCHASER for review and acceptance.

 

Tank Contract Appendix B-2   3 of 23  



--------------------------------------------------------------------------------

  2.1.1 Where this Appendix requires a written plan (i.e. Hazard Communication
Plan, see section 15.1, etc.), TANK CONTRACTOR may satisfy this requirement with
an appropriate (approved by PURCHASER) section in TANK CONTRACTOR’s S&H Plan.

 

  2.1.2 Where this Appendix requires a written procedure (i.e., Scaffolding
Procedure, see section 26.1, etc.), TANK CONTRACTOR must, as required by
PURCHASER, also provide separate and detailed instructions on that subject.

TANK CONTRACTOR shall flow all Phase 2 Project S&H requirements to
Subcontractors, Subsubcontractors, and visitors and acknowledges it is
responsible for the performance of its visitors, Subcontractors and
Subsubcontractors. Subcontractors and Subsubcontractors shall submit S&H plans
for approval prior to starting Work and shall comply with all PURCHASER
requirements.

 

  2.2 TANK CONTRACTOR’s S&H Plan shall require that management/supervisory
actions demonstrate that cost, schedule, and quality concerns do not prevail
over S&H requirements on the Phase 2 Project.

 

  2.3 TANK CONTRACTOR’s S&H Plan shall delineate the roles and responsibilities
of managers and supervisors and require that their actions clearly demonstrate
an understanding of their roles and responsibilities in regard to the safety
process. The plan shall describe the system by which managers and supervisors
will be held accountable for S&H implementation.

 

  2.4 TANK CONTRACTOR’s S&H Representative(s) and their staff shall have
sufficient authority and control to ensure effectiveness of the S&H process and
TANK CONTRACTOR shall hold them accountable for facilitating its implementation.

 

  2.5 TANK CONTRACTOR’s managers and supervisors shall be familiar with and
enforce S&H rules, regulations, and laws and document all actions taken to
ensure compliance with TANK CONTRACTOR’s S&H Plan.

 

  2.6 TANK CONTRACTOR’s managers and supervisors shall take part in scheduled
work area audits, implement and document required corrective actions.

 

  2.7 TANK CONTRACTOR’s Site Manager shall support, promote, and participate in
a PURCHASER Zero Accident/Incident Management Team. TANK CONTRACTOR shall also
make available a number of hourly employees, agreed to by PURCHASER, to
participate in Phase 2 Project S&H teams.

 

  2.8 TANK CONTRACTOR’s Site Management shall attend and clearly communicate
TANK CONTRACTOR’s S&H expectations at all employee S&H Orientations.

 

  2.9 TANK CONTRACTOR Site Management, managers, and supervisors shall
participate in scheduled, documented S&H assessments to be conducted by
PURCHASER. TANK CONTRACTOR shall also conduct and document its own
self-assessments.

 

  2.10 TANK CONTRACTOR’s managers and supervisors shall provide documented,
positive reinforcement and recognition for safe behavior.

 

  2.11 TANK CONTRACTOR’s managers and supervisors shall attend, actively
participate in, and consistently demonstrate strong leadership at weekly Toolbox
Safety Meetings.

 

  2.12 TANK CONTRACTOR’s managers and supervisors shall actively participate in
documented pre-job planning activities. Specifically, Job Hazard Analysis’ (JHA)
and employee pre-task planning sessions known as Safe Task And Risk Reduction
Talks (STARRT),or an approved alternate program.

 

Tank Contract Appendix B-2   4 of 23  



--------------------------------------------------------------------------------

  2.12.1 JHA is used to identify, analyze, understand and mitigate potential
hazards associated with repetitive or potentially hazardous work operations.

 

  2.12.2 STARRT is a pre-task planning tool to be used by all work crews, which
allows the employees of a work group to review a task before starting work.

 

  2.13 TANK CONTRACTOR’s managers and supervisors shall participate in a Phase 2
Project behavior based safety (People Based Safety – PBS) process which
incorporates employee observation of the work place.

 

  2.14 TANK CONTRACTOR’s managers and supervisors shall encourage and allow
members assigned to the People Based Safety team process adequate time to
conduct observations; see section 9.0.

 

  2.15 TANK CONTRACTOR’s S&H Representative shall participate in the Phase 2
Project People (behavior) -based safety process and S&H orientation process.

 

  2.16 TANK CONTRACTOR’s S&H Representative shall actively participate in and/or
provide specialized S&H training, such as confined space, fire watch, elevated
work platforms, etc.

 

  2.17 TANK CONTRACTOR shall inform all its Phase 2 Project personnel of
potential hazardous conditions and/or near miss incidents and shall document
such communications.

 

  2.18 Before beginning any work, TANK CONTRACTOR shall require all
Subcontractors and Subsubcontractors to submit a written S&H Plan specific to
their scope of work. TANK CONTRACTOR shall review and accept all such plans for
compliance with PURCHASER and regulatory requirements. PURCHASER shall also
review these plans to ensure they comply with all site S&H requirements. In the
event PURCHASER identifies areas for modification, the TANK CONTRACTOR shall
ensure these areas are modified to PURCHASER satisfaction in a timely manner.

 

  2.19 TANK CONTRACTOR shall employ S&H Representative(s) acceptable to
PURCHASER, submitting resumes and credentials for PURCHASER review,
verification, and acceptance. S&H Representative(s) shall be resident on the
Phase 2 Project for all TANK CONTRACTOR Work activities.

 

  2.20 TANK CONTRACTOR shall require all supervisors attend a weekly Supervisor
S&H Meeting held by PURCHASER.

 

  2.21 TANK CONTRACTOR shall participate in work area audits and root cause
investigations.

 

  2.22 TANK CONTRACTOR shall have current copies of applicable codes and
standards readily available.

 

  2.23 TANK CONTRACTOR shall conform to the Phase 2 Project Drug and Alcohol
Program. This program may at PURCHASER’s discretion include Pre-Employment, For
Cause, Post Accident, and Random drug screening. See Section 39.0 Drug and
Alcohol Policy.

 

  2.24 TANK CONTRACTOR employees shall attend and participate in weekly Toolbox
Safety Meetings.

 

Tank Contract Appendix B-2   5 of 23  



--------------------------------------------------------------------------------

  2.25 TANK CONTRACTOR’s foremen shall complete, file and make available to
PURCHASER weekly Toolbox Safety Meeting minutes.

 

  2.26 TANK CONTRACTOR shall know and comply with the Phase 2 Project
Construction Environmental Control Plan (CECP).

 

  2.27 TANK CONTRACTOR shall stop work if unknown or unanticipated hazards or
work conditions evolve which place employees at risk or necessitate greater
precautions than currently exist or are required in the S&H Plan. TANK
CONTRACTOR shall immediately report all such issues to PURCHASER.

 

3.0 Orientation & Training

 

  3.1 PURCHASER may elect to provide all site training, however TANK CONTRACTOR
Management shall include, and have Subcontractors and Subsubcontractors include,
in their bid the support, time and resources necessary to ensure adequate and
effective training compliant to regulatory and PURCHASER requirements is
provided and documented. Supervisors shall ensure adequate time is provided for
such training.

 

  3.2 Before employees of TANK CONTRACTOR or any Subcontractor or
Subsubcontractor are placed on the Phase 2 Site, training shall be provided
which satisfies Phase 2 Project training requirements. A verification process
(i.e. comprehension testing) shall be implemented to evaluate and ensure
employee knowledge and understanding of all training provided.

 

  3.3 TANK CONTRACTOR shall ensure that training materials are updated to
reflect changes in applicable laws, regulations or Phase 2 Project requirements.

 

  3.4 TANK CONTRACTOR shall provide and require employees to attend specialized
training applicable to their work (e.g. confined space, benzene, fire watch,
etc).

 

  3.5 TANK CONTRACTOR shall ensure qualified TANK CONTRACTOR or vendor
instructors present all specialized training and such training is conducted in a
manner that provides sufficient space, time, and materials.

 

  3.6 TANK CONTRACTOR shall provide Phase 2 Project S&H Practices Booklets or
similar handout(s) approved by PURCHASER to all employees, and all Subcontractor
and Subsubcontractor employees.

 

  3.7 TANK CONTRACTOR and all Subcontractors and Subsubcontractors should assume
that employees will attend their company specific New Employee Orientation, in
addition to PURCHASER’s New Employee Orientation, which shall include the
thorough coverage of PURCHASER’s and TANK CONTRACTOR’s S&H requirements.
Documentation of all training and comprehension testing shall be kept on file
and made available to PURCHASER. PURCHASER New Employee Orientation should be
estimated to be approximately 4 hours in length.

 

  3.8 TANK CONTRACTOR shall have a tracking system in place to ensure all
employees attend the New Employee Orientations. A system shall be put in place
by TANK CONTRACTOR for employees in the initial 30 days to verify their S&H
requirement competency. TANK CONTRACTOR may use PURCHASER’s process or submit a
plan for review and approval.

 

  3.9 TANK CONTRACTOR shall have a system to clearly identify new employees for
their initial thirty (30) days in the field (e.g. stickers, colored hard hats,
etc.)

 

Tank Contract Appendix B-2   6 of 23  



--------------------------------------------------------------------------------

  3.10 TANK CONTRACTOR’s managers and supervisors shall be educated on TANK
CONTRACTOR’s S&H Plan and Management System.

 

  3.11 PURCHASER’s S&H Supervisor shall be notified when a new supervisor is
assigned, transferred, or hired. Supervisors shall participate in a Supervisor
S&H Orientation developed by TANK CONTRACTOR and approved by the PURCHASER S&H
Supervisor. A full explanation of the Zero Accidents Philosophy and the
requirements of the S&H Plan shall be provided as part of the Supervisor S&H
Orientation. Documentation of this training shall be maintained at the project
S&H office and available for review.

 

  3.12 TANK CONTRACTOR shall ensure that anyone who will be performing Work on
the Phase 2 Tanks (TANK CONTRACTOR, Subcontractor or Subsubcontractor) shall
have appropriate training including PURCHASER New Hire Orientation prior to
commencing Work.

 

  3.13 TANK CONTRACTOR shall ensure that all Phase 2 Project
visitors/vendors/delivery personnel are escorted at all times by an authorized
and responsible TANK CONTRACTOR employee who is knowledgeable of all S&H
practices and procedures and instructs and supervises the
visitor/vendor/delivery person accordinglyby a visitor S&H orientation or
similar documentation approved by the PURCHASER.

 

4.0 Medical Services & Medical Treatment

PURCHASER may elect to provide first aid services for the project. However, for
bidding purposes the TANK CONTRACTOR shall assume it will be responsible for
first aid as well as management to injuries beyond first aid. Emergency services
may be provided by PURCHASER or a local organization, however, the TANK
CONTRACTOR should assume that they have this responsibility for their company.

 

  4.1 TANK CONTRACTOR shall identify a panel of physicians it deems acceptable
for rendering treatment for work related injuries and illnesses and a certified
physician to function as their Medical Director. The Medical Director shall
provide TANK CONTRACTOR with written medical directives/protocols that will be
followed by all TANK CONTRACTOR medical personnel. Protocols shall be updated at
least annually. These protocols shall be kept in the medical facility and
available for review.

 

  4.2 If TANK CONTRACTOR site personnel provide medical treatment they shall be
properly trained and qualified with a copy of their current certifications
maintained on site.

 

  4.3 TANK CONTRACTOR shall ensure its employees understand and comply with
Phase 2 Project and TANK CONTRACTOR medical management procedures.

 

  4.4 TANK CONTRACTOR’s S&H Representative shall review all return-to-work
orders.

 

  4.5 If the TANK CONTRACTOR is required to have emergency equipment it shall be
inspected daily to ensure effective operation. All such inspections shall be
documented, kept on file, and made available to PURCHASER.

 

  4.6 TANK CONTRACTOR shall maintain clean and orderly first-aid facilities and
locations where first aid treatment is provided.

 

  4.7 TANK CONTRACTOR shall ensure injured employees are referred to qualified
industrial/occupational medical providers if offsite treatment is needed. The
injured employee’s employer shall provide transportation for such offsite
medical treatment.

 

Tank Contract Appendix B-2   7 of 23  



--------------------------------------------------------------------------------

  4.8 TANK CONTRACTOR employees injured on the Phase 2 Project and returned for
modified duty shall have this status documented by the treating medical
practitioner and reported to the PURCHASER S&H Supervisor.

 

5.0 Medical Reporting & Records

 

  5.1 TANK CONTRACTOR medical records shall be maintained up-to-date. A weekly
and monthly Injury/Illness and Hours Worked report shall be submitted to the
PURCHASER S&H Supervisor on a form supplied by PURCHASER.

 

  5.2 All matters pertaining to medical records and reports shall be kept
strictly confidential. TANK CONTRACTOR shall maintain and file its own workers’
compensation or insurance claims forms as/if applicable.

 

  5.3 TANK CONTRACTOR shall develop a method for tracking the status of injuries
and shall produce and provide to PURCHASER a weekly S&H Performance Report with
that information. TANK CONTRACTOR shall distribute this report to its
supervisory personnel and discuss the contents during safety meetings. TANK
CONTRACTOR shall be take measures to counter unsatisfactory trends and
accurately document such efforts.

 

6.0 Safe Task / Job Analysis

 

  6.1 TANK CONTRACTOR shall use PURCHASER’s Job Hazard Analysis system (JHA) and
its employee pre-task planning process known as Safety Task And Risk Reduction
Talks (STARRT). If preferred, TANK CONTRACTOR may use its own equivalent
systems, subject to PURCHASER review and acceptance.

 

  6.2 The JHA shall be used to describe work steps and to identify, analyze,
understand and mitigate potential hazards associated with repetitive or
potentially hazardous work operations engaged in over a period of time. The JHA
format will be provided by PURCHASER and completed by TANK CONTRACTOR.

The supervisor shall use the STARRT process, with participation from the entire
crew, to identify potential hazards associated with a particular task, just
prior to its commencement. The STARRT process shall be used at the beginning of
every shift and prior to starting any new task in the course of a shift. The
process takes approximately fifteen (15) minutes each morning or before
beginning any new work task during the course of a shift.

 

  6.3 Supervisors shall ensure that their employees understand the purpose of,
and participate in the JHA and STARRT processes and shall use them as primary
planning and lessons learned tools.

 

7.0 Zero Injury Team

 

  7.1 TANK CONTRACTOR shall participate in PURCHASER’s system of employee
involvement known as Zero Accident/Incident Teams (ZAT/ZIT). TANK CONTRACTOR may
use its own equivalent system of employee involvement teams if submitted to
PURCHASER for review and acceptance.

 

  7.2 Team meetings shall be held at least monthly and will focus on specific
problems or work assignments, observation data and concerns arising from the
observation process, audit and inspection reports, and negative injury trends,
etc. All employees shall be kept informed of Team activities and accomplishments

 

Tank Contract Appendix B-2   8 of 23  



--------------------------------------------------------------------------------

8.0 Reporting / Investigating Incidents & Accidents

 

  • 8.1 TANK CONTRACTOR’s New Employee Orientation shall include information
about employee responsibility for reporting all injuries, illnesses, property
damage and near miss incidents. TANK CONTRACTOR shall promptly report all such
occurrences to PURCHASER and unless directed otherwise, will take the lead in
the investigation, documentation and initiation of corrective action. TANK
CONTRACTOR shall keep records of all incident/accident investigations in a
format acceptable to PURCHASER and shall provide PURCHASER with a copy of
incident reports as described below:

 

  •   0-60 Initial report (notification) within 1 hour of occurrence or report
of occurrence.

 

  •   Final Incident report within three (3) business days except for any safety
incident involving a significant event such as LNG or Natural Gas releases,
fires, explosions, mechanical failures, unusual over-pressurizations of
permanent plant equipment, and major injuries which shall be provided within
eight(8) hours.

 

  8.2 TANK CONTRACTOR shall develop a written Notification and Investigation
Procedure acceptable to PURCHASER. TANK CONTRACTOR’s S&H Representative shall
oversee the investigation of all incident and accident cases and reports.
Information derived from such reports shall be issued as lessons learned to all
employees on the Phase 2 Project.

 

9.0 People Based Safety Process

 

  9.1 TANK CONTRACTOR shall participate in a Safe People Based Safety Process
established by PURCHASER. This normally calls for several TANK CONTRACTOR
employees to be made available for meetings and to conduct observations.

 

  9.2 Observation data shall be collected in a timely and consistent fashion by
TANK CONTRACTOR and provided to PURCHASER. The data will be used to produce
reports for TANK CONTRACTOR use in staff and safety meetings to identify trends
and develop remedial action plans. The employee involvement team (ZAT/ZIT) will
also review this data.

 

  9.3 Observation team members shall be chosen from personnel exhibiting natural
leadership ability and shall be provided training by or acceptable to PURCHASER.

 

  9.4 TANK CONTRACTOR management personnel and supervisors shall be trained in
behavior based safety concepts and methodology, safe behavior reinforcement, and
the safe observation process.

 

  9.5 TANK CONTRACTOR employees shall be informed of the People Based Safety
process as part of TANK CONTRACTOR’s New Employee Orientation.

 

10.0 Back Injury Prevention Program

 

  10.1 TANK CONTRACTOR shall establish a Back Injury Prevention Program
acceptable to PURCHASER. A back injury prevention program shall consist of
morning stretching, continuing education, and shall apply to all employees.

 

  10.2 The back injury prevention program shall be an integral part of TANK
CONTRACTOR’s New Employee Orientation. Back injury prevention awareness training
shall be conducted at least once per month, and shall be documented through the
use of the tool box safety meeting minutes

 

Tank Contract Appendix B-2   9 of 23  



--------------------------------------------------------------------------------

11.0 S & H Assessments

 

  11.1 TANK CONTRACTOR shall establish a documented assessment process
acceptable to PURCHASER, which measures compliance with the S&H Plan and TANK
CONTRACTOR’s own S&H processes.

 

  11.2 TANK CONTRACTOR shall use information derived from its assessment process
in Supervisor Safety Meetings to enhance supervisor safety awareness and improve
overall TANK CONTRACTOR safety performance.

 

  11.3 PURCHASER will perform periodic S&H assessments of the Phase 2 Project.
TANK CONTRACTOR shall provide PURCHASER with timely, complete and open access to
its safety process, files, records, etc., and shall participate in this
assessment as/if requested. TANK CONTRACTOR shall provide the employees as
requested by the PURCHASER to perform these assessments. It should be estimated
to provide 1 to 2 supervisory and/or non-supervisory personnel .

 

12.0 Regulatory Agency Inspections

 

  12.1 TANK CONTRACTOR shall ensure its personnel are aware of and comply with
the procedures to be taken in the event of a government inspection of any type.

 

  12.2 TANK CONTRACTOR shall immediately notify the PURCHASER Site Manager and
S&H Supervisor when a regulatory agency inspector of any type requests entry
onto the Phase 2 Tank Site.

 

  12.3 Following any regulatory agency inspection, TANK CONTRACTOR shall submit
a written report to the PURCHASER S&H Supervisor which details all aspects of
the inspection.

 

13.0 TANK CONTRACTOR Training for Process Safety Management

 

  13.1 When/where applicable TANK CONTRACTOR shall develop a Phase 2 Project
specific Process Safety Management (PSM) Plan and shall ensure that affected
employees and visitors receive PSM training, which meets Owner and regulatory
requirements.

 

  13.2 When/where applicable, as determined by PURCHASER, TANK CONTRACTOR shall
be required to participate in the investigation of any PSM incidents.

 

  13.3 Within the U.S., TANK CONTRACTOR shall submit a written PSM Plan that
complies with OSHA General Industrial Standard 1910.119.

 

Tank Contract Appendix B-2   10 of 23  



--------------------------------------------------------------------------------

SECTION II – 200 SERIES

 

14.0 Tools & Equipment

 

  14.1 TANK CONTRACTOR shall provide and ensure that all tools are used in
accordance with the manufacturers’ recommendations, have required guards in
place, and are maintained in good working order. All employee-owned tools are
subject to these requirements.

 

  14.2 TANK CONTRACTOR will ensure that excess flow valves are installed on air
manifolds and compressors supplying air to >1/2 inch (or equivalent metric) ID
hoses.

 

  14.3 TANK CONTRACTOR will not use job-made tools of any kind on the Phase 2
Project (e.g. tools made of rebar, rigging equipment, etc.). All tools and
equipment shall be used and maintained in accordance with manufacturer
recommendations. If exceptions to this rule are needed (i.e. spreader beams),
they must be brought to PURCHASER’s attention for review and acceptance prior to
use.

 

  14.4 TANK CONTRACTOR shall only permit properly trained and certified
employees to use powder-actuated tools. Documentation of the employees training
shall be made available to PURCHASER and each employee using such tools shall
carry qualification cards. Control shall be kept of the powder-actuated charges.
Each cartridge shall be accounted for and properly stored. No live or spent
cartridges shall be left on the ground or disposed of in Phase 2 Project
trashcans or other unauthorized on or off-site container.

 

  14.5 TANK CONTRACTOR shall ensure that Work is performed only in areas and at
times where adequate illumination exists. TANK CONTRACTOR shall provide all
lighting required to safely perform Work. Artificial lighting equipment shall be
manufactured to a recognized international standard acceptable to PURCHASER.

 

15.0 Hazard Communication

 

  15.1 TANK CONTRACTOR shall develop a written Hazard Communication Plan and, as
required, implementing procedures describing the method it will use to
communicate the hazards associated with chemical handling, use, storage and
disposal. The plan shall be submitted and acceptable to PURCHASER prior to
beginning work and shall comply with the Phase 2 Project Construction
Environmental Control Plan.

 

  15.2 TANK CONTRACTOR shall seek approval from PURCHASER for chemicals to be
brought onto the Site and make available to PURCHASER Material Safety Data
Sheets (MSDS) for each hazardous material purchased and/or carried onto the
Site. Materials that arrive without an MSDS shall be quarantined and not
released until the MSDS is received on Site and PURCHASER approves the material
for use. TANK CONTRACTOR shall maintain a list of hazardous materials on Site
and the quantities of each.

 

  15.3 TANK CONTRACTOR shall ensure that employees are trained in the
recognition, proper handling and use of hazardous substances. TANK CONTRACTOR’s
New Employee Orientation shall include introductory training on the topic of
hazardous substances; however, specific hazardous material training shall be
provided by the TANK CONTRACTOR for its Phase 2 Project employees whose work
involves the use of any hazardous material under its control. Such training
shall be properly documented, filed and made available to PURCHASER.

 

  15.4 TANK CONTRACTOR shall properly label all hazardous substances and/or
chemicals that have been transferred from the manufacturer’s container into
another container and maintain labels on original containers. Inspections shall
be made and documented by the TANK CONTRACTOR to ensure that adequate labeling
occurs.

 

Tank Contract Appendix B-2   11 of 23  



--------------------------------------------------------------------------------

16.0 Emergencies & Evacuations

 

  16.1 TANK CONTRACTOR shall develop an Emergency Response Plan and, as
required, implementing procedures compatible with the Phase 2 Project Emergency
Response Plan and shall provide all emergency equipment and supplies needed to
support the Work and each work location. The plan will address emergency
evacuation, medical emergencies, civil unrest, natural disasters, etc. The plan
shall be submitted and acceptable to PURCHASER. The plan shall include emergency
alarm systems, assembly and evacuation points, an employee head count process,
and provisions for employee training before entering the Site and any specific
worksite as a part of TANK CONTRACTOR’s New Employee Orientation. Periodic tests
and drills shall be conducted as required.

 

  16.2 TANK CONTRACTOR shall ensure that Emergency Response Plan requirements
are clearly communicated to its Phase 2 Project personnel. Such communication
and employee comprehension and participation shall be documented.

 

17.0 Bloodborne Pathogens

 

  17.1 TANK CONTRACTOR employees who are exposed to blood-borne pathogens shall
be properly trained regarding their responsibilities, required control measures,
and personal safety. Proper personal protective equipment shall be used when
exposure hazards exist. Each TANK CONTRACTOR employee whose job duties puts them
at risk of exposure (i.e. medic, nurse, first aid person, etc.) shall be offered
vaccinations and documentation of the vaccination or declination shall be
maintained and made available to PURCHASER.

 

  17.2 TANK CONTRACTOR shall provide all its employees with a general overview
on the hazards associated with bloodborne pathogens, possible means of exposure,
and proper control methods. Documentation of training shall be maintained.

 

  17.3 If the TANK CONTRACTOR performs a first aid function at the Phase 2 Site,
provisions acceptable to PURCHASER shall be made for proper disposal of
hazardous medical wastes and a sign posted in the treatment area warning of
biohazards. A “sharps” container acceptable to PURCHASER shall be maintained in
the first aid area for the secure disposal of used needles and similar medical
waste. Proper sterilization methods and materials shall be used.

 

18.0 Personal Protective Equipment

 

  18.1 TANK CONTRACTOR shall require employees to wear eye protection equipped
with hard side shields (safety glasses) manufactured in accordance with ANSI Z87
standards. This applies to prescription eyewear as well. TANK CONTRACTOR shall
monitor the eye protection worn by its employees and take immediate corrective
actions when non-compliance is noted. Employees performing grinding and buffing
operations shall wear face shields and safety glasses or mono goggles.

 

  18.2 Welders shall wear hardhat/welding hood combinations manufactured in
accordance with ANSI Z89.1 and safety glasses while welding. Welding screens
shall be used to protect other employees from the hazards associated with direct
welding arc rays.

 

  18.3 TANK CONTRACTOR employees with field responsibilities shall wear sturdy
work boots manufactured in accordance with national standard(ANSI Z41).

 

Tank Contract Appendix B-2   12 of 23  



--------------------------------------------------------------------------------

  18.4 TANK CONTRACTOR employees shall receive information regarding personal
protective equipment requirements during TANK CONTRACTOR’s New Employee
Orientation.

 

  18.5 TANK CONTRACTOR shall provide its employees with life jackets when
working over or near open water and shall require their use. TANK CONTRACTOR
supplied life rings, rope and a rescue vessel acceptable to PURCHASER shall be
in place when a drowning threat exists.

 

  18.6 TANK CONTRACTOR employees who handle chemicals or harmful substances
shall be trained and shall wear appropriate personal protective equipment per
the chemical manufacturer’s recommendations.

 

  18.7 Hardhats manufactured in accordance with ANSI Z89.1 shall, be worn with
the brim forward at all times when in the field. Company and employee name shall
be conspicuously displayed.

 

  18.8 TANK CONTRACTOR may be required to use flame retardant clothing such as
Nomex, PBI or Duraban. Normally this will occur when flammable and/or
combustible product is introduced into the unit.

 

  18.9 TANK CONTRACTOR shall provide and require the use of hearing protection
manufactured to OSHA 29 CFR 1910.95 standards whenever a hearing hazard exists.

 

19.0 Respiratory Protection

 

  19.1 TANK CONTRACTOR shall provide and require the use of appropriate
respiratory protective equipment, manufactured in accordance with NIOSH/ MSHA
standards, whenever a respiratory system hazard exists.

 

  19.2 TANK CONTRACTOR shall have a written Respiratory Equipment Procedure for
the use, care and sanitation of respiratory equipment. This procedure shall
include the name of the procedure administrator for the Phase 2 Tank Site,
cartridge change out data, method to be used for sanitizing respirators, medical
qualifications of those required to wear respirators, methods of fit testing and
employee training.

 

  19.3 TANK CONTRACTOR supervisors shall notify PURCHASER’s S&H Supervisor
before starting any Work that requires employees to wear respiratory protection.

 

  19.4 Provisions shall be made for employees who wear corrective lenses and are
required to wear full-face respiratory protection. These provisions shall
include rotation from such respiratory protection work and eyeglass inserts or
special lenses, as/if required.

 

  19.5 Training shall be provided that includes all regulatory and Respiratory
Equipment Procedure requirements. The records of such training shall be
maintained by TANK CONTRACTOR and made available to PURCHASER.

 

  19.6 A competent person shall be trained and designated by TANK CONTRACTOR to
store, maintain, inspect, and clean respiratory equipment

 

20.0 Hearing Conservation Program

 

  20.1 TANK CONTRACTOR shall have a written Hearing Conservation Procedure. The
procedure shall include noise surveys, engineering controls, the procurement and
use of low noise equipment when possible, posting of signs and warnings for
areas found to require hearing protection, and training on hearing protection
devices used on the Phase 2 Project.

 

Tank Contract Appendix B-2   13 of 23  



--------------------------------------------------------------------------------

  20.2 Unless otherwise specified by PURCHASER, TANK CONTRACTOR shall provide
equipment for sampling and monitoring noise levels. This equipment shall be
calibrated before and after use and all measurements documented and made
available to PURCHASER.

 

21.0 Air Surveillance Program

 

  21.1 As/if required, TANK CONTRACTOR shall develop a written Air Surveillance
Procedure. All logs and records shall be maintained for sampling, monitoring,
and identifying the source of contaminants. These records shall be made
available to PURCHASER. A competent person, whose resume and qualifications
shall be submitted and determined acceptable by PURCHASER, shall conduct air
monitoring and/or sampling.

 

  21.2 TANK CONTRACTOR shall perform inspections to identify and mitigate Phase
2 Project and/or public risks and exposures to potential toxic, hazardous or
explosive atmospheres.

 

  21.3 TANK CONTRACTOR shall provide equipment adequate for the environmental
sampling and monitoring of atmospheres and shall ensure that the equipment is
calibrated per the manufacturer recommendations.

 

22.0 Construction Non-Destructive Testing

 

  22.1 TANK CONTRACTOR shall submit a written Radiography/Non-Destructive
Testing Safety Procedure to PURCHASER for review and acceptance prior to any
such work taking place.

 

  22.2 Radiography work shall be performed under a PURCHASER issued “Permit for
Radiography” and only by TANK CONTRACTOR personnel or Subcontractors or
Subsubcontractors possessing the proper licenses and certificates.

 

  22.3 Where laboratories are used to analyze samples, the laboratories shall be
acceptable to PURCHASER.

 

  22.4 TANK CONTRACTOR shall ensure that any Subcontractors or Subsubcontractors
that perform nondestructive testing have the required permits and licenses which
shall be made available to PURCHASER.

 

  22.5 TANK CONTRACTOR shall instruct employees on the potential for radioactive
hazards during radiography and the precautions to be followed in the event of an
emergency.

 

  22.6 TANK CONTRACTOR shall ensure that radiographic exposure devices, storage
containers and source changers are kept locked and physically secure when not in
use. Perimeter areas around radiographic work shall be properly barricaded and
posted with appropriate warning signs. TANK CONTRACTOR shall conduct perimeter
surveys whenever radiography is in progress. PURCHASER shall approve each such
activity prior to its commencement.

 

23.0 Heat & Cold Stress Prevention

 

  23.1 As/if required, TANK CONTRACTOR shall have operating and emergency
procedures for heat and/or cold stress.

 

Tank Contract Appendix B-2   14 of 23  



--------------------------------------------------------------------------------

  23.2 TANK CONTRACTOR shall ensure that all field employees, especially front
line supervisors, are trained on the warning signs/symptoms of early heat or
cold related disorders, and instructed on the clothing and work methods best
suited to avoid heat and/or cold stress. Stay times shall be developed to reduce
the possibility of heat or cold related disorders, if necessary.

 

  23.3 Unless specified by PURCHASER, TANK CONTRACTOR shall provide an
immediately accessible, adequate, and sanitary potable water supply during all
periods of the day and have available electrolyte replacement drinks or tablets
during seasons of the year when heat stress may occur.

 

  23.4 The TANK CONTRACTOR will be responsible for development of a Heat Stress
reduction plan acceptable to PURCHASER, during hot parts of the year. This plan
may include at TANK CONTRACTOR’s cost, use of evaporative coolers, cool down
stations, etc.

 

24.0 House Keeping, Fire Prevention & Protection

 

  24.1 All eating and sanitary facilities (either shared or TANK CONTRACTOR
controlled) shall be maintained in a clean and sanitary condition at all times.
TANK CONTRACTOR must provide the necessary resources to accomplish this,
including adequate washing facilities with soap and disposable towels and
whatever labor is required to clean and maintain a high level of sanitation.

 

  24.2 Unless specified elsewhere in the Tank Contract, TANK CONTRACTOR shall
provide clean, potable drinking water for its employees in a safe, hygienic
manner at all worksites. Single use cups shall be provided in a sanitary
dispenser. These cups shall be replenished as needed during the day and
trashcans provided for their disposal. “Community” or common use cups shall not
be used.

 

  24.3 Unless specified elsewhere in the Tank Contract, TANK CONTRACTOR shall
provide and maintain its own sanitary toilet facilities for its employees. The
daily facilities cleaning, and maintenance, and method and location of waste
disposal shall be to a high standard acceptable to PURCHASER.

 

  24.4 Prior to starting any Work, TANK CONTRACTOR shall develop and submit to
PURCHASER for review and acceptance a Fire Protection and Prevention Plan
specific to the Work under this Tank Contract.

 

  24.5 TANK CONTRACTOR shall provide all fire protection and prevention
equipment necessary for its operations, including, but not limited to fire hose,
nozzles, extinguishers, etc. TANK CONTRACTOR shall provide an adequate number of
fire extinguishers of the correct size and type for its work activities.
Extinguishers shall be maintained per manufacturers recommendations, inspected
monthly, and tested annually. TANK CONTRACTOR shall train applicable employees
in the proper use of fire extinguishers.

 

  24.6 TANK CONTRACTOR shall include in its Fire Protection and Prevention Plan
a plan to ensure that fire protection equipment is placed and maintained in
proper locations as work progresses.

 

  24.7 TANK CONTRACTOR shall monitor its work and office areas to ensure that
all doors, stairwells, aisles and means of egress are kept clear and
unobstructed at all times.

 

  24.8 TANK CONTRACTOR shall ensure all exits are clearly marked and adequately
lighted, and that all emergency lights remain functional.

 

Tank Contract Appendix B-2   15 of 23  



--------------------------------------------------------------------------------

  24.9 TANK CONTRACTOR shall develop a specific written Flammable and
Combustible Material Storage Procedure setting out the requirements for the
handling, storage, and use of flammable and combustible liquids, and shall
ensure they are stored properly, dispensed in safety cans manufactured to a
recognized international standard acceptable to PURCHASER, and areas designated
for these activities are maintained in an orderly fashion. All hazardous areas
shall be posted with appropriate signs and access shall be controlled.

 

  24.10 Where temporary welding enclosures are required, TANK CONTRACTOR shall
ensure that these enclosures are constructed with flame resistant materials
(such as fire blanket).

 

  24.11 TANK CONTRACTOR shall instruct its employees in regards to the
facility/Phase 2 Project smoking policy and monitor to ensure that posted
“no-smoking” zones are observed.

 

  24.12 TANK CONTRACTOR office areas shall be monitored to reduce and control
storage and loading of combustible materials. Material shall be well arranged,
and aisles shall be maintained open and clear of obstructions. Stored material
shall be kept away from heaters, lamps, hot pipes, equipment, and machinery and
the use of extension cords minimized.

 

  24.13 TANK CONTRACTOR personnel whose work tasks are in the vicinity of fire
cabinets and equipment, fire hydrants, and fire lanes shall keep them clear and
unobstructed.

 

  24.14 TANK CONTRACTOR shall maintain a minimum of 18 inches or 1/2 meter of
free space around sprinkler heads when working in facilities having sprinkler
systems.

 

  24.15 TANK CONTRACTOR shall ensure that combustible waste containers are
emptied regularly; equipment, tables, and floors are free from oil or oily rags;
and oily rag containers are kept covered and emptied regularly. Janitor/storage
closets shall be maintained in an orderly condition and shall not be used to
store quantities of hazardous or toxic chemicals. Electrical, mechanical, and
telegraphic rooms shall be kept in order and free of combustible storage
materials. Cable trays and raceways shall be free of combustible material,
debris, or trash. Aerosol cans, fluorescent tubes and batteries cannot be
disposed on in the regular trash. Arrangements for their disposal must be
arranged in compliance with the construction environmental control plan.

 

  24.16 TANK CONTRACTOR shall protect its employees against welding and cutting
hazards. TANK CONTRACTOR’s S&H Plan shall address fire concerns including fire
watches where necessary, welding fumes, preservative coatings, respiratory
protection, eye/head/body protection, etc. Welding and cutting apparatus shall
be inspected before each use. Cutting torch assemblies shall be equipped with
pressure relief valves, back flow prevention devices, and flash arrestors.

 

  24.17 TANK CONTRACTOR shall ensure that employees are trained in and comply
with the requirements for proper fire prevention and equipment use when welding
or cutting.

 

  24.18 TANK CONTRACTOR shall effectively ground the frame of Arc-welding and
cutting machines that incorporate a power outlet.

 

  24.19 TANK CONTRACTOR shall develop a written Cutting, Welding and Grinding
Procedure for the maintenance and inspection of welding, grinding, or cutting
equipment and ensure that the procedure is implemented and maintained.

 

  24.20 Unless otherwise specified by PURCHASER, TANK CONTRACTOR shall not
permit open fires on the Phase 2 Tank Site.

 

Tank Contract Appendix B-2   16 of 23  



--------------------------------------------------------------------------------

25.0 Fall Prevention / Protection

 

  25.1 The TANK CONTRACTOR S&H Plan shall include a written Fall
Prevention/Protection Procedure acceptable to PURCHASER, that makes maximum use
of primary fall protection systems, such as scaffolds, aerial lifts, personnel
hoists, etc.

 

  25.2 TANK CONTRACTOR shall require the inspection of fall protection equipment
prior to each use.

 

  25.3 TANK CONTRACTOR shall adopt a 100% fall protection policy that makes
provision for secondary fall protection (full-body harness) for all employees
who are working or traveling more than 6 feet or 1.8 meters above ground. All
fall protection devices shall be manufactured and used in accordance with a
recognized international standard acceptable to PURCHASER.

 

  25.4 TANK CONTRACTOR shall review its scope of work to identify the methods to
achieve 100% fall protection prior to commencement of such work. Where lifeline
systems are used, anchor points shall be capable of supporting at least 5,000
pounds or 2275 kg. Lifelines shall be installed and maintained by qualified
persons who are competent and possess the rigging knowledge necessary to ensure
the integrity and safety factors necessary for lifeline system installation.
Lanyards shall be secured to vertical lifelines by rope grabs only. Knots,
painters-hitches, or loops are not acceptable. Horizontal lifelines shall have
tie-off points at least waist high.

 

  25.5 TANK CONTRACTOR personnel and any Subcontractors and Subsubcontractors
using retractable lifeline devices shall secure them by means acceptable to
PURCHASER and in all cases by a means capable of supporting at least 5000 pounds
or 2275 kg.

 

  25.6 TANK CONTRACTOR shall require employees to wear an approved safety
harness/lanyard system if they work from ladders where the fall exposure is less
than 6 feet or 2 meters, and they are unable to maintain 3-point contact.

 

26.0 Scaffolding

 

  26.1 TANK CONTRACTOR shall have a written Scaffolding Procedure and use
scaffold material acceptable to PURCHASER.

 

  26.2 Scaffold platforms shall be fully planked or decked out, capable of
supporting 4 times the maximum intended load to be imposed upon them, and all
sides protected by standard guardrail system. The top rail shall be 42 inches or
110 cm from the platform. A mid-rail and 4 inch or 10 cm toe-board shall be
installed.

 

  26.3 TANK CONTRACTOR erected scaffolds where employees are working/passing
below shall have planking or netting installed from the platform to the top
rail.

 

  26.4 TANK CONTRACTOR shall develop a scaffold tagging system compatible with
the PURCHASER’s system. PURCHASER intends to use a three-tag system in which a
red tag indicates scaffolds under construction or demolition, yellow indicates
scaffolds that are complete but have hazards associated with them, and green
indicates scaffolds erected to a complete, safe standard. TANK CONTRACTOR may
duplicate the PURCHASER system.

 

  26.5 TANK CONTRACTOR shall erect or modify scaffolds under the direction of a
trained, competent scaffold builder whose resume and qualifications have been
submitted to and

 

Tank Contract Appendix B-2   17 of 23  



--------------------------------------------------------------------------------

accepted by PURCHASER. The competent person shall sign all scaffold tags and
perform and document inspections before initial use, including initial use
following alteration, and daily thereafter.

 

  26.6 TANK CONTRACTOR shall provide safe access/egress to all levels of
scaffolds. Scaffold platform accesses shall be protected to prevent the
possibility of accidental fall through utilizing secured access gates.

 

  26.7 Special scaffolds (hanging scaffolds, 2 point suspension scaffolds, etc.)
shall be designed by a competent engineer and erected with all necessary
personnel safety equipment installed, such as rope grabs and lifelines.

 

  26.8 TANK CONTRACTOR must have a qualified, professional engineer design all
scaffolds over 125 feet or 38 meters in height.

 

  26.9 All scaffolds erected by TANK CONTRACTOR shall have casters, jackscrews,
or base plates installed. Mudsills shall be used where required. Scaffolds shall
be level and plumb, capable of supporting at least four times the anticipated
load, and secured to a solid structure whenever possible.

 

  26.10 TANK CONTRACTOR shall provide scaffold user training to all employees,
shall verify employee comprehension by testing and shall maintain training and
testing records which will be made available to PURCHASER.

 

  26.11 Scaffolds shall be inspected initially before use and on a daily basis
for damage or defects.

 

27.0 Barricades

 

  27.1 TANK CONTRACTOR is responsible for properly erecting and maintaining
barricades and barriers in such a manner that they provide adequate protection
and do not impede the work of other contractors on the Site unless PURCHASER
approves such placement.

 

  27.2 Barricades and barriers erected by TANK CONTRACTOR shall have appropriate
signs and tags indicating the nature of the hazard and the responsible
supervisor. Barricades left after dark on or in close proximity to roadways
shall be properly equipped with flashing amber lights.

 

  27.3 TANK CONTRACTOR shall provide and use appropriate barrier devices to
identify the nature of the job hazard involved (i.e., yellow and black for
“CAUTION” or red and black for “DANGER”). Barrier devices, including barrier
tape, shall not be used as a substitute for a barricade as they do not offer
adequate protection from falls. Barrier devices shall be used only in those
applications where temporary identification of a hazard is needed; but not as a
primary means of protecting employees from exposure.

 

  27.4 TANK CONTRACTOR shall ensure that employees understand and comply with
barricade and barrier procedures (i.e. prohibited entry into red barrier taped
areas).

 

  27.5 Excavations shall be protected with hard barricades, placed 3 feet from
the excavation. In situations where fall protection is required these barricades
shall meet federal guidelines for handrails.

 

28.0 Floor & Wall Openings

 

  28.1 TANK CONTRACTOR shall review the fall hazards involved in its scope of
work and construct standard handrail systems where required. Handrails shall be
constructed with

 

Tank Contract Appendix B-2   18 of 23  



--------------------------------------------------------------------------------

the top rail 42 inches or 110 cm from the floor or platform level and shall have
a mid-rail and toe-board. Toe-boards shall extend 4 inches or 10 cm above the
floor or platform level.

 

  28.2 TANK CONTRACTOR shall install vertical support posts for handrails at
intervals of not more than 8 feet or 2.5 meters.

 

  28.3 TANK CONTRACTOR shall barricade all floor openings, or install properly
labeled and substantial covers (3/4 inch, or equivalent metric, exterior grade
plywood able to withstand at least twice the anticipated load). All
floor-opening covers shall be stenciled or painted with this statement: “OPEN
HOLE - DANGER, DO NOT REMOVE.”

 

29.0 Excavations & Trenching

 

  29.1 TANK CONTRACTOR shall not commence any excavation or trenching work,
until they have obtained permission and complied with the conditions of all
required approval and permit authorities. Permits shall be kept on file and made
available to PURCHASER.

 

  29.2 TANK CONTRACTOR shall provide at the Phase 2 Tank Site a competent person
whose resume and qualifications have been submitted to and accepted by
PURCHASER, who will classify all soils and perform daily inspections of all
excavations/trenches. These inspections shall be documented, kept on file, and
made available to PURCHASER.

 

  29.3 TANK CONTRACTOR shall have an engineered drawing for reference showing
the location of all underground services and/or utilities, and will make all
required notifications prior to commencing any excavation.

 

  29.4 TANK CONTRACTOR shall ensure that spoil material is kept at least 3 feet
or 1 meter away from the excavation edge.

 

  29.5 Where trenches or excavations will exceed 4 feet or 1.5 meters in depth,
the TANK CONTRACTOR shall use protective systems acceptable to PURCHASER. No
more than 25 feet or 7 meters of lateral travel shall be required in any trench
to reach a ladder. Ladders must extend 36 inches above the ground level. Warning
signs and barricades shall be installed in a manner that prevents accidental
entry into the trenched or excavated area.

 

30.0 Vessels and Confined Spaces

 

  30.1 TANK CONTRACTOR shall have a written Confined Space Procedure that is
acceptable to PURCHASER and which requires that all such Work be performed only
on the basis of a TANK CONTRACTOR issued logged and numbered permit. At a
minimum, in newly constructed confined spaces with little hazard of airborne
contamination, monitoring for oxygen and explosive gasses shall be conducted as
determined by PURCHASER. PURCHASER may require that monitoring equipment be
provided by the TANK CONTRACTOR, calibrated to manufacturer recommendations and
all calibration shall be documented. All employees entering or attending any
confined spaces shall have proper, documented training. All calibration and
training records shall be made available to PURCHASER.

 

  30.2 TANK CONTRACTOR shall ensure that all employees have awareness training
regarding the hazards of confined spaces and the procedures to be followed.
Special training shall be provided to all entry supervisors, entrants, and
attendants. TANK CONTRACTOR shall ensure that entry supervisors know, understand
and execute their full responsibilities.

 

Tank Contract Appendix B-2   19 of 23  



--------------------------------------------------------------------------------

  30.3 TANK CONTRACTOR shall review its work areas and ensure confined spaces
have been identified and marked accordingly. PURCHASER shall examine each
confined space before initial entry to evaluate the specific hazards and TANK
CONTRACTOR’s safety precautions.

 

  30.4 Prior to each entry into a confined space TANK CONTRACTOR shall ensure:

 

  30.4.1 Proper ventilation equipment is used to purge or supply air to the
confined space,

 

  20.4.2 All electrical service is low voltage or GFCI protected,

 

  30.4.3 Adequate access/egress from the confined space is provided,

 

  30.4.4 A task specific rescue plan has been developed and reviewed with all
involved employees, and

 

  30.4.5 All external sources of atmospheric contamination are isolated.

 

  30.5 TANK CONTRACTOR shall evaluate all confined spaces for possible heat
stress.

 

  30.6 TANK CONTRACTOR shall ensure that all personnel responsible for safety
watches (confined space attendants) are easily identified, properly trained and
aware of the duties associated with each emergency situation that may occur
within the confined space.

 

  30.7 TANK CONTRACTOR shall ensure that an emergency rescue team is available
for all confined space entries and that all employees know how to summon
assistance.

 

  30.8 TANK CONTRACTOR shall not permit entry into any confined space until the
permit system has been properly executed. The permit shall be conspicuously
posted at the confined space and all entrants must sign a log upon entering and
exiting the confined space.

 

31.0 Lock out / Tag out Procedure

 

  31.1 TANK CONTRACTOR shall strictly comply with PURCHASER’s lock-out/tag-out
requirements and procedure.

 

  31.2 TANK CONTRACTOR shall ensure that all employees have instruction on the
specific lockout/ tagout procedure and comprehension testing shall be conducted
to verify knowledge and understanding of the procedure. Records of training and
testing shall be kept, filed, and made available to PURCHASER.

 

32.0 Portable Ladders - Control & Inspection

 

  32.1 TANK CONTRACTOR shall monitor ladders to ensure all ladders used on the
Phase 2 Tanks are constructed of wood or fiberglass (not metal) have non-slip
feet, and that wooden ladders have been treated with preservative.

 

  32.2 TANK CONTRACTOR will erect ladders so that access/egress areas are
unobstructed.

 

  32.3 TANK CONTRACTOR shall have a Ladder Inspection Procedure for the
documented quarterly inspection of ladders. To achieve this an identification
method (i.e. company name and number) and means to indicate inspection status
(i.e. tape) shall be developed.

 

Tank Contract Appendix B-2   20 of 23  



--------------------------------------------------------------------------------

  32.4 TANK CONTRACTOR will use ladders for egress and/or to conduct low level
work of short duration and will not use ladders in lieu of scaffolds as a
primary means of conducting work of longer duration.

 

33.0 Cranes & Material Handling

 

  33.1 TANK CONTRACTOR shall provide the resources necessary for inspection and
maintenance of rigging and lifting equipment and shall monitor all lifts to
ensure that acceptable lifting practices are followed.

 

  33.2 Tag lines shall be used on all lifts.

 

  33.3 TANK CONTRACTOR and any Subcontractors or Subsubcontractors who are
performing lifts in excess of 10 tons shall submit a lifting plan to PURCHASER
for review and acceptance prior to performing the lift. If the lift is over 50
tons or classified as critical (exceeding 90% of the crane capacity chart, any
two-crane lift or any lift over operating or occupied facilities, process pipe
racks or near power lines) the TANK CONTRACTOR shall submit a detailed rigging
plan with all applicable supporting calculations to PURCHASER for review and
acceptance prior to the lift.

 

  33.4 TANK CONTRACTOR shall designate a qualified supervisor to determine the
methods and develop plans for rigging operations to ensure safe lifts.

 

  33.5 TANK CONTRACTOR shall ensure that all equipment operators they provide
are adequately trained and informed of their responsibility to operate their
equipment within design limits.

 

  33.6 All cranes supplied by TANK CONTRACTOR shall have current, annual,
documented inspections of sufficient detail to be acceptable to PURCHASER.
Documentation of such inspections shall be made available to PURCHASER prior to
initial Phase 2 Tank Site use.

 

  33.7 TANK CONTRACTOR shall provide and ensure that operators keep daily
inspection logs for all equipment. No equipment shall be operated if hazardous
conditions are identified.

 

  33.8 TANK CONTRACTOR shall ensure that chain-falls, inertia reels, etc. have a
documented inspection annually (including load tests). All rigging equipment
shall undergo a visual inspection prior to each use and a documented inspection
quarterly (a color code system shall be used to achieve this). All capacities
shall be clearly indicated on lifting devices.

 

  33.9 All rigging shall be stored properly (i.e. on racks or in protected
areas).

 

  33.10 TANK CONTRACTOR shall ensure all crane operations maintain minimum safe
distances from all high voltage lines, as determined by PURCHASER. Up to 50KV
that distance shall be 10 feet or 3 meters.

 

  33.11 TANK CONTRACTOR shall ensure that the counter weight and housing swing
radius of all cranes is properly barricaded whenever it is possible personnel
may come into contact with or be struck by them.

 

34.0 Suspended Personnel Platforms

 

  34.1 TANK CONTRACTOR shall notify PURCHASER prior to using any suspended
personnel platform and develop a Lift Procedure to be reviewed and accepted by
PURCHASER prior to their use. The procedure shall include, but not be limited
to, employee training, pre-lift meetings, trial lifts, and platform inspection.

 

Tank Contract Appendix B-2   21 of 23  



--------------------------------------------------------------------------------

  34.2 Personnel platforms (baskets) provided by TANK CONTRACTOR shall be
designed by a qualified engineer and manufactured by competent personnel. They
shall have permanent markings indicating maximum weight.

 

  34.3 If PURCHASER approves the use of crane suspended personnel platforms,
TANK CONTRACTOR shall thoroughly inspect the crane/derrick and ensure it has an
operational anti two block device and locking devices on the hook. Free fall
capacity, if present, shall be positively locked out or disabled. The area under
the lift shall be isolated by barrier tape and signs.

 

  34.4 TANK CONTRACTOR shall provide a positive means of communication between
the crane operator and employees in a crane suspended personnel platform.
Employees in the platform shall wear full body harnesses attached to a
designated anchor point.

 

35.0 Articulating Boom Platforms

 

  35.1 Machines manufactured and used for elevated personnel platform work (JLG,
Hi-lift, etc.) shall be operated and maintained in accordance with manufacturer
recommendations and only by trained and qualified individuals. Training and
comprehension test records shall be maintained on file at the Phase 2 Tank Site
and made available to PURCHASER upon request.

 

  35.2 All persons inside work platforms shall wear a full body harness attached
to a designated anchor point. A fire extinguisher shall be provided on all such
equipment. Equipment used to hoist personnel shall not be used for material,
other than what can be carried safely in the basket for immediate use.

 

  35.3 Employees shall not climb or stand on the handrails of the Articulating
Boom Platform or use ladders or platforms to gain reach.

 

36.0 Compressed Gas Cylinders

 

  36.1 TANK CONTRACTOR shall provide cradles and/or cages for lifting compressed
gas cylinders and ensure that cylinders being transported are secured and in the
upright position.

 

  36.2 TANK CONTRACTOR shall create a Gas Cylinder Use and Storage Procedure
that allows for proper use and storage of compressed gas cylinders. The
procedure shall include segregation by type, proper signage, protective
isolation of fuel gasses from oxygen, provisions to keep cylinder caps in place
when provided by the supplier, positive upright securing of bottles, and
maintenance of safe distances from ignition sources.

 

  36.3 TANK CONTRACTOR shall ensure that each individual cylinder turned off by
a key wrench is provided with a key wrench whenever in use.

 

  36.4 Oxygen and Acetylene shall be stored with 20 feet of separation at a
minimum or a 5-foot high barrier with a  1/2 hour fire rating.

 

37.0 Electrical Equipment Inspection / Assured Grounding / GFCI

 

  37.1 TANK CONTRACTOR shall implement and fully comply with the PURCHASER
Electrical Equipment Inspection and Assured Grounding Procedure, which includes
quarterly color code changes and/or shall use of ground fault circuit
interrupters (GFCI) on all temporary electrical applications.

 

Tank Contract Appendix B-2   22 of 23  



--------------------------------------------------------------------------------

  37.2 TANK CONTRACTOR shall train employees regarding electrical inspection and
electrical safety in accordance with section 3.0.

 

  37.3 TANK CONTRACTOR shall maintain records of all tool inspections and make
these records available to PURCHASER.

 

  37.4 TANK CONTRACTOR shall ensure all tools are checked for electrical
continuity after repairs are made.

 

38.0 Vehicle Operations

 

  38.1 TANK CONTRACTOR shall ensure all vehicles are registered/licensed,
maintained in a roadworthy condition, and operated in a safe manner in
accordance with manufacturer recommendations.

 

  38.2 TANK CONTRACTOR shall ensure all persons operating vehicles are healthy
and unimpaired, have appropriate and required operators licenses, and observe
established road regulations and/or Site regulations.

 

  38.3 TANK CONTRACTOR shall provide a seat belt for each vehicle passenger and
enforce the wearing of seat belts any time a vehicle is in motion. Personnel
riding in back of truck or other vehicles is not permitted unless proper
restrains(i.e. seatbelts) are provided. Busses provided for Phase 2 Project
transportation may be exempt from this requirement, if authorized by PURCHASER
in advance of their use.

 

39.0 Drug and Alcohol Policy

 

  39.1 PURCHASER Drug and Alcohol policy will be in compliance with the US
Federal Department of Transportation regulations concerning pipeline operators
and contractors. Drug and Alcohol policy will include:

 

  39.2 Pre-employment, Random (up to 50%), For cause and Post Accident Drug
screening.

 

  39.3 TANK CONTRACTOR shall submit a Phase 2 Project Drug and Alcohol Plan that
conforms to the Phase 2 Project Drug and Alcohol program.

 

  39.4 TANK CONTRACTOR shall send all drug screening samples to a certified lab.

 

  39.5 TANK CONTRACTOR shall submit to the PURCHASER a letter stating all
project personnel have complied with the Phase 2 Project Drug and Alcohol policy
before site

 

Tank Contract Appendix B-2   23 of 23  



--------------------------------------------------------------------------------

Execution Version

APPENDIX B-3

GUIDELINES TO SITE WORK PRACTICES

The requirements set forth in this Appendix B-3 are guidelines for developing
the specific Phase 2 Site work practices for approval by PURCHASER.

 

  •   TANK CONTRACTOR shall perform all work in accordance with manufacturer’s
instruction and any specifications, procedures, drawings and direction supplied.

 

  •   TANK CONTRACTOR shall carry out all in-process and final inspection and
testing necessary to demonstrate conformance of the completed operations to
specified requirements.

Construction Site Training

 

  •   TANK CONTRACTOR shall ensure that all training required by manufacturer
and/or supplier is accomplished prior to performing Work and that documentation
attesting to the fact the training has been accomplished shall be available for
PURCHASER’s review

Requests for Information

 

  •   TANK CONTRACTOR shall be responsible for submitting a Request For
Information (RFI) including appropriate supporting documentation to PURCHASER if
the TANK CONTRACTOR is unable to understand the technical documents, discovers
or perceives a conflict, ambiguity, error or omission in or among the technical
documents or has an alternate/substitute material or method to propose that
improves cost or schedule.

 

  •   TANK CONTRACTOR shall only enter one subject per RFI; however, an RFI may
be identified as applicable to multiple components, systems or commodities.

 

  •   TANK CONTRACTOR shall use PURCHASER’s RFI form. The TANK CONTRACTOR may
use a similar form provided all the key elements of PURCHASER’s form are
included.

System and Equipment Safety Tagging/Lockout

 

  •   TANK CONTRACTOR shall directly implement the S&H STANDARDS set forth in
Exhibit “B” Appendix B-2, including PURCHASER’s Lockout/Tagout Procedure within
such Appendix.

Systems Completion and Turnover

 

  •   TANK CONTRACTOR shall have a logical process for identifying any pending
or outstanding Work and for the turnover of the Work, either incrementally or in
total, to PURCHASER.

Control of Punchlist Items

 

  •   TANK CONTRACTOR shall have a process/system for tracking and completing
outstanding or incomplete work items (punch list items) identified during final
inspections of systems or facilities by the PURCHASER to document acceptance of
completed systems or facilities.

Crane Operator Qualification

 

  •   TANK CONTRACTOR shall provide to PURCHASER evidence that crane operators
meet minimum job qualifications including specific physical requirements, and
demonstrate the knowledge and practical skills required to safely and
proficiently operate the crane(s) and heavy lift equipment to which they are
assigned.

Tank Contract



--------------------------------------------------------------------------------

Competent Person Rigger Qualification

 

  •   TANK CONTRACTOR shall provide to PURCHASER evidence that all rigger(s)
meet minimum job qualifications including demonstrating the knowledge and
practical skills required to safely and proficiently execute rigging operations.

Construction Rigging Work Operations

 

  •   TANK CONTRACTOR shall submit a plan for PURCHASER and Management
Contractor approval for heavy hauling and lifting operations in accordance with
the specific requirements of their lift category.

Crane Use and Operations

 

  •   TANK CONTRACTOR is required to have processes and procedures by which they
manage the use and operation of cranes on PURCHASER sites. The scope of
application includes not only conventional crawler, truck and tower cranes, but
also includes alternative lifting devices. Processes to be addressed include:
mobilization, commissioning, on-hire inspection, testing, crane operation,
maintenance, periodic inspections, safety, record keeping, demobilization &
off-hire inspections.

 

  •   TANK CONTRACTOR shall not load a crane to more than 100% of the rated
chart capacity without prior written approval of the crane manufacturer.

 

  •   TANK CONTRACTOR shall following the crane and lifting procedures and
safety requirements set forth in applicable codes and standards and the Tank
Contract, including Exhibit “B” Appendix B-2.

Document Control

 

  •   TANK CONTRACTOR shall have written procedure(s) or instruction(s) that
establish a system for receipt, control and distribution of design documents.
The procedure(s) or instruction(s) shall provide for:

 

  a. Verification of actual documents received;

 

  b. Maintenance of document control logs or registers for drawings, interim
changes, specifications and vendor prints, listing current revision of each
document to preclude use of invalid and/or obsolete documents;

 

  c. Establish method of identification between controlled and uncontrolled
documents; and

 

  d. Removal of superseded or voided documents from the work place to assure
against unintended use. All obsolete documents retained for legal and/or
knowledge-preservation purposes shall be suitably identified.

Temporary Utilities

 

  •   TANK CONTRACTOR shall submit to PURCHASER for review and approval a
temporary facilities plan delineating all temporary facilities and utilities to
be installed by the TANK CONTRACTOR. TANK CONTRACTOR shall submit plan(s) to
PURCHASER for review and approval not less than 30 Days or as directed by
PURCHASER prior to the commencement of Work. PURCHASER will return comments or
approval within 15 Days.

 

  •   TANK CONTRACTOR shall maintain an up-to-date set of as-built drawings
showing the installed location of all temporary utilities. TANK CONTRACTOR shall
have said drawings available at the Phase 2 Site for PURCHASER review and shall
submit drawing(s) upon completion of temporary utility installation.

Construction Surveying

 

  •   TANK CONTRACTOR shall establish a method of controlling survey requests
from PURCHASER.

 

  •   TANK CONTRACTOR shall maintain all equipment in good working order, within
calibration and shall field check for accuracy on regular basis.

 

  •   TANK CONTRACTOR shall retain all field survey observations, computations
and recordings in field books or electronic files including a daily log of
survey activities.

 

2



--------------------------------------------------------------------------------

Storm Water Pollution Prevention Plan

 

  •   TANK CONTRACTOR shall develop dewatering and stormwater / pollution
protection plans as required by Project requirements and Applicable Law. TANK
CONTRACTOR shall submit plans(s) to PURCHASER for review and approval not less
than 30 Days or as directed by PURCHASER prior to the commencement of Work.
PURCHASER will return comments or approval within 15 Days.

 

  •   TANK CONTRACTOR shall obtain PURCHASER acceptance for construction water
sources.

Concrete Operations

 

  •   TANK CONTRACTOR shall provide evidence of certification for any materials
testing laboratory and batch plant used for the Project.

 

  •   TANK CONTRACTOR shall obtain PURCHASER acceptance of all TANK CONTRACTOR
developed concrete mix designs.

 

  •   TANK CONTRACTOR shall use a concrete pre-placement checklist and release
record (Pour Card) to document acceptance of commodities such as formwork, line
and grade, reinforcing, anchor bolts and other embedded items.

 

  •   TANK CONTRACTOR shall maintain all batch plant tickets, inspection and
testing records traceable to the concrete placements.

 

  •   Where structural steel is to be erected on concrete, the TANK CONTRACTOR
shall have field cured cylinders in addition to the laboratory cured cylinders
required by the Project design specifications for verification of the design
strength.

Grouting

 

  •   TANK CONTRACTOR shall retain the services of an independent, certified
material testing laboratory to perform any required grout testing. TANK
CONTRACTOR shall maintain any/all grout testing records. Record shall be
traceable to the specific grout placement.

Structural Steel Erection

 

  •   TANK CONTRACTOR shall have a written steel erection plan that addresses
sequencing of work, method of achieving bolt tightness requirements and
preassembly plans.

Electrical Equipment Installation

 

  •   TANK CONTRACTOR shall ensure that electrical equipment is identified and
tagged in accordance with Project specifications.

Raceways and Accessories

 

  •   TANK CONTRACTOR shall utilize a PURCHASER approved raceway schedule that
assigns a unique identification number to each raceway and corresponds to design
drawings.

 

  •   TANK CONTRACTOR shall document Inspection acceptance and release of
embedded raceway prior to concrete placements.

Electrical Cable Installation

 

  •   TANK CONTRACTOR shall utilize a PURCHASER approved cable schedule that
assigns a unique identification number to each cable and corresponds to design
drawings. The schedule shall include information such as material size and type,
from and to links, route vias and service level.

 

  •   TANK CONTRACTOR is responsible for ensuring that raceway and cables vias
are complete prior to pulling cable.

 

  •   Cable pulling lubricants shall be in accordance with cable manufacturer or
Project specifications.

 

3



--------------------------------------------------------------------------------

Cable Terminations

 

  •   TANK CONTRACTOR shall utilize a PURCHASER approved cable termination
schedule that uses the assigned unique identification number to each cable and
corresponds to design drawings. The schedule shall include information such as
material size and type, cable end location (equipment, instrument number, etc.).

 

  •   Cable splices shall only be permitted at locations specifically approved
by PURCHASER.

Construction Electrical Testing

 

  •   TANK CONTRACTOR test methods, requirements and acceptance criteria not
specified in Project specifications, codes or standards shall be submitted to
PURCHASER for review and approval prior to implementation.

 

  •   TANK CONTRACTOR shall only perform electrical testing on components, other
than cables, that have been released by PURCHASER.

Instrumentation Installation

 

  •   TANK CONTRACTOR shall blow all pneumatic systems with oil free, dry
compressed air prior to final connections.

 

  •   TANK CONTRACTOR shall ensure that instruments are calibrated prior to
turnover.

 

  •   TANK CONTRACTOR ensure that all instruments are properly tagged for easy
identification in accordance with Project requirements.

Instrumentation Testing

 

  •   TANK CONTRACTOR shall ensure that all measuring and testing equipment is
calibrated and controlled.

 

  •   A calibration sticker indicating the technician’s initials shall be
applied to all instruments after calibration or pressure testing completion.

Aboveground Piping Installation

 

  •   TANK CONTRACTOR shall ensure that piping flanges or weld ends are in
satisfactory alignment with the equipment flanges or weld ends. Pipe ends,
welded or flanged, of connecting pipe shall not be “cold pulled” into position
nor shall any undue “pipe stress” be placed on equipment nozzles. Flange bolts
at rotating equipment flanges shall be capable of removal by hand without
binding, prying or stress when loosened.

 

  •   TANK CONTRACTOR shall keep all pipe and equipment openings covered during
non-work hours and shall prohibit placement of any materials, tools or
components inside of erected piping systems and equipment.

Pipe Supports

 

  •   TANK CONTRACTOR shall ensure that spring can stops remain in place at the
cold load settings until directed to remove stops by PURCHASER.

Pressure Testing of Piping, Tubing and Components

 

  •   TANK CONTRACTOR shall conduct any field testing of piping using written
test procedures. As a minimum, the procedure shall include safety requirements,
clear identification of test boundaries, isolation points, system over
pressurization protection, and a space to record test results and applicable
drawings.

 

4



--------------------------------------------------------------------------------

  •   TANK CONTRACTOR shall have a process to control the pretest preparation
and release of systems or components for testing, including confirmation that
temporary items (i.e. blinds, temporary piping) are suitable for use at test
pressures.

 

  •   TANK CONTRACTOR shall have PURCHASER’s approval on the test medium and
source prior to use.

 

  •   TANK CONTRACTOR shall have a test review, inspection and acceptance form
that identifies key elements of the pressure test information, test
requirements, test gauge pressure calculation, pretest reviews, test results,
test equipment, test acceptance and test restoration verification.

 

  •   TANK CONTRACTOR shall submit a specific test plan to PURCHASER for review
for all pneumatic testing, for high pressure hydrostatic testing, and for
testing at ambient temperatures below 40ºF (5ºC).

 

  •   Where equipment is included within the boundaries of a pipe test, the TANK
CONTRACTOR shall ensure that the test medium is compatible with the equipment
and the equipment maximum allowable pressure or differential pressure is not
exceeded.

Installation of Rotating Equipment

 

  •   TANK CONTRACTOR is responsible for dimensionally checking foundations,
embedments and all features interfacing with the equipment being
erected/installed. Discrepancies shall be submitted to PURCHASER for disposition
using an approved Request for Information form.

Welding Program

 

  •   TANK CONTRACTOR shall maintain a welding program as required by the
applicable code(s) and standard(s). The welding program, as a minimum, shall
include:

 

  1. Documentation of field welding activities

 

  2. Assignment of welding procedure specifications

 

  3. Welder qualifications, maintenance and welder identification

 

  4. Weld heat treatment

Positive Material Identification

 

  •   TANK CONTRACTOR shall establish and maintain documented procedure(s)
defining how positive material identification is to be performed and documented,
including equipment, training and/or certification of personnel.

 

  •   TANK CONTRACTOR shall submit their positive material identification
procedure(s) for approval to PURCHASER not less than 30 Days, or as directed by
PURCHASER, prior to the commencement of Work. PURCHASER will return comments or
approval within 15 Days,

Welding & NDE Documentation

 

  •   The following welding related documentation shall be submitted by the TANK
CONTRACTOR for review and approval not less than 30 Days, or as directed by
PURCHASER, prior to the commencement of Work, PURCHASER will return comments or
approval within 15 Days, as applicable to the Scope of Work:

 

  1. Welding Procedure Specifications (WPSs) and supporting Procedure
Qualification Records (PQRs)

 

  2. Nondestructive Examination (NDE) Procedures

 

  3. Administrative Welding Procedures including, but not limited to Post Weld
Heat Treatment, Filler Metal Control, Welder Qualification and Welding
Documentation procedures.

 

  4. Weld Repair Procedures

 

  •   The following welding related documentation shall be submitted by the TANK
CONTRACTOR for information only, as applicable, upon completion of the task:

 

  1. Welder Qualification Records

 

5



--------------------------------------------------------------------------------

  2. Weld Maps

 

  3. Material Test Reports

 

  4. Personnel Qualification Records for NDE

 

  5. Inspection Records, including Radiography film

Material Receiving

 

  •   TANK CONTRACTOR shall have a process in place to control and document
material and equipment inspection receipt for compliance with technical
requirements, including a process to control and for disposition of damaged or
nonconforming items. For PURCHASER furnished material or equipment, any
discrepancies shall be submitted to PURCHASER for disposition using an approved
form.

Material Withdrawals Request

 

  •   TANK CONTRACTOR shall have a process in place to control material and
equipment release for installation, including a process to control the release
of nonconforming items.

Field Material Storage Control

 

  •   TANK CONTRACTOR shall have a program that will ensure that all material
and equipment under its jurisdiction/control is maintained in accordance with
the manufacturer’s recommendation or specified requirements to ensure all
warranties remain in effect, and to prevent damage or deterioration of the item.

 

  •   TANK CONTRACTOR’s program shall identify the particular material and
equipment to be maintained, the maintenance operations to be performed, and the
frequency of such maintenance operations. Inspections shall be conducted, and
documented results of such inspections made to ensure conformance to specified
storage requirements.

 

  •   All materials and equipment shall be properly maintained by the TANK
CONTRACTOR during the performance of the Work to retain identification and not
jeopardize its structural, mechanical, or electrical ability to function as
designed once installed in its permanent location.

 

  •   TANK CONTRACTOR shall have said records available for PURCHASER review.

Spare Parts

 

  •   For TANK CONTRACTOR furnished material and equipment, TANK CONTRACTOR
shall provide a complete inventory of supplied spare parts including quantity,
manufacturer and manufacturer part number upon turnover to PURCHASER.

Control of Measuring and Testing Equipment (M&TE)

 

  •   TANK CONTRACTOR shall ensure that M&TE is calibrated, or checked against,
equipment certified to recognized standards at prescribed manufacturer’s or
Project required intervals. These requirements do not apply to off-the-shelf
measuring equipment such as rulers, tape measures, and levels that are not
subject to periodic calibration.

Control of Deficient Items

 

  •   TANK CONTRACTOR shall establish and maintain documented procedure(s) to
ensure that deficient items (items that do not confirm to specified
requirements) are prevented from unintended use or installation. This control
shall provide for identification, evaluation, segregation (when practical),
disposition, disposition implementation, re-inspection and closure of
nonconforming product and for notification to the functions concerned.

 

6



--------------------------------------------------------------------------------

Execution Version

APPENDIX B-10

LIEN AND CLAIM WAIVER FORMS

B-10

Tank Contract

 

1



--------------------------------------------------------------------------------

FORM B-10-1

TANK CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by both Zachry Construction Corporation and Diamond LNG, LLC

with each Invoice other than the Final Invoice)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned, Diamond LNG, LLC (“Diamond”) and Zachry Construction
Corporation (“Zachry”), as joint and severally liable members of Tank Contractor
(hereinafter collectively “Tank Contractor”), have been engaged under contract
(“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of improvements
known as the Sabine Pass LNG Terminal (Phase 2) LNG Tanks (the “Phase 2 Tanks”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Upon receipt of the sum of U.S.$                     (amount in Invoice
submitted with this Tank Contractor’s Interim Conditional Lien Waiver), Tank
Contractor waives, relinquishes, remits and releases any and all privileges,
liens or claims of privileges or liens against the Phase 2 Tanks and the
Property that Tank Contractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor or on behalf of
Tank Contractor (including, without limitation, any Subcontractor or
Sub-subcontractor) in connection with the Phase 2 Tanks through the date of
                    , 20     (date of the Invoice submitted with this Tank
Contractor’s Interim Conditional Lien Waiver) and reserving those rights,
privileges and liens, if any, that Tank Contractor might have in respect of any
amounts withheld by Owner from payment on account of work, materials, equipment,
services and/or labor furnished by or on behalf of Tank Contractor to or on
account of Owner for the Phase 2 Tanks. Other exceptions are as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Tank Contractor shall be
deemed not to have reserved any claim.)

Tank Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors, Sub-subcontractors and subconsultants employed by
Tank Contractor in connection with the Phase 2 Tanks have been paid for all
work, materials, equipment, services, labor and any other items performed or
provided through                     , 20     (date of Tank Contractor’s last
prior Invoice). Exceptions are as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, all such payments have been
made)

This Tank Contractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Tank Contractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Tank Contractor’s Interim Conditional Lien
Waiver, that it is fully informed with respect to the legal effect of this Tank
Contractor’s Interim Conditional Lien Waiver, and that it has voluntarily chosen
to accept the terms and conditions of this Tank Contractor’s Interim Conditional
Lien Waiver in return for the payment recited above.

This Tank Contractor’s Interim Conditional Lien Waiver has been executed by its
duly authorized representative(s).

 

FOR DIAMOND LNG, LLC:     FOR ZACHRY CONSTRUCTION CORPORATION: Applicable to
Invoice(s) No.          Applicable to Invoice(s) No.      Signed:  

 

    Signed:  

 

By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

2



--------------------------------------------------------------------------------

FORM B-10-2

TANK CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by both Zachry Construction Corporation and Diamond LNG, LLC

with each Invoice other than the Final Invoice)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned, Diamond LNG, LLC (“Diamond”) and Zachry Construction
Corporation (“Zachry”), as joint and severally liable members of Tank Contractor
(hereinafter collectively “Tank Contractor”), have been engaged under contract
(“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of improvements
known as the Sabine Pass LNG Terminal (Phase 2) LNG Tanks (the “Phase 2 Tanks”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Tank Contractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Phase 2 Tanks and
the Property that Tank Contractor has or may have arising out of the performance
or provision of the work, materials, equipment, services or labor or on behalf
of Tank Contractor (including, without limitation, any Subcontractor or
Sub-subcontractor) in connection with the Phase 2 Tanks through the date of
                    , 20     (date of Tank Contractor’s last prior Invoice).

Tank Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors, Sub-subcontractors and subconsultants employed by
Tank Contractor in connection with the Phase 2 Tanks have been paid for all
work, materials, equipment, services, labor and any other items performed or
provided through                     , 20     (date of Tank Contractor’s last
prior Invoice).

This Tank Contractor’s Interim Unconditional Lien Waiver is freely and
voluntarily given and Tank Contractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Tank Contractor’s Interim
Unconditional Lien Waiver, that it is fully informed with respect to the legal
effect of this Tank Contractor’s Interim Unconditional Lien Waiver.

This Tank Contractor’s Interim Unconditional Lien Waiver has been executed by
its duly authorized representative(s).

 

FOR DIAMOND LNG, LLC:     FOR ZACHRY CONSTRUCTION CORPORATION: Applicable to
Invoice(s) No.          Applicable to Invoice(s) No.      Signed:  

 

    Signed:  

 

By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

3



--------------------------------------------------------------------------------

FORM B-10-3

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors

with each invoice other than the invoice for final payment)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned,                                          (“Subcontractor”) who
has, under an agreement with Diamond LNG, LLC or Zachry Construction
Corporation, or both (“Tank Contractor”), furnished certain materials,
equipment, services, and/or labor for the facility known as the Sabine Pass LNG
Terminal (Phase 2) LNG Tanks (the “Phase 2 Tanks”), which is located in Cameron
Parish, State of Louisiana and is more particularly described as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Upon receipt of the sum of U.S.$                     (amount in invoice
submitted with this Subcontractor’s Interim Conditional Lien Waiver),
Subcontractor waives, relinquishes, remits and releases any and all privileges,
liens or claims of privileges or liens against the Phase 2 Tanks and the
Property that Subcontractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor or on behalf of
Subcontractor (including, without limitation, any sub-subcontractor) in
connection with the Phase 2 Tanks through the date of                     ,
20     (date of the invoice submitted with this Subcontractor’s Interim
Conditional Lien Waiver) and reserving those rights, privileges and liens, if
any, that Subcontractor might have in respect of any amounts withheld by Tank
Contractor from payment on account of work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of Tank
Contractor for the Phase 2 Tanks. Other exceptions are as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Phase 2 Tanks have been paid for all work, materials,
equipment, services, labor and any other items performed or provided through
                    , 20     (date of Subcontractor’s last prior invoice).
Exceptions are as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Conditional Lien
Waiver, that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Conditional Lien Waiver, and that it has voluntarily
chosen to accept the terms and conditions of this Subcontractor’s Interim
Conditional Lien Waiver in return for the payment recited above.

This Subcontractor’s Interim Conditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR : Applicable to Invoice(s) No.      Signed:  

 

By:  

 

Title:  

 

Date:  

 

 

4



--------------------------------------------------------------------------------

FORM B-10-4

SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors

with each invoice other than the invoice for final payment)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned,                                          (“Subcontractor”) who
has, under an agreement with Diamond LNG, LLC or Zachry Construction
Corporation, or both (“Tank Contractor”), furnished certain materials,
equipment, services, and/or labor for the facility known as the Sabine Pass LNG
Terminal (Phase 2) LNG Tanks (the “Phase 2 Tanks”), which is located in Cameron
Parish, State of Louisiana and is more particularly described as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Subcontractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Phase 2 Tanks and
the Property that Subcontractor has or may have arising out of the performance
or provision of the work, materials, equipment, services or labor or on behalf
of Subcontractor (including, without limitation, any Sub-subcontractor) in
connection with the Phase 2 Tanks through the date of                     ,
20     (date of the last invoice submitted by Subcontractor).

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Phase 2 Tanks have been paid for all work, materials,
equipment, services, labor and any other items performed or provided through
                    , 20     (date of Subcontractor’s last prior invoice).

This Subcontractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Unconditional Lien
Waiver, and that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Unconditional Lien Waiver.

This Subcontractor’s Interim Unconditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR: Applicable to Invoice(s) No.      Signed:  

 

By:  

 

Title:  

 

Date:  

 

 

5



--------------------------------------------------------------------------------

FORM B-10-5

TANK CONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by both Zachry Construction Corporation and Diamond LNG, LLC

with the Final Invoice)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned, Diamond LNG, LLC (“Diamond”) and Zachry Construction
Corporation (“Zachry”), as joint and severally liable members of Tank Contractor
(hereinafter collectively “Tank Contractor”), have been engaged under contract
(“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of improvements
known as the Sabine Pass LNG Terminal (Phase 2) LNG Tanks (the “Phase 2 Tanks”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Upon receipt of the sum of U.S.$                     (amount in Final Invoice
submitted with this Tank Contractor’s Final Conditional Lien and Claim Waiver),
Tank Contractor waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Phase 2 Tanks and
the Property, and all claims, demands, actions, causes of actions or other
rights at law, in contract, quantum meruit, unjust enrichment, tort, equity or
otherwise that Tank Contractor has or may have had against Owner arising out of
the Agreement or the Phase 2 Tanks, whether or not known to Tank Contractor at
the time of the execution of this Tank Contractor’s Final Conditional Lien and
Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Tank Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out the Agreement or the Phase 2
Tanks have been fully satisfied.

This Tank Contractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given, and Tank Contractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Tank Contractor’s Final
Conditional Lien and Claim Waiver, that it is fully informed with respect to the
legal effect of this Tank Contractor’s Final Conditional Lien and Claim Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Tank Contractor’s Final Conditional Lien and Claim Waiver in return for the
payment recited above.

This Tank Contractor’s Final Conditional Lien and Claim Waiver has been executed
by its duly authorized representative(s).

 

FOR DIAMOND LNG, LLC:     FOR ZACHRY CONSTRUCTION CORPORATION: Applicable to
Invoice(s) No. ALL     Applicable to Invoice(s) No. ALL Signed:  

 

    Signed:  

 

By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

6



--------------------------------------------------------------------------------

FORM B-10-6

TANK CONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by both Zachry Construction Corporation and Diamond LNG, LLC

as a condition of them receiving final payment)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned, Diamond LNG, LLC (“Diamond”) and Zachry Construction
Corporation (“Zachry”), as joint and severally liable members of Tank Contractor
(hereinafter collectively “Tank Contractor”), have been engaged under contract
(“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of improvements
known as the Sabine Pass LNG Terminal (Phase 2) LNG Tanks (the “Phase 2 Tanks”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Tank Contractor has been paid in full for all work, materials, equipment,
services and/or labor furnished in connection with the Phase 2 Tanks, and Tank
Contractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Phase 2 Tanks and
the Property, and all claims, demands, actions, causes of actions or other
rights at law, in contract, quantum meruit, unjust enrichment, tort, equity or
otherwise that Tank Contractor has or may have had against Owner arising out of
the Agreement or the Phase 2 Tanks, whether or not known to Tank Contractor at
the time of the execution of this Tank Contractor’s Final Conditional Lien and
Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Tank Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out the Agreement or the Phase 2
Tanks have been fully satisfied, including without limitation payment to
Subcontractors and employees and payment of Taxes.

This Tank Contractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given, and Tank Contractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Tank Contractor’s Final
Unconditional Lien and Claim Waiver and that it is fully informed with respect
to the legal effect of this Tank Contractor’s Final Unconditional Lien and Claim
Waiver. Tank Contractor understands, agrees and acknowledges that, upon the
execution of this document, this document waives rights unconditionally and is
fully enforceable to extinguish all claims of Tank Contractor as of the date of
execution of this document by Tank Contractor.

This Tank Contractor’s Interim Unconditional Lien Waiver has been executed by
its duly authorized representative(s).

 

FOR DIAMOND LNG, LLC:     FOR ZACHRY CONSTRUCTION CORPORATION: Applicable to
Invoice(s) No.          Applicable to Invoice(s) No.      Signed:  

 

    Signed:  

 

By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

7



--------------------------------------------------------------------------------

FORM B-10-7

SUBCONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors with their
invoice for final payment)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned,                              (“Subcontractor”), has, under an
agreement with Diamond LNG, LLC or Zachry Construction Corporation, or both
(“Tank Contractor”), furnished certain materials, equipment, services, and/or
labor for the facility known as the Sabine Pass LNG Terminal (Phase 2) LNG Tanks
(the “Phase 2 Tanks”), which is located in Cameron Parish, State of Louisiana,
and is more particularly described as follows:

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Upon receipt of the sum of U.S.$                    , Subcontractor waives,
relinquishes, remits and releases any and all privileges and liens or claims of
privileges or liens against the Phase 2 Tanks and the Property, and all claims,
demands, actions, causes of action or other rights at law, in contract, quantum
meruit, unjust enrichment, tort, equity or otherwise against Cheniere Energy,
Inc. or Sabine Pass LNG, L.P. (collectively “Owner”) or Tank Contractor, which
Subcontractor has, may have had or may have in the future arising out of the
agreement between Subcontractor and Contractor or the Phase 2 Tanks, whether or
not known to Subcontractor at the time of the execution of this Subcontractor’s
Final Conditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Tank Contractor, including warranties
and correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Tank Contractor and Subcontractor, the Phase 2 Tanks or
sub-subcontracts have been fully satisfied.

This Subcontractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Conditional Lien and Claim Waiver, that it is fully informed with respect to the
legal effect of this Subcontractor’s Final Conditional Lien and Claim Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Subcontractor’s Final Conditional Lien and Claim Waiver in return for the
payment recited above. Subcontractor understands, agrees and acknowledges that,
upon payment, this document waives rights and is fully enforceable to extinguish
all claims of Subcontractor as of the date of execution of this document by
Subcontractor.

This Subcontractor’s Final Conditional Lien and Claim Waiver has been executed
by its duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s). ALL (If all, print “all”)

 

Signed:  

 

By:  

 

Title:  

 

Date:  

 

 

8



--------------------------------------------------------------------------------

FORM B-10-8

SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractor as a
condition of them receiving final payment)

STATE OF                                         

COUNTY/PARISH OF                     

The undersigned,                              (“Subcontractor”), has, under an
agreement with Diamond LNG, LLC or Zachry Construction Corporation, or both
(“Tank Contractor”), furnished certain materials, equipment, services, and/or
labor for the facility known as the Sabine Pass LNG Terminal (Phase 2) LNG Tanks
(the “Phase 2 Tanks”), which is located in Cameron Parish, State of Louisiana,
and is more particularly described as follows:

___________________________________________________________________________________________________________

_______________________________________________________________________________________  (the
“Property”).

Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of Tank
Contractor for the Phase 2 Tanks, and Subcontractor hereby waives waives,
relinquishes, remits and releases any and all privileges and liens or claims of
privileges or liens against the Phase 2 Tanks and the Property, and all claims,
demands, actions, causes of action or other rights at law, in contract, quantum
meruit, unjust enrichment, tort, equity or otherwise against Cheniere Energy,
Inc. or Sabine Pass LNG, L.P. (collectively “Owner”) or Tank Contractor, which
Subcontractor has, may have had or may have in the future arising out of the
agreement between Subcontractor and Tank Contractor or the Phase 2 Tanks,
whether or not known to Subcontractor at the time of the execution of this
Subcontractor’s Final Unconditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Tank Contractor, including warranties
and correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Tank Contractor and Subcontractor, the Phase 2 Tanks or
sub-subcontracts have been fully satisfied, including, but not limited to
payment to sub-subcontractors and employees of Subcontractor and payment of
taxes.

This Subcontractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Lien and Claim Waiver, and that it is fully informed with respect
to the legal effect of this Subcontractor’s Final Unconditional Lien and Claim
Waiver. Subcontractor understands, agrees and acknowledges that, upon execution
of this document, this document waives rights unconditionally and is fully
enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

This Subcontractor’s Final Unconditional Lien and Claim Waiver has been executed
by its duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s). ALL

 

Signed:  

 

By:  

 

Title:  

 

Date:  

 

 

9



--------------------------------------------------------------------------------

Execution Version

APPENDIX B-15

FORM OF LETTER OF CREDIT

[to be issued on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO.             

DATE: [                    ]

AMOUNT OF: U.S.$ [            ]

 

BENEFICIARY:    APPLICANT AND ACCOUNT PARTY: SABINE PASS LNG, L.P.   
[                                         ] 717 TEXAS AVENUE   
[                                         ] SUITE 3100   
[                                         ] HOUSTON, TEXAS 77002   
[            ,                  ] FACSIMILE: (713) 659-5459    FACSIMILE:
[                              ] ATTN: [                                       
 ]    ATTN: [                                         ]

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.              (THIS
“LETTER OF CREDIT”) IN FAVOR OF SABINE PASS LNG, L.P., AS BENEFICIARY, FOR AN
INITIAL AMOUNT OF [            ] U.S. DOLLARS ($[            ]) (THE “STATED
AMOUNT”) AT THE REQUEST AND FOR THE ACCOUNT OF [                            ],
AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT [APPLICANT’S] OBLIGATIONS UNDER THAT CERTAIN LUMP SUM SABINE PASS LNG
PROJECT (PHASE 2) ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT, DATED
AS OF [                            ], 2006, BY AND BETWEEN [APPLICANT] AND
BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME, THE “AGREEMENT”).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN ON [INSERT ISSUING BANK’S NAME AND ADDRESS]
(THE “ISSUING BANK”) IN THE FORM OF ANNEX I ATTACHED HERETO AND ACCOMPANIED BY A
DRAWING CERTIFICATE DULY SIGNED IN THE FORM OF ANNEX II OR ANNEX V ATTACHED
HERETO APPROPRIATELY COMPLETED.

PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER HEREUNDER, IN THE FORM OF ANNEX III ATTACHED
HERETO APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER OF CREDIT
MAY NOT BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING UNDER THIS
LETTER OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER ANY U.S.
EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT, AND ANY
ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING HONORED BY US UNDER THIS LETTER OF CREDIT [INSERT ENTIRE LETTER
OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

Tank Contract

Appendix B-15

 

1



--------------------------------------------------------------------------------

ALL DEMANDS FOR PAYMENT SHALL BE PRESENTED TO THE ISSUING BANK LOCATED AT
[INSERT ISSUING BANK’S NAME AND ADDRESS], DURING ITS BUSINESS HOURS ON ANY
BUSINESS DAY.

THIS LETTER OF CREDIT SHALL EXPIRE ON [                    ,] 200[  ] BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON
[                    ], 200[  ], AND ON EACH SUCCESSIVE EXPIRATION DATE
THEREAFTER, UNLESS (A) AT LEAST 120 CALENDAR DAYS BEFORE THE THEN CURRENT
EXPIRATION DATE WE NOTIFY THE BENEFICIARY, BY CERTIFIED MAIL OR OVERNIGHT
COURIER, AT ITS ADDRESS SET FORTH ABOVE, THAT WE HAVE DECIDED NOT TO EXTEND THIS
LETTER OF CREDIT BEYOND THE THEN CURRENT EXPIRATION DATE, OR (B) BEFORE THE THEN
CURRENT EXPIRATION DATE, BENEFICIARY PROVIDES WRITTEN NOTICE TO US IN THE FORM
OF ANNEX IV. IN THE EVENT BENEFICIARY IS SO NOTIFIED BY US PURSUANT TO CLAUSE
(A) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY UNUSED PORTION OF THIS LETTER OF
CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR PAYMENT TO BENEFICIARY UPON
BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT IN THE FORM OF ANNEX I AND
ANNEX V ATTACHED HERETO APPROPRIATELY COMPLETED NO EARLIER THAN THIRTY
(30) CALENDAR DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE.

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT ON A BUSINESS DAY ON OR PRIOR TO
THE EXPIRATION DATE, WE WILL HONOR YOUR DEMAND FOR PAYMENT ON THE NEXT FOLLOWING
BUSINESS DAY. “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, A SUNDAY OR
ANY OTHER DAY COMMERCIAL BANKS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN BE EFFECTED ON THE
FEDWIRE SYSTEM.

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, STATING THE
REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT BENEFICIARY’S
DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO BENEFICIARY. UPON
BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN CONFORMITY WITH
THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY SUCH
NON-CONFORMING DEMAND FOR PAYMENT TO THE EXTENT IN WHICH BENEFICIARY IS ABLE TO
DO SO WITHIN THE CURRENT EXPIRATION DATE.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS ISSUED
SUBJECT TO THE INTERNATIONAL STANDY PRACTICES (“ISP98”), INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NO. 590, AND AS TO ANY MATTERS NOT SPECIFICALLY COVERED
THEREBY, THIS LETTER OF CREDIT SHALL BE GOVERNED BY THE LAWS OF TEXAS.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN THE ISP98.

[SIGNATURE PAGE TO FOLLOW]

 

2



--------------------------------------------------------------------------------

[NAME OF ISSUING U.S. BANK] BY:  

 

NAME:  

 

TITLE:  

 

 

3



--------------------------------------------------------------------------------

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

DRAFT

                    , 20    

PAY TO ORDER OF OURSELVES                                          AND
            /100 U.S. DOLLARS (U.S.$                    ). THIS DRAFT IS
PRESENTED UNDER IRREVOCABLE STANDBY LETTER OF CREDIT NO.              DATED
                    , ISSUED FOR THE ACCOUNT OF [            fill in Applicant
Name here            ].

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

SABINE PASS LNG, L.P. By:  

 

Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

DRAWING CERTIFICATE

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.             

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS LNG,
L.P. (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM SABINE PASS LNG PROJECT (PHASE 2)
ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT, DATED AS OF
[                    ], 2006, BY AND BETWEEN BENEFICIARY AND
[                                          (“APPLICANT”)] (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED, AN AUTHORIZED OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

 

1. CHECK APPLICABLE PROVISION:

 

               [APPLICANT] OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE
WITH THE AGREEMENT, OR

 

               [APPLICANT] OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY
OBLIGATION UNDER THE AGREEMENT OR A DEFAULT, AND [APPLICANT] HAS FAILED TO PAY
SAME TO BENEFICIARY WITHIN TEN (10) DAYS FOLLOWING WRITTEN DEMAND FOR PAYMENT BY
BENEFICIARY; AND

 

2. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[            ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS          DAY OF                     , 20    .

 

SABINE PASS LNG, L.P. By:  

 

Name:  

 

Title:  

 

 

5



--------------------------------------------------------------------------------

ANNEX III

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

FORM OF TRANSFER NOTICE

DATE:                     

 

TO: [ISSUING BANK]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.             

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

NAME OF TRANSFEREE

 

 

ADDRESS

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

ENCLOSED IS REMITTANCE OF U.S.$[            ] VIA CERTIFIED CHECK IN PAYMENT OF
YOUR TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON
DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS
TRANSFER.

 

6



--------------------------------------------------------------------------------

The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).”   

 

NAME OF TRANSFEROR

 

NAME OF AUTHORIZED SIGNER AND TITLE

 

 

AUTHORIZED SIGNATURE

 

  

NAME OF BANK

  

 

  

AUTHORIZED SIGNATURE AND TITLE

  

 

 

  

PHONE NUMBER

  

 

 

(a)    FOR BANK USE ONLY

    Confirmation of Authenticating Bank’s signature performed by:    

 

    Date:                      Time:              a.m./p.m.     Addl Info.:
                                           

 

7



--------------------------------------------------------------------------------

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

FORM OF NOTICE OF ISSUANCE OF FINAL ACCEPTANCE CERTIFICATE

OR EXPIRATION OF TERM OF AGREEMENT

DATE:                     

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.             

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS LNG,
L.P. (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU OF (A) THAT BENEFICIARY HAS ISSUED A “FINAL ACCEPTANCE CERTIFICATE” TO
APPLICANT OR (B) THE EXPIRATION OF THE TERM OF THE LUMP SUM SABINE PASS LNG
PROJECT (PHASE 2) ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT, DATED
AS OF [                    ], 2006 BY AND BETWEEN BENEFICIARY AND DIAMOND LNG
LLC AND ZACHRY CONSTRUCTION CORPORATION, JOINTLY AND SEVERALLY, (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

THE LETTER OF CREDIT SHALL EXPIRE ON [                    ], 20[    ].

 

SABINE PASS LNG, L.P. By:  

 

Name:  

 

Title:  

 

 

8



--------------------------------------------------------------------------------

ANNEX V

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

DRAWING CERTIFICATE

                    , 20    

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.             

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS LNG,
L.P. (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM SABINE PASS LNG PROJECT (PHASE 2)
ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT DATED AS OF
[                    ], BY AND BETWEEN BENEFICIARY AND
[                                              (“APPLICANT”)] (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“AGREEMENT”), THE UNDERSIGNED, AN AUTHORIZED OFFICER OF BENEFICIARY, DOES HEREBY
CERTIFY THAT:

1. BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE LETTER
OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

2. [APPLICANT] HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO.             ) FROM A COMMERCIAL BANK IN THE UNITED STATES
OF AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND AT LEAST A3 BY MOODY’S
INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS REMAIN BEFORE THE
EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[            ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS          DAY OF                     , 20    .

 

SABINE PASS LNG, L.P. By:  

 

Name:  

 

Title:  

 

 

9



--------------------------------------------------------------------------------

Execution Version

SABINE PASS LNG TERMINAL PROJECT (PHASE 2)

EXHIBIT “C”

ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT

QUANTITIES, PRICING AND DATA

TABLE OF CONTENTS

 

1.0    TANK CONTRACT PRICE    2 2.0    ADJUSTMENT FOR 9% NICKEL STEEL MATERIALS
   2 3.0    ADJUSTMENT FOR WAGES    2 APPENDICES    C-1    9% NICKEL STEEL
MATERIALS ADJUSTMENT    3 C-2    PRELIMINARY PAYMENT FLOW (DIAMOND)    4 C-3   
PRELIMINARY PAYMENT FLOW (ZACHRY)    5

Exhibit C

Tank Contract



--------------------------------------------------------------------------------

1.0 TANK CONTRACT PRICE

 

  1.1 The Tank Contract Price is ONE HUNDRED THIRTY NINE MILLION EIGHTY SIX
THOUSAND TWO HUNDRED NINETY THREE and NO CENTS ($139,086,293).

 

  1.2 The Tank Contract Price is subject to adjustment only by a Change Order
issued in accordance with GC-32 and includes all Taxes payable by Tank
Contractor and its Subcontractors and Subsubcontractors in connection with the
Work, the Louisiana Sales and Use Tax Allowance, the Labor Compensation
Allowance, an allowance for Permits as set forth in GC-8, and costs, charges and
expenses of whatever nature necessary for performance of the Work.

 

  1.3 Set forth in Appendices C-2 and C-3 are preliminary payment flow charts
(cash curves) for Tank Contractor.

 

2.0 ADJUSTMENT FOR 9% NICKEL STEEL MATERIALS

 

  2.1 The Tank Contract Price shall be subject to an [upward or downward]
adjustment by Change Order for changes in commodity pricing of 9% nickel steel
as set forth in Appendix C-1.

 

3.0 ADJUSTMENT FOR WAGES

 

  3.1 The Tank Contract Price shall be subject to an upward adjustment for
changes in Field Labor Rates and Compensation in accordance with SC-45.

 

Page 2 of 5



--------------------------------------------------------------------------------

APPENDIX C-1

9% NICKEL STEEL MATERIALS ADJUSTMENT

The Tank Contract Price shall be subject to an [upward or downward] adjustment
by Change Order for changes in commodity pricing of 9% nickel steel as follows:

1.0 The date for determining the adjustment for 9% nickel steel shall be the
“Exercise Date”, which is the day that PURCHASER gives TANK CONTRACTOR written
notice that PURCHASER wants to set the date for determining the 9% nickel steel
adjustment.

The Exercise Date shall be no later than September 30, 2006.

2.0 Adjustment for 9% Nickel Steel Material (“9Ni adj”):

9 Ni adj = [3,130 ton x 0.09 x (N1-21,000)] x 1.014

Where:

“N1” is the 3-month bid price of nickel (in U.S.$/metric ton), as published in
the Wall Street Journal on the day of the Exercise Date.

“21,000” is the 3-month bid price of nickel (in U.S.$/metric ton), as published
in the Wall Street Journal on June 8, 2006.

“1.014” is based on TANK CONTRACTOR’S procurement management charge for the 9%
nickel.

 

Page 3 of 5



--------------------------------------------------------------------------------

APPENDIX C-2

Preliminary Payment Flow Diamond Only

 

Month

  

Incremental

Gross

Percentage

    Incremental
Gross Payment   

Cumulative

Gross

Percentage

   

Cumulative

Gross Payment

   Retainage    Incremental Net
Payment   

Cumulative Net

Payment

Apr-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

May-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

Jun-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

Jul-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

Aug-06

   5.00 %   $ 2,733,993    5.00 %   $ 2,733,993    $ 136,700    $ 2,597,293    $
2,597,293

Sep-06

   8.40 %   $ 4,591,127    13.40 %   $ 7,325,119    $ 229,556    $ 4,361,570   
$ 6,958,863

Oct-06

   0.80 %   $ 440,166    14.20 %   $ 7,765,286    $ 22,008    $ 418,158    $
7,377,022

Nov-06

   0.67 %   $ 367,589    14.87 %   $ 8,132,875    $ 18,379    $ 349,210    $
7,726,231

Dec-06

   1.31 %   $ 714,179    16.18 %   $ 8,847,054    $ 35,709    $ 678,470    $
8,404,702

Jan-07

   1.10 %   $ 601,862    17.28 %   $ 9,448,916    $ 30,093    $ 571,768    $
8,976,470

Feb-07

   3.38 %   $ 1,848,538    20.66 %   $ 11,297,453    $ 92,427    $ 1,756,111   
$ 10,732,581

Mar-07

   4.79 %   $ 2,620,868    25.45 %   $ 13,918,321    $ 131,043    $ 2,489,824   
$ 13,222,405

Apr-07

   4.36 %   $ 2,383,642    29.81 %   $ 16,301,963    $ 119,182    $ 2,264,459   
$ 15,486,864

May-07

   3.99 %   $ 2,180,299    33.80 %   $ 18,482,261    $ 109,015    $ 2,071,284   
$ 17,558,148

Jun-07

   2.39 %   $ 1,306,672    36.19 %   $ 19,788,933    $ 65,334    $ 1,241,338   
$ 18,799,486

Jul-07

   2.57 %   $ 1,404,921    38.76 %   $ 21,193,854    $ 70,246    $ 1,334,675   
$ 20,134,162

Aug-07

   3.97 %   $ 2,169,327    42.73 %   $ 23,363,181    $ 108,466    $ 2,060,860   
$ 22,195,022

Sep-07

   2.97 %   $ 1,622,903    45.70 %   $ 24,986,084    $ 81,145    $ 1,541,758   
$ 23,736,780

Oct-07

   5.57 %   $ 3,046,375    51.27 %   $ 28,032,460    $ 152,319    $ 2,894,057   
$ 26,630,837

Nov-07

   5.85 %   $ 3,198,635    57.12 %   $ 31,231,095    $ 159,932    $ 3,038,704   
$ 29,669,540

Dec-07

   5.84 %   $ 3,193,475    62.96 %   $ 34,424,570    $ 159,674    $ 3,033,801   
$ 32,703,341

Jan-08

   7.32 %   $ 4,004,572    70.28 %   $ 38,429,142    $ 200,229    $ 3,804,343   
$ 36,507,685

Feb-08

   8.15 %   $ 4,456,790    78.43 %   $ 42,885,932    $ 222,840    $ 4,233,951   
$ 40,741,635

Mar-08

   5.00 %   $ 2,731,750    83.43 %   $ 45,617,682    $ 136,588    $ 2,595,163   
$ 43,336,798

Apr-08

   1.84 %   $ 1,005,253    85.27 %   $ 46,622,935    $ 50,263    $ 954,990    $
44,291,788

May-08

   2.05 %   $ 1,118,832    87.31 %   $ 47,741,767    $ 55,942    $ 1,062,890   
$ 45,354,678

Jun-08

   1.33 %   $ 727,413    88.64 %   $ 48,469,180    $ 36,371    $ 691,043    $
46,045,721

Jul-08

   0.64 %   $ 348,835    89.28 %   $ 48,818,015    $ 17,442    $ 331,393    $
46,377,114

Aug-08

   0.82 %   $ 446,302    90.10 %   $ 49,264,317    $ 22,315    $ 423,987    $
46,801,102

Sep-08

   1.97 %   $ 1,079,226    92.07 %   $ 50,343,543    $ 53,961    $ 1,025,264   
$ 47,826,366

Oct-08

   1.74 %   $ 952,047    93.81 %   $ 51,295,590    $ 47,602    $ 904,445    $
48,730,811

Nov-08

   1.26 %   $ 689,615    95.07 %   $ 51,985,205    $ 34,481    $ 655,134    $
49,385,945

Dec-08

   1.01 %   $ 552,084    96.08 %   $ 52,537,289    $ 27,604    $ 524,480    $
49,910,425

Jan-09

   1.00 %   $ 547,647    97.08 %   $ 53,084,936    $ 27,382    $ 520,265    $
50,430,690

Feb-09

   0.99 %   $ 542,434    98.08 %   $ 53,627,370    $ 27,122    $ 515,312    $
50,946,002

Mar-09

   0.98 %   $ 537,176    99.06 %   $ 54,164,546    $ 26,859    $ 510,317    $
51,456,318

Apr-09

   0.94 %   $ 515,297    100.00 %   $ 54,679,844    $ 25,765    $ 489,533    $
51,945,852

May-09

   0.00 %   $ —      100.00 %   $ 54,679,844    $ —      $ —      $ 54,679,844

Jun-09

   0.00 %   $ —      100.00 %   $ 54,679,844    $ —      $ —      $ 54,679,844

Jul-09

   0.00 %   $ —      100.00 %   $ 54,679,844    $ —      $ 2,733,992    $
54,679,844

Aug-09

   0.00 %   $ —      100.00 %   $ 54,679,844    $ —      $ —      $ 54,679,844

Sep-09

   0.00 %   $ —      100.00 %   $ 54,679,844    $ —      $ —      $ 54,679,844
                                    $ 54,679,844         $ 2,733,992       $
54,679,844                                               Total Retainage      

 

Page 4 of 5



--------------------------------------------------------------------------------

APPENDIX C-3

Preliminary Payment Flow Zachry Only

 

Month

  

Incremental

Gross

Percentage

   

Incremental

Gross Payment

  

Cumulative

Gross

Percentage

   

Cumulative

Gross Payment

   Retainage   

Incremental Net

Payment

  

Cumulative Net

Payment

Apr-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

May-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

Jun-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

Jul-06

   0.00 %   $ —      0.00 %   $ —      $ —      $ —      $ —  

Aug-06

   5.00 %   $ 3,970,322    5.00 %   $ 3,970,322    $ 198,516    $ 3,771,806    $
3,771,806

Sep-06

   1.17 %   $ 931,853    6.17 %   $ 4,902,175    $ 46,593    $ 885,260    $
4,657,066

Oct-06

   1.08 %   $ 859,758    7.26 %   $ 5,761,933    $ 42,988    $ 816,770    $
5,473,836

Nov-06

   2.91 %   $ 2,308,615    10.16 %   $ 8,070,547    $ 115,431    $ 2,193,184   
$ 7,667,020

Dec-06

   5.54 %   $ 4,397,766    15.70 %   $ 12,468,313    $ 219,888    $ 4,177,878   
$ 11,844,898

Jan-07

   4.53 %   $ 3,595,408    20.23 %   $ 16,063,722    $ 179,770    $ 3,415,638   
$ 15,260,536

Feb-07

   1.54 %   $ 1,220,078    21.77 %   $ 17,283,800    $ 61,004    $ 1,159,075   
$ 16,419,610

Mar-07

   2.40 %   $ 1,909,540    24.17 %   $ 19,193,340    $ 95,477    $ 1,814,063   
$ 18,233,673

Apr-07

   1.41 %   $ 1,116,419    25.58 %   $ 20,309,759    $ 55,821    $ 1,060,598   
$ 19,294,271

May-07

   1.63 %   $ 1,297,874    27.21 %   $ 21,607,634    $ 64,894    $ 1,232,981   
$ 20,527,252

Jun-07

   2.09 %   $ 1,661,329    29.30 %   $ 23,268,963    $ 83,066    $ 1,578,263   
$ 22,105,515

Jul-07

   2.47 %   $ 1,958,555    31.77 %   $ 25,227,518    $ 97,928    $ 1,860,627   
$ 23,966,142

Aug-07

   2.44 %   $ 1,933,991    34.21 %   $ 27,161,509    $ 96,700    $ 1,837,292   
$ 25,803,434

Sep-07

   3.88 %   $ 3,079,066    38.08 %   $ 30,240,575    $ 153,953    $ 2,925,113   
$ 28,728,547

Oct-07

   4.22 %   $ 3,349,844    42.30 %   $ 33,590,420    $ 167,492    $ 3,182,352   
$ 31,910,899

Nov-07

   4.78 %   $ 3,791,665    47.08 %   $ 37,382,085    $ 189,583    $ 3,602,082   
$ 35,512,981

Dec-07

   4.31 %   $ 3,425,220    51.39 %   $ 40,807,305    $ 171,261    $ 3,253,959   
$ 38,766,940

Jan-08

   3.24 %   $ 2,568,830    54.63 %   $ 43,376,134    $ 128,441    $ 2,440,388   
$ 41,207,328

Feb-08

   4.29 %   $ 3,406,594    58.92 %   $ 46,782,728    $ 170,330    $ 3,236,264   
$ 44,443,592

Mar-08

   4.73 %   $ 3,757,245    63.65 %   $ 50,539,973    $ 187,862    $ 3,569,383   
$ 48,012,975

Apr-08

   3.47 %   $ 2,758,349    67.12 %   $ 53,298,323    $ 137,917    $ 2,620,432   
$ 50,633,407

May-08

   4.77 %   $ 3,783,970    71.89 %   $ 57,082,293    $ 189,198    $ 3,594,771   
$ 54,228,178

Jun-08

   5.30 %   $ 4,205,190    77.18 %   $ 61,287,482    $ 210,259    $ 3,994,930   
$ 58,223,108

Jul-08

   4.29 %   $ 3,404,891    81.47 %   $ 64,692,373    $ 170,245    $ 3,234,646   
$ 61,457,754

Aug-08

   3.98 %   $ 3,159,478    85.45 %   $ 67,851,851    $ 157,974    $ 3,001,504   
$ 64,459,258

Sep-08

   2.29 %   $ 1,817,790    87.74 %   $ 69,669,640    $ 90,889    $ 1,726,900   
$ 66,186,158

Oct-08

   2.00 %   $ 1,590,491    89.74 %   $ 71,260,132    $ 79,525    $ 1,510,967   
$ 67,697,125

Nov-08

   1.63 %   $ 1,290,837    91.37 %   $ 72,550,969    $ 64,542    $ 1,226,296   
$ 68,923,421

Dec-08

   1.35 %   $ 1,071,377    92.72 %   $ 73,622,346    $ 53,569    $ 1,017,808   
$ 69,941,229

Jan-09

   1.98 %   $ 1,573,386    94.70 %   $ 75,195,732    $ 78,669    $ 1,494,716   
$ 71,435,945

Feb-09

   1.74 %   $ 1,384,624    96.44 %   $ 76,580,355    $ 69,231    $ 1,315,392   
$ 72,751,337

Mar-09

   1.53 %   $ 1,213,092    97.97 %   $ 77,793,447    $ 60,655    $ 1,152,437   
$ 73,903,775

Apr-09

   0.95 %   $ 754,885    98.92 %   $ 78,548,332    $ 37,744    $ 717,141    $
74,620,915

May-09

   0.67 %   $ 531,549    99.59 %   $ 79,079,881    $ 26,577    $ 504,971    $
75,125,887

Jun-09

   0.41 %   $ 326,568    100.00 %   $ 79,406,449    $ 16,328    $ 310,240    $
75,436,127

Jul-09

   0.00 %   $ —      100.00 %   $ 79,406,449    $ —      $ 3,970,322    $
79,406,449

Aug-09

   0.00 %   $ —      100.00 %   $ 79,406,449    $ —      $ —      $ 79,406,449

Sep-09

   0.00 %   $ —      100.00 %   $ 79,406,449    $ —      $ —      $ 79,406,449
                                    $ 79,406,449         $ 3,970,322       $
79,406,449                                               Total Retainage      

WAGE RATE ALLOWANCE

 

  $ 5,000,000              

TOTAL CONTRACT PRICE

 

  $ 84,406,449              

 

Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT “D”

FOR

PHASE 2 LNG TANKS

 

003    7/17/06    K&S Revisions       002    10/28/05    REVISED AS NOTED    TW
   GGG       001    06 May 05    REVISED WHERE NOTED, ISSUED FOR CONTRACT    GGG
         000       ISSUED FOR SUBCONTRACT    GGG          NO    DATE    REASON
FOR REVISION    BY    CK’D    APPR    APPR      

EXHIBIT “D”

FOR

LNG TANKS

   JOB NO.    REV      

SP LNG PHASE 2 EXPANSION TERMINAL

PROJECT

            003



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS LNG PROJECT PHASE 2, SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

TABLE OF CONTENTS

 

1.0    DESCRIPTION OF WORK - GENERAL    1 2.0    SCOPE OF WORK - ENGINEERING AND
PROCUREMENT    1    2.1    General    1    2.2    Specifications, Drawings and
Referenced Documents    2    2.3    Tanks    2    2.4    Other Equipment    3   
2.5    Civil and Structural    4    2.6    Piping    4    2.7    Instrumentation
/ Control Systems    5    2.8    Electrical    7    2.9    Options:    11   
2.10    Document / Data Requirements    11 3.0    SCOPE OF WORK - CONSTRUCTION
   13    3.1    General    13    3.2    Field Verification    14    3.3    Site
Preparation    14    3.4    Tank    16    3.5    Other Equipment    17    3.6   
Piping    18    3.7    Structural Steel and Concrete    19    3.8    Insulation
   19    3.9    Painting    20    3.10    Instrumentation / Control Systems   
20    3.11    Electrical    20    3.12    Warehousing / Onsite Storage    21   
3.13    Machinery Installation    21    3.14    As-Built Drawings    21 4.0   
PRE-COMMISSIONING I PURGING    22    4.1    Pre-commissioning    22    4.2   
Drying/Purging/Cooldown of LNG Tanks and Accessories (piping etc)    24 5.0   
WORK NOT INCLUDED    24 6.0    ITEMS SUPPLIED BY THE PURCHASER AND LIMITATIONS
THERETO    24 7.0    ITEMS SUPPLIED BY TANK CONTRACTOR    25    7.1    In the
Home Office    25    7.2       26    7.3    Transportation & Delivery    26   
7.4    Return Cargo    26



--------------------------------------------------------------------------------

  7.5    TANK CONTRACTOR’s Jobsite Office    26   7.6    TANK CONTRACTOR’s Other
Temporary Building/Facilities. including, as required    27   7.7    Other
Temporary Facilities / Services    27   7.8    Vehicles    28   7.9   
Consumables    28   7.10    Steam/Air/Nitrogen    29

ATTACHMENTS

 

ATTACHMENT I   PROJECT SPECIFICATIONS ATTACHMENT II   DRAWING AND DATA
REQUIREMENTS ATTACHMENT III   INSPECTION AND TESTING REQUIREMENTS

 

ii



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SP LNG PROJECT, SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

 

1.0 DESCRIPTION OF WORK - GENERAL

The intent of this Exhibit “D” is to provide TANK CONTRACTOR with a general
outline of its expected Scope of Work. TANK CONTRACTOR shall examine all the
Tank Contract Documents including all drawings, specifications and other
referenced documents to determine the full extent of the Work.

The scope of work (herein called the “Scope of Work” or the “Work”) for this
Tank Contract generally includes all necessary engineering design, procurement
of materials and equipment, fabrication, delivery, erection, installation,
testing and pre-commissioning of two (or three if PURCHASER exercises Option 1)
160,000 cubic meter net capacity (Cold), above ground, single containment, LNG
storage tank(s) at the Phase 2 Facility, Sabine Pass, Louisiana.

TANK CONTRACTOR shall maintain close communications and coordination with
PURCHASER during all phases of engineering design, procurement and construction.

 

2.0 SCOPE OF WORK - ENGINEERING and PROCUREMENT

 

2.1 General

TANK CONTRACTOR shall perform all the detailed engineering design and
procurement of all necessary materials and equipment required to ensure that the
LNG tanks will be safe, functional, fully operational and in compliance with API
620 (10th Edition, 2004 Addendum) and NFPA 59A (2001) codes, Project
Specifications, and GECP. Design and purchased components will include but not
necessarily be limited to: tank foundation, single containment tanks, associated
equipment and structures, piping, tank insulation, instrumentation and
electrical systems.

TANK CONTRACTOR’s Work, unless specified otherwise herein, shall extend to its
“Battery Limits” (also “B.L.”), defined as 20 feet beyond the outside perimeter
of outer tank.

TANK CONTRACTOR shall prepare and provide its procedure for Positive Material
Identification for review by the PURCHASER.



--------------------------------------------------------------------------------

2.2 Specifications, Drawings and Referenced Documents

 

2.2.1 All Work shall be performed in strict accordance with the Specifications
listed in Attachment I to this Exhibit “D” and with the Drawings and Reference
Documents listed in Exhibit “E” of this Tank Contract, which by reference herein
are made part of this Scope of Work.

The latest edition of all applicable codes and standards shall be considered as
part of the specified specifications, drawings and referenced documents. The
latest edition shall mean edition, addenda, clarifications, etc., in force on
the effective date of this Tank Contract. In the event of conflict between
documents, the more stringent shall govern.

 

2.3 Tanks

Two (2) (or three (3), if PURCHASER exercises Option 1) 160,000m3 each net
capacity tanks shall be designed and furnished by TANK CONTRACTOR for the Phase
2 Facility at Sabine Pass, Louisiana. The tanks shall be designed as single
containment tanks, and shall include the following main components:

 

  •   A 9% Nickel (Ni) steel, open top, inner tank.

 

  •   A carbon steel outer tank.

 

  •   A carbon steel domed roof.

 

  •   An interior aluminum suspended deck.

 

  •   An insulation system for the tank and internal piping.

 

  •   An elevated slab foundation (as detailed in sections below).

 

  •   Access stairways, walkways and platforming, including perimeter and
diagonal walkways, complete with handrails and galvanized steel grating. All
nozzles, valves, instruments and other appurtenances shall be accessible from
walkways and platforms.

 

  •   Structural steel tower for support of piping from tank top sides to the
pipe rack at grade.

The tank shall include the following accessories:

 

  •   Name plates.

 

  •   Manholes/Nozzles and internal piping including four (4) 36” diameter pump
columns, stilling wells, cooldown spray ring & nozzles, etc. The location of
tank nozzles and accessories shall be reviewed and approved by PURCHASER during
detailed engineering.

 

2



--------------------------------------------------------------------------------

  •   Purge and venting system for insulation spaces.

 

  •   Stairway access from roof platform to grade.

 

  •   Caged escape ladder from tank roof to grade.

 

  •   Top Sides Platforms, stairways, and ladders.

 

  •   Lighting, including emergency egress lighting.

 

  •   A spill protection system (trough) to protect the roof against LNG spills.

 

  •   Three (3) dual 300-watt red aviation lights with obstruction lighting
controller/flasher.

 

  •   Two (2) spare gaskets each for all blinded and bolted connections within
the Battery Limits.

 

  •   Clips to measure foundation/tank settlements; TANK CONTRACTOR shall
prepare a procedure to monitor such settlement and provide the allowable
settlements.

 

  •   Calibration curves, equations and gauge tables in order to calibrate the
inner tank volume after its erection. (Optional) LOGO [g67853img03.jpg]

Performance Guarantee: TANK CONTRACTOR shall prepare and submit Heat Leak and
Boil-Off Calculations. No other performance guarantees apply.

 

2.4 Other Equipment

TANK CONTRACTOR shall design and supply for each tank:

 

  •   A jib crane and trolley/hoist system capable of installing, retracting and
lowering to grade the Submerged Loading Pumps, and all valves, instruments and
other appurtenances.

 

  •   Pump filter boxes, columns, bellows, brackets, links, guides and thermal
barrier blocks for the Submerged Loading Pumps.

 

  •   Two (2) Utility Stations consisting of Plant Air and Nitrogen, complete
with hose connections, 100 feet long hoses, and hose reels.

 

  •   Pressure and vacuum relief valves (“PRVs” and “VRVs”).

 

  •   Nitrogen snuffing will be provided at the tailpipe of each LNG storage
tank pressure relief valve stack. This will enable a fire in the relief valve
discharge piping to be extinguished. The nitrogen piping for the relief valve
tailpipe purging will be run down the side of the tank and terminate with a
valve in a safe location at grade.

 

3



--------------------------------------------------------------------------------

2.5 Civil and Structural

 

  •   TANK CONTRACTOR shall provide a Civil/Structural design based on the
following:

Ground accelerations for the Safe Shutdown Earthquake (SSE) condition and the
peak ground acceleration for the Operating Basis Earthquake (OBE).

 

  •   Tank foundation: TANK CONTRACTOR shall design the tank foundation based on
the Geotechnical report supplied by PURCHASER and enclosed in Exhibit E.

 

  •   TANK CONTRACTOR shall design in accordance with the Geotechnical report
listed in Exhibit E. TANK CONTRACTOR shall immediately notify PURCHASER in
writing before proceeding with any Work if differing soil conditions are
encountered.

 

  •   TANK CONTRACTOR shall be responsible for the design and installation of
all piles. TANK CONTRACTOR shall provide a detailed Quality Assurance and
testing procedure for approval by PURCHASER 2 months [60 DAYS] prior to start of
production pile activities.

 

  •   TANK CONTRACTOR shall provide concrete quality/design specifications.

 

  •   PURCHASER shall make available the existing concrete supply batch plant on
the Site for supply of concrete to TANK CONTRACTOR for the Work, which shall
provide ready-mix concrete of sufficient strength and quality for the
foundations of the Phase 2 Tanks, and which shall supply such concrete in
quantities sufficient to support the progress of the Work. TANK CONTRACTOR shall
be responsible for all costs associated with purchasing such concrete from such
batch plant.

 

  •   TANK CONTRACTOR shall be responsible for the foundation for all other tank
components and accessories, including superstructure, control panels and
junction boxes, piping, piping supports, cable tray and conduit supports, etc.,
within the B.L.

 

  •   TANK CONTRACTOR shall be responsible for steel superstructure, all
walkways, stairways and roof platforms, ladders, suspended roof, etc. Roof
platforms shall be designed to support and accommodate all maintenance
activities, including dropping and setting down of Submerged Loading Pumps on
the roof platform.

 

2.6 Piping

The TANK CONTRACTOR shall have the sole responsibility for complete design and
supply of the piping and piping stress analysis and supports within the battery
limit of each LNG tank.

 

4



--------------------------------------------------------------------------------

Design shall include checking for all load conditions including normal
operation, upset, water hammer/seismic, shutdown, and hydrotest, and include the
following:

 

  •   Purge and venting systems;

 

  •   Block valves and vents for PRVs and VRVs;

 

  •   All process and utility piping including pipe supports, guides, spring
hangers, bolts, gaskets, blinds, etc.;

 

  •   Thermal barrier blocks.

PURCHASER will provide the hydrodynamic piping analysis for the LNG unloading
from the LNG loading arms to the tanks for use by TANK CONTRACTOR.

TANK CONTRACTOR shall develop and provide as a minimum, but without limitation,
the following for review by PURCHASER:

 

  •   Allowable nozzle loads;

 

  •   Piping plans and sections;

 

  •   Tie-in and location plan;

 

  •   Platform drawings;

 

  •   Piping Isometrics.

 

2.7 Instrumentation/Control Systems

TANK CONTRACTOR shall recommend the necessary instrumentation and controls
required to safely operate and protect each of the storage tanks. These
recommendations shall be submitted to PURCHASER and shall include, as a minimum
but without limitation, the following:

 

  •   Tank Data Acquisition System (see below);

 

  •   Tank wall temperature sensors (Cool Down);

 

  •   Tank bottom temperature sensors (Cool Down);

 

  •   Outer tank floor and suspended deck low temperature sensors;

 

  •   Density/level/temperature sensor (servo type);

 

  •   Tank level sensors (redundant, servo type);

 

  •   High level switch;

 

5



--------------------------------------------------------------------------------

  •   Tank pressure transmitter (redundant);

 

  •   Tank temperature profile sensors;

 

  •   Vapor space temperature sensors;

 

  •   Inner tank movement monitoring system;

 

  •   Tank pressure/vacuum relief valves.**

 

--------------------------------------------------------------------------------

** It is the TANK CONTRACTOR’s responsibility to size the pressure/vacuum relief
valves.

All electronic instruments shall be designed and wired to TANK
CONTRACTOR-supplied junction boxes located at grade, 20 feet horizontally from
the base of the tank (i.e. within the Battery Limits) and include:

 

  •   Cable trays and supports;

 

  •   Installation materials, including cables, tubes, conduits, junction boxes,
etc.

TANK CONTRACTOR shall provide calculations and certification for pressure/vacuum
relief valves.

TANK CONTRACTOR shall be responsible for installing control valves and other
instrumentation shown within the boundary limits of TANK CONTRACTOR’s package on
the referenced P&ID’s. TANK CONTRACTOR shall clearly identify the location and
physical interconnection of this equipment on approval drawings submitted to
PURCHASER.

TANK CONTRACTOR shall design and supply running instrument air sub-headers (with
isolation valves for take-offs) from TANK CONTRACTOR Battery Limits to those
areas requiring this service.

TANK CONTRACTOR shall perform calibration tests for all instruments provided by
TANK CONTRACTOR or any Subcontractor or Sub-subcontractor for the Phase 2 Tanks.
TANK CONTRACTOR shall provide additional gas detection instrumentation to cover
the air gap below the elevated slab. A minimum of 8 gas detectors per tank shall
be furnished. The gas detectors shall be wired to the junction boxes at the
Battery Limits.

TANK CONTRACTOR shall provide complete and comprehensive testing procedures for
all equipment and systems provided.

TANK CONTRACTOR shall develop as part of this Scope of Work the following
information, as a minimum but without limitation:

 

  •   ISA (Instrument Society of America) data sheets for all TANK
CONTRACTOR-supplied instrumentation.

 

6



--------------------------------------------------------------------------------

  •   Layout and Installation details for instruments including Instrument
location drawings, conduit & cable routing drawings and wiring/connection
drawings.

 

  •   Instrument wiring, termination drawings loop diagrams and single line
diagrams.

Tank Data Acquisition System

The following is an expanded description of the data acquisition system for each
tank. The data acquisition system shall be a microprocessor-based programmable
controller (PC) equipped with TANK CONTRACTOR provided control software and
shall receive, display, trend and historize the signals from the gauges,
temperature sensors and other instrumentation signals at the storage tank. The
PC shall be located in the Plant Control Room remote from the storage tank with
printing and historical data storage capabilities. A remote indicator of tank
level shall be provided at the Jetty.

TANK CONTRACTOR’s design for the data acquisition system shall include the
interconnecting cable network between the PC, the remote station at the Jetty
and the local junction box, which marshals field wiring from the tank
instrumentation. Physical installation of TANK CONTRACTOR-designed cabling to
the control room and the Jetty from the local junction box shall be by
PURCHASER, although final commissioning and testing shall be the sole
responsibility of TANK CONTRACTOR. Components of the PC, including hardware and
interconnecting network cabling, shall be provided in a redundant configuration
if required to provide a safe and reliable system.

The PC shall be able to communicate to the Plant DCS System, provided by
PURCHASER, for information sharing purposes via standard Modbus OPC protocol.
TANK CONTRACTOR shall provide a PC or PC simulator to adequately test this
signal interface during PURCHASER’s DCS Factory Acceptance Test. PURCHASER’s
representatives shall witness such tests.

 

2.8 Electrical

TANK CONTRACTOR’s scope of design and supply of electrical equipment shall be in
accordance with the referenced Project Specifications.

TANK CONTRACTOR shall design and supply all electrical equipment and materials
in accordance with, the referenced Project Specifications, the National
Electrical Code (NEC), NFPA 59A, and GECP. All electrical equipment and
materials shall also meet the requirements of the electrical hazardous area
classification for the tank area, as defined in Exhibit “E” — Drawings.

Electrical equipment shall be listed and labeled by UL (when applicable).

 

7



--------------------------------------------------------------------------------

2.8.1 TANK CONTRACTOR shall determine the electrical hazardous area
classification for the tank area, using the most stringent requirements,
specified in Section 5.9 of Project Specification for Electrical Design Basis
3DR-E12F-00001 and in accordance with the requirements of latest editions of
NFPA 59A and API 505. The electrical material shall be suitable for installation
in Class 1, Div. 2, Group D Area Classification.

 

2.8.2 TANK CONTRACTOR’s provisions for the electrical service to PURCHASER’s
supplied submerged LNG pump motors shall consist of:

 

  •   TANK CONTRACTOR shall coordinate with the pump vendor, through the
PURCHASER’s LNG pump specialist, the accommodation of sealing provisions and
strain relief for pump motor cables, which will exit the top of the tank(s).

 

  •   TANK CONTRACTOR shall provide and locate mounting brackets on top of each
tank for the PURCHASER’s pump motor service connection boxes for each pump
motor. TANK CONTRACTOR shall coordinate mounting provisions and box dimensions
with the pump vendor through PURCHASER’s pump specialist.

 

  •   Tank supported ladder type, heavy duty aluminum (NEMA 20C) or hot dipped
galvanized carbon steel cable tray shall be furnished and routed from the pump
motor service connection boxes down to the base of each tank and the tray shall
extend 20 feet horizontally from the base of each tank. Connection boxes shall
be of sufficient size to terminate PURCHASER supplied shielded cables, stress
cones and provision to ground cable shield. The cable tray shall be of
sufficient strength to support PURCHASER’s cables that PURCHASER will install to
the LNG pump junction boxes at the top of each tank.

 

2.8.3 Deleted.

 

2.8.4 TANK CONTRACTOR shall design, supply, and install all required equipment
and materials for a complete tank lighting system, including:

 

  •   Electrical lighting systems (both normal and standby/egress) for the tank
stairways and roof platforms. Lighting system, including the lighting
controller, shall be designed in accordance with NFPA 59A.

 

  •   Junction boxes. All wiring shall be brought to interface junction boxes,
located at grade, for lighting, convenience receptacles, and in-tank pump
hoists.

 

  •   The available voltage for lighting is 120 VAC single phase, 60 Hz. The
lighting system shall be completely wired to a NEMA 4X 304 stainless steel
junction box. Circuits shall be supplied with 20A breakers with a maximum
loading of 12A per circuit. Separate circuits for standby and normal power
lighting shall be furnished. All wiring shall be bottom or side entry.

 

  •   High-pressure sodium, 70 watt, lighting fixtures. The lighting systems
shall be designed to provide a minimum of 5fc in accordance with API Code 540.
Lighting

 

8



--------------------------------------------------------------------------------

fixtures shall be suitable for installation in a Class 1, Div. 2, Group D area,
and shall have as a minimum a T-rating of “T2A.” Photometric calculations shall
be provided for PURCHASER review and approval.

 

  •   Junction boxes and associated wiring shall be furnished and installed 20
feet horizontally from the base of the tank, within the B.L.

 

  •   Circuit distribution shall ensure that the failure of any single circuit
shall not leave any area in darkness. The circuit number shall be marked on each
fixture and on the conductors in junction boxes.

 

  •   One 120-Volt, 20-ampere receptacle at every platform, one at each end of
the LNG Loading Pump platform atop the tank, and one at the tank base near the
stairway.

 

  •   TANK CONTRACTOR shall design, supply and install lightning protection in
accordance with NFPA 59A.

 

  •   TANK CONTRACTOR shall design, supply and install aviation obstruction
lighting systems in accordance with Federal Aviation Authority, International
Regulation ICAO and local government regulations. The aviation lighting
component shall be suitable for the area classification. The aviation
obstruction lights shall be rated for 120V or 208 Volt, single phase, 60 Hz and
shall be on independent standby power circuits.

PURCHASER will design and supply power cable up to TANK CONTRACTOR’s junction
boxes, located inside its B.L. near the tank base.

 

2.8.5 TANK CONTRACTOR shall design, supply and install all required equipment
and materials for a complete tank grounding system, including:

 

  •   A minimum of four (4) welded grounding lugs placed at opposite sides of
each tank base outer container. Lugs shall be connected to TANK CONTRACTOR’s
ground grid with #4/0 AWG, bare, stranded copper conductors. Welded grounding
lugs shall be drilled for NEMA two (2) hole lug spacing.

 

  •   Protection against the build-up of static charges.

 

  •   Grounding of each of the main junction boxes, heating controllers,
stairways, platforms, and cable trays.

 

  •   A bare copper equipment grounding conductor run in each cable and each
conduit, including lighting circuits.

 

  •   A #4/0 AWG, bare, stranded, copper grounding conductor, buried a minimum
24 inches below grade, around the perimeter of the B.L.

PURCHASER will design and supply the main plant grounding grid connection to
TANK CONTRACTOR’s grounding system.

 

9



--------------------------------------------------------------------------------

2.8.6 TANK CONTRACTOR shall design, supply and install all wiring, conductors,
and raceway systems required for a complete electrical installation, including:

 

  •   Cables shall be sunlight resistant, Type TC, construction and shall meet
the requirements of the Project Specifications. Conductors shall be stranded
copper, insulated with 600 Volt XHHW-2 insulation rated 200°F dry and 165°F wet.
The cable shall be rated for cable tray use, direct sunlight, above and below
grade conduit, and for wet locations. A bare copper equipment grounding
conductor shall be part of the cable. The cable components shall be suitable for
-12°F (minus) minimum ambient temperature.

 

  •   Termination lugs shall be non-insulated compression barrel type ring
tongue.

 

  •   Terminations shall have heat shrinkable pre-printed wire markers at each
end, on each wire.

 

  •   Cables in cable tray shall be secured to tray rungs by stainless steel
banding material in both horizontal and vertical runs at not less than 3 feet
centers. Strain relief Kellum grips shall be used for vertical runs exceeding 20
feet.

 

  •   Cable tray shall be copper free aluminum or hot dipped galvanized carbon
steel ladder type with 9 inch rung spacing, NEMA VE-1 Class 20C. Cable tray
hardware shall be 304 stainless steel. Changes in direction shall be
accomplished with standard tray fittings with a radius not less than 24 inches.
TANK CONTRACTOR shall design and furnish all cable tray and tray supports.

 

  •   Conduit shall be galvanized rigid steel or rigid aluminum, schedule 40
minimum. Minimum conduit size shall be 3/4 inch. Conduit fittings shall be
threaded malleable iron.

 

  •   Main junction boxes shall be stainless steel and shall have drain plugs to
remove moisture, except for NEMA 7 and purged junction boxes. Doors shall have
304 stainless steel hardware and shall have full length hinges.

 

  •   Nameplates shall be lamacoid type, attached with stainless steel screws.

 

  •   Nameplates shall be white background with black 1/8 inch high letters
(minimum). Main nameplates shall have 3/4 inch minimum letter size. Legends for
nameplates will be approved by PURCHASER.

 

2.8.7 Shelter

TANK CONTRACTOR shall design and supply a rain/sun shelter, at the base of each
tank, of sufficient size to cover the main junction boxes and all other power
interface boxes, and local level indicators. The shelter shall be of sufficient
dimensions and height to allow for easy access to all equipment by
operations/maintenance personnel. Shelter design shall be approved by PURCHASER
prior to fabrication.

 

10



--------------------------------------------------------------------------------

2.8.8 TANK CONTRACTOR shall develop as part of this Scope of Work, the following
information, as a minimum but without limitation:

 

  •   Area classification;

 

  •   Electrical schematic diagrams;

 

  •   Electrical wiring diagrams including connection diagrams for junction
boxes;

 

  •   Electrical cable tray layouts;

 

  •   Dimensional outline drawing showing location of all major electrical
equipment including junction boxes, panel boards and motors;

 

  •   Location and size of allocated PURCHASER connections to TANK CONTRACTOR’S
junction box;

 

  •   Tank base electrical heater and raceway system layout (if required);

 

  •   Electrical interface details: LNG tank and LNG pump motors, e.g., cables,
terminations, junction boxes;

 

  •   Electrical lighting and socket outlet and wiring diagrams;

 

  •   Earthing diagram;

 

  •   Detailed bill of material including name of manufacturer, catalog number
and all components and catalog cut sheets;

 

  •   System electrical calculations;

 

  •   Electrical testing procedures;

 

  •   Certified test reports.

 

2.9 Options:

TANK CONTRACTOR may propose alternate materials of construction; any such
proposals should include prior experience in the use of such alternate materials
in similar applications.

 

2.10 Document / Data Requirements

 

2.10.1 Drawings and Data

 

  •   Drawings and other data shall be submitted for PURCHASER’s review as
listed in Attachment II – Document Requirement Sheet. Drawings will be returned
to TANK CONTRACTOR within 10 Working Days. Reviews by the PURCHASER shall not
release TANK CONTRACTOR of any of its duties, obligations or liabilities
provided under this Tank Contract.

 

11



--------------------------------------------------------------------------------

  •   TANK CONTRACTOR shall provide a list of all documentation to be submitted.

 

  •   TANK CONTRACTOR shall provide a document index of all engineering, TANK
CONTRACTOR and construction documents for all equipment and materials.

 

  •   All design and construction drawings shall be produced in Autocad 2002.

 

2.10.2 Operations / Maintenance Manuals

 

  •   Two (2) complete draft sets of an Operations and Maintenance Manual shall
be submitted in accordance with Section 7.4 (7) of the Special Conditions of
this Tank Contract, covering all materials, equipment and systems installed
under this Tank Contract, and further including a spare parts list.

 

  •   PURCHASER will review and issue comments within 30 Days; after PURCHASER’s
review TANK CONTRACTOR shall update and issue ten (10) complete final sets
within an additional 30 Business Days.

 

2.10.3 Data Books

 

  •   Data Books shall be submitted in the same manner as the Operations &
Maintenance Manuals, above.

 

  •   Include a document index of all engineering, TANK CONTRACTOR and
construction documents for all equipment and materials.

 

  •   All design, TANK CONTRACTOR, fabrication/construction drawings and
documentation shall be included for all materials and equipment provided,
including traceability documentation.

 

  •   To the extent possible, all documentation shall be produced in Autocad
2002. Electronic files for all documentation shall be submitted to the PURCHASER
upon completion of the Work.

 

  •   TANK CONTRACTOR shall include all procedures and other documentation used
to perform the Work

 

  •   See Paragraph 3.14 for “As-built” construction drawing requirements, to be
included upon completion of its Work

 

12



--------------------------------------------------------------------------------

3.0 SCOPE OF WORK - CONSTRUCTION

 

3.1 General

TANK CONTRACTOR shall perform all Work in accordance with this Exhibit “D” and
the Specifications listed in Attachment I and Drawings listed in Exhibit “E” of
this Tank Contract, which by reference are made part hereof.

Except as otherwise expressly described elsewhere in this Tank Contract, TANK
CONTRACTOR shall supply all necessary supervision, labor, construction
equipment, materials, consumable supplies, transportation, tools, staging,
receiving, handling and storage, mobilization and demobilization, insurance, and
other services and items of expense required to perform the Work.

TANK CONTRACTOR shall perform the Work with the full knowledge of the risks and
hazards of the Work, including but not limited to the proximity of the sea,
adjacent facilities and equipment, local inhabitants and the environment and how
these will all affect the execution of its Work.

TANK CONTRACTOR is to be aware that during tank erection, other subcontractors,
who will be installing piperack foundations, piperack steelwork, pipe work and
the central sump, will require access.

Special reference is made hereof of the PURCHASER’s Safety and Health Plan, as
detailed in “Exhibit B, Appendix B-2”. All work and reporting requirements shall
be performed in accordance with this Plan. TANK CONTRACTOR shall pay particular
attention to the use of safety harnesses by all personnel.

TANK CONTRACTOR shall develop and submit for PURCHASER approval all the
necessary detailed construction and erection procedures and Method Statements
necessary to perform the Work. In addition, TANK CONTRACTOR shall develop a
Temporary Facilities Plan for approval by PURCHASER 90 Days after award of this
Tank Contract.

PURCHASER reserves the right to perform visual and NDE inspections, and witness
TANK CONTRACTOR’s inspections and tests, at any stage and at any time during the
course of TANK CONTRACTOR’S Work. PURCHASER will notify TANK CONTRACTOR a
minimum of 3 Business Days in advance of performing any independent tests.

PURCHASER will coordinate inspections and tests in such a manner so as not to
disrupt or delay the regular progress of TANK CONTRACTOR’s Work. Performance of
any such inspections and tests by PURCHASER shall not be construed as relieving
TANK CONTRACTOR of the responsibility for performing work and supplying
materials in a safe and workmanlike manner and in accordance with the Tank
Contract Schedule and the Tank Contract Documents.

Without limiting the above, TANK CONTRACTOR’s Work shall include but not be
limited to the following activities.

 

13



--------------------------------------------------------------------------------

3.2 Field Verification

TANK CONTRACTOR shall layout the Work and establish all lines and levels from
the drawings, and shall assume full responsibility for the correctness of its
Work.

 

3.3 Site Preparation

 

  •   After early clearing and rough grading (see Section 5.0 herein) by
PURCHASER, TANK CONTRACTOR shall perform any other site grade activities to suit
its own requirements for construction. The Phase 2 Tank Site will be provided to
TANK CONTRACTOR to within 6” of final grade for TANK CONTRACTOR to begin its
foundation and piling work.

 

  •   PURCHASER will perform rough grading as required within the LNG Tank area
work limits to provide TANK CONTRACTOR a suitable initial surface for
construction in this area. PURCHASER is stabilizing to 25 psi the top 14 feet of
hydraulic spoil material. TANK CONTRACTOR is responsible for utilizing this
information appropriately to execute the Work. PURCHASER will provide and
maintain all access roads. PURCHASER will prepare and provide laydown areas and
parking areas for the TANK CONTRACTOR’s use. TANK CONTRACTOR is responsible for
maintenance of the parking and laydown areas.

 

  •   TANK CONTRACTOR shall incorporate into its design the elevations shown on
the Civil Site Development Drawings, provided by PURCHASER. TANK CONTRACTOR
shall be responsible for final grading and final surface improvements under each
Phase 2 Tank.

 

  •   Deleted

 

  •   Excavation, backfill, compaction, and disposal of surplus material shall
be handled per Specification No. 3PS-CGOO-F0001. TANK CONTRACTOR shall provide a
procedure to handle Hazardous Substances in accordance with the attached
PURCHASER provided Construction Environmental Control Plan. PURCHASER shall be
responsible for the removal, transport and/or disposal of pre-existing Hazardous
Materials, in accordance with SC-34.3.

 

  •   Deleted

 

  •   TANK CONTRACTOR shall, as a minimum, submit the following for PURCHASER
review:

 

  1. Pile material, size, length, and details of anchorage in base material mat.

 

  2. Allowable compressive and tensile load capacities and allowable lateral
load capacities for static loads. Allowable vertical and lateral load capacities
shall include any appropriate reduction due to group action.

 

14



--------------------------------------------------------------------------------

  3. Allowable compressive and tensile load capacities and allowable lateral
load capacities for dynamic loads. Allowable vertical and lateral load
capacities shall include any appropriate reduction due to group action.

 

  4. Vertical and horizontal spring constants and models for static loads.

 

  5. Vertical and horizontal spring constants and models for dynamic loads
should be developed for liquefied and non-liquefied soil (upper bound average
and lower bound soil conditions).

 

  6. Pile damping factors (vertical and horizontal motion).

 

  7. System damping factors for soil/structure interaction analysis.

 

  8. Foundation settlement analysis (immediate and long term) including estimate
of differential settlement along the tank perimeter and settlement profile
across the tank for various loading cases (hydro test, operational).

In addition to the above, the following construction procedures should be
submitted:

 

  1. Plan for indicator pile program including details of driving equipment and
installation methods to be used. The plan should include a minimum of twenty-one
(21) indicator piles inside each tank footprint.

 

  2. Plan for dynamic tests before production pile driving to validate the pile
design. For each tank, a minimum of six (6) out of the twenty-one (21) indicator
piles, evenly distributed within the tank footprint, should be PDA tested to
determine the pile capacity. PDA should be conducted from the start to end of
driving, so the driving stresses and capacity variation are measured. Driving
records should be post processed using the CAPWAP program. After allowing
sufficient time for full setup, re-tap the six (6) PDA tested piles to estimate
pile setup. Re-tap data should be analyzed using CAPWAP.

 

  3. Plan for static tests to clearly define the relationship between static and
dynamic test results. After allowing sufficient time for full setup after
re-tap, perform static axial compressive load test on a minimum of three (3) of
the six (6) PDA tested piles for each tank. Static load tests should be
conducted to clearly define the failure load. Static load test should be
conducted per ASTM D 1143.

 

  4. Pile driving criteria (acceptance and refusal) based on the results of the
static and dynamic tests.

 

  5. Lateral load test should be conducted on at least one selected pile per
tank per ASTM D 3966.

 

15



--------------------------------------------------------------------------------

QA/QC procedures during production pile driving including dynamic and/or static
load tests.

Pile driving operations may be on a continual basis. PURCHASER will work to
mitigate permit restrictions for noise impacts caused by extended pile driving
days/hours.

 

3.4 Tank (for each tank)

 

  •   Tank foundation including, but not limited to, excavation, framing,
pouring and finishing of concrete. TANK CONTRACTOR is not required to provide
any purely aesthetic finishing for the Phase 2 Tanks.

 

  •   Foundation for all superstructure supports, control and junction boxes,
pipe and electrical/instrument supports within Battery Limits.

 

  •   Concrete test reports shall be provided for all installed concrete, both
the tank and the piling.

 

  •   Jacking reports, if required, shall be submitted for prior approval by the
PURCHASER, and resubmitted when complete. Surveillance Procedure shall be
prepared by TANK CONTRACTOR and submitted for review.

 

  •   Erection/installation of inner 9% Ni steel tank, including all insulation.

 

  •   Carbon steel domed roof and interior aluminum suspended insulated deck.

 

  •   Provide NDE procedures. Perform NDEs in accordance with API 620 and NFPA
59A and Project Specification requirements.

 

  •   Provide testing procedure for outer tank in accordance with API 620.
Pressure test shall include a calibrated recording instrument capable of
accounting for barometric pressure and ambient temperature changes.

 

  •   Prior to any welding being performed on the tank, TANK CONTRACTOR shall
submit its welding procedures to PURCHASER for review and approval. Welding
procedures shall be based on the actual metallurgy to be used in the final
installations.

This review and approval by PURCHASER shall not be construed as relieving TANK
CONTRACTOR of the responsibility of welding in a safe and workmanlike manner,
and all welds shall be in accordance with Good Engineering and Construction
Practices.

 

  •   All welders must pass a welders qualification test procedure, which shall
be in accordance with ASME section IX, and which shall be submitted to and
approved by PURCHASER prior to the commencement of any welding. All welders’
test records shall be submitted to PURCHASER.

 

16



--------------------------------------------------------------------------------

  •   All radiographs shall be made available to PURCHASER for review upon
request and turned over to PURCHASER upon completion of the Work. “As-built”
drawings shall indicate the locations of radiographs. The NDE/Radiographic
inspections shall be in accordance with Project Specifications and Code (API 620
and NFPA 59A) requirements. The Parties agree that digital radiography is an
acceptable form of NDE.

 

  •   PURCHASER reserves the right to perform visual and NDE inspections on all
materials at the delivery point, including fabrication shop(s).

 

  •   TANK CONTRACTOR is responsible for hydrotesting of inner tank and
monitoring of foundation/tank settlements during hydrotesting. Hydrotest water
will be available in a holding pond 4000 feet from the tanks. Water will comply
with API 620 Appendix Q. TANK CONTRACTOR shall filter and pump the water from
the holding pond and return the water to the pond upon completion

 

  •   TANK CONTRACTOR shall also furnish a detailed procedure for hydro
pneumatic test for PURCHASER’s approval within 6 months of execution. This
procedure should include the details of instruments that would be deployed to
take care of ambient temperature variations during the test.

 

  •   Cleaning of tank interior after hydrostatic testing. TANK CONTRACTOR shall
broom clean the tank after hydrotest.

 

  •   Conduct final tightness test (Section 4.2) and obtain final acceptance
from PURCHASER.

 

  •   Tank shall be dried out and maintained with nitrogen purge ready for turn
over to PURCHASER. (Reference Section 4.2)

 

  •   All 9% Ni steel material shall be provided with PMI tags/material test
certificates. TANK CONTRACTOR shall provide PMI procedure for PURCHASER’s
approval. All other material shall be provided with Material Certification.

 

3.5 Other Equipment

 

  •   Installation of jib crane and trolley/hoist systems.

 

  •   Installation of pump retracting and lowering system, filter boxes,
columns, bellows, brackets, links, guides, and thermal barrier blocks for
submerged loading pumps.

 

  •   Installation of submerged loading pumps and motors, foot valves, pump head
plates, junction boxes, and electrical/instrument cables.

 

17



--------------------------------------------------------------------------------

3.6 Piping

 

  •   Supply all internal and external piping materials including but not
limited to pipe valves fittings, welding materials, supports, hangers, guides,
flanges, gaskets, etc., not specifically identified as being supplied by
PURCHASER. All materials shall be color coded and/or permanently tagged for
installation in accordance with TANK CONTRACTOR’s Procedure.

 

  •   Installation of control valves and in-line instruments supplied by
PURCHASER.

 

  •   Prior to any welding being performed on the tank or any pipe, TANK
CONTRACTOR shall submit its welding procedures to PURCHASER for review and
approval. Welding procedures shall be based on the actual metallurgy to be used
in the final installations. In addition, TANK CONTRACTOR shall submit all weld
repair procedures for approval by PURCHASER 3 months prior to start of Work.

 

  •   Applications of the welding procedures shall be described adequately to
allow verification of qualification range and suitability for use. Application
of a procedure to its joint(s) may be supplemented by means of typical pipe
spool drawings. Piping classes, pipe diameters, wall thicknesses, applicable
fabrication code and other technical requirements of the pipe welding shall be
shown or listed. Suppliers PWHT, filler metal control and other procedures
applicable to pipe fabrication shall be listed.

This review and approval by PURCHASER shall not be construed as relieving TANK
CONTRACTOR of the responsibility of welding in a safe and workmanlike manner,
and all welds shall be in accordance with Good Engineering and Construction
Practices.

 

  •   All welders must pass a welder qualification test procedure that has been
reviewed and approved by PURCHASER. All welders’ test records shall be submitted
to PURCHASER.

 

  •   All radiographs shall be made available to PURCHASER for review upon
request and turned over to PURCHASER upon completion of the Work. As-built”
drawings shall indicate the locations of radiographs.

 

  •   TANK CONTRACTOR shall only use inflatable purge dams during pipe welding
operations. Foam, cardboard or wooden purge dams will not be permitted.

 

  •   TANK CONTRACTOR shall maintain a log to control purge dam installation and
removal.

 

  •   TANK CONTRACTOR shall provide all applicable NDE procedures.

 

18



--------------------------------------------------------------------------------

  •   PURCHASER reserves the right to perform visual and NDE inspections on all
materials at the delivery point, including fabrication shop(s).

 

  •   TANK CONTRACTOR shall provide written procedure for pressure testing (both
shop and field) for review by PURCHASER. Testing as a minimum shall be in
accordance with ASME B31.3. TANK CONTRACTOR shall provide all labor, materials
and services required to perform such tests. All tests (diagrams, records, etc.)
shall be documented and submitted to the PURCHASER upon completion.

 

  •   During each pressure test, all welded threaded, flanged and packed joints
shall be visually inspected for leaks.

 

  •   All restrictions which interfere with filling, venting or draining shall
be removed when testing pipe; vents and drains shall be provided as required.

 

  •   TANK CONTRACTOR shall prepare a tie-in list and schedule for PURCHASER’s
review and approval. Completion of tie-in work shall be coordinated with
PURCHASER.

 

  •   Test procedures and test facility, for cryogenic and relief valves, shall
be submitted for PURCHASER’s review of TANK CONTRACTOR-supplied valves. All
cryogenic and relief valves (PRVs and VRVs) shall be tested in accordance with
these procedures. TANK CONTRACTOR shall ensure that all valves are then safely
transported to the Phase 2 Tank Site and protected before, during and after
installation. All valves shall be retested after installation. Damaged valves
will not be accepted and shall be replaced with new ones. Relief valves shall
not be installed during hydrotest.

 

  •   TANK CONTRACTOR shall employ the services of a facility with proven
experience in this type of valve testing. All testing will be subject to
witnessing by PURCHASER. TANK CONTRACTOR shall prepare a testing schedule and
shall advise and confirm each test to PURCHASER at least 2 Business Days in
advance of performing such tests.

 

3.7 Structural Steel and Concrete

Supply, install, fabricate and erect all structural steel and concrete for all
items listed in Section 2.0 above.

 

3.8 Insulation

 

  •   Supply, fabricate and install all insulation for the tank and all internal
piping, including fittings, flanges, valves, and cold shoes for the external
piping inside TANK CONTRACTOR’s Battery Limits. A minimum of 10% reserve
capacity reservoir of expanded perlite insulation shall be provided at the top
of the shell annular space to replenish perlite, which settles due to thermal
movements of the inner tank.

 

19



--------------------------------------------------------------------------------

  •   All piping shall be pressure tested before application of insulation.

 

  •   External piping insulation inside TANK CONTRACTOR’s B.L. will be by TANK
CONTRACTOR.

 

3.9 Painting

 

  •   Supply and apply all protective coatings (paint) as defined within
Specification 25027-001-3PS-NXOO-F0001, “PROJECT SPECIFICATION FOR PROTECTIVE
COATINGS (PAINT).”

 

  •   Ladders, cages, and grating shall be galvanized in accordance with ASTM
A123. All other structural steel members shall be conventional hot dipped
galvanized. As an alternate, these items except gratings may be coated as
defined for exterior structural steel and carbon steel piping with prior
approval.

 

3.10 Instrumentation / Control Systems

 

  •   Test and install all equipment and materials, including those items
supplied by PURCHASER in order to provide a complete and operating control and
instrumentation system per this “Exhibit D.”

 

  •   Install cable and complete all cable terminations between instruments and
control panels/junction boxes within TANK CONTRACTOR’s battery limit.

 

  •   Install instrument air pipe and tubing, valves, and tube fittings, as
required.

 

  •   All cables shall be supported in cable tray or in channels.

 

  •   Inspect, calibrate and test all transmitting instruments and process
switches.

 

  •   Perform continuity loop checks for each instrument loop in coordination
with and witnessed by PURCHASER.

 

  •   TANK CONTRACTOR shall maintain all test and calibration documentation and
turn over such documentation upon final acceptance of the Work.

 

  •   Complete instrumentation, data acquisition, and communication interface
units shall be configured and tested by TANK CONTRACTOR and witnessed and
accepted by PURCHASER.

 

3.11 Electrical

 

  •   Install all interfacing power and control cabling and wiring between major
components and control panels/junction boxes supplied by TANK CONTRACTOR.

 

20



--------------------------------------------------------------------------------

  •   Install and terminate control cables from TANK CONTRACTOR supplied
junction boxes on top of the tank to the Submerged Loading Pump Headplates.
Cable from PURCHASER’s MCC to these junction boxes will be supplied and run by
PURCHASER.

 

  •   Install all lighting fixtures, branch circuit to lighting fixtures and
socket outlets.

 

  •   Install all cable trays and conduits inside the Battery Limits.

 

  •   Install all miscellaneous supports required.

 

  •   Install grounding system for TANK CONTRACTOR-installed items (i.e., tanks,
junction boxes, control panels, etc.) Install all miscellaneous supports
required.

 

  •   Install aviation lights and obstruction lighting controllers.

 

3.12 Warehousing / Onsite Storage

 

  •   TANK CONTRACTOR shall provide their own onsite storage and warehousing
facilities.

 

  •   Smaller mechanical and electrical items, instrumentation, control and
relief valves shall all be stored indoors.

 

  •   All items stored outdoors shall be placed on appropriate dunnage/cribbing
and covered with weather proofed covers to ensure adequate protection against
dirt and the environment.

 

  •   TANK CONTRACTOR shall prepare and institute a maintenance and preservation
program for all applicable equipment and materials, including PURCHASER supplied
loading pumps, up to final turnover to PURCHASER. PURCHASER will coordinate
delivery of pumps with TANK CONTRACTOR to avoid extended onsite storage.

 

3.13 Machinery Installation

The installation of equipment shall be done in accordance with all provisions of
API Recommended Practice 686, Machinery Installation and Installation Design.

 

3.14 As-Built Drawings

 

  •   Red line PURCHASER’s P&IDs with as-built information and submit to
PURCHASER for incorporation into its electronic files.

 

  •   Red line PURCHASER’s final grading drawings with as-built information and
submit to PURCHASER for incorporation into its electronic files.

 

21



--------------------------------------------------------------------------------

  •   Submit as-built (both hard copy reproducible and electronic file)
certified drawings of the following:

 

  •   Foundation Details

 

  •   Concrete Base

 

  •   Piping and Spool Drawings

 

  •   Tank Fabrication & Erection Drawings

 

  •   Electrical Drawings

 

  •   Single Line Diagrams

 

  •   Instrument Location Drawings

 

  •   Loop Diagrams

 

  •   Wiring Termination Drawings

 

  •   Instrument Data Sheets

 

4.0 PRE-COMMISSIONING I PURGING

 

4.1 Pre-commissioning

TANK CONTRACTOR shall provide all labor, supervision, materials, including
required spare parts, equipment and consumables and each and every item required
to safely and effectively pre-commission the Phase 2 Tanks. TANK CONTRACTOR is
to use this paragraph as a guide to be incorporated into his procedure to be
approved by PURCHASER.

No later than twelve (12) months before TANK CONTRACTOR is ready for
pre-commissioning activities, it shall submit for PURCHASER’s approval, a
Pre-commissioning Schedule and Execution Plan, outlining as a minimum the
following:

 

  •   Detailed logic network diagram and bar charts to show the sequence of Work
and manpower requirements, including without limitation the following
activities, materials and equipment required, and the requirements for
interaction with others.

 

  •   Material, including spare parts, and consumable checklists indicating
purchase dates and deliveries.

 

  •   Equipment checklists including requisitions and expected deliveries.

 

  •   Recommended De-Commissioning Procedure.

 

22



--------------------------------------------------------------------------------

Pre-commissioning activities shall include but not be limited to:

 

4.1.1 Removal of rust preventatives

Rust preventatives shall not be removed until equipment is ready for
pre-commissioning. TANK CONTRACTOR shall assure that stainless piping and
critical areas are maintained rust free.

 

4.1.2 Deleted

 

4.1.3 Flushing / Blowing / Chemical Cleaning

 

  •   Break flanges, remove control valves, orifice plates, and spool pieces,
install temporary blinds and remake piping connections as required by PURCHASER
for the flushing/blowing/chemical cleaning of piping and equipment run-in.

 

  •   Turn system over to the PURCHASER free of trash and construction debris.

 

  •   Check and install correct packing and lubricants in all valves and plug
locks.

 

  •   Remove temporary blinds and re-install valves and other items of hardware
removed for flushing/blowing/chemical cleaning.

 

4.1.4 See 4.2

 

4.1.5 Submerged Loading Pumps, Pre-Start Inspection, Test and Run-In

 

  •   TANK CONTRACTOR shall provide to PURCHASER access to this equipment. All
work by PURCHASER shall be a joint work effort by TANK CONTRACTOR, PURCHASER and
the LNG pump vendor.

 

4.1.6 Piping

 

  •   Check pipe hangers, supports, guides, and pipe specialties for hot/cold
settings and make necessary adjustment within Battery Limits.

 

  •   Check and record position of all locked valves.

 

4.1.7 Instruments and Calibration

 

  •   Loop check of instruments supplied by PURCHASER (Ref: P&ID’s) and
installed by TANK CONTRACTOR.

 

  •   Loop check of instruments supplied and installed by TANK CONTRACTOR.

 

  •   Continuity test and megger test of cables between field instrument
connections and junction boxes within battery limit.

 

23



--------------------------------------------------------------------------------

4.1.8 Electrical Equipment

 

  •   Perform tests on electrical equipment in accordance with Project
Specification for Electrical Installation and Testing during Pre-Commissioning
stage 25027-001 -3PS-EOOZ-F0001.

 

4.2 Drying/Purging/Cooldown of LNG Tanks and Accessories (piping etc)

 

  •   Install/dismantle purge connections and systems.

 

  •   Drying and purging operation.

 

  •   Provide purge media such as nitrogen.

 

  •   Carry out drying and purging.

 

  •   After dismantling of temporary purge piping, close all purge nozzle
valves, install all purge nozzle blinds. Recheck all connections that were
disturbed after completion of the pneumatic test.

 

  •   All tanks and accessories shall be left with a Nitrogen Purge.

 

  •   At provisional acceptance, PURCHASER assumes responsibility for each tank
including maintenance of the purge.

 

  •   Provide cool down procedure for PURCHASER’s review. Provide experienced
supervision during cool down by PURCHASER.

 

  •   After cool down, TANK CONTRACTOR shall perform thermographic inspections
on the tank(s).

 

5.0 WORK NOT INCLUDED

The following works are NOT included in TANK CONTRACTOR’s Scope of Work:

 

  •   Early site clearing and rough grading

 

  •   Access road to the site

 

  •   Design and supply of cables to connect tank gauging system with DCS and
marine Terminal location

 

6.0 ITEMS SUPPLIED BY THE PURCHASER AND LIMITATIONS THERETO

PURCHASER will furnish or cause to be furnished to TANK CONTRACTOR, without
cost, the following items for or in connection with the performance of TANK
CONTRACTOR’s Work.

 

24



--------------------------------------------------------------------------------

6.1 Up to a total of six (6) submerged loading pumps, motors, cables, foot
valves, junction boxes and head plates; three (3) assemblies per LNG tank, i.e.
six assemblies for each terminal (assuming two tanks for Phase 2 terminal).
Pre-start inspection, test and run-in. TANK CONTRACTOR shall provide PURCHASER
access to this equipment.

 

6.2 Control valves.

 

6.3 PURCHASER will be responsible for the final earth dike installation,
permanent roads, permanent drainage, and spill containment basins and pumping.

 

6.4 Stone paving for final grading around tanks detailed in Section 3.3.

 

6.5 Fuel, at the day tank, for each main construction generator (1 ea per tank).

 

7.0 ITEMS SUPPLIED BY TANK CONTRACTOR

TANK CONTRACTOR shall supply each and every item required to perform the Work,
except as described in Sections 5.0 & 6.0 above and in Section SC-4 of “Exhibit
B” Special Conditions.

TANK CONTRACTOR shall provide, or cause to be provided, a labor force, including
supervision, that is knowledgeable, qualified and skilled to perform and execute
all aspects of the Work.

Without limiting the foregoing, TANK CONTRACTOR’s Work shall also include but
not be limited to:

 

7.1 In the Home Office

 

  •   Engineering and detailed design.

 

  •   Procurement of all materials (except as noted in 6.0).

 

  •   Quality Assurance/Quality Control Program in accordance with Appendix B-1
of this Tank Contract.

 

  •   Up to three offices for PURCHASER’s personnel including phone, use of
secretarial services, fax and photocopying services, data port for connection
and use of email/modem/and printing facilities. PURCHASER will provide laptop
computers for use by PURCHASER personnel.

 

  •   Preparation and implementation of an engineering, procurement and
construction Quality Assurance/Quality Control Program.

 

  •   Preparation of Site safety and health plan for implementation on Site.

 

25



--------------------------------------------------------------------------------

  •   Preparation of a detailed EPC schedule with reporting of weekly progress
including status, concerns, plan to mitigate all concerns, and forecast of all
late activities or anticipated slippage.

 

  •   Preparation of all necessary design, procurement, fabrication,
construction and commissioning/start-up procedures.

 

7.2 [Not Used]

 

7.3 Transportation & Delivery

 

  •   Export packing.

 

  •   Inland transportation inside exporting country.

 

  •   Forwarding charges such as acquisition of export license, customs
clearance, preparation of shipping documents, warehousing/handling, and similar
charges.

 

  •   Ocean/air freight including surcharges.

 

  •   Unloading, landing, import expense, customs clearance (as required),
storage or warehousing charges, and similar charges.

 

  •   Inland transportation. inside importing country including cartage charges.

 

  •   Other charges, as incurred.

 

7.4 Return Cargo

 

  •   Export packing, if any.

 

  •   Inland transportation inside exporting country.

 

  •   Forwarding charges such as acquisition of export license, customs
clearance, preparation of shipping documents, warehousing/handling, and similar
charges.

 

  •   Ocean/air freight including surcharges.

 

  •   Unloading, landing, import expense storage or warehousing charges, and
similar charges.

 

  •   Inland transportation inside importing country including cartage charges.

 

  •   Other charges, if any.

 

7.5 TANK CONTRACTOR’s Site Office

 

  •   Site preparation (clearing and rough grading by PURCHASER).

 

26



--------------------------------------------------------------------------------

  •   Phase 2 Site office (supply, erect, dismantle).

 

  •   Maintenance.

 

  •   Furniture, lighting, plumbing, HVAC, etc., as required.

 

  •   Telephone line(s) and distribution to LNG Tank area.

 

  •   One office for PURCHASER’s personnel, fully equipped.

 

  •   TANK CONTRACTOR is not required to provide any office space for Management
Contractor.

 

7.6 TANK CONTRACTOR’s Other Temporary Building/Facilities. including, as
required:

 

  •   Warehouse & storage area (for TANK CONTRACTOR’s supplied materials &
equipment).

 

  •   TANK CONTRACTOR’s workshop & fabrication shop.

 

  •   Work and fabrication shops.

 

  •   Rest house/guard hut/toilet at Phase 2 Tank Site.

 

  •   Fabricated pipe and structural steel storage area.

 

  •   Site preparation (clearing and rough grading by PURCHASER)

 

  •   Supply, erect, dismantle, etc., all buildings and facilities.

 

  •   Maintenance.

 

  •   Furniture, lighting, plumbing, HVAC, etc., as required.

 

  •   Telephone line(s).

 

  •   Necessary equipment/tools.

 

  •   Dunnage materials.

 

7.7 Other Temporary Facilities / Services

 

  •   All required building permits, approvals, governmental fees, licenses
required for safe and proper completion of the Work. (Subject to the limits
described in Exhibit B).

 

27



--------------------------------------------------------------------------------

  •   Temporary access to and around TANK CONTRACTOR’s Tank construction site
shall be by the TANK CONTRACTOR. Refer to the Site Preparation requirements in
Section 3.3.

 

  •   Construction equipment, including craneage; move in/move out of all
equipment.

 

  •   Lighting, power to and distribution.

 

  •   House keeping.

 

  •   Safety/security service.

 

  •   Medical services, including first aid dispensary at Site and
transportation between Site and hospital.

 

  •   Daily Transportation to/from Site, provided that PURCHASER shall ensure
that an adequately sized parking area is available for TANK CONTRACTOR personnel
within walking distance of the Phase 2 Tank Site.

 

  •   Security and guard(s) for the Phase 2 Tank Site and any lay down areas
designated for use by TANK CONTRACTOR.

 

  •   Garbage disposal.

 

  •   Communications.

 

  •   Helmet/working clothes/safety shoes/gloves/eye protection equipment.

 

  •   Exhaust fans to remove smoke during welding inside of tank. Visible smoke
must always be moving toward tank egress.

 

  •   Implementation of environmental control plan, as necessary

 

7.8 Vehicles

 

  •   Vehicles/buses/jeeps/transporters and similar vehicles.

 

  •   Maintenance, repair work, spare parts for all vehicles.

 

7.9 Consumables

 

  •   Fuel and lube oil for all construction equipment, vehicles, generators and
similar items or equipment.

 

  •   Consumable materials.

 

  •   Gases (oxygen, acetylene, inert, and similar).

 

28



--------------------------------------------------------------------------------

  •   Welding rods.

 

  •   Machinery/hand tools and similar tools or equipment.

 

  •   Testing equipment/instruments, tools for inspection.

 

  •   Scaffolding.

 

  •   Safety equipment such as:

 

  •   fire extinguishers, gas detector, other safety instruments.

 

  •   Fireproof/weatherproof sheets

 

7.10 Steam/Air/Nitrogen

TANK CONTRACTOR shall supply and provide distribution as required for
construction, testing, cleaning and pre-commissioning.

 

29



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SP LNG PROJECT, SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT III - INSPECTION AND TESTING REQUIREMENTS

 

30



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SP LNG PROJECT, SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT I - PROJECT SPECIFICATIONS

Revision number of Bechtel specifications shall be updated as attached Exhibit F

 

SPECIFICATION No.

       

DESCRIPTION

25027-001-3PS-MTDO-F0001

   001    PROJECT SPECIFICATION FOR LNG STORAGE TANKS

25027-001-3BD-M04-00001

   00A    PROJECT ENGINEERING, BASIS ENGINEERING DESIGN DATA

25027-001-3DR-S04F-00001

   000    PROJECT SPECIFICATION FOR GENERAL DESIGN CRITERIA

25027-001-3DR-S04F-00002

   000    PROJECT SPECIFICATION FOR STRUCTURES AND FOUNDATIONS DESIGN CRITERIA

25027-001-3PS-DB01-F0001

   002    PROJECT SPECIFICATION FOR FURNISHING AND DELIVERING READY-MIX CONCRETE

25027-001-3PS-DB02-F0001

   000    PROJECT SPECIFICATION FOR CONCRETE WORK.

25027-001-3PS-DG01-F0001

   000    PROJECT SPECIFICATION FOR FURNISHING AND FABRICATING REINFORCING STEEL

25027-001 -3PS- SS01 - F0001

   000    PROJECT SPECIFICATION FOR FURNISHING STRUCTURAL STEEL, MISCELLANEOUS
STEEL, AND JOISTS

25027-001-3PS-SS02-F0001

   000    PROJECT SPECIFICATION FOR ERECTION OF STRUCTURAL STEEL, MISCELLANEOUS
STEEL

25027-001-SS-000-00001

   000    STRUCTURAL STEEL STANDARDS - GENERAL NOTES & ABBREVIATIONS

25027-001 -SS-000-00008

   000    STRUCTURAL STEEL STANDARDS - ANGLE RAILING (SHEET 1 OF 2)

25027-001-SS-000-00009

   000    STRUCTURAL STEEL STANDARDS - ANGLE RAILING (SHEET 2 OF 2)



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SP LNG PROJECT, SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT I - PROJECT SPECIFICATIONS

Revision number of Bechtel specifications shall be updated as attached Exhibit F

 

SPECIFICATION No.

       

DESCRIPTION

25027-001-SS-000-00010

   000    STRUCTURAL STEEL STANDARDS - LADDER DETAILS

25027-001-SS-000-00011

   000    STRUCTURAL STEEL STANDARDS - LADDER SAFETY CAGE DETAILS

25027-001-SS-000-00012

   000    STRUCTURAL STEEL STANDARDS - STAIR DETAILS (SHEET 1 OF 2)

25027-001-SS-000-00013

   000    STRUCTURAL STEEL STANDARDS - STAIR DETAILS (SHEET 2 OF 2)

25027-001-SS-000-00014

   000    STRUCTURAL STEEL STANDARDS- GRATING DETAILS

25027-001-DB-000-00001

   000    STRUCTURAL STANDARDS- CONCRETE GENERAL NOTES

25027-001-DB-000-00002

   000    STRUCTURAL STANDARDS- CONCRETE DETAILS SHEET 1

25027-001-DB-000-00003

   000    STRUCTURAL STANDARDS- CONCRETE DETAILS SHEET 2

25027-001-DB-000-00004

   000    STRUCTURAL STANDARDS- CONCRETE DETAILS SHEET 3

25027-001-DB-000-00005

   000    STRUCTURAL STANDARDS- TYPICAL SECTIONAL DETAILS SHT 1

25027-001-DB-000-00007

   000    STRUCTURAL STANDARDS- ANCHOR BOLTS SHT 6

25027-001-3PS-PB00-F0004

   00A    PROJECT SPECIFICATION FOR PIPE INSTALLATION AND TESTING

25027-001-3PS-PB00-F0001

   002    PROJECT SPECIFICATION, PIPING MATERIALS

25027-001-3PS-PB00-F0002

   002    PIPING PURCHASE DESCRIPTIONS

25027-001-3PS-PB00-F0008

   00A    PROJECT SPECIFICATION BOLT TENSIONING & BOLT-UP REQUIREMENTS

 

2



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SP LNG PROJECT, SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT I - PROJECT SPECIFICATIONS

Revision number of Bechtel specifications shall be updated as attached Exhibit F

 

SPECIFICATION No.

       

DESCRIPTION

25027-001-3DR-P40F-00001

   00B    PROJECT SPECIFICATION FOR PIPE STRESS AND SUPPORTS DESIGN CRITERIA

25027-001-3DR-P04F-00001

   00A    PROJECT SPECIFICATION FOR PLANT DESIGN AND PIPING LAYOUT CRITERIA

25027-001-3PS-JQ00-F0003

   000    PROJECT SPECIFICATION FOR WIRING FOR INSTRUMENTS AND COMPUTERS.

25027-001-3PS-JQ06-F0001

   000    PROJECT SPECIFICATION FOR GENERAL DESIGN FOR INSTRUMENTATION PACKAGED
SYSTEMS

25027-001-3PS-JQ07-F0001

   000    PROJECT SPECIFICATION FOR INSTRUMENTATION

25027-001-3DR-E12F-00001

   000    DESIGN CRITERIA FOR ELECTRICAL SYSTEMS DESIGN AND INSTALLATION

25027-001-3PS-E00X-F0001

   000    PROJECT SPECIFICATION FOR ELECTRICAL EQUIPMENT TESTING AND
COMMISSIONING

25027-001-3PS-EKP0-F0001

   000    PROJECT SPECIFICATION FOR ELECTRICAL REQUIREMENTS FOR PACKAGED
EQUIPMENT

25027-001-3PS-EWE1-F0001

   000    PROJECT SPECIFICATION FOR CABLE - LOW VOLTAGE

25027-001-3PS-MUMI-F0001

   000    PROJECT SPECIFICATION FOR INDUCTION MOTORS - NEMA FRAME

25027-001-3PS-NX00-F0001

   000    PROJECT SPECIFICATION FOR PROTECTIVE COATINGS (PAINT)

25027-001-3PS-NN00-F0002

   000    PROJECT SPECIFICATION FOR COLD INSULATION

25027-001-3PS-NX00-F0003

   000    GALVANIZED STEEL

 

3



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

PROJECT:   SP LNG PHASE 2 EXPANSION TERMINAL PROJECT    LOCATION:   SABINE PASS,
LOUISIANA    JOB NO: 25027-001         EQUIPMENT:   LNG STORAGE TANKS    TAG
NO.:   S-104, S-105   

 

1

SPECIFICATION

PARAGRAPH
REFERENCE

  

2

DOCUMENT DESCRIPTION

  

3

DOC.
TYPE

  

4

PERMISSION
TO PROCEED

(Y/N)

  

5

SUBMITTAL SCHEDULE

  

6

LIQ.
DAMAGES
Y/N

  

7

REMARKS

           

PRELIM

  

INITIAL

  

FINAL

        

1.     CONTRACTUAL (GENERAL)

                     EXHIBIT A, GC-2    DESIGNATION OF AUTHORIZED REPRESENTATIVE
      N       30BM    BM    N    *30 DAYS AFTER CONTRACT EXECUTION EXHIBIT A,
GC-13    SAFETY AND HEALTH PLAN       Y       20BS    BM    N    *20 DAYS AFTER
CONTRACT EXECUTION EXHIBIT A, GC-14    ENVIRONMENTAL PLAN       Y       30BM   
BM    N    *30 DAYS AFTER CONTRACT EXECUTION EXHIBIT B, SC-2    INSURANCES      
Y       10BM    BM    N    *- 10 DAYS AFTER CONTRACT EXECUTION EXHIBIT B, SC-6
   PERMITS AND LICENSES       Y       15BS*    BS    N    *- 15 DAYS BEFORE
STARTING WORK EXHIBIT B, SC-9    SUBCONTRACT SCHEDULE       N       30BM    BM
   N    *- 30 DAYS AFTER CONTRACT EXECUTION EXHIBIT B, SC-9    MONTHLY UPDATES
(INCLUDING SCHEDULE AND JOBHOUR EXPENDITURE)       N    MONTHLY*    N    *-
SUBMITTED EVERY MONTH EXHIBIT B, SC-9    WEEKLY UPDATES (INCLUDING 3-WEEK
MANPOWER LOOKAHEAD, 4-WEEK ROLLING SCHEDULE, QUANTITIES INSTALLED, LABOR
PRODUCTIVITY       N    WEEKLY*    N    *- SUBMITTED EVERY WEEK EXHIBIT B, SC-9
   DAILY UPDATES (INCLUDING FORCE REPORT AND PLANT & EQUIPMENT REPORT)       N
   DAILY*    N    *- SUBMITTED EVERY DAY EXHIBIT B, SC-11.A    SAFETY AND HEALTH
PROGRAM (FOR JOB SITE AS WELL AS FOR HOME OFFICE)       N       20BS    BM    N
   *- 20 DAYS AFTER CONTRACT EXECUTION EXHIBIT B, SC-11.B    FIRE PROVENTION
PROGRAM       N       30BM    BM    N    *- 30 DAYS AFTER CONTRACT EXECUTION
EXHIBIT B, SC-11.C    SECURITY PROGRAM       N       30BM    BM    N    *- 30
DAYS AFTER CONTRACT EXECUTION EXHIBIT B, SC-11.D    HAZARD COMMUNICATION PROGRAM
      N       30BM    BM    N    *- 30 DAYS AFTER CONTRACT EXECUTION EXHIBIT B,
SC-11.E    PROCESS SAFETY MANAGEMENT PLAN       N       30BM    BM    N    *- 30
DAYS AFTER CONTRACT EXECUTION EXHIBIT B, SC-13    PERFORMANCE BANK GUARANTEE   
   N       10BM    BM    N    *- 10 DAYS AFTER CONTRACT EXECUTION EXHIBIT B,
SC-15    MONTHLY ESTIMATE OF WORK PERFORMED       N    MONTHLY - 20TH    N    *-
SUBMITTED ON 20TH OF EACH MONTH EXHIBIT B, SC-15    INVOICE       N    MONTHLY -
1ST    N   

*- SUBMITTED ON 1ST OF EACH MONTH

*-NEED TO REVIEW SC-15

 

4



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

PROJECT:   SP LNG PHASE 2 EXPANSION TERMINAL PROJECT    LOCATION:   SABINE PASS,
LOUISIANA    JOB NO: 25027-001         EQUIPMENT:   LNG STORAGE TANKS    TAG
NO.:   S-104, S-105   

 

1

SPECIFICATION
PARAGRAPH
REFERENCE

  

2

DOCUMENT DESCRIPTION

  

3

DOC.
TYPE

  

4

PERMISSION
TO PROCEED

(Y/N)

  

5

SUBMITTAL SCHEDULE

  

6

LIQ.
DAMAGES
Y/N

  

7

REMARKS

           

PRELIM

  

INITIAL

  

FINAL

        

2.     ENGINEERING - GENERAL

                     Exhibit D 2.10    Index of all Design Calculations,
Drawings and other documents.             D
(21)          Exhibit B and C    Schedules, Organization Charts, Manpower
Loading,          X             Exhibit B, SC9    Progress Reports             A
         Periodic Progress Reports as agreed Exhibit D, 2.10    Engineering
Specifications.             I          Exhibit D, 3.14    As-Builts            
O            

3.     PROCUREMENT

                     Exhibit D, 2.10.4    Recommended Spare Parts List for 2
years Operation             D          Within 6 months of Notice of Award
Exhibit B, SC9    Material Procurement & Shop Fabrication Schedules            
BS          Exhibit C, Form C    Subcontractor/Sub vendor list             BS   
      Exhibit D, 2.10.4    Unpriced Purchase Orders             BS            

4.     CONSTRUCTION

                     Exhibit B and C    Construction Plan & Schedule,
Tools/Construction Equipment list, Temporary             BS          Exhibit D,
3.1, 3.3, 3.4    Construction/Erection Procedure             BS          Exhibit
B    Special Tools/Construction Equipment list             BS          Exhibit
D, 3.1    Temporary Facilities Plan             BS          Exhibit D, 3.1   

5.     QUALITY ASSURANCE/CONTROL DOCUMENTS, INCLUDING:

            BS          Exhibit B appendix B-1, Exhibit D, 3.1    Table of
Contents for Project Procedures that will be used to control work activities
(Management, Project Controls, Engineering, Procurement, Construction,
Inspection and Testing, Certification Records).            

D

(90)

         Exhibit B, C    Quality Plan including QA/QC Manual, Inspection &
Testing Plan             BS          Exhibit D, 3.4 and 3.6    Inspection &
Testing Procedures, including NDE & PMI Procedures             BS         

 

5



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

PROJECT:    SP LNG PHASE 2 EXPANSION TERMINAL PROJECT    LOCATION:    SABINE
PASS, LOUISIANA    JOB NO: 25027-001         EQUIPMENT:    LNG STORAGE TANKS   
TAG NO.:    S-104, S-105   

 

1

SPECIFICATION

PARAGRAPH

REFERENCE

  

2

DOCUMENT DESCRIPTION

  

3

DOC.
TYPE

  

4

PERMISSION
TO PROCEED

(Y/N)

  

5

SUBMITTAL SCHEDULE

  

6

LIQ.
DAMAGES
Y/N

  

7

REMARKS

            PRELIM    INITIAL   FINAL      

Exhibit D,

3.4 and 3.6

   Material Certificates &/or Mill Test Reports - Before release for Shipment   
         S        

Exhibit D,

3.4 and 3.6

   Welding Procedures Specifications(WPS) - 3 months prior to start of welding
            D
(90)        

Exhibit D,

3.4 and 3.6

   Welding Procedure Qualification Records (PQR) - 3 months prior to start of
welding             D
(90)        

Exhibit D,

3.4 and 3.6

   Welder/Welding Operator Qualification Records (WQT) - prior to start of
welding             BS        

Exhibit D,

2.10.3

   Inspection & Test Records - after event             A   X      

Exhibit D,

3.4 and 3.6

   Weld Repair Procedures - 3 months prior to start of welding             D
(90)        

Exhibit B,

Appen B1-A

   Certification Dossiers including preparation procedure             O        

Exhibit D,

2.10.3

   PMI Test Reports             I/W           

5.     CIVIL/STRUCTURAL

                   

Exhibit D,

2.5

   Submit “Seismic Design Basis / Methodology” for PURCHASER review and approval
prior to beginning the seismic analysis / design of the tank / pile foundation.
      Y       D        

Exhibit D,

2.5

   Foundation Engineering Plan, including Design Concept          X           

Exhibit D,

2.1, 2.5

   Pile Design Calculations & Load Test Program (if piles are required)         
   BS        

Exhibit D,

2.1, 2.5

   Design Calculations for Foundations and Foundation Drawings             BS  
X      

Exhibit D,

3.3

   Piling test reports             A        

Exhibit D,

3.3

   Piling Plan             BS        

Exhibit D,

2.5

   Concrete Specification             BS        

Exhibit D,

2.5, 3.3

   Pile Testing procedure             D
(90)                               

Exhibit D,

3.4

   Concrete test Reports             A        

 

6



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

PROJECT:    SP LNG PHASE 2 EXPANSION TERMINAL PROJECT    LOCATION:    SABINE
PASS, LOUISIANA    JOB NO: 25027-001         EQUIPMENT:    LNG STORAGE TANKS   
TAG NO.:    S-104, S-105   

 

1

SPECIFICATION

PARAGRAPH

REFERENCE

  

2

DOCUMENT DESCRIPTION

  

3

DOC.
TYPE

  

4

PERMISSION
TO PROCEED

(Y/N)

  

5

SUBMITTAL SCHEDULE

  

6

LIQ.
DAMAGES
Y/N

  

7

REMARKS

            PRELIM    INITIAL   FINAL         

6.     TANK/PIPING

                   

Exhibit D,

2.3

   Tank Outline Drawings showing diameter, height, net working capacity,
material, plate thickness, roof style, & insulation system          X    D
(30)   X      

Exhibit D,

2.6

   Allowable Nozzle Loads             I        

Exhibit D,

2.6

   Piping Plans/Sections             I   X      

Exhibit D,

2.6, 3.6

   Tie-in List & Location Plan             BS   X      

Exhibit D,

2.6

   Platform Drawings             I   X      

Exhibit D,

2.6

   Piping Isometrics             I   X      

Exhibit D,

3.4, 3.6

   Field Assembly Procedure, Inspection & Testing Plan             BS        

Exhibit D,

3.4, 3.6

   Inspection & Testing Procedures including Welding, & NDE             I     
  

Exhibit D,

2.4

   Detail of Trolley & Hoist Design             BS        

Exhibit D,

2.7

   Temp. Monitoring System - Design Details             BS        

Exhibit D,

2.1

   Purge & Vent System - Design Details             BS        

Exhibit D,

2.1

   Tank Design Calculations             BS        

Exhibit D,

2.1

   Design Calculation for all Appurtenances and Accessories including Piping &
Relief Valves             BS        

Exhibit D,

2.10.1

   Material Specifications             BS        

Exhibit D,

2.1

   Fabrication & Construction Drawings: Tanks, Piping & Accessories            
BS   X      

Exhibit D,

7.1

   Procedures for Shop Fabrication, Field Construction, Insulation, Painting,
Tank Calibration.             BS           

7.     INSTRUMENTATION

                   

Exhibit D,

2.10.3

   Instrument Data Sheets (ISA Standard)             BS   X      

Exhibit D,

2.10.1

   Layout & Installation Drawings of Instruments, Cables, & Junction Boxes      
      BS   X      

 

7



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

PROJECT:    SP LNG PHASE 2 EXPANSION TERMINAL PROJECT    LOCATION:    SABINE
PASS, LOUISIANA    JOB NO: 25027-001         EQUIPMENT:    LNG STORAGE TANKS   
TAG NO.:    S-104, S-105   

 

1

SPECIFICATION

PARAGRAPH

REFERENCE

  

2

DOCUMENT DESCRIPTION

  

3

DOC.
TYPE

  

4

PERMISSION
TO PROCEED

(Y/N)

  

5

SUBMITTAL SCHEDULE

  

6

LIQ.
DAMAGES
Y/N

  

7

REMARKS

            PRELIM    INITIAL    FINAL      

Exhibit D,

2.10.1

   Instrument Wiring Termination Dwgs, Loop Diagrams and Single Line Diagrams   
         BS    X      

Exhibit D,

2.7

  

System Testing Procedures

Data Acquisition System Data and Dwgs

            BS         

Exhibit D,

2.10.2

   Instrument Operation Maintenance and Configuration Manuals             S   
     

Exhibit D,

3.10

   Calibration Testing Reports             A    X         

8.     ELECTRICAL

                    

Exhibit D,

2.8.9

   Area Classification Drawings (Plan and Elevations)          X            

Exhibit D,

2.8.7

   Electrical Load List - Name Plate, Operating, Spare (kW, Volts, PF, ph, Hz)
         X            

Exhibit D,

2.8.9

   Electrical Schematic Diagrams             BS    X      

Exhibit D,

2.8.9

   Electrical Wiring Diagrams including connection diagrams for junction boxes
            BS    X      

Exhibit D,

2.8.9

   Electrical cable tray layouts             BS    X      

Exhibit D,

2.8.9

   Dimensional Outline drawings showing location of all major electrical
equipment including junction boxes and panel boards.             BS    X      

Exhibit D,

2.8.9

   Location and size of PURCHASER’S connections to TANK CONTRACTOR’S junction
boxes             BS    X      

Exhibit D,

2.8.9

   Electrical Interface Details: LNG Tank and LNG Pump Motors, e.g. cables,
terminations, junction boxes             BS    X      

Exhibit D,

2.8.9

   Electrical lighting and socket outlet layout and wiring diagrams            
BS    X      

Exhibit D,

2.8.9

   Earthing Diagram             BS    X      

Exhibit D,

2.8.9

   Lightning Protection Diagram             BS    X      

Exhibit D,

2.8.9

   Detailed Bill of Material including name of manufacturer, catalog number of
all components and catalog cut sheets             BS    X      

Exhibit D,

2.8.9

   Electrical testing Procedures             BS         

Exhibit D,

2.8.9

   Certified Test Reports             S    X      

 

8



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

PROJECT:    SP LNG PHASE 2 EXPANSION TERMINAL PROJECT    LOCATION:    SABINE
PASS, LOUISIANA    JOB NO: 25027-001         EQUIPMENT:    LNG STORAGE TANKS   
TAG NO.:    S-104, S-105   

 

1

SPECIFICATION

PARAGRAPH

REFERENCE

  

2

DOCUMENT DESCRIPTION

  

3

DOC.
TYPE

  

4

PERMISSION
TO PROCEED

(Y/N)

  

5

SUBMITTAL SCHEDULE

  

6

LIQ.
DAMAGES
Y/N

  

7

REMARKS

            PRELIM   INITIAL    FINAL         

9.     PRE-COMMISSIONING/PURGING

                   

Exhibit D,

4.1

   System Testing & Commissioning Schedule          BS           

Exhibit D,

3.4

   Hydrotest / pneumatic test Procedures          D            6 months after
contract
award

Exhibit D,

4.1.4

   Drying & Purging Procedures          BS           

Exhibit D,

4.1.9

   Recommended Cooldown Procedure          BS           

Exhibit D,

2.3

   Heat Leak and Boil-Off Calculations          D
(30)           

Exhibit D,

4.1

   Recommended Decommissioning Procedure                  X   

Exhibit D,

2.10, 2.10.3

   Installation, Operation & Maintenance Manuals                  X   

Exhibit D,

4.1

   Spare Parts List for Construction & Precommissioning                    
Within 6 months of Notice
of Award

 

SUPPLIER SHALL PROVIDE A MASTER COPY, WHICH CAN BE LEGIBLY DUPLICATED BY
MICROPRODUCTION, DIAZO OR ELECTROSTAGTIC PROCESS, AND 6 COPIES (EXCLUDING
INSTRUCTION MANUALS AS SPECIFIED IN REMARKS COLUMN). Column 3   

Document Type - Bechtel Specific

Column 4    Prior Permission to Proceed Required - Bechtel permission to proceed
required prior to use of documents in the design, fabrication, installation or
other work process. Permission to proceed does not constitute acceptance or
approval of design details, calculations, analyses, test methods or material
developed or selected by the Supplier and does not relieve Supplier from full
compliance with contractual obligations. Column 5   

Ac - After Completion         I - Before installation         A - After
Installation         

W - With Shipment         S - Before Shipment         P - Before final payment

D - Before Design OR Expressed in calendar days after notice of award         O
- With O&M Manual

BM - Before Mobilization         BS - Before starting relevant work

 

Preliminary - Early submittal of information as specifically identified,
(foundation load data, preliminary general arrangements, etc.)

Initial - Initial submittal of a document in accordance with the schedule
mutually agreed to by the Buyer and the Supplier. Initial drawings requiring
review must show all information

necessary for Buyer’s design of foundations and any other connection for
equipment. Drawings will be reviewed only as to arrangement and conformance with
the specifications and

related drawings. [Drawings must show Buyer’s job title, job number, purchase
order number, line, equipment, tag or code number and the manufacturer’s serial
number(s)].

Final - The complete submittal required. (This submittal shall include all
“as-built” data.)

Column 6    Liq. Damages - Y/N to be assigned in Column 6. Assessed values per
item as defined in the purchase order.   

8. TITLE

 

LNG TANKS

  

9. JOB NO.

 

     

10. REQUISITION NO.

  

Rev.

000

   SUPPLIER DOCUMENT SUBMITTAL REQUIREMENTS

 

9



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

1.0 GENERAL REQUIREMENTS

TANK CONTRACTOR shall submit all required drawings and data to PURCHASER in the
manner and within the time limits specified below.

All drawings and data shall be transmitted to PURCHASER via electronic exchange
(eRoom) and/or by hard copy when there are a specified number of hard copies
required.

 

2.0 EQUIPMENT/COMPONENT DRAWINGS AND DATA

These drawings and data shall include, but not be limited to all basic design
criteria, general arrangement and outline dimensions, utility requirements,
electrical single line, schematic, P&IDs, control diagrams, maintenance and
operating space requirements, cross sections and material lists, performance
characteristic curves, caIculations and completed Data Sheets. In addition to
these items, the specific data requirements are as defined in the attached
forms.

 

3.0 RECOMMENDED SPARE PARTS

TANK CONTRACTOR shall submit complete recommended spare parts lists. The lists
shall include:

 

  •   Part description and number (in sufficient detail to order, to include
size, material, etc.);

 

  •   Recommended quantity of each spare part for FAT, SIT,
installation/commissioning and for two years operation;

 

  •   Recommended quantities of special tools or instruments required for
maintenance;

 

  •   Recommended quantities of consumable items;

 

  •   Unit cost of each part (note - sets, part, etc.);

 

  •   Supplier’s name and other company information (address, etc.);

 

  •   Supplier’s identification (shop order numbers, etc.) if applicable; and

 

  •   Validity and basis of price quotation.

TANK CONTRACTOR shall state any necessary additional information required to
fabricate or locate a part (serial numbers, tag numbers, etc.) to facilitate
ordering.

 

10



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

4.0 DOCUMENT TRANSMITTAL ADDRESS

TANK CONTRACTOR shall submit all documents to the following address:

Electronic submittal

[                                                             ]

Hard copy submittal

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile Number: 713-659-5459

Attn: Ed Lehotsky

  and   

Bechtel Corporation

3000 Post Oak Boulevard

Houston, TX 77056-6503

 

5.0 DRAWING AND DATA REQUIREMENTS

TANK CONTRACTOR will be required to comply with the following drawing and data
requirements:

 

  A. Drawings and data submitted by TANK CONTRACTOR shall be in electronic
format (see Paragraph 5.0J). Where this is not possible, the drawings submitted
by the TANK CONTRACTOR will be electronically scanned and/or microfilmed,
therefore, TANK CONTRACTOR and any of his subsuppliers must submit the type of
reproduction specified in the following paragraphs.

 

  B. All drawings submitted must have light, clear backgrounds with sharp,
opaque object, definition lines, and noncrowded dimensioning and lettering. Each
drawing shall be suitable for microfilming at a 30 to 1 reduction and then
enlarged to full size. Reproducibles shall be black-on-white, such as Xerox 1860
vellum. All reproducibles for originals, which are 11 inch by 17 inch and
smaller may be photo copies on plain bond paper. Sepias are not acceptable.

Drawings must be flat or rolled, not folded.

 

  C. Catalog cuts, typed material and other nonpictorial data shall be
black-on-white. Images shall be sharp and clear to allow further legible
reproduction by PURCHASER. Second, third, etc., generation copies are not
acceptable.

 

11



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

  D. Documents not meeting the above requirements will be rejected for
resubmittal and any added costs incurred by PURCHASER as a result of poor
drawings will be backcharged to TANK CONTRACTOR.

 

  E. All documents must show, in the lower right hand corner, job number,
equipment tag number, PURCHASER’S subcontract number, drawing number, revision
number, TANK CONTRACTOR’S title, equipment service, PURCHASER’S name, project
title, long file save name with extension and project location.

 

  F. Documents with multiple sheets, such as calculations, must be resubmitted
as a complete document. Revised single sheets will not be accepted.

 

  G. Resubmittal of documents requires the same number of prints and
reproducibles as the first submittal.

 

  H. TANK CONTRACTOR shall not submit unchecked drawings, calculations, and data
for review. All unchecked materials will be returned to the TANK CONTRACTOR
without review or acceptance with a request to resubmit on a completely checked
basis. Any resulting price or schedule impact shall be the TANK CONTRACTOR’S
responsibility.

 

  I. When applicable, TANK CONTRACTOR shall provide professional engineering
stamps on appropriate documents.

 

  J. If the drawings and data submitted by TANK CONTRACTOR have been prepared
using one of the following formats:

 

Application Type

  

Standard Application

   File Extension

Word Processor

  

MS Word 97

   .doc

Spreadsheet

  

MS Excel 97

   .xls

Presentation Software

  

MS PowerPoint 97

   .ppt

Data Base

  

MS Access 97

   .mdb

CADD

  

Bentley Microstation 3E Rel

   .dgn   

AutoCAD 2002

   .dwg   

Common data exchange format

   .dxf

Graphic Format

  

TIFF Group IV

   .tif   

TIFF LZW or JPEG Compressed

   .jpg   

HPGL/2

   .plt

Portable Document Format

  

Adobe Acrobat 4.0

   .pdf

 

12



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

TANK CONTRACTOR shall also submit an electronic copy (in one of the media given
below) of the drawings/data in the original electronic format. Acceptable media
for the electronic copies is as follows:

 

  •   electronic file in original application format via the Bechtel eRoom
System

 

  •   on CDROM using ISO 9660 or Joliet format and readable from Windows 95/98
or NT 4.0 based PC.

If TANK CONTRACTOR does not use the above applications and cannot save the file
in one of the above formats then TANK CONTRACTOR shall save it or scan it into a
portable document format. This portable document format is a .pdf file with
UNCOMPRESSED ASCII text, (i.e. text searchable) created using Adobe Acrobat.
Files from DOS or other platforms for which Adobe Acrobat writers are not
available will need to be submitted in an ASCII text version along with a
physical copy of the document, which will be scanned.

TANK CONTRACTOR shall obtain Adobe Acrobat 3.0 or later for Windows (also
available for Mac) to create the files from TANK CONTRACTOR’S existing
applications where TANK CONTRACTOR does not use one of the above mentioned
formats.

If TANK CONTRACTOR does not use one of the above applications and obtaining
Adobe Acrobat is not a viable option, TANK CONTRACTOR shall submit a list of the
formats TANK CONTRACTOR uses.

 

6.0 DRAWING REVIEW

 

  A. Drawings and documents submitted for PURCHASER’S review will be returned to
TANK CONTRACTOR with two (2) stickers on each document. One (1) sticker will
indicate the equipment tag number and PURCHASER’S TANK CONTRACTOR print log
number. The second sticker will indicate, by mark, one (1) of the following
review codes:

 

Code 1   Work may proceed. Code 2   Revise and resubmit. Work may proceed
subject to incorporation of changes indicated

 

13



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

 

Code 3   Revise and resubmit. Work may not proceed. Code 4   Review not
required. Work may proceed.

Although work may proceed on receipt of a drawing with a Code 2 notation, TANK
CONTRACTOR must resolve the comments indicated, resubmit and obtain a Code 1
notation. Any drawing or document receiving a review Code 2 or 3 must be
resubmitted until it achieves either a Code 1 or 4 review status. Final invoice
will not be processed until all drawings and documentation requirements are
fulfilled.

 

  B. All TANK CONTRACTOR data will be logged in and assigned a unique log number
by PURCHASER. Subsequent submittals of the same documents will receive the same
log number, which was assigned to the initial submittal, except that the
submittal number will be changed.

For example, the initial drawing received would be assigned:

LOGO [g67853img01.jpg]

On subsequent submittals, only the submittal will change. If the TANK CONTRACTOR
incorporates this data into a manual, the data becomes part of the manual and
the manual is logged in and assigned its own log number. Code 1 or 4 approval of
a manual does not eliminate the requirements for all individually submitted
documents to receive a Code 1 or 4 review code.

 

14



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT II - DRAWING AND DATA REQUIREMENTS

Status and Log Sticker Sample

 

¨ (1)   Work May Proceed.  

DATE RECEIVED:

 

IMPORTANT: Permission to proceed does not constitute acceptance or approval of
design details, calculations, analyses. test methods or materials developed or
selected by the supplier and does not relieve supplier from full compliance with
contractual obligations.

   DWG. STATUS

 

SIGNED                 

 

DATE                         
                BECHTEL

¨ (2)   Revise & Resubmit. Work May Proceed. Subject to Incorporation of Changes
indicated.      ¨ (2b)   Revise. Incorporate Changes as indicated. Resubmittal
not Required. Work May Proceed.      ¨ (3)   Revise & Resubmit. Work May Not
Proceed.      ¨ (4)   Review Not Required. Work May Proceed.     

It has not been determended if a second sticker like this will be used. This
sticker is to track resubmittal reasons.

JOB & V.P. NO

EQUIP. NO.

1.    Reason for Resubmittal Design        ¨Supplier Design        ¨Supplier
Correction        ¨Client Required        ¨Not Necessary

 

  C. Drawings or data returned to TANK CONTRACTOR for revision must be
resubmitted within fifteen (15) calendar days after receipt. Resubmittals shall
retain original number and be clearly marked with revision triangles enclosing
the revision number. The revision triangles shall remain as a permanent part of
the document. Correspondence accompanying revised drawings and data must show
TANK CONTRACTOR print log number.

 

  D. TANK CONTRACTOR shall evaluate PURCHASER comments and incorporate them in a
technically sound manner without affecting the progress of the Work. TANK
CONTRACTOR shall request clarification or suggest alternatives where questions
of technical feasibility arise.

 

  E. TANK CONTRACTOR shall save incoming documents to a shared server within
their entity upon receipt of notification.

 

15



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SP LNG PROJECT, SABINE PASS TERMINAL

EXHIBIT “D” - SCOPE OF WORK

ATTACHMENT III - INSPECTION AND TESTING REQUIREMENTS

 

No.

  

TITLE

   BY TANK
CONTRACTOR    PURCHASER
WITNESSED    DOC’D
RESULTS TO
PURCHASER    PURCHASER
COMMENTS   

Fabrication & Erection

              

Material Certificates

   Yes       Yes      

Joint Preparation/Fit-Up

   Yes    Yes         

Dimensional Check

   Yes    Yes    Yes      

Nozzle Flange Finish

   Yes    Yes         

Visual Examination

   Yes    Yes    Yes      

Vacuum Box Testing

   Yes    Yes    Yes      

Radiograph

   Yes    Yes    Yes      

Liquid Penetrant Examination

   Yes    Yes    Yes      

Magnetic Particle Examination

   Yes    Yes    Yes      

Alloy Verification

   Yes    Yes    Yes      

Leak Testing

   Yes    Yes    Yes      

Hydrotest - Pump Column

   Yes    Yes    Yes      

Pneumatic Test - Piping

   Yes    Yes    Yes      

Coating/Painting/Cleaning

   Yes    Yes    Yes      

Level Survey

   Yes    Yes    Yes      

After Completion of Erection

              

Inspection Prior to Hydrotest/Pneumatic Test

   Yes    Yes    Yes      

Hydrotest - Inner Tank

   Yes    Yes    Yes      

Pneumatic Test - Outer Tank

   Yes    Yes    Yes      

Inspection for Insulation

   Yes    Yes    Yes      

Clean Up and Final Grading

   Yes    Yes    Yes      

Purging of Tank with Nitrogen

   Yes    Yes    Yes      

Inspection and Testing of Lighting and Socket Outlets

   Yes    Yes    Yes      

Inspection and Testing of Aircraft Obstruction Lighting System

   Yes    Yes    Yes      

Inspection and Testing of Grounding System

   Yes    Yes    Yes   

 

16



--------------------------------------------------------------------------------

EXHIBIT ‘E’

FOR

LNG TANKS

 

003

   7/19/05               

002

      REVISED AS NOTED    TW    GGG      

001

   5/12/05    REVISED WHERE NOTED, ISSUED FOR CONTRACT    GGG    KA    TW    SO

000

      ISSUED FOR SUBCONTRACT    GGG    KA    TW    SO

NO

   DATE    REASON FOR REVISION    BY    CK’D    APPR    APPR   

EXHIBIT “E”

FOR

LNG TANKS

  

JOB NO.

SUB CONTRACT NO.

   REV.    SP LNG PHASE 2 EXPANSION TERMINAL PROJECT             003

 

EXHIBIT – E July 19   Rev 003   Page 1 Of 3



--------------------------------------------------------------------------------

LNG STORAGE TANKS

SP LNG PROJECT, SABINE PASS TERMINAL

EXHIBIT “E” - DATA SHEETS AND DRAWINGS

 

TANK DATA SHEET

  

REV

  

DESCRIPTION

25027-001-MTD-24-0S101

  

001

LOGO [g67853img03.jpg]

   Data Sheet for LNG Storage Tanks

DRAWINGS & DOCUMENTS

  

REV

  

DESCRIPTION

M6-24-00210

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-101 Feed Lines

M6-24-00211

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-101 In-Tank Pumps &
Discharge Lines

M6-24-00212

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-101 Instruments

M6-24-00220

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-102 Feed Lines

M6-24-00221

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-102 In-Tank Pumps &
Discharge Lines

M6-24-00222

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-102 Instruments

M6-24-00230

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-103 Feed Lines

M6-24-00231

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-103 In-Tank Pumps &
Discharge Lines

M6-24-00232

  

000

LOGO [g67853img03.jpg]

   Piping and Instrumentation Diagram – LNG Storage Tank S-103 Instruments

P1-00-00001

  

00D

LOGO [g67853img03.jpg]

   Site Plan – Sabine Pass, Louisina

100-SK-100

   P    Tank Top Layout – Sabine Pass, Louisiana

 

EXHIBIT – E July 19   Rev 003   Page 2 Of 3



--------------------------------------------------------------------------------

DRAWINGS & DOCUMENTS

  

REV

  

DESCRIPTION

      Toulnay-Wong Geotechnical Investigation Report For Sabine Pass and Corpus
Christi (Previously Provided by B&V)      

Site Specific Response Spectra

Cheniere LNG Project, Sabine Pass and Corpus Christi (Previously Provided by
B&V)

P1K-SC-0002

   0    Phase 2 Expansion Site Plan dated on 11 July 2006

 

EXHIBIT – E July 19   Rev 003   Page 3 Of 3



--------------------------------------------------------------------------------

EXHIBIT ‘F’

FOR

LNG TANKS

[Updated Bechtel Technical specification List as of June 23 2006]

July19 2006

 

003

   19 July 06               

002

   23 Jun.06    Updated            

001

   28 Oct.05    Updated            

000

      ISSUED FOR PROPOSAL            

NO

   DATE   

REASON FOR REVISION

   BY    CK’D    APPR    APPR       Updated Bechtel Technical specification List
as of 23 June. 2006             REV.       SP LNG PHASE 2 EXPANSION TERMINAL
PROJECT             003



--------------------------------------------------------------------------------

EXHIBIT ‘G’

FOR

LNG TANKS

[RFI (Request for Information) List]

July 19

 

003

   19 July 06               

002

   23 June. 06    Added the latest RFI            

001

   18 Nov. 05    Added 64, 65 and Listed            

000

      ISSUED FOR PROPOSAL            

NO

  

DATE

  

REASON FOR REVISION

   BY    CK’D    APPR    APPR       RFI (Request for Information) List         
   REV.       SP LNG PHASE 2 EXPANSION TERMINAL PROJECT             003



--------------------------------------------------------------------------------

RFI No.  

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION REQUESTED

 

REASON REQUESTED

 

IMPACT

 

25

  7/11/2005   Approval of the Pile Cap Top of Foundation   120’ was changed to
118’-6”
(Oct2005)     7/12/2005   1. Approval of the top of the pile cap foundation
level by MHI  

Top of the pile cap foundation level is established at EL 120’. This is based on
the information from Bechtel indicating that the highest grade at the tank
locations is at EL 114’. Establishing the grade at this elevation would meet two
requirements :

1. Minimum air gap below the foundation at 3’-0”

2. Mimi height of 5’ per Bechtel document 25027-001-3BD-M04-00001REV 00A,
February 2005, Page 4 of 9

 

1. Estimation of the production pile cut off locations.

2. Pile Cap Design

  MHI request to establish the top of pile cap at elevation 120’ I approved Ë
118ft6”inches, Bechtel “tie-in at BL” drawing comment (October 2005)

26

  7/5/2005   P&ID Clarification     Bechtel approved PDS 90% Model at Mar 28,
2006   7/12/2005  

MHI would like clarification on the following items on the P&ID.

1> MHI would like to change the location of pressure gauge as attached file.
{Attachment-1,2} MHI is planning 3-D Model for piping. Based on our piping
layout, the changed layout is simpler and better. Please check the P&ID

2> Please provide us the insulation area of PRV According to Bechtel Spec, PRV
do not have insulation, but Piping of PRV have it.

3> We would like to confirm “HV Valve to be mounted on top of tank”
(Attachment-3)

Which does this mean ? :

    Cost  

1. Bechtel reviewed the proposed alternative. As a result it is acceptable.

2. PSV Piping Insulation. On other Bechtel projects the insulation extended 1.5M
in length.

3. The highest point LNG filling piping.

            The highest point in LNG filling piping or in all process piping on
support tower ?      

27

  7/5/2005   Piping & Valve Material Specification       7/12/2005   Please
provide us data about using the “Bechtel Code”. Details of the “Bechtel Code”
are not mentioned else where in this project (Attachment-1).     Cost  

Piping and Valve Material Specifications :

Bechtel specification 25027-001-3PS-PB00-F0002 provides the detailed material
descriptions. This specification was placed into the eRoom today.

28

  7/5/2005   Piping & Valve Material Specification       7/12/2005   Please
provide us the valve specification for Bechtel standard     Cost  

Piping and Valve Material Specifications :

Bechtel specification 25027-001-3PS-PB00-F0002 provides the detailed material
descriptions. This specification was placed into the eRoom today.

29

  7/5/2005   Tank Temperature Elements       7/18/2005  

Due to Bechtel’s comment, some temperature sensors will be revised as follow;

1)Cool-down sensors will be changed from T/C to RTD.

2)Temperature sensors for PRV will be changed from RTD to T/C. (Attachment-1,2)

    Cost   Bechtel confirmed that all temperature sensors for LNG tank
applications are RTD except for the temperature sensors for PRV discharge are
thermocouple type. Duplex thermocouple is also required for PRV discharge as
this may be potentially a flare application.

30

  7/5/2005   Duplex Temperature Elements  

The temperature sensors are duplex type.

(July 2004)

    7/18/2005   MHI would like to clarify Bechtel’s request that all temperature
measurement shall be provided with dual elements (duplex type. (Page 14 of 42)
(Attachment-1,2) MHI propose an idea as per Attachment-3.     Cost   All of
these sensors can be redistributed evently and routed from the existing tank
nozzles (FT1(12”), FT2(12”), FT3A(8”) & FT3B(8”) to avoid additional tank
nozzles that may be required. TE-24040 (Vapor space), TE-24024 (Feed line) and
TE-24005A/B/C (Pump disch. lines) shown in MHIattachment 2 are located outside
of tank and do not need to route via the four tank nozzles. MHI is to further
advise. The temperature sensors at the PRV discharge also need to be duplex type
thermocouple for possible flare application.

30R1

  8/11/2005   Duplex Temperature Elements   R1     8/12/2005   MHI would like to
clarify Bechtel’s request that all temperature measurement shall be provided
with dual elements (duplex type. (Page 14 of 42) (Attachment-1,2) MHI propose an
idea as per Attachment-3. MHI would like to clarify the specification of
temperature sensors for cool down as shown Attachment 3(rev1). The cool down
sensors will use only once or a few times so that they can be single element.
Please review Bechtel’s requirement and our proposal of temperature sensor
including cool down sensors (Attachment-4).     Cost   The temperature sensors
located inside of tank are welding pad type and will be enclosed in the tank
structure or insulation. They cannot be accessed for maintenance during the
operation. Therefore, duplex type is required. All of these sensors can be
redistributed evently and routed from the existing tank nozzles (FT1(12”),
FT2(12”), FT3A(8”) & FT3B(8”) to avoid additional tank nozzles that may be
required. TE-24040 (Vapor space), TE-24024 (Feed line) and TE-24005A/B/C (Pump
disch. lines) shown in MHIattachment 2 are located outside of tank and do not
need to route via the four tank nozzles. MHI is to further advise. The
temperature sensors at the PRV discharge also need to be duplex type themocouple
for possible flare application. REV01. The MHI proposal - Attachment 4 is not
acceptable. Dual element RTDs have always been required by the Bechtel
specification and will have a very little impact on MHI. The sheath for the RTDs
goes all the way from the point of measurement to the flanged connections.
Therefore if we have two RTDs in a single sheath there is no additional work
inside the tank containment area.                   There will be a small
purchase price increase for dual elements and the termination heads will be
larger. Note that we are not requiring MHI/Matrix to wire these spares from the
the RTD heads to the Junction boxes so there will be no additional wiring or
increase in JB size. If and RTD were to fail and the spare was required, the
termination change would take place in the RTD head not the junction box. The
spares will be physically tagged (inside the RTD head) with the same numbers as
the parent tag with the suffix “(Spare)”. We have relayed this in our comments
on the MHI documents. These spare tags will not appear in the Intools Database.
However the parent tag will have a comment in the remarks section of intools
indicating that a spare is available if required. The temperature sensors at the
PRV discharge also need to be duplex type themocouple for possible flare
application. We received a package from MHI to review and one of the documents
was the “Purchase Specification of Tank Temperature Instruments.” Be aware that
MHI specified single element for the cooldown RTDs.                   We
commented that they should be dual elements. Ref. VTPL-00082,
25027-001-V11-MTD0-00073.



--------------------------------------------------------------------------------

RFI No.  

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION REQUESTED

 

REASON REQUESTED

 

IMPACT

 

30R2

  8/22/2005   Duplex Temperature Elements   R2     -   MHi would like to clarify
Bechtel’s request that all temperature measurement shall be provided with dual
elements (duplex type. (Page 14 of 42) (Attachment-1,2) MHI propose an idea as
per Attachment-3. {rev.1} MHI would like to clarify the specification of
temperature sensors for cooldown as shown Attachment 3(rev1). The cooldown
sensors will use only once or a few times so that they can be single element.
Please review Bechtel’s requirement and our proposal of temperature sensor
including cooldown sensors (Attachment-4). {rev.2} We would like to know how
many temperature sensors are required for cool down monitoring, which is
executed only one time at commissioning for tank life. We think 13 sensors for
side wall, 11 sensors for bottom plate and 5 sensors for suspended deck is good
enough even if these sensors are required to be duplicated. We will provide
“Recommended Cool down Procedure” as specified in Exhibit D Base on our
experience, we do not need too much numbers of cool down sensors. In general
tank has around 5 sensors for side-wall, around 5 sensors for bottom, and 3    
Cost   The temperature sensors located inside of tank are welding pad type and
will be enclosed in the tank structure or insulation. They cannot be accessed
for maintenance during the operation. Therefore, duplex type is required. All of
these sensors can be redistributed evently and routed from the existing tank
nozzles (FT1(12”), FT2(12”), FT3A(8”) & FT3B(8”) to avoid additional tank
nozzles that may be required. TE-24040 (Vapor space), TE-24024 (Feed line) and
TE-24005A/B/C (Pump disch. lines) shown in MHI attachment 2 are located outside
of tank and do not need to route via the four tank nozzles. MHI is to further
advise. The temperature sensors at the PRV discharge also need to be duplex type
thermocouple for possible flare application.             sensors for deck plate.
We could not find duplex requirement of cool-down sensor in Tank Instrument
Specification (Attachment 5), Overall Instrument specification requires duplex
temperature sensor but we do not think temporary use sensor like cool-down
sensor need to be duplex      

31

  7/5/2005   Duplex Temperature Elements       7/18/2005   MHI would like to
clarify how to use 2 elements of temperatures sensor except for leak detection
sensor (TE-24034A-G). One of for ordinary monitoring, the other is for spare as
same as leak detection sensor (TE-24034A-G) ?(Page 14 of 42) (Attachment-1).    
Cost  

Temperature

 

 

LOGO [g67853image001x8x1.jpg]

 

 

 

It is correct. The above sketch is correct if the 1st junction for both Tes is
outside of the tank. Duplex (pme primary and one spare) temperature sensors
shall be all brought out of tank and terminated in a temperature sensor head or
a junction box for access and spare change over if the primary one is not
working. Form that temperature head or junction box (the first junction) only
one pair of RTD/TC cable is required to be wired back to another field JB or the
control room. The duplex sensor tag no. shall be e.g.24031AA and 24031AB and the
loop No. is 24031A.

32

  7/5/2005   Radar Level Instrument       7/12/2005   MHI would like to clarify
if the type of level gauge LT-24041 is Radar Type (Attachment-1.     Cost   YES.
It is Radar type.

33

  7/5/2005   Missing Specification Page       7/12/2005   MHI would like to
provide missing page between page 26 and 27.       The document was re-scanned
and re-entered into eRoom with the missing pages.

34

  7/5/2005   Line Number Information       7/12/2005   MHI would like to know
Line No, for tank S-102 and S-103 to complete the Instrument List, TAG No. for
those tanks were provided in this document (Attachment-1).       Bechtel will
provide Tag no. line no. with IFD P&ID by 29th July.

35

  7/12/2005   Discretionary Vent     Bechtel approved discretionary vent based
on PDS 90% Model at Mar 28, 2006   7/18/2005   MHI were requested to prepare an
updated cost estimate for Discretionary Vent by E-mail from Bechtel on 11th July
2005. MHI would like to clarify some items for above. (Please refer
Attachment-1).     Cost  

1. The 30”BOG control valve is not installed on the tanks. The valve is down in
the pipe rack within Bechtel’s scope.

2. A) Not in MHI scope. B) Supplied by Bechtel / installed by MHI. C) Supplied
and installed by MHI. D) Supplied and installed by MHI.

3. MHI requested that nozzles K2A-D be 12”. Bechtel approved and is changing the
P&ID to12”.

36

  7/13/2005   coating Spec. for Test Piles     MHI/Zachry does not perform the
coating for pile   7/18/2005   Coating specification for test piles.  

MHI would like to use test piles for production piles also. Test pile mix design
is not acceptable to Bechtel due to presence of sulfates and chlorides in the
soll. In order to use the test piles, Bechtel indicated an option to completely
coat the piles.

Bechtel sent a draft to MHI’s use on July 7, 2005 with the final to be sent by
the week of July 11, 2005. This is a follow up request for the complete
specification.

  Test piles are cast at the present time. The availability of the specification
will enable MHI’s subcontractor to prepare for the coating the test piles.  
Bechtel issued specification 25027-001-3PS-NXS0-F0011 Rev 0 on July 13th to MHI.

37

  7/13/2005   Approval of Test Pile Locations     MHI/Zachry issued the test
pile location at SABINE Phase_2 Project   7/19/2005     The attached drawings
indicate the coordinates for location of the test piles. The test piles were
indicated in Bechtel document VPTL-00018. The drawings did not indicate the test
pile coordinates.   Test piles are cast at the present time.   The test pile
locations submitted with this RFI are NOT acceptable. The Scope of Work requires
21 indicator piles. The MHI plan is attempting to utilize 12 closely grouped
reaction piles as indicator piles. This is not acceptable because the indicator
piles must be distributed within the tank foot print. Bechtel will accept a
minimum of 13 indicator piles distributed as marked on the attached sketch. The
requirements for PDA testing and static testing are not changed by any reduction
in the number of indicator piles. MHI must revise the Pile Test Plan Drawings to
correct the pile locations. Please include the plant coordinates for the tank
centerline on the drawings.

38

  7/13/2005   Approval of Test Pile Mix Designs       7/18/2005   Approval of
Test Pile Mix Design (Attachment indicates the ultimate test pile mix design
discussed with Bechtel on Friday, July 8, 2005).   MHI would like to use test
piles for production piles also. Test pile mix design is not acceptable to
Bechtel due to presence of sulfates and chlorides in the soll. In order to use
the test piles, Bechtel indicated an option to completely coat the piles. This
is a follow up request for approval of the mix with the understanding that if
the test piles are to be used for production piles, they will have to be
completely coated.   Test piles are cast at the present time.  

The mix design is NOT approved because of the use of Type III cement as
discussed previously with Rama Challa. Any piles utilizing this mix design will
have to be coated in accordance with the Bechtel specification to be utilized as
production piles. Piles cast with this mix design and not coated may be utilized
as test piles, however, they must be cut off and not utilized as production
piles.

Note: Not final, we confirm Phase 1.



--------------------------------------------------------------------------------

RFI No.  

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION REQUESTED

 

REASON REQUESTED

 

IMPACT

 

39

  7/13/2005   Approval of Test Piles     MHI/Zachry issued the test pile
location at SABINE Phase_2 Project   7/19/2005   Formal Approval of the testing
for the test piles.   We have discussed the usage of the test piles as
production piles as indicated in SPLNG-RFI-0036 thru 0038. However, we need
formal approval from Bechtel.   Test piles are cast at the present time.  

Any piles utilizing the deficient mix design will have to be coated in
accordance with the Bechtel specification to be utilized as production piles.
Piles cast with this mix design and not coated may be utilized as test piles,
however, they musy be cut off and not utilized as production piles.

Note: Not final, we confirm Phase 1.

40

  7/13/2005   Piping Stainless Steel Material Grade   Reply R1:A304 or 304
w/0.03% max C.     2005/7/19 Rev.1  

Class No Piping material has been specified as dual grade A304/A304L in Bechtel
Project Specification for piping materials 3PS-PB00-F0001.

Bechtel specification 25027-001-3PS-MTD0-F---1 in Section 5.4.1 indicated A304L
material for all piping near product or product material.

We would like clarification on usage of A304.

    Will affect the piping design and purchase specification.   Piping material
must be A304L or 304 with 0.03% max C.

41

  7/13/2005   Document Review Period       7/18/2005  

Exhibit B Section 7.4.1 (b) defines that review od critical items will be
performed by CONTRACTOR and returned to the subcontractor in 14 days for
critical items and 30 days for non-critical items.

For subsequent submittals, Exhibit B Section 7.4.1 (d) defines that review od
critical items will be performed by CONTRACTOR and returned to the subcontractor
in 14 days for critical items and 30 days for non-critical items.

We would like to request if subsequent submittals review period could be
expedited to 7 days for critical items and 15 days for non-critical items.

  This will help in accelerating the schedule.    

The Contract review periods will not be changed. MHI should request expedited
review for critical items.

Note that Bechtel Code 2 review allows “work to proceed” subject to
incorporation and resubmitted. MHI should proceed without waiting for subsequent
submittal and review.

42

  7/13/2005   Loading combinations       7/20/2005  

Bechtel Spec. 25027-001-3DR-S04F-0001 Rev.000 on page 4 of 8 requires other load
combinations per ASCE 7-02.

Bechtel Spec. 25027-001-3DR-S04F-0002 Rev.000 on page 14 of 32 requires the load
combinations and allowable stresses per AISC manual of steel construction.

We understand that AISC is to be used in load combinations for the structural
element design and that ASCE 7 to be used for cases other than those specified
in ASIC manual. Please clarify.

  Using AISC load combinations and stresses with allowable increase of 1/3 is
most appropriate for the design of structural elements used in this project.  
Will affect the design of the structural elements.  

Specification 25027-001-3DR-S04-0001, Sect.3.3 specifying ASCE 7 governs for
load combinations and allowable stresses. ASCE 7 is the standard called out in
49CFR.

Specification 25027-001-3DR-S04-0002, Sect.3.16 will be revised to be consistent
with Specification 25027-001-3DR-S04F-0001 for load combinations and allowable
stresses while allowing the use of Allowable Stress method as an alternative to
LRFD. Advance copy of change in the specification attached.

43

  7/13/2005   Tank Internal Ladders     MHI/Zachry design a internal ladder for
inner tank.   7/18/2005   Bechtel MTD-24-0S01-0 on page 3 of 3 requires two sets
of stainless steel internal ladders from outer roof to suspended deck. Since
inner tank has one stairway, we suggest providing one set of internal ladder.  
Ease of construction. Cist saving to Client.     Rev 1 of the tank data sheet
calls for (1) galvanized carbon steel ladder from the roof to the suspended deck
and (1) stainless steel ladder from the suspended deck to the inner tank bottom.
Please use the current data sheet.

44

  7/13/2005   Conditions 28       7/18/2005   Bechtel’s review of MHI document
DA-G 1006, preliminary support loading data indicated that the tower to be
braced to the compression ring of the outer tank per FERC Conditions 28. Please
provide FERC Condition 28.   To enable tower design.     See attached FERC
Condition 28.

45

  7/13/2005   Piping Material Color Code       7/18/2005   Please provide
Bechtel Specification 3PS-PB-F0003, piping material color code.   To enable
tower design.     The specification was placed into the eRoom on July 18th.

46

  7/27/2005   VRV Piping Specification       7/27/2005   MHI would like to
confirm if ASTM A216 WCB is acceptable for the Vacuum Breaker line material.
Please refer to “25037-0D1-V11-MTD0-00037”.   Piping material spec
“3PS-PB-F0001” indicates that VB line to be N0, But the previous B&V Spec
indicated carbon line.   Cost   Bechtel agrees that the line can be carbon
steel. The vacuum relief inlets attach directly to the CS tank roof and do not
extend into the inner tank space and therefore will not be exposed it the low
temperatures below the insulation deck. Bechtel will change the pipe spec fir
these lines/valves to carbon steel (A1). Also, based on the same reasoning the
tank top vent (GPL-24285), and the pilot inlets on the PSV’s (GPL-24264, 24266,
24268, 24270) will be changed to carbon steel (A1) as well.

47

  8/2/2005   Remote Tank Indicators at Tank Jetty   The scope is deleted (Nev,
2005)     8/2/2005   MHI would like to clarify the number of remote indicators
od tank level at Jetty. Per the attachment, Bechtel requires 6 remote
indicators. Per Exhibit “D” sec 2.7, MHI planned 3 remote indicators, e.g. 1
remoter indicator for each tank. Enclosure: Attachment 1 indicating
25027-001-V11-MTD0-00047 and Exhibit D, Section 2.7.   Clarification between
contract and the subsequent correction.   Cost   We have east and west jetties.
Both jetties are to be provided with a remote indicator of each tank level.
That’s why we need to have a total of 6 tank level indicators as marked on the
review print.

48

  8/2/2005   Cryogenic Buttery Valves     MHI/Zachry design the piping design
based on proposal P&ID.   8/5/2005   MHI would like to clarify the number of
Cryogenic butterfly valves per P&ID Revision 00D. A separate and complete valve
list based in the P&ID Revision 00D will follow in the middle of August for
formal approval.   Due to the long lead time for cryogenic butterfly valves, we
appreciate a review of the number of butterfly valves required.   Cost   Item
#18” valves for vacuum relief isolation, These valves are not cryogenic valves.
The remaining valves are listed correctly.

49

  8/2/2005   P&ID Rev 00D Changes     Bechtel provided the P&ID (Rev000) for
issued construction.   8/16/2005   MHI has reviewed the Revision 00D of the
P&ID. The following indicates the difference between P&ID. Revisions C and D.
Please review the items indicated in the notes. See attachment.   To finalize
P&ID.   Cost   See attached. Bechtel responses has been added in the right hand
column.

50

  8/15/2005   Cryogenic Valve Extensions       8/16/2005  

MHI was informed as follows regarding butterfly valve’s additional requirements.
On cryogenic valves, Bechtel standard practice is to use manufacturer’s standard
stem extensions that meet or exceed BS6364, ie, 10 in minimum. However, on this
project the Owner has specified minimum length of 18” from top of flange. MHI
would like to confirm the followings,

1. The above increased stem length should be additional requirement.

1. Could you please provide revised Bechtel’s specifications or issue Sub
Contractor Change Notice ?

Is the additional requirement of stem length applied for limited to butterfly
valves, and is it nor for all cryogenic valves ?

  MHI would like to finalize the butterfly valve purchase specification and then
to place P/O in a week in order to keep the delivery schedule of cryogenic
valves. In these days delivery time of large cryogenic valves is very tight.  
MHI have been expecting Cost and Schedule Impact.   The specification requires
the stem extension. MHI must comply with the specification.

51

  8/15/2005   Spill Pan Down comer   Down-comer pipes for spill protection is
required. Bechtel will provide “Change notice” (Nov 2005)     8/16/2005  

Area down-comer pipes for spill protection required in lieu of chute from spill
pan ? In a cryogenic meeting on 10th August with regard to a different project,
FERC requested Cheniere to conduct aplit LNG safely to sump or trench in any
conditions and if there are any possibilities for split LNG to touch the outer
tank side wall or pipe support tower, down-comer pipe is required instead of
chute from roof platform. Also FERC said, “In Sabine project, the final drawings
of spill control shall be submitted to FERC incorporating FERC comments and that
FERC does not accept the chute of spill pan.”

MHI submitted chute type of spill pam after the initial Sabine Pass FERC
cryogenic though Bechtel, getting preliminary acceptance from Cheniere and
Bechtel.

  We would like to start down-comer pipe design after Bechtel’s disposition
about the issue and the associated cost impact.   Cost Impact   The Cryogenic
Review conducted last week does not apply to SPLNG. No changes for SPLNG are
anticipated at this time.

52

  8/18/2005   Cable Tray Routing     Bechtel approved cable try routing based on
PDS 90% Model at Mar 28, 2006   8/24/2005   MHI would like to know routing of
power and signal cables from outside of tank battery limit, for example cable
tray on the pipe rack or cable pit. Cable tray is preferable for MHI.   MHI need
the information in order to determine equipment arrangement and cable routing.
For each tank MHI would like to install junction boxes and wire up cables on the
right side of support tower (Attachement-1).   Schedule   The routing of Power
and signal cable from outside of the tank battery limit will be thru cable tray
running on the pipe rack at elevation151’6”. As discussed in the meeting with Y.
Umehara, the power and instrument junction will be located in a common shelter
on the East side of the support tower. The instrument and power cable trays
provided by the subcontractor to the JB shelter, shall have space for routing
electrical and instrument home run cables.



--------------------------------------------------------------------------------

RFI No.  

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION REQUESTED

 

REASON REQUESTED

 

IMPACT

 

53

  8/22/2005   Support Tower Loading Combinations       8/24/2005  

RFI042 addressed the loading combinations. For the design of the support tower
structural members, we intend to use LRFD3 rd Edition in accordance with ASCE
7-02 Section 2.3. ASCE 7-02, seismic condition refers to a maximum considered
earthquake (MCE) representing a ground motion with 1 2 percent probability of
exceedance in 50 years (ASCE 7 seismic maps are based on NEHRP 1997), SSE is a
more severe earthquake representing a ground motion with 1 percent probability
of exceedance in 50 years. SSE or OBE are not specifically in the design of the
support tower for the seismice cases:

1. OBE condition with LRFD load combination : 1.2D + 1.0E (OBE) + L
2. SSE condition with LRFD load combination : 1.0D + 1.0E (SSE)

  MHI would like to finalize the support tower design.     For design of the
support tower structure, the seismic force per ASCE 7-02 should be used, in lieu
of OBE & SSE. From the Project Seismic Hazard Report by ABS Consulting, the IBC
seismic design separate are shown in Fig 18. Specifically the Sds & Sd1 are
defined as follows.; Sds = 0.18g (@0.2sec) & Sd1 = 0.12g (@1sec)

54

  8/25/2005   Design Criteria for Electrical Systems       8/30/2005  

The above specification refers to the following documents:

1. 3PS-E00Z-F0001 Electrical Equipment Testing and Commissioning

2. 3PS-JQ00-F0001 Wiring for Instruments and Computers

We currently have the following similar documents:

1. 3PS-E00X-F0001 Electrical Equipment Testing and Commissioning

2. 3PS-JQ00-F0003 Wiring for Instruments and Computers

Please confirm which document to use.

 

1. 3PS-E00X-F0001 is the correct number.

2. 3PS-JQ00-F0003 is the correct number.

   

55

  8/24/2005   Cost & Schedule Impact of Water Quality       8/29/2005   MHI in
Form Q of the proposal dated on November 24, 2004 have indicated deficiencies in
the available water from the water quality report. These deficiencies have to be
remediated prior to the water being used hydrostatic testing.   We would like to
confirm test water quality. Presence of contaminants will affect the material
used in construction. After confirmation of the water quality, MHI will issue
hydrostatic test procedure.   Cost and Schedule impact if something does not
meet the water quality requirements.   Paragraph 3.4. Of the Subcontract Exhibit
D states that water complying with Appendix Q of API 620 will be provided. A
copy of API 620 paragraph Q.8.3 is attached. Method of remediation is unknown at
this time. MHI is responsible for filtering and pumping the water. Pumping rates
are determined by MHI/Matrix.

56

  8/25/2005   Temperature Sensors / Monitoring System       8/30/2005   Please
provide us with Bechtel’s requirements for sensor numbers of bottom insulation
temperature monitoring system.  

1) NFPA 59A paragraph 4.1.7.5 provides the requirement for the bottom insulation
temperature monitoring system. This does not specify the number of sensors
required but leaves it to the designer .

2)DLLC proposed to one temperature sensor at the center of slab foundation with
explanation sheet on July based on our experience. Bechtel approved verbally on
July.

3)We reviewed other European code about this matter, but we could not find about
the numbers as the client request through Bechtel. Moreover European codes need
not to be applied for this project.

  Cost and Schedule  

NFPA 59A paragraph 4.1.7.5 states; “A tank bottom temperature monitoring system
capable pf measuring the temperature on a predetermined pattern over the entire
surface are in order to monitor the performance of the bottom insulation and the
tank foundation heating system (if provided) shall be installed. This system
shall be used to conduct a tank bottom temperature survey 6 months after the
tank has been placed in service and annually thereafter,...”

MHI’s attempt to install one (1) temperature element clearly does not meet the
intent of this paragraph. Bechtel believes that the temperature monitoring
system should have the same number of temperature sensors as the tank bottom
cool down system.

56R1[

  9/2/2005   Temperature Sensors / Monitoring System   R1   Bechtel will approve
the five bottom sencer.   9/9/2005  

Please provide us with Bechtel’s requirements for sensor numbers of bottom
insulation temperature monitoring system.

To respond Bechtel’s comments on 29th Aug, we propose 5 temperature elements to
monitor the performance of the bottom insulation as specified by NFPA 59 A
4.1.7.5 as Attachment 1, 2. Please provide your approval to it.

 

1) NFPA 59A paragraph 4.1.7.5 provides the requirement for the bottom insulation
temperature monitoring system. This does not specify the number of sensors
required but leaves it to the designer .

2)DLLC proposed to one temperature sensor at the center of slab foundation with
explanation sheet on July based on our experience. Bechtel approved verbally on
July.

3)We reviewed other European code about this matter, but we could not find about
the numbers as the client request through Bechtel. Moreover European codes need
not to be applied for this project.

   

57

  8/26/2005   Design Schedule and Cost     Bechtel approved PDS 90% Model at Mar
28, 2006   9/5/2005  

1) Please provide the meaning of symbol at flange on tank. We do not find it
Bechtel specification.

2) Please provide reason for the expended length of BL line until bottom. The
length is changed from P& ID 00C. The BL line is a servo type level instrument
stilling well, but the sensor is LSHH. Please reconfirm the length of BL Line.

 

1) Design Schedule

2) Cost

  Cost and Schedule  

1. The symbol shown at the valve indicate the preferred pressure end of the
valve (the high pressure side).

2. A stilling well is required only a fer feet below the high level set point.
MHI should provide a design that provides for adequate functionality of the
instrument. MHI should submit installation details showing how the instrument
and stilling well are to be installed.

58

  8/26/2005   Potential Impact on the Design       10/4/2005        

59

  9/6/2005   Potential for Accelerated Corrosion       10/4/2005  

MHI in their proposal RFP No. 9544-811-HC1-MTD0-00001 Dated November 24, 2004
have clarified that the MHI proposed coating shall leave an unpainted 4” margin
along all plate edges that will be welded in the field (See Note 6 in the
attached Bechtel Specification).

We would like a review of the bottom coating requirements on the bottom side of
the outer tank bottom plate by Bechtel coating and corrosion specialists to see
if the bottom coating of the outer tank bottom plate be completely eliminated.
Typical LNG practice in the United States is not to provide any coating on the
bottom side of the outer tank bottom plate.

  1) Potential for accelerated corrosion in the unpainted areas.   Cost and
Schedule   The bottom coating may not be deleted. The tank bottom must be coated
as specified.

60

  9/7/2005   Specification to Quote Cost & Apply Drawings     The scope was
eliminated   9/13/2005   MHI request the specification of cable for infrared
camera on the tank (Between camera and Junction Box).   MHI need that
specification to quote cost and to apply tank E&I drawings.   Cost and Schedule
  The camera system has not yet been designed and therefore, the camera and
cable specifications are not yet available. Bechtel will provide the
specifications by the end of October.



--------------------------------------------------------------------------------

RFI No.  

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION REQUESTED

 

REASON REQUESTED

 

IMPACT

 

61

  9/8/2005   Information for Design and Estimate     Bechtel provided the P&ID
(Rev000) for issued construction.   9/13/2005  

MHI request the information for P&ID (00D) as follows.

1> Please provide us the pipe size for NI-24236-A1-N.

2> Please provide us the pipe size for PI 24066

3> Please provide the valve size for tank of snuffing tank. What purpose of
these valve ?

  MHI need the information for design and estimate.   Cost and Schedule  

1. The PSV has not yet been sized. For estimating purposes, assume a 1” inlet
and 1.5” outlet.

2. The pressure gauge inlet will be 3/4”

3. The valves on the nitrogen tank will be 2” and serve as vent and drain valves
respectively.

62

  10/5/2005   Valve Material for Level Gauge and Purge Line Pipe       10/5/2005
 

The PMS (Piping material specification) is not specified clearly for following
valves. MHI suggests carbon steel for the material of following valves for (S
-101).

•    Level gauge (servo type) (CL1):VV-241431

•    Level gauge (radar type) (CL2):VV-241430

•    Level, temperature, density gauge (AL):VV-241432

•    High-high level alarm gauge (BL):VV-241433

•    Pressure gauge nozzle (AP):VV-2414543, 241454, 241455

•    Pressure gauge nozzle (PP) :VV-241456, 241457, 241458

•    Pressure gauge nozzle (CP):VV-241459, 241460

  Cost   Cost and Schedule  

1. Bechtel agrees that the listed valves may be carbon steel.

2. Bechtel agrees the nitrogen purge line may new carbon steel (A1) except under
the bottom insulation and inside the inner tank where the material must be
stainless steel (NO).

            The PMS (Piping material specification) is not specified clearly for
nitrogen purge line. MHI suggests carbon steel material for nitrogen purge line
(A1) except under bottom insulation and inside inner tank.      

63

  10/5/2005   Type of Internal Stairway     MHI/Zachry design a internal ladder
for inner tank.   10/11/2005  

MHI is proceeding with the design of providing an internal stairway spanning
between two pump colimns from the base of the inner tank to the suspended deck.
Two attachments are provided with this RFI. Attachment 1 is the excerpt from the
Specification. Attachment 2 is a drawing submitted to Cheniere in the early
stages of the project.

MHI would like to replace the internal stair spanning between two pump columns
with one spiral stairway mounted on the spare pump well. We will ensure that
spiral stairway would not meet all the requirement from OSHA. In our opinion,
this will save time on the schedule.

  MHI need the Bechtel’s approval in order to proceed with the design. Once the
design is complete, an estimate can be made of the cost and schedule savings.  
Cost and Schedule   Bechtel and the Owner prefer to keep the stairway spanning
between two pump columns as originally conceived. There are several objections
to a spiral stairway.

64

  11/16/2005   DOWN COMER PIPE     MHI designs the down comer size 20”  
11/18/2005  

MHI is proceeding with the design of providing gutter type downspout from spill
pan to grade for the spill protection pan as requested by Bechtel in the PDS
modeling meeting dated November 14, 2005.

MHI would like to present the attached drawing SK-6 for a conceptual sketch for
spill protection.

  MHI need the Bechtel’s approval in order to proceed with the design. Once the
design is complete, an estimate can be made of the cost and schedule savings.  
Cost and Schedule   The downspout should be design similar to the downspout
provided by MHI for the Egypt LNG project. Refer to drawing MD-A04A4-010
attached.

65

  11/17/2005   FIREWATER PIPING     Bechtel approved firewater piping besed on
PDS 90% Model at Mar 28, 2006   11/18/2005  

During the PDS modeling meetings, we were advised to use firewater access for
cleanup of purple K. However, fire water piping was deleted by Bechtel. Please
advise if the firewater piping is to be reinstated for firewater access from the
PRV & VB platform.

MHI would like to present the attached sketch from PDS modeling as a conceptual
sketch.

  MHI need the Bechtel’s approval in order to proceed with the design. Once the
design is complete, an estimate can be made of the cost and schedule.   Cost and
Schedule   Firewater is required only at the Pump and Instrument platforms. No
water is required at the PRV platform. Submit the resolution of the model review
comment accordingly. Provide cost deduct for deleting 8” piping to each PRV
platform.

 

*** Also including Technical Clarification Sheet revisions up to and including
July 11, 2005.



--------------------------------------------------------------------------------

RFI No.

  

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY DATE

  

REQUEST FOR INFORMATION (RFI)

  

INFORMATION TO
SUBCONTRACTOR

             

INFORMATION REQUESTED

  

REASON REQUESTED

  

IMPACT

   66    12/12/2005   LNG TANK   Rev.2        Engineering Specification LNG
Storage Tanks, section 7.1.5 requires 100% radiography of outer tank compression
ring splices. This is not API 620 requirement. Can 100% UT be substituted for
100% RT? The UT procedure both technique and acceptance criteria will be
developed by MHI and submitted for review.    MHI need the Behctel’s approval in
order to proceed with the design. Ultrasonic inspection amy be performed from
the top side of the compression ring. Whereas, RT requires access from both
sides. If UT is acceptable, this will offer the opportunity to shop assemble the
compression ring to the thickened top shell course providing the opportunity to
deposit higher quality & higher productivity welding in a shop environment. This
also eliminates the radiation hazard associated with RT.    Cost & Schedule   
UT is acceptable. As stated above, the UT procedure-both technique and
acceptance criteria must be developed MHI and submitted for review. 67   
12/12/2005   LNG TANK   Rev.1     12/15/2005    Engineering Specification LNG
Storage Tanks, section 5.6.6 requires Foam Glass for piping insulation. Can we
use Glass wool in lieu of foam glass?    Ease of installation and long term
durability.    Schedule    Foamglass insulation is required. Glass wool is not
acceptable. 68    12/13/2005   LNG TANK   Rev.00D     12/27/2005    SPLNG
Straine Details, We are working with vendors with regard to providing a strainer
shown on the P&ID drawings for a NO 6” PL-LNG Liquid at 275 psig and at-265
deg.F. Our vendors have enquired about the percentage of solids present in the
LNG liquid(ppm). This is probably dependent on the source from which LNG is
coming from (Atlantic Basin, Trinidad etc.). What is the maximum expected amount
of solids, the strainer is required to strain?    To define parameters to the
Vendors.    Schedule   

The amount of solids is unknown. The strainers should be fabricated in
accordance with the following:

1) 6” Basket strainer to meet NO pipi spec

2) Basket -316 SS 1/8” dia, X 3/16” perforated plate with 100-mesh screen(0.045
wire size)

70    1/27/2006   LNG TANK       1/31/2006    SPLNG: Suspended Deck Suspension
Rods Bechtel specification 5.2(LNG TANK SPEC) requires the suspension deck
suspension rods to be 304L. We plan to use turn buckles on some of the areas
which have penetration sleeves. Request if the Tumbuckles can be in Type 316
material. See attached excepts. 1) 3PS-MTD0-F0001-LNG STORAGE TANKS Section 5.2
2) MHI drawing indicting the suspended deck suspension rods.    Tumbuckles are
only available in Type 316 material.    Schedule for Completion of suspended
deck drawings    316 SS is acceptable for the turnbuckles. 71    2/2/2006   LNG
TANK   Rev.002     2/6/2006    SPLNG: Please review the attached information on
the valves/ We are considering the valve to be welded based on the Bechtel PIDs
M6-24-00210-P&ID Tank S-101-Feed Lines Rev00D & M6-24-00211-P&ID Tank
S-101-P+Dis Lines Rev00D attached. However, the Bechtel piping standard assembly
detail VD4, on 3PS-PB00-F0001 piping materials indicate that the two inch ball
valves need to be flanged. Please clarify.    Conflicting Information between
the PID and the Piping Material Spec.    Schedule for completion of modeling   
The valves must be welded. The Bechtel details for Assembly VD4 will be
corrected upon the next revision. 72    2/6/2006   Outer Tank Bottom Plate
Coating     MHI/Zachry does not perform a coal tar emulsion be used for the
bottom coating.   2/9/2006    MHI in their proposal RFP
No.95448-811-HC1-MTD0-00001 Dated November 24, 2004 have clarified that the MHI
proposed coating shall leave an unpainted 4” margin along all plate edges that
will be welced in the field(See Note 6 in the attached Bechtel Specification).
Note 6 of Bechtel Specification recommends a coal tar emulsion be used for the
bottom coating. MHI proposed using attached AMERCOAT 1972B coal tar epoxy
coating in lieu of the coal tar emulsion.    1) Substitution of the coal tar
emulsion with the coal tar epoxy coating.    Cost and Schedule    Coal Tar Epoxy
isna n acceptable substitute for coal tar emulsion on the under side of tank
bottoms provided the surface ins abrasive blast cleaned and the coal tar epoxy
is applied in accordance with the manufacturer’s instructions, and it is applied
at a dry film thickness comparable to that specified for the coal tar enamel
(Appendix B,Note 6,20 to 30 mils). Note that Hempel has been selected to supply
all coating materials for SPLNG at an established price available to all of our
suppliers. Therefore, the request to use coal tar epoxy is acceptable but Matrix
should use the specified Hempel products. 73    2/13/2006   Pump Stage   Rev.2  
  2/15/2006    Accuracy of 16”V-Cone Type Follow Elements,
FE24004A/B/C,24204A/B/C will be ±2% in accordance with the
Manufacture’s(MacCrometer’s)standares.    Since no specific requirements in
described in Project Specification for General Design for
Instrumentation(25027-001-3PS-JQ6-F0001 Rev.000) we intend to apply the
manufacturer(McCrometer)standards.    Cost impact+2%accuracy is not accepted.   
±2% accuracy in accordance with the Manufacture’s(McCrometer’s)standarads
for FE24004A/B/C, 24104A/B/C, 24204A/B/C for B-cone flowmeters ins acceptable.
MHI to submit vendor sizing calculations to Bechtel for review.



--------------------------------------------------------------------------------

                       

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

RFI No.

 

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY

DATE

 

INFORMATION REQUESTED

 

REASON
REQUESTED

 

IMPACT

  74   2/13/2006   Pipe Cap Concrete   Rev.2     3/1/2006  

Specification 3PS-DB01-F0001-Furnish Deliver Ready Mix Concrete Rev002 indicates
in Specction 3.1.5 that use of Fly Ash is required for all mixtures. We request
for clarification if Fly Ash requirement is required for the Pile Cap Concrete.

  Our understanding is the fly ash requirement is required due to potential
reactions in the concrete due to wet and dry environment created in the found.
As the pile cap is constructed at a minimum 3 feet of air gap between the top of
the ground and the bottom of hte pile cap, intrusion of moisture form the found
into the pile cap isn minimal.   -   In accordance with the specification, fly
ash is required in all concrete mixes. Bechtel will consider elimination fo the
fly ash in the pile cap concrete upon the submittal of a sound technical
justification and an acceptable concrete mix design. 75   2/20/2006     Rev.00D
    2/28/2006  

MHI would like to move 1”TE24024” from 42 unloading line to 36 unloading line,
and b) add another 1”TE” on 36’ unloading line due to piping layout,
I.e.2”TE24024” and “TE” are installed on 36’ unloading line. Reason and
background of our proposal are as follows; In case 2”TE24024” &”TE” are
installed on each 36’ unloading line, we can use the stage already planned for
HV 24021/24022 and check 2 at the same time. If we keep proceeding iwht the
current plan that “TE24024” are installed in 42’line, we need to arrange for the
stage for “TE24024’ installed on 42’ unloading line in narrow space (We will
design to use stage of 36’ flow mater, But now the plan is suspended) and also
it’s inefficient and difficult for checking and maintenance of it.

  Cost and Engineering schedule.   Design Schedule   The request to add a second
temperature is not acceptable to Behctel. A platform is not required for access
to temperature elements. However, the temperature elements should be located
close to PIT-24023 which does require accessibility. 76   3/2/2006     Rev.002  
  3/3/2003  

12” and 6” spacers (both Class 150) are not listed on blind/spacerset of Ppe
Class A1 of Piping Materials. 12” spacer is required on line nos.
12”-PL-25179-NO-C8.0” (min flow recycle form send-out pumps) and a 6” spacer is
required on 6”-GPL-24285-A1-N(tank roof center vent).

  12” and 6” spacers have to be specified for purchase.   None   The Piping
Specification is correct. Utilize the Spectacle Blind called out on the line
above-see attached markup.             The process data for the following pipe
lines are to be informed.       77   3/2/2006       Rev.00D       3/3/2006  

No

 

Line Number

(S-101)

 

Fluid

 

Flow rate

 

Temp.

 

Press

(psig)

 

Density

 

Viscosity

(cP)

 

Purpose

  (Bracketed
Figures) are of
preliminary.
Bechtel is
kindly
requested to
review them.   Design
Schedule   Utilize the attached
Line Designation
Tables(LDTs) for all
process data. The
LDTs will be formally
issued via the eRoom.             1  

42” PL-24200-NO-C9.5”

(Receiving Line)

  LNG   (1200m3/h?)   -265° F     0.489   (0.126?)   Calculation of Thermo Well
TE-24024                   2  

6”-PL-24202-NO-C7.0

(Spray Line)

  LNG     -265° F     0.489   (0.126?)   Calculation of Orifice FE-24027        
          3  

16”-PL-24210-NO-C8.5”

16”-PL-24220-NO-C8.5”

16”-PL-24230-NO-C8.5”

(Pump Discharge Line)

  LNG   (977.5m3/h?)   -265° F   (115)   0.489   (0.126?)  

Calculation of Thermo Well

TE-24005A/B/C

TI-24008A/B/C

Calculation of V-Cone

FE-24004A/B/BC

                  4  

16”-RA-24281/2/3/4-NO-N

(PSV)

  Methane             Calculation of Thermo Well TE-24061/2/3/4                
  5  

16”-N124241-NO-N

(N2)

  Nitrogen             Calcuation of Thermo Well TI-24086                   MHI
would like to confirm that the combination of Nozzle and Thermo Sensors for Cool
Down as follows:( See attached)       78   3/2/2006       Rev.002       3/3/2006
 

Nozzle
No.

 

Nozzle

Size

 

Tag. No.

of Themos

Sensors

 

Purpose

 

Number

of Thermo

Sensor

 

Remarks

  In order to
balance the
Number of
Thermo
Sensors,5
sensors for
Suspended
Deck Cool
Down are
combined with
those for
Bottom Cool
Down. Please
refer to EA-
I1602(Rev.001),
EA-
I1603(Rev.001)   Design
Schedule   Note 5 on P&ID M6-
24-00212 Rev 000
documents previous
agreements for
temperature element
and nozzle
arrangements. Please
comply with this note
or explain why it
needs to change.                 TE-24032 A to L   Bottom Cool Down   11
(Double Elements)                     FT1   12”#150 RF   TE-24033 A to E  
Suspended Deck Cool Down   5 (Double Elements)   16 Elements in total at Nozzle
FT1                   FT2   12”#150 RF   TE-24031 A to N   Side Wall Cool Down  
13 (Double Elements)   13 Elements in total at Nozzle FT2      



--------------------------------------------------------------------------------

RFI No.

 

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION REQUESTED

 

REASON
REQUESTED

 

IMPACT

  80 Rev.1   3/28/2006      

MHI/Zachry will propose the coating

under bottom PL

later.

  3/31/2006   1.MHI proposes on using Hemplel’s Coal Tar Epoxy 119 US for
coating the underside of the outer tank bottom plate instead of Hemplel’s Coal
Tar Expoxy LTC15130. Product data of proposed coat tar epoxy is attached for
your review and approval. 2.The following are the surface preparation, base coat
and the final coat on the bottom plate   MHI’s painting subcontractor suggested
using Coal Tar Expoxy 119US because it offers some application and performance
advantages with the same surface preparation.   None   Two more things must be
confirmed before this is acceptable: 1 Confirmation that the preconstruction
primer will be cleaned prior to application of the coal tar epoxy per the 3/1/06
e-mail from Trevor Neale(this is not addressed in the RF) 2 Technical support
from Hempel stating that the coal tar epoxy can be applied up to 30 mils in one
coat and will cure properly. The attached product data sheet is somewhat vague
on thickness but does not support a 30 mil application in one coat. 30 mils is
almost twice the recommended thickness of 16 mils per coat. Alternatively it
would be acceptable if the coal tar epoxy was applied in two or more uniform
coats to a thickness of 20 to 30 mils.               i   SURFACE PREPARATION  
SP-10                     ii.   BASE COAT   0.6 to 0.8 mils Hempel 15890 Shop
Primer                     iii   FINAL COAT   20 TO 30 mils Hempel Coal Tar
Expoxy 119 US       81   3/28/2006   Instrument Stage       3/31/2006  

MHI is now evaluating the venders of pump lifting devise. The experienced
vendors for LNG pump lifter cannot procure the ASTM material for main
parts(drum, jib, hoist etc.) However they are providing material equivalent to
ASTM A36, ie.JIS SS400 or BS EN10025-S355J2G3. MHI requests acceptance of the
JIS SS400 and BS EN10025-S355J2G3 instead of ASTM A36. Please refer to the
attache file and below table for chemical composition and mechanical strength.

  None   Cost   The alternate materials are acceptable. (There appears to be a
typo in the Phosphorus % for the BS spec)            

Material Data

                                  

ASTM A36

 

JISG3101(SS400)

 

BS EN10025(S 355J2G3)

                        Tensil strength [Mpa]   400-500   400-510   490-630    
              Yield strength [Mpa]   250   254   250-355                  

Chemical comportment

                                  

ASTM A36

 

JIS
G3101(SS400)

 

BS EN10025(S 355J2G3)

                        Carbon, max, %   0.25     0.20                  
Manganese, %       1.60                   Phosphorus, max, %   0.04   0.05  
0.55                   Sulfur, max, %   0.05   0.05   0.035                  
Silicon, %   0.40 max     0.035                   Copper, min, %   0.20        
              when copper steel is specified             82   3/28/2006   Tank
Field     The scope was eliminated   3/29/2006   Bechtel is requested to confirm
the MHI proposal concerning the Fire&gas system as follows; 1) List of Drawings
for Fire & Gas System 2) Scope of Works for Gas Detectors 3) Thermo Sensors for
Fire and Gas System 4) Contents of the Wiring diagra, Arrangements, Installation
D rawings of the Instrumentation for Process & Utility 5) Cable Tray for Fire &
Gas System Please refer to the attached document in detail.   To progress detail
design   None   See responses as marked on attached.



--------------------------------------------------------------------------------

RFI No.

 

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY

DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION
REQUESTED

 

REASON

REQUESTED

 

IMPACT

  83   3/30/2006   Tank Field       3/31/2006  

1. Concrete Placement Temperature per the 3PS-DB01-F0001-Furnish & Deliver Ready
Mix Concrete Rev002 is restricted to a maximum valve of 90 deg. F at the
discharge point of the conveying vehicle. MHI is developing a contingency plan
for provision of concrete it there a failure of the batching plant. The
potential vendors involved in development of the contingency plans have
indicated that the concrete temperature at the discharge might exceed 90 deg.F.

2.Our review of the existing literature indicates that the placement temperature
be between 75 deg. F and 100 deg.F (see for example the extract from ACL 207.2 R
Attached)

3. MHI would like to request increase in the limitation on the maximum
temperature to enable development of the contingency plans.

  To develop contingency plans if the batch plant fails   None   Bechtel will
not accept a temperature exceeding 90F. Contingency plans should include batch
testing of mix designs that meet all specification requirements including
delivery temperature. 84   4/3/2006   Tank Field(Conduits for Electric and
Instrumentation cables)       4/3/2006  

1) The rigid type conduits will be used for the electrical equipments such as
Lighting Fixtures, Junction Boxes, Distribution Boards as per Bechtel’s
requirements. These procedures will be indicated in the related drawings.

2) The flexible conduits will be used for the inserting portion of In-line
transmitters, Level Transmitters, Head of Thermal sensors in order to facilitate
the maintenance work. These procedures will be indicated in the Hook Up Drawing.

  None   None   The Clarification described above is acceptable. Length of the
flexible conduit (for maintenance purpose) at the portion of the in -line
instruments shall not exceed the code (NEC) requirements. 85   4/19/2006  
Instrument Stage   Rev.000     4/19/2006  

1) Servo Type Level Transmittars(LIT 24049/24149/24249) are provided with a
local indicator on it as MFR’s standard. (Refer to attached drawing) RADAR Type
Level Transmitters (LIT24041/141/241)are NOT provided with a local indicator on
it as MFR’s standard. Thus, Bechtel to confirm if an additional local indicator
is necessary or not since local level indicator will be located in the
Instrument Stage.

2) Bechtel to confirm if local level indicators are to be provided underneath of
the Tank(near JB) since local indicators are not located there so far but
located on the Instrument Stage as per Owner’s requirements dated on
02-Dec-2005.

  None   None   1) A local level indicator for the radar level transmitter is
required. 2) Local level indicators must be located on the tank top instrument
platform. 87   4/19/2006   Pump Cable Seal Piping from Ebarra   Rev.002    
4/19/2006   A 1 inch diameter carbon steel header for nitrogen system is
suggested to the P&ID to facilitate distribution of nitrogen to be pump cable
seals for ease of operation. (We need Behctel(s approval to compete the BQ)  

1) There is only one main nitrogen pipe(6”-NI-39111-A1-N) to connect the 1/2”
stainless steel tubing. Its distance from the pump cable seals, especially those
on Pump Wells M1 and M2,would require long stainless steel tubing runs. Also,
the 4 branch connections, including that for Spare Pump Well M4,plus the2
nitrogen hose station pipes(1”-NI-39185-A1-N and1”-NI39186-A1-N)would result in
cowding of branch connections on the 6” nitrogen pipe.

2) Nozzle N3c is located on top side of pipe. Simply providing a vent
protector/vent screen will allow ingress of rainwater into the cable seal pipe.
A goose neck tubing is recommended to which vent protector(plug vent) could be
attache.

  None   1)MHI should route and install the nitrogen supply to the pump cable
seals in the most proctical and economic manner. Any combination of piping or
tubing meeting this requirement is acceptable. The sketch attached to the RFI is
acceptable. Note that there is a nitrogen line(2”-NI-24245) already routed to
each pump discharge that ma be closer than the 6” header. 2) Utilize an angled
vent or gooseneck as appropriate.



--------------------------------------------------------------------------------

RFI No.

 

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY

DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION
REQUESTED

 

REASON

REQUESTED

 

IMPACT

  88   4/25/2006   Pump Well Headplate by Ebarra   000 A-For Approval    
5/1/2006   Nozzle N9A-C(2”)for pressure indicators PI-24054A-C are missing from
pump well head plate provided by Ebarra. We need Bechtel’s confirmation to
identify instrumentation.   P&ID M6-24-00212 shows Nozzle N9A-C for pump well s
M1-M3 where PL-24054A-C are to be connected. Ebarra dwg. R7000905 doesn’t show
this nozzle. These items have not been modeled yet.   None   The nozzles N9A
thru D are not on the headplates but on the pump columns. Please see tank data
sheet MTD-24-OS101 and the original B&V P&IDs. MHI to locate the nozzles on the
side of the pump columns. 89   5/9/2006   LNG Pump Vibromenter Cable      
5/12/2006   We received instructions of Cable to use the BELDEN catalogue for
“P/N 9366 #16 Shielded 2T”cable for LNG Pump Vibromenter at E&I meeting held on
March 16’06. In the results of our investigation, the number of triads available
for this part number is not available 2T but 1T. See attached file “Belden part
number 9366” below. Please confirm part number for WAG # 16.2T cable at the
earliest.   None   None   Bechtel confirms to use P/N 9366 only which is 1T. MHI
should provide two(2) 1T cables for 2T requirements. 90   5/9/2006  
Discretionary Vent       5/12/2006   Please confirm about meeting contents of
March 16. We were directed that was attached to
PV24056A/PV24156A/PV24256A,Discretionary Vent Control Valves” “Solenoid
Valves(PY       The solenoids are provided by Bechtel on the control valves. See
attached data sheet JVD-JV09-24056A. MHI scope is to provide and install wiring
from the solenoids to the junction boxes. 91   5/9/2006     Rev.000    
5/12/2006   1) Scope of Supply of the Temperature Sensors 2) Associated
Transmitters for the Temperatures Sensors 3) Description of INSTRUMENT LIST   To
clarify Bechtel requirements   None   See reply marked on attached. 92  
5/9/2006     Dated 17-March-2006     5/15/2006   (MOM Item 1-20) Bechtel is
requested to send MHI the Bechtel Standard of Hook Up Drawings.   Hook Up
Drawing is necessary to progress the detail design for instrumentation.   None  
Bechtel’s instrument Installation Details that have been issued to -date are
attached. These details are provided for your information only. MHI retain
responsibility for the correct installation of tank instrumentation. 93  
5/9/2006     Dated 17-March-2006     5/12/2006  

1)(MOM Item 1-9) Bechtel is requested to inquire EBARA and to inform MHI to
install vibration sensor on the pump barrel for reference.

2) (MOM Item 1-12) Bechtel is requited to confirm that IT/IE24012A are not
installed in the tank field but installed in MCC.( To confirm that, no cables
will be necessary in the tank field).

  Necessary for progress in the detail design of instrumentation.   None   1)
See attached Ebara documents. 2) Confirmed.



--------------------------------------------------------------------------------

RFI No.

 

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY

DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION
REQUESTED

 

REASON

REQUESTED

 

IMPACT

  94   5/9/2006     Rev.002     5/19/2006  

1) Bechtel is kindly requested to complete the attached LNG Manager Request For,
which the manufacturer (Whessoe) needs to order the software license for Data
Acquisition System (DAS).

2) Please let us know to where and when the PC or PC simulator to be sent in
order to test the signal interface during DCS Factory Acceptance test. In this
connection, we are pleased to inform that the DAS is planned to complete by the
end of 2006.

  MHI has no information concerning the manufacturer of the DCS.   None  

1) See attached LNG Manger Software Request Form- completed by Owner.

2) The PC simulator with the database should be sent to Yokogawa at the
following address. Attn: JimGalloway of Yokogawa Corporation of America at 12530
West Airport Blvd., Sugarland, TX77478.

NOTE: Factory Acceptance TEst(FAT) is scheduled to begin to September 12,2006
and will be completed no later than November 30,2006.

Note : Do not ship the entire Whessoe system to Yokogawa-only the PC simulator
with the register and the database. The rest of the system should ship directly
to the jobsite.

95   5/9/2006   LNG TANK   Rev.2     5/10/2006   Engineering Specification LNG
Storage Tanks, section 7.1.5 requires 100% radiography of outer tank compression
ring splices. This is not an API 620 requirement. Can this requirement be
waived?   MHI need the Bechtel’s approval in order to proceed with eh design. If
waiving of RT is acceptable, we will review and advise impact on the schedule.  
SCHEDULE   The requirement for 100% radiography can not be waived. Bechtel may
consider substituting UT in lieu of the RT. 96   5/15/2006   Instrument Stage  
    5/14/2006   We would like to confirm the diameter of pipe header of N2
injection for water hammer mitigation Bechtel indicated that diameter may be
reduced from 16 to 12, if 37 feet is provided for the header. DLLG is proceeding
with design using 37 as shown in attachment-1. We would like to reduce the heaer
to 12 in diameter. Please confirm and revise Bechtel’s P&ID M6-24-00211.   The
length is increased 37 to accommodate future line.   None   The P&ID has been
changed-see DCN M6N DK 00125 issued May 2,2006. 97   5/15/2006   Instrument
Stage   Rev.3     5/19/2006   Bechtel requested in the Wiring Diagram that the
Cool Down Thermo Sensors TY24031 TY24032 TY24033 are not connected to Servo type
Level transmitter (LE24055) in order not to mix them into SIS system. Whessoe
confirmed that the Bechtel’s requirement could be realized provided that a
transmittar is added on the loop1 and 2 in order to centralize cool down thermo
sensor information. DLNG would like to propose TY24031 TY24032 TY24033 are
connected to LE24055 for the following reason: The RS485 bus o LT/LE24049 and
LE24055 is permitted to connect up to five(5) devices as Whessoe’s standard. MHI
Proposes to connect eight(8) local devices as follows; Item 1: Three(3) devices,
such as TY24031 TY24032 TY224033 will be connected to LE24055. Item 2: Five(5)
devices, such as TY24237/24238/T124237A/T1238A/L124249A will be connected to
LE24049 as maximum. We need Bechtel’s confirmation.   To proceed with the Design
  No cost impact for item1, Additional cost impact for item2, in addition to the
transmitter Cost, Instrument List, Schematic Diagram, Winning Diagram,
Arrangement fo Instrumentation, Connection diagram will be modified in
accordance with the Whessoes information.   TY-24031/TY240032/TY-24033 are
originally connected to LE-24049 on MHI document EA-I1501-2 Rev 2 and nothing
connected to LE-24055. Bechtel only requested to change LE-24055 from Displacer
type to Servo type level sensor. Separation of SIS signal in conduit, junction
boxes, etc is necessary to avoid accidental shutdown during maintenance of
Non-SIS loop. Refer to paragraph 12.4.3 of Specification
25027--001-3PS-JQ06-F0001 Specifications for General Design for
Instrumentation”. 98   5/18/2006   Instrument Stage       5/18/2006   We would
like to confirm the missing data of Piping material Specification (attachment-2)
DLNG assume the length 13” between thermo instrument and pipe in case of 8.5-9.5
of insulation.   We design to need the length for construction.   None   Bechtel
has revised the piping specification including drawing P9-PB00-00004 to show
7”-9” insulation requires a 12” spool piece flange for N0 pipe class (see
attachment). MHI/MHI should also use a 12” extension for the 9.5” insulation.
MHI/Matrix must verify the Thermo well wake frequency calculation in accordance
with ASME PTC 19.3. For Bechtel thermo wells with 12” extensions, the extensions
failed the calculation. We therefore required the thermo well vendor to include
a collar support design. 104   5/30/2006   LNG Tank       5/31/2006   Please
review the attached outer tank top wind girders. The angle supports are utilized
to provide for temporary supports to the wind girder as the top wind girder is
utilized as a scaffold for the tank shell erection. We would like to use the
angle supports as the permanent supports in lieu of the gussets.   We would like
to have Bechtel’s disposition about the issue.   Schedule for preparing angle
gussets.   Bechtel has no objection in using angle braces to support the tank
wind girders provided they meet API 620 Requirements.



--------------------------------------------------------------------------------

RFI No.

 

DATE

 

DESCRIPTION

 

REVISION

 

currently

 

REPLY

DATE

 

REQUEST FOR INFORMATION (RFI)

 

INFORMATION TO
SUBCONTRACTOR

           

INFORMATION
REQUESTED

 

REASON

REQUESTED

 

IMPACT

  105   5/30/2006   LNG Tank       5/31/2006   Please review the attached
calculation regarding outer tank wind gifrders. The calculations meet the
requirement of API-620. MHI has concurred that the wind girder vertical leg can
be reduced. The design calculations will be formally modified after Bechtel’s
agreement to go ahead wih the change.   We would like to have Bechtel’s
disposition about the issue.   Schedule for bending the plate   The dimensions
of wind girders are the responsibility of MHI. Bechtel has no comment as long as
their sizes meet the requirements of API 620. Calculations and drawings should
drawings reflect the actual as-built dimensions.



--------------------------------------------------------------------------------

EXHIBIT ‘H’

FOR

LNG TANKS

[Technical Clarification Sheet]

July19

 

003    19July06                002    23 June. 06    Up dated             001   
20 Dec.05    Up dated             000       ISSUED FOR PROPOSAL            

NO

  

DATE

  

REASON FOR REVISION

   BY    CK’D    APPR    APPR      

Technical Clarification Sheet

            REV.      

SP LNG PHASE 2 EXPANSION TERMINAL PROJECT

            003



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

1    Seismic Condition for tank design    “Seismic Hazard Assessment of the
Planned LNG Terminal Sites in Corpus Christi and Sabine Pass, Texas” (Aug. 2003)
is based on NFPA 59A (2001). Please note that Horizontal and Vertical OBE and
SSE UHS at Sabine Pass LNG site (Response Spectrum) may have changed based on
the newly issued NFPA 59A(2006).    We have assumed the original site seismic
requirements also apply to Phase II. Please confirm.    NFPA (2001) is
applicable code. NFPA (2006) is not applicable.    None 2    Documents and
Drawings for approval   

We would like to propose the following procedure for document submittal.

We will submit same drawings & documents to Cheniere/EPC for Construction for
the Phase II tanks once we received approval from Bechtel for Phase I tanks.

If we make a change to the Phase I tank its details or its calculation, we
intend to submit revised drawings and documents to Cheniere/EPC for approval.

      Agreed.    None 3    Exhibit D Attachment II 5.0 J Electronic copy in
original format    We will submit PDS modelling in native format however other
drawings and documents will be in pdf. Format.   

We cannot confirm the applicability of our work product to any other project.

We refer Owner to your indemnification of us in GC 41.7.

   Drawings will be provided in native format; however, the agreement will be
signed with respect to this matter.    None 4    Exhibit D – Section 1.0 –
Description of Work – General    The scope of work for this contract
includes…three 160,000 m3 net capacity, above ground, single containment, LNG
Storage Tanks…    The scope is based on two 160,000 m3 LNG Storage Tanks.   
Agreed.    None 5    Exhibit D – Section 2.4 – Utility Stations    SUBCONTRACTOR
shall design and supply…three (3) Utility stations consisting of Plant Air,
Instrument Air, and Nitrogen    We design and supply for each tank Two (2)
Utility Stations consisting of Plant Air and Nitrogen, not Three (3) Utility
Stations, since instrument air is sent directly to instrument (not through
utility station)..    Agreed    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 1 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

6    Exhibit D – Section 2.5    We would like to confirm that Cathodic
protection don’t need in the same way as the present phase 1 or need in
accordance with the Geotechnical Report.. If the Cathodic protection don’t need,
we would like to confirm that other measures is needed We assume that there is
not Cathodic protection for Phase1, and we exclude the Cathodic protection from
the estimate for Phase2.      

Agreed the omission of Cathodic protection.

 

The Owner will provide the other measure if any for Phase1.

   None 7    Exhibit D – Section 2.5 – Concrete Supply    The supply of the
concrete shall be by SUBCONTRACTOR.   

The scope is based on using the existing Dunham-Price batch plant on site to
provide ready-mix concrete of sufficient strength and quality for the tank
foundations.

 

Also, the scope assumes that the batch plant is sized to support phase 1 and
phase 2 concrete pours so as not to preclude progress on phase 2 tanks. We
reserve the right for equitable schedule relief (day-for-day) should the phase 2
foundations delayed due to phase 1 interference.

  

Agreed; however, it is expected that TANK CONTRACTOR will provide the
appropriate schedule information such that Phase 2 concrete pours can be
coordinated with Phase 1 concrete pours.

 

Furthermore, it is expected that the TANK CONTRACTOR will coordinate the supply
of concrete for the pile cap, including the appropriate contingency plans should
the batch plant be unavailable.

 

PURCHASER will not accept any schedule relief claims due to TANK CONTRACTOR’s
failure to make appropriate plans for concrete pours.

   None 8    Exhibit D – Section 2.7 – Instrument/Control Systems   
SUBCONTRACTOR shall perform calibration tests for all instruments at site.   
The scope includes calibration for instruments designated as supplied by Diamond
LNG within the battery limits of the tank on the P&I Diagrams.    Agreed.   
None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 2 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

9

   Exhibit D – Section 2.8.8 – Lightning System    SUBCONTRACTOR shall developa
lightning protection diagram    The scope does not include lightning protection.
   Agreed.    None

10

   Exhibit D – Section 3.1 – General    SUBCONTRACTOR shall supply all necessary
supervision, labor, camp, construction, …    The scope does not include
provisions for a labor camp.    Agreed.    None

11

   Exhibit D – Section 3.1 – General    Multiple references to
CONTRACTOR/SUBCONTRACTOR    The scope assumes that DLNG & ZCC will contract
directly with Cheniere. The references to CONTRACTOR/SUBCONTRACTOR should be
modified to reflect the contracting strategy.    Exhibit D documents to be
revised to reflect phase 2 contract.    None

12

   Exhibit D – Section 3.1 – General    SUBCONTRACTOR is to be aware that during
tank erection, other subcontractors, who will be installing piperack
foundations, piperack steelwork, pipe work, and the central sump, will require
access.    The proposal assumes that we will have unobstructed access to the
tank area, the laydown facilities, and our site offices at all times. This
includes the installation of the berms that surround the tank areas. We assume
that the construction of the berms will not interfere or block construction
traffic to/from the work areas, the laydown areas, and movement between Tanks #4
& #5.    Whereas unobstructed access cannot be guaranteed, Diamond LNG/ZCC can
expect reasonable access to the laydown facility, site offices, parking area,
and work areas. We will coordinate tie-in with Bechtel.    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 3 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

13    Exhibit D – Section 3.1 – General    Special reference is made to
CONTRACTOR’s Safety and Health Plan, as detailed in “Exhibit B, Appendix B-2”.
All work requirements shall be performed in accordance with this Plan.   

The scope assumes that all work will be in accordance with Zachry’s SHE&S plan.
Furthermore, we assume that the ZCC SHE&S plan is of similar nature to the plan
referenced in “Exhibit B, Appendix B-2.”

 

Please note, the scopel assumes that the phase 2 tank construction will not
require personnel to be in fire retardant clothing, special respiratory
equipment, or that a daily work permitting system will be in place for phase 2
tanks while phase 1 tanks are operational.

   Agreed, for TANK CONTRACTOR construction work areas. However, for all other
common areas TANK CONTRACTOR will be required to follow overall project HS&E
Plan.    None 14    Exhibit D – Section 3.3 – Site Preparation   

After early clearing and rough grading by CONTRACTOR, SUBCONTRACTOR shall
perform any other site grade activities to suit its own requirements for
construction.

 

CONTRACTOR will perform rough grading as required…to provide SUBCONTRACTOR a
suitable initial surface for construction.

 

SUBCONTRACTOR is responsible for the maintenance of the parking and laydown
areas.

  

The scope does not include site preparation, site grading, or site improvement
activities.

 

The scope assumes that the CONTRACTOR will provide a tank area that is graded
for drainage and stabilized to support construction traffic, including
improvements such as a base course surface, access roads, and heavy haul roads.

 

The scope does not include the installation or maintenance of the parking and
laydown areas.

 

Please refer to attached sketch detailing the necessary requirements for
construction access, laydown areas, and haul roads.

  

Agreed. All final grading and surface improvements will be provided.

 

The planned parking, laydown, and work areas have been noted and described
within Exhibit B, SC-4.

 

Diamond LNG/ZCC will maintain area specifically used by us. Bechtel will
maintain roads and common access to work area laydown and parking.

   None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 4 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

15    Exhibit D – Section 3.3 - Site Preparation    The soil in tank
construction area would be stabilized to a depth of 14ft (4.5m) below the
existing surface by the Client. The stabilized soil are to have a minimum
unconfined compressive strength of 25psi(172kN/m2) by the Client.      
Stabilization of work area, laydown & parking and access road by
Cheniere/Bechtel    None 16    Exhibit D – Section 3.3 – Site Preparation   
SUBCONTRACTOR shall incorporate into its design the elevations shown on the
Civil Site Development Drawings, provided by CONTRACTOR.   

The scope does not include site preparation, site grading, or site improvement
activities.

 

The scope assumes that the CONTRACTOR will be responsible for final grading and
final surface improvements.

   The tank contractor will be responsible for the final grading underneath the
tank.    None 17    Exhibit D – Section 3.3 – Site Preparation    SUBCONTRACTOR
shall provide a procedure to handle Hazardous Substances.    The scope does not
include mitigation of any underground obstructions or contaminated soil that may
be encountered during foundation installation.    Agreed.    None 18    Exhibit
D – Section 3.3 – Site Preparation    CONTRACTOR/OWNER will work to mitigate
permit restriction for noise impacts caused by extended pile driving.    The
scope does not include any special noise abatement for pile driving operations
or other general construction noise.    Agreed.    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 5 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

19    Exhibit D - Section 3.4 - Tank    Finished grade Level of concrete after
foundation is expected to be at the same level as the present phase I tanks. ie
at elevation +118’-6”. And Geotechnical investigation report shows the present
ground surface level with about +16 ft. We would like to confirm that relation
of the plant standard point level and the level of the Geotechnical
investigation report. We suppose the relation to be +112’-6” = +16ft. If the
relation is not right, we must change the length of pile and ground surface
level.      

The existing ground elevation in the tank area is at approximately +16ft. After
stabilizing the soil Bechtel remove the top 3.5ft and use it to construct the
tank containment dikes. Thus the final design grade becomes +12.5ft. We add
100ft to this final grade so that we are always working with a positive number -
thus the design grade shown on the drawings is +112.5ft.

 

The elevation of the inner tank bottom shall be the same in Phase 1.

   None 20    Exhibit D – Section 3.4 – Tank    Tank foundation
including…finishing of concrete.   

The scope does not include rubbing or any other special aesthetic finishes for
the tank foundation.

 

The scope does include pointing and patching the concrete foundation to remove
tie-holes and other surface abnormalities.

   Agreed provided that TANK CONTRACTOR will repair any surface damage to piling
and pile cap. Aesthetic finished are not required.    None 21    Exhibit D –
Section 3.4 – Tank    All welders must pass a welder’s qualification test
procedure…    The scope assumes that welders will be tested and qualified in
accordance with ASME section IX.   

Agreed.

 

All welders will be qualified in accordance with ASME section IX. Past
certifications will not apply.

   None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 6 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

22

   Exhibit D – Section 3.4 – Tank    All radiographs shall be made available to
CONTRACTOR for review upon request.    The scope assumes that digital
radiography will be an acceptable form of NDE. Should digital radiography not be
acceptable, we reserve the right to adjust our proposal price and schedule.   
Digital radiography is acceptable provided that it is of acceptable quality for
an LNG facility.    None

23

   Exhibit D – Section 3.4 – Tank    SUBCONTRACTOR is responsible for
hydrotesting of inner tank and monitoring of foundation/tank settlements during
hydrotesting. Hydrotest water will be available in a holding pond 4000 feet from
the tanks. Water will comply with API 620 Appendix Q. SUBCONTRACTOR shall filter
and pump the water…and return the water upon completion.   

The scope includes the costs for pumping the water to/from the tanks; however,
due to the lack of information on the water chemistry and composition we are
unable to define the extent of filtering and/or additional treatment. Therefore,
the proposal does not include filtering or water treatment of the hydrotest
water. The proposal shall be adjusted upon definition of the filtration and/or
treatment requirements.

 

Furthermore, the scope assumes that water will be available at a rate of 10,000
m3 per day.

  

The estimation includes general filtration, but not special filtration.

 

Cost of special filtration, if required, will be added later.

 

Research is being conducted to define the level of filtration that should be
expected based on Phase 1 operations.

 

The hydrotest water will be available at a minimum flow rate of 6,500 m3 per day
to support the Phase 2 hydrotest schedule.

   None

24

   Exhibit D – Section 3.9 – Painting    Ladders, cages, and grating shall be
galvanized…all other structural steel parts shall be painted in accordance with
the specification.    The scope assumes that all structural steel members will
be conventional hot dipped galvanized.    Agreed.    None

25

   Exhibit D – Section 3.9 – Painting    Concrete shall be coated for protection
in accordance with the Specification….    The scope does not include any
concrete coatings.    Agreed.    None

26

   Exhibit D – Section 3.11 – Electrical    Install lightning protection system
for tanks.    The scope does not include a lightning protection system.   
Agreed.    None

27

   Not applicable             None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 7 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

28    Exhibit D – Section 7.5 – SUBCONTRACTOR’s Jobsite Office    One office for
CONTRACTOR’s personnel, fully equipped.    The scope assumes that Bechtel will
be on site for phase 1 and phase 2 and will be providing their own offices. The
proposal does not include office provisions for Bechtel.    Agreed.    None 29
   Exhibit D – Section 7.7 – Other Temporary Facilities/Services    Temporary
access to and around SUBCONTRACTOR’s Tank construction site, including temporary
storm and construction water drainage….    The scope does not include any
provisions for storm water drainage.    Agreed. Permanent storm water drainage
is not required. The Tank Area will be graded to drain by others; however, it is
expected that the TANK CONTRACTOR will provide pumping of casual rainwater
within the tank area into ditches provided by others.    None 30    Exhibit D –
Section 7.7 – Other Temporary Facilities/Services    Daily Transportation
to/from Jobsite   

The scope assumes that the Cheniere will provide an adequately sized employee
parking facility located within walking distance to the phase 2 work area.

The scope does not include bussing or offsite parking accommodations.

   Agreed . The scope has been revised to include daily transportation of craft
to the worksite in accordance with Exhibit B, SC-4.    None 31    Exhibit D –
Section 7.7 – Other Temporary Facilities/Services    Guard/Security    The scope
assumes that the jobsite will be controlled by the Cheniere’s security service
and security fencing.    The site will be controlled by a perimeter fence and a
guard service, but the phase 2 contractor is responsible for the security of his
work area and laydown area.    None 32    Not applicable             None 33   

SPLNG LNG TANK SUBCONTRACT NOTES FOR NEGOTIATIONS FOR 4th TANK .

 

Article 1:Current revision ( LOGO [g67853img03.jpg]) of Exhibits D & E dated
October 20, 2005 are attached.

   We confirmed Exhibit D and E (Rev002).       Agreed.    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 8 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

34    Not applicable          Same as Item_1    None 35   

Ditto

Article 3:The reference to the Geotechnical Report should be changed to the new
report completed this summer.

   We confirmed.       Agreed.    None 36   

Ditto

Article 4: The CTLNG FERC Cryogenic Review comments are not yet included in the
scope of work for the first three tanks.

   We need exact requirement from Cheniere for FERC CTLNG review in order for us
to estimate the change if any.   

The following changes are included in our proposals request from FERC for CTLNG
comments.

-   36” flange located at the top of inlet line.

-   Down comer pipe.

   Agreed; however, additional FERC Comments may be received and incorporated
after contract award.    To be confirmed 37   

Ditto

Article 5: The Discretionary Vent is shown on the P&IDs as “HOLD” and is not yet
in the scope of work for the first three tanks.

   Discretionary vent finalized by Bechtel with their P&ID rev.000 dated
February 17, 2006.    Please refer to Item62 of this sheet.    Follow phase 1.
   See item 62 38   

Ditto

Article 6: Add a Dry Chemical System to the tank PRV tailpipes. Bechtel will
issue specification 3PS-MTDO-F00002.

   Dry chemical system is not included in our proposal at this stage.    Dry
chemical is not finalized in SPLNG_1 yet. This will be future change.    Fire
gas system (Dry chemical) will be added later.    To be confirmed later 39   

Ditto

Article 7: Add specification 3PS-PV00-F00001 “Testing Valves for Cryogenic
Service”. (Current scope of work requires the Subcontractor to develop his own
spec.)

   We confirmed.       Agreed.    None 40   

Ditto

Article 8: Add specification 3PS-CP00-F00001 “Prestressed Concrete Piles”.

   We confirmed.       Agreed.    None 41   

Ditto

Article 9: Add the Painters Trolley? – Owner Option.

   Painters Trolley is not included.       Agreed.    None 42   

Ditto

Article 10:Clarify that all temperature elements must be Duplex Type.

   Duplex temperature elements are included.       Agreed.    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 9 of 15 June 19,
2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

43-1

  

Ditto

Article 11:Clarify that the tank bottom insulation monitoring system must have
at least 5 temperature elements.

   5 elements bottom monitoring are included.       Agreed.    None

43-2

  

Ditto

Article 12: Clarify that all stairs must be at least 36” width. (Bechtel drawing
25027-001-SS-000-00012 specifies 30”.)

   Stairs have 36” clearance, but tread is 32”width.       Agreed.    None

44

  

Ditto

Article 13: Clarify that all tank nozzles must be flanged.

   Tank can be isolated with flanges and open spacer on sub rack in Bechtel
scope area.    Need confirmation with Cheniere.    Follow phase 1.( Phase2 P&ID
for both tank and terminal is the same as Phase 1 )    None

45

  

Ditto

Article 14: Clarify that the DAS must communicate with both (2) jetties.

   This request is cancelled by Bechtel with design change notice for Sabine
Pass Phase 1.          None

46

  

Ditto

Article 15: The specification revisions listed in Exhibit D are the basis of the
subcontract.

In many cases these specifications have been revised to make cosmetic changes
that do not impact the subcontractor. Therefore, be aware that the current
subcontract does not include the most current project specification revisions.

   Our estimation is based on Exhibit F-J in our proposal dated January 12,
2006.    -    Agreed.    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 10 of 15 June
19, 2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

47

   General    Temporary Power/Water/Phone    The scope includes an allowance for
the provision of construction power, water, and phone service. We recognize that
infrastructure will be in place to support phase 1 & 2 activities and believe
that it is beneficial to utilize the existing utilities rather than duplicating
the costs for stand-alone utilities.   

The construction power and phone service for the office and warehouse area will
be supplied by Bechtel as per Exhibit B SC-4.

 

TANK CONTRACTOR will provide construction power generators in the LNG Tank area.

 

PURCHASER will provide diesel fuel for the main generator at the day tank.

 

The TANK CONTRACTOR should supply water for construction and potable water for
field employees.

   None

48

  

General

   Construction Dock   

The scope assumes that we will be granted permission to ship materials to the
Cheniere-provided construction dock and be provided reasonable access to receive
materials.

 

Furthermore, the scope assumes that the Cheniere will provide a crane with an
operator for unloading materials at the construction dock.

   Agreed.   

None

49

  

General

   Background Checks    The scope does not include costs associated with
performing background checks on employees or potential hires.    Agreed.   

None

50

  

Flow meter accuracy

   Our price of flow mater is based on the accuracy is +/- 2% in the condition
of design flow rate.       Agreed with 2% accuracy   

None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 11 of 15 June
19, 2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

51

  

Bechtel Specification “SPECIFICATION FOR PRESTRESSED CONCRETE PILES
(25027-001-3PS-CP00-F0001)” Section 3.1.1

“ Concrete shall have a minimum 28 day compressive strength of 8,000 psi with
water /cement ratio not to exceed 0.35.”

  

Our estimation is based on the condition that Concrete compressive strength for
pre-stressed concrete pile is 6,500 psi which is applied in Phase 1 instead of
8,000 psi per Bechtel specification.

.

      Agreed    None

52

   Adjustment of pile length, and number of piles    We have designed the pile
length based on geotechnical investigation report. However, we will adjust the
pile length and pile numbers according to test pile report. In case the quantity
of pile would increase, its cost will be adjusted.   

Total design pile length excluding margin length required for construction is as
follows.

S-104 82’-6”

S-105 ……87’

   Agreed    None

53

   Civil design schedule    Our civil design schedule does not expect the
duration of approval process for pile design and foundation design.       For
civil design, the Owner think EPC’s approval/confirmation (10 working days) is
required.    None

54

  

The following specifications were requested by the Owner instead of coal tar
emulsion underside of outer tank bottom plates in the Jan.25-27 th 2006 meeting.

1) Remove the protective coating on the underside of the outer shell bottom
plate

2) Add a silicon sealant around the circumference of the outer shell bottom
plate.

3) Incorporate concrete slope along the outer circumference of the pile cap to
facilitate drainage.

  

1)       Diamond LNG/ZCC have removed the protective coating on the underside of
the outer bottom plate.

2)      Diamond LNG/ZCC have added a sealant along the circumference of the
outer edge of the bottom plate to protect against corrosion.

3)      Diamond LNG/ZCC have revised the pile cap design to slope along the
outer edge to facilitate drainage.

Please refer to foundation drawing DA-D1501-3

  

Item 7 on Action Item list

 

Item 8 on Action Item list

 

Item 9 on Action Item list

   OK. Acceptable    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 12 of 15 June
19, 2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

55   

The following specification was requested by the Owner in the Jan.25-27 th 2006
meeting.

 

Reduce radiography on the outer shell to 100 shots per tank.

   ZCC has reduced the number of radiography shots on the outer carbon steel
shell to 200 total shots.    Item 13 on Action Item list   

Agreed, however, PURCHASER will be involved with the coordination of the shots.

 

API 650 shall be used as the guideline for locations of radiographs. The number
of shots shall not exceed 100 per tank unless quality of welds dictates
additional shots.

   None 56    The Owner requires PCT as the manufacturer of the hoist for the
In-Tank Pumps in the Jan.25-27 th 2006 meeting.    Diamond LNG will purchase jib
crane from PCT per the Owner’s preference.    Item 17 on Action Item list   
Agreed    None 57    The Owner requested to confirm the lightning protection
requirements for phase 1 tanks and conform phase 2 tanks to the same scope.   
No Lighting Rod will be provided in accordance with NFPA 59 A 10.7.4 (2006) and
NFPA 780 7.4.1.1 (2004). On the other hand, 10 numbers of ground terminals will
be provided in accordance with NFPA 780 7.1.4.4 (c) (2004) It is the same as
Phase1 tank.    Item 18 on Action Item list    Follow phase1    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 13 of 15 June
19, 2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

58

   Diamond minimized engineering work for Phase 2, taking account of using
duplication of Phase 1 drawing/documents on the Feb. 1st 2006 meeting.   

Diamond LNG deducts engineering cost (US$59,400) from our price under the
condition ;

 

1)       Our price is based on P&ID attached in Technical Proposal. All
engineering cost incurred by any changes including dry chemical system made
after P&ID attached in Technical Proposal shall be compensated additionally and
separately.

2)       Diamond LNG have to procure the piping from September 5, 2006 based on
our proposal schedule and start the piping engineering work from July 1, 2006.
Therefore DLNG request to fix P&ID before July 1, 2006. If P&ID des not fix
until July 1, 2006, we will submit the additional cost if necessary.

3)       Cheneire’s approval for any drawings at tank #4 & #5 shall not be
required (Except civil drawing).

  

Item 23 on Action Item list

 

Our engineering cost is subjected to no-change of P&ID after July 1, 2006.

However, Bechtel is going to change their P&ID as of June 2006.

We still have a possibility of cost change.

   P&ID for information will be issued on July 15 for phase2.    To be confirmed
later

59

  

The Owner request to study to change painting system of outside of outer tank.

 

For example, study to apply 1st primer at fabrication shop (then Zachry to apply
2nd & 3rd primer.)

  

The painting specification for outside of tank is 2coat system and We will carry
out as follows.

Mill shop primer : 15micron zinc primer

(By DLLC)

1st coat: Organic Zinc Epoxy Primer 2.5-4 mils(64-102µ) by Zachry

2nd coat.. Aliphatic polyulethane 1.2-2.5mils(31-64µ) byZachry

   Item 25 on Action Item list    No comments    None

60

   Review laydown area and parking area for Phase 2.    Under negotiation   
Item 35 on Action Item list       None

61

   Pipe stiffener    Pipe stiffener for In- let line is required against water
hammer load by design-changed notice.    The scope has been updated.    Follow
phase 1.    None

62

   P&ID change from the P&ID in the technical proposal dated January 12, 2006 to
the latest P&ID attached in Exhibit J of Phase_1 based on Rev 000.   

The following specification is mainly changed.

 

•      N2 injection

 

•      Nitrogen snuffing

 

•      Discretionary vent

 

•      Pump cable seal (N2 seel)

 

•      E&I Bechtel designed changed

  

The scope has been updated.

 

Our proposal and estimation is based on P&ID attached in Exhibit J.

   Follow phase 1    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 14 of 15 June
19, 2006  



--------------------------------------------------------------------------------

Exhibit H Technical Clarification Sheet

 

Item

  

Subject

  

Diamond/ZCC Comment

  

Clarification

  

Cheniere’s response

  

Cost

Adjustment

63

   Gas detection system    Scope of Gas detector is changed from Subcontractor
to Bechtel in Sabine Pass Phase 1. We would like to change scope of gas detector
from us to the Owner for Sabine Pass Phase 2.   

We will submit adjustment cost reduction based on the following scope of works.

Gas Detector – Cheniere (Bechtel Scope)

Cable – Dlamond/ZCC

Installation/Wiring – Diamond/ZCC

   Follow phase 1    None.

64

   Exhibit D – Section 3.3 – Pile Static Load Test    Plan for static tests to
clearly define the relationship between static and dynamic test results. After
allowing sufficient time for full setup after re-tap, perform static axial
compressive load test on a minimum of three (3) of the six (6) PDA tested piles
for each tank. Static load tests should be conducted to clearly define the
failure load. Static load test should be conducted per ASTM D 1143.    As per
the SPLNG Weekly Coordination meetings, and in accordance with the request to
revise our schedule to account for a July NTP date while not impacting the March
2009 Guaranteed RFCD Date.the schedule for the test pile program is based on the
“quick load” method for the static test rather than the standard load method.   
The procedures submitted by TANK CONTRACTOR references the standard load method;
however, PURCHASER has agreed to accept the quick load test method.    None

 

SABINE PASS ADDITIONAL TANK PROJECT   Exhibit H rev. 003   Page 15 of 15 June
19, 2006  



--------------------------------------------------------------------------------

EXHIBIT ‘I’

FOR

LNG TANKS

[Diamond LNG deliverable with Approval status as of June 23 2006]

June 23

 

002    23 June. 06    Added the information of the latest status             001
   20 Dec. 05    Civil drawing, purchase specification and detail are deleted   
         000       ISSUED FOR PROPOSAL            

NO

  

DATE

  

REASON FOR REVISION

   BY    CK’D    APPR    APPR       Diamond LNG deliverable with Approval status
as of June 23 2006             REV.       SP LNG PHASE 2 EXPANSION TERMINAL
PROJECT             002



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

Bechtel Document Number   Number  

ITEM

  Submittal data
to Bechtel   Bechtel
Return Data   Submittal data
to Bechtel   Bechtel
Return Data   Rev   Approval Status 25027-001-V11-MTD0-00138   DA-A1500  

STAGE FOR PRESSURE/VACUUM RELIEFS

  06-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00139   DA-A1501  

INSTRUMENT STAGE

  06-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00140
  DA-A1502  

MANHOLE STAGE

  06-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00141   DA-A1505  

ROOF TOP STAGE

  06-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00216   DA-A1506  

HOIST RAIL FOR PRV &VB

  21-Nov-05   06-Jan-06   11-Mar-06   11-Apr-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00478   DA-A1509  

DAVIT FOR PRV & VB

  11-Mar-06   11-Apr-06         Code 1:Work way proceed 25027-001-V11-MTD0-00142
  DA-A1510  

ROOF OUTER CIRCUMFERENTIAL WALKWAY (1/2)

  06-Oct-05   14-Dec-05   11-Mar-06   11-Apr-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00143   DA-A1511  

ROOF OUTER CIRCUMFERENTIAL WALKWAY (2/2)

  06-Oct-05   14-Dec-05   11-Mar-06   11-Apr-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00144   DA-A1520  

ROOF STAIRWAYS (1/2)

  06-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00145
  DA-A1521  

ROOF STAIRWAYS (2/2)

  06-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00146
  DA-A1530  

EMERGENCY LADDER

  06-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00147
  DA-A1531  

LADDER IN MANHOLE

  06-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00170
  DA-A1550  

GRATING ARRANGE. ROOF CIRCUM. WALKWAY

  07-Oct-05   14-Dec-05   11-Mar-06   11-Apr-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00148   DA-A1551  

GRATING ARRANGEMENT OF INSTRUMENT STAGE

  06-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00149   DA-A1552  

GRATING ARRANGEMENT OF MANHOLE STAGE

  06-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00150   DA-A1553  

GRATING ARRANGEMENT OF PRV & VB STAGE

  06-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00151   DA-A1554  

GRATING ARRANGEMENT OF ROOF TOP STAGE

  06-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00171   DA-A1555  

GRATING ARRANGEMENT OF SPIRAL STAIRWAY

  07-Oct-05   14-Dec-05   12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00217   DA-A1556  

GRATING ARRANGEMENT OF SUPPORT TOWER

  21-Nov-05   06-Jan-06         Code 1:Work way proceed 25027-001-V11-MTD0-00152
  DA-A1557  

GRATING ARRANGEMENT OF EMERGENCY LADDER

  06-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00153
  DA-A1558  

GRATING ARRANGEMENT OF ROOF STAIRWAY

  06-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00091
  DA-A4400  

LOADING DATA OF SUPPORT TOWER

  12-Sep-05   01-Dec-06         Code 1:Work way proceed 25027-001-V11-MTD0-00219
  DA-A4501  

SUPPORT TOWER (2/5)

  21-Nov-05   06-Jan-06         Code 1:Work way proceed 25027-001-V11-MTD0-00220
  DA-A4502  

SUPPORT TOWER (3/5)

  21-Nov-05   06-Jan-06         Code 1:Work way proceed 25027-001-V11-MTD0-00221
  DA-A4502  

SUPPORT TOWER (4/5)

  21-Nov-05   06-Jan-06         Code 1:Work way proceed 25027-001-V11-MTD0-00222
  DA-A4502  

SUPPORT TOWER (5/5)

  21-Nov-05   06-Jan-06         Code 1:Work way proceed 25027-001-V11-MTD0-00155
  DA-A5500  

INNER LADDER (1/2)

  07-Oct-05   15-Dec-05   11-Mar-06   11-Apr-06   Rev1   Code 1:Work way proceed



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

25027-001-V11-MTD0-00157   DA-A5501   INNER LADDER (2/2)   07-Oct-05   15-Dec-05
  11-Mar-06   11-Apr-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00154   DA-A5505   SPIRAL STAIRWAY   06-Oct-05   14-Dec-05  
12-May-06   06-Jun-06   Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00481
  DA-A5700   OPERATION STAGE FOR INLET LINE FLOW ELEMENT(1/2)   11-Mar-06  
04-Apr-06         Code 1:Work way proceed 25027-001-V11-MTD0-00482   DA-A5701  
OPERATION STAGE FOR INLET LINE FLOW ELEMENT(2/2)   11-Mar-06   04-Apr-06        
Code 1:Work way proceed 25027-001-V11-MTD0-00484   DA-A5703   OPERATION STAGE
FOR GNG LINE(1/2)   11-Mar-06   04-Apr-06         Code 1:Work way proceed
25027-001-V11-MTD0-00485   DA-A5704   OPERATION STAGE FOR GNG LINE(2/2)  
11-Mar-06   04-Apr-06         Code 1:Work way proceed 25027-001-V11-MTD0-00486  
DA-A5705   OPERATION STAGE FOR OUTLET LINE VALVE(1/2)   11-Mar-06   04-Apr-06  
      Code 1:Work way proceed 25027-001-V11-MTD0-00487   DA-A5706   OPERATION
STAGE FOR OUTLET LINE VALVE(2/2)   11-Mar-06   04-Apr-06         Code 1:Work way
proceed 25027-001-V11-MTD0-00488   DA-A5707   OPERATION STAGE FOR INLET LINE CV
  11-Mar-06   04-Apr-06         Code 1:Work way proceed 25027-001-V11-MTD0-00489
  DA-A5708   OPERATION STAGE FOR PI&TE OF INLET LINE   15-May-06   04-Apr-06    
    Code 1:Work way proceed 25027-001-V11-MTD0-00034   DA-C1400   CALCULATION
SHEET OF INNER TANK   27-Jun-05   12-Jul-05         Code 1:Work way proceed
25027-001-V11-MTD0-00082   DA-C1500   INNER TANK SHELL PLATE   22-Aug-05  
30-Aug-05   10-Apr-06   —     Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00083   DA-C1510   INNER TANK BOTTOM PLATE & ANNULAR
PLATE(1/2)   22-Aug-05   30-Aug-05         Code 1:Work way proceed
25027-001-V11-MTD0-00128   DA-C1511   INNER TANK BOTTOM PLATE & ANNULAR
PLATE(2/2)         26-Apr-06     Code 1:Work way proceed
25027-001-V11-MTD0-00084   DA-C1520   INNER TANK SHELL STIFFENER   22-Aug-05  
30-Aug-05         Code 1:Work way proceed 25027-001-V11-MTD0-00156   DA-C2400  

CALCULATION SHEET OF OUTER TANK

(THEORETICAL ANALYSIS)

  15-Sep-05   15-Oct-05   16-Nov-05   26-Jan-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00096   DA-C2404  
CALCULATION SHEET OF HOIST RAIL (ON INSIDE OF ROOF)   10-Sep-05   05-Oct-05    
    Code 1:Work way proceed 25027-001-V11-MTD0-00085   DA-C2500   OUTER TANK
SHELL PLATE   22-Aug-05   30-Aug-05         Code 1:Work way proceed
25027-001-V11-MTD0-00086   DA-C2510   OUTER TANK SHELL STIFFENER   22-Aug-05  
30-Aug-05   03-Oct-05   28-Oct-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00087   DA-C2520   OUTER TANK BOTTOM & ANNULAR PLATE  
22-Aug-05   30-Aug-05   01-Nov-05   02-Dec-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00088   DA-C2530   OUTER TANK ANCHOR STRAP   24-Aug-05  
30-Aug-05   17-Nov-05   08-Dec-05   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00097   DA-C2540   ROOF STEEL SKELETON   10-Sep-05  
05-Oct-05         Code 1:Work way proceed 25027-001-V11-MTD0-00276   DA-C2545  
REINFORCING OF ROOF PLATE   02-Dec-05   20-Dec-05   11-Mar-06   11-Apr-06   Rev1
  Code 1:Work way proceed 25027-001-V11-MTD0-00098   DA-C2550   HOIST RAIL (ON
INSIDE OF ROOF)   10-Sep-05   05-Oct-05   31-Oct-05   02-Dec-05   Rev1   Code
1:Work way proceed 25027-001-V11-MTD0-00099   DA-C2560   ROOF STEEL PLATE  
10-Sep-05   05-Oct-05         Code 1:Work way proceed 25027-001-V11-MTD0-00100  
DA-C2570   COMPRESSION RING PLATE   10-Sep-05   05-Oct-05         Code 1:Work
way proceed 25027-001-V11-MTD0-00313   DA-C3400   CALCULATION SHEET OF SUSPENDED
DECK   —     —     23-Dec-05   10-Jan-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00065   DA-C3500   SUSPENDED DECK   01-Aug-05   —    
12-May-06   25-May-06   Rev2   Code 1:Work way proceed 25027-001-V11-MTD0-00066
  DA-C3510   SUSPENDED DECK OPENING AND COVERING (1/2)   01-Aug-05   10-Aug-05  
12-May-06   25-May-06   Rev2   Code 1:Work way proceed



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

25027-001-V11-MTD0-00067   DA-C3511   SUSPENDED DECK OPENING AND COVERING (2/2)
  01-Aug-05   10-Aug-05   12-May-06   25-May-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00314   DA-C3520   SUSPENDED DECK SUSPENSION RODS   —     —  
  12-May-06   25-May-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00055   DA-C3530   WALKWAY ON SUSPENDED DECK   12-Jul-05  
09-Aug-05   12-May-06   25-May-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00307   DA-C3540   PERLITE RETAINER   15-Dec-05   24-Dec-05  
      Code 1:Work way proceed 25027-001-V11-MTD0-00492   DA-C4100   MATERIAL
SPECIFICATION OF CELLULAR GLASS   18-Mar-06   28-Mar-06         Code 1:Work way
proceed 27027-001-V11-MTD0-00493   DA-C4103  
MATERIAL SPECIFICATION OF PERLITE INSULATION   18-Mar-06   29-Mar-06        
Code 1:Work way proceed 25027-001-V11-MTD0-00035   DA-C4400   CALCULATION SHEET
OF BOTTOM FOAMGLAS INSULATION STRENGTH   27-Jun-05   12-Jul-05         Code
1:Work way proceed 25027-001-V11-MTD0-00036   DA-C4401   CALCULATION SHEET OF
PERLITE COMPACTION PRESSURE   27-Jun-05   12-Jul-05         Code 1:Work way
proceed 25027-001-V11-MTD0-00308   DA-C4500   ARRANGEMENT OF BOTTOM INSULATION  
15-Dec-05   24-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00104  
DA-C5400   CALCULATION SHEET OF MANHOLES   10-Sep-05   05-Oct-05   12-May-06    
Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00196   DA-C5401   CALCULATION
SHEET OF SLEEVES   28-Oct-05   10-Jan-06       Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00056   DA-C5403   CALCULATION SHEET OF REINFORCEMENT OF
NOZZLE OPENING   12-Jul-05           Code 1:Work way proceed
25027-001-V11-MTD0-00165   DA-C5500   ROOF MANHOLES   07-Oct-05   15-Dec-05  
—     11-Apr-06   Rev2   Code 1:Work way proceed 25027-001-V11-MTD0-00123  
DA-C5510   PERLITE NOZZLE   27-Sep-05   06-Dec-05         Code 1:Work way
proceed 25027-001-V11-MTD0-00124   DA-C5600   SIDE MANHOLES   27-Sep-05  
06-Dec-05   15-Dec-05   24-Dec-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00001   DA-G1000   Seismic design philosophy   04-Feb-05  
23-Feb-05   12-May-05   26-May-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00002   DA-G1001   Outer tank shell design philosophy  
04-Feb-05   23-Feb-05   12-May-05   26-May-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00003   DA-G1002   Outer tank roof design philosophy  
04-Feb-05   23-Feb-05   01-Jul-05   21-Jul-05   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00004   DA-G1003   Inner tank design philosophy   04-Feb-05  
23-Feb-05   12-May-05   26-May-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00005   DA-G1004   Spill protection design philosophy  
04-Feb-05   23-Feb-05         Code 1:Work way proceed 25027-001-V11-MTD0-00006  
DA-G1005   Piping design philosophy   04-Feb-05   23-Feb-05   11-Mar-06  
30-Mar-06   Rev2   Code 1:Work way proceed 25027-001-V11-MTD0-00012   DA-G1100  
MATERIAL SPECIFICATION OF 9% NICKEL STEEL PLATE   11-May-05   18-May-05  
29-Jun-05   12-Jul-05   Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00041
  DA-G1150   CRYOGENIC THERMAL TEST REPORT OF 9% NI PL PRIMER   24-Jun-05  
22-Jul-05         Code 1:Work way proceed 25027-001-V11-MTD0-00007   DA-G1200  
GENERAL ARRANGEMENT OF TANK   12-May-05   31-May-05   29-Jun-05   12-Jul-05  
Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00024   DA-G1400   PRELIMINARY
LOADING DATA   31-May-05   24-Jun-05         Code 1:Work way proceed
25027-001-V11-MTD0-00092   DA-G1401   TANK LOADING DATA   12-Sep-05   02-Dec-06
        Code 1:Work way proceed 25027-001-V11-MTD0-00019   DA-G1402  
CALCULATION SHEET OF BOIL OFF GAS   31-May-05   31-Aug-05         Code 1:Work
way proceed 25027-001-V11-MTD0-00020   DA-G1411   CALCULATION SHEET OF TANK COOL
DOWN   31-May-05   24-Jun-05         Code 1:Work way proceed
25027-001-V11-MTD0-00010   DA-G2511   GENERAL ARRANGEMENT OF ACCESSORIES  
16-May-05   31-May-05         Code 1:Work way proceed



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

25027-001-V11-MTD0-00011   DA-G3511   GENERAL ARRANGEMENT OF ROOF NOZZLES & TANK
ACCESSORIES   12-May-05   26-May-05   24-Oct-05   02-Dec-05   Rev1  
Code 1:Work way proceed 25027-001-V11-MTD0-00022   DA-P0400   PRELIMINARY ROOF
NOZZLE LOADING DATA   31-May-05   24-Jun-05         Code 1:Work way proceed
25027-001-V11-MTD0-00057   DA-P0520   PIPING ARRANGEMENT OF COOL DOWN SPRAY  
12-Jul-05           Code 1:Work way proceed   DA-P0900   Piping (PDS Model 30%)
  21-Sep-05   11-Oct-05         Code 1:Work way proceed   DA-P0900   Piping (PDS
Model 60%)   20-Jan-06   25-Jan-06         Code 1:Work way proceed   DA-P0900  
Piping (PDS Model 90%)   11-Mar-06   27-Mar-06         Code 1:Work way proceed
25027-001-V11-MTD0-00206   DA-P1100   MATERIAL SPECIFICATION OF STAINLESS STEEL
PIPE   —     —     28-Oct-05   10-Nov-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00207   DA-P1101   MATERIAL SPECIFICATION OF STAINLESS STEEL
FLANGE   —     —     28-Oct-05   10-Nov-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00208   DA-P1102   MATERIAL SPECIFICATION OF STAINLESS STEEL
FITTING   —     —     28-Oct-05   10-Nov-05   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00209   DA-P1103   MATERIAL SPECIFICATION OF CRYOGENIC
PRESSURE PIPING   —     —     28-Oct-05   10-Nov-05   Rev1   Code 1:Work way
proceed 25027-001-V11-MTD0-00037   DA-P1110   MATERIAL SPECIFICATION OF PRESSURE
RELIEF & VACUME BREAKER   27-Jun-05   12-Jul-05   04-Feb-06   19-Apr-06   Rev1  
Code 1:Work way proceed 25027-001-V11-MTD0-00038   DA-P1111   MATERIAL
SPECIFICATION OF CRYOGENIC BUTTERFLY VALVES   27-Jun-05   12-Jul-05   27-Sep-05
  12-Oct-05   Rev3   Code 1:Work way proceed 25027-001-V11-MTD0-00214   DA-P1113
  MATERIAL SPECIFICATION OF CRYOGENIC CHECK VALVES   16-Nov-05   23-Dec-05  
12-Apr-06   10-May-06   Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00470
  DA-P1114   MATERIAL SPECIFICATION OF PIPING THERMAL RELIEF VALVE   11-Mar-06  
25-May-06         Code 1:Work way proceed 25027-001-V11-MTD0-00017   DA-P1400  
CALCULATION SHEET OF PRV & VB CAPACITY   16-May-05   31-May-05   11-Feb-06  
05-Apr-06   Rev2   Code 1:Work way proceed 25027-001-V11-MTD0-00021   DA-P1401  
PRELIMINARY PIPING STRESS ANALYSIS   31-May-05   24-Jun-05       —     Code
1:Work way proceed 25027-001-V11-MTD0-00053   DA-P1402   CALCULATION SHEET OF
PUMP WELL DESIGN   07-Jul-05   27-Jul-05   18-Aug-05   20-Sep-05   Rev1   Code
1:Work way proceed 25027-001-V11-MTD0-00058   DA-P1500   PUMP WELL   12-Jul-05  
09-Aug-05   11-Feb-06   05-Apr-06   Rev3   Code 1:Work way proceed
25027-001-V11-MTD0-00471   DA-P1520   PUMP STRAINER(1/2)   11-Mar-06   10-May-06
        Code 1:Work way proceed 25027-001-V11-MTD0-00472   DA-P1521   PUMP
STRAINER(2/2)   11-Mar-06   10-May-06         Code 1:Work way proceed
25027-001-V11-MTD0-00392   DA-P1600   INVESTIGATION OF ALUMINIUM PRESSURE RELIEF
VALVE   21-Feb-06   19-Apr-06         Code 1:Work way proceed
25027-001-V11-MTD0-00393   DA-P1601  
INVESTIGATION OF PRESSURE RELIEF VALVE SIZE   21-Feb-06           Code 1:Work
way proceed 25027-001-V11-MTD0-00215   DA-P2110   MATERIAL SPECIFICATION OF
VALVE WITHOUT CRYOGENIC       16-Nov-05   23-Dec-05   Rev1   Code 1:Work way
proceed 25027-001-V11-MTD0-00199   DA-P4400   CALCULATION SHEET OF WATER DELUGE
FLOW   28-Oct-05   —     23-Dec-05   19-Jan-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00193   DA-P5500   STANDARD PIPING GROOVE   25-Oct-05  
02-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00158   DA-P5510  
ROOF NOZZLE (SLEEVE) (1/3)   07-Oct-05   05-Dec-05   16-May-06   27-Jun-06  
Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00159   DA-P5511   ROOF NOZZLE
(SLEEVE) (2/3)   07-Oct-05   15-Dec-05   16-May-06   27-Jun-06   Rev1   Code
1:Work way proceed 25027-001-V11-MTD0-00160   DA-P5512   ROOF NOZZLE (SLEEVE)
(3/3)   07-Oct-05   15-Dec-05   12-May-06   27-Jun-06   Rev2   Code 1:Work way
proceed 25027-001-V11-MTD0-00161   DA-P5513   DETAIL OF NOZZLE (PRV & VB) (1/2)
  07-Oct-05   15-Dec-05   12-May-06   27-Jun-06   Rev2   Code 1:Work way proceed



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

25027-001-V11-MTD0-00162   DA-P5514   DETAIL OF NOZZLE (PRV & VB) (2/2)  
07-Oct-05   15-Dec-05   12-May-06   27-Jun-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00125   DA-P5515   DETAIL OF NOZZLE (INSULATION PURGE 1/2)  
27-Sep-05   06-Dec-05   11-Mar-06   10-May-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00126   DA-P5516   DETAIL OF NOZZLE (INSULATION PURGE 2/2)  
27-Sep-05   06-Dec-05   11-Mar-06   10-May-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00127   DA-P5517   DETAIL OF NOZZLE (INSTRUMENT)   27-Sep-05
  11-Nov-05   23-Jun-06   28-Jun-06   Rev4   Code 1:Work way proceed
25027-001-V11-MTD0-00172   DA-P5518   Detail of Nozzle (SPARE NOZZLE)  
07-Oct-05   14-Dec-05         Code 1:Work way proceed 25027-001-V11-MTD0-00311  
DA-P5519   DETAIL OF NOZZLE (HIGH HIGH LEVEL ALARM)   23-Dec-05   19-Jan-06  
11-Mar-06   10-May-06   Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00163
  DA-P5520   ROOF NOZZLE (LIQUID LEVEL GAUGE)   07-Oct-05   15-Dec-05  
23-Dec-05   10-Jan-06   Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00475
  DA-P5524   DETAIL OF NOZZLE(PURGE)   11-Mar-06   10-May-06       Rev1   Code
1:Work way proceed 25027-001-V11-MTD0-00200   DA-P5540   PIPING SUPPORT IN TANK
  28-Oct-05   20-Dec-05       Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00201   DA-P5541   PIPING SUPPORT FOR NOZZLE   28-Oct-05  
20-Dec-05   11-Mar-06   10-May-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00203   DA-P5543   PIPING SUPPORT FOR TANK GAUGE   28-Oct-05
  20-Dec-05     10-May-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00204   DA-P5544   PIPING SUPPORT FOR BOTTOM FILLING  
28-Oct-05   20-Dec-05       Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00205   DA-P5545   PIPING SUPPORT FOR PRV TAIL PIPING  
28-Oct-05   20-Dec-05   15-May-06     Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00476   DA-P5546   PIPING SUPPORT FOR LIQUID LEVEL GAUGE  
11-Mar-06   10-May-06         Code 1:Work way proceed 25027-001-V11-MTD0-00477  
DA-P5547   PIPING SUPPORT FOR INSTRUMENT NOZZLE   11-Mar-06   10-May-06      
Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00016   DA-P6100   PURCHASE
SPECIFICATION OF LNG PUMP LIFTING DEVICE   12-May-05   26-May-05   14-Feb-06  
05-Apr-06   Rev4   Code 1:Work way proceed 25027-001-V11-MTD0-00275   DA-P6200  
PURCHASE SPECIFICATION OF PRV&VB LIFTING MANUAL DEVICE   02-Dec-05   20-Dec-05  
      Code 1:Work way proceed 25027-001-V11-MTD0-00049   EA-E1003   ELECTRICAL
HAZARDOUS AREA CLASSIFICATION FOR LNG STORAGE   01-Jul-05   22-Jul-05  
15-Aug-05   08-Nov-05   Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00634
  EA-E1003   HAZARDOUS AREA CLASSIFICATION   26-May-06   27-Jun-06         Code
1:Work way proceed 25027-001-V11-MTD0-00042   EA-E1151   MATERIAL SPECIFICATION
OF TANK LIGHTING AND RECEPTABLES   01-Jul-05   22-Jul-05   25-May-06     Rev2  
Code 1:Work way proceed 25027-001-V11-MTD0-00044   EA-E1153  
MATERIAL SPECIFICATION OF JUNCTION BOX FOR ELECTRIC   01-Jul-05   22-Jul-05  
25-May-06     Rev3   Code 1:Work way proceed 25027-001-V11-MTD0-00045   EA-E1402
  Calculation Sheet of Tank Grounding   01-Jul-05   22-Jul-05         Code
1:Work way proceed 25027-001-V11-MTD0-00070   EA-E1501   WIRING DIAGRAM OF
ELECTRICAL EQUIPMENT   06-Aug-05   14-Sep-05   25-May-06   26-Jun-06   Rev4  
Code 1:Work way proceed 25027-001-V11-MTD0-00050   EA-E1503   ARRANGEMENT OF
TANK EARTHING SYSTEM   01-Jul-05   22-Jul-05   08-Dec-05   26-Jan-06   Rev2  
Code 1:Work way proceed 25027-001-V11-MTD0-00121   EA-E1504   ARRANGEMENT ELEC
CABLE LADDER & TRAY   27-Sep-05   10-Nov-05   25-May-06     Rev2   Code 1:Work
way proceed 25027-001-V11-MTD0-00133   EA-E1601   Installation Drawing of
Lighting Fixtures   04-Oct-05   12-Nov-05   25-May-06   27-Jun-06   Rev2   Code
1:Work way proceed 25027-001-V11-MTD0-00134   EA-E1602   Installation Drawing of
Lighting Panel Board and Receptacle   04-Oct-05   12-Nov-05   25-May-06  
27-Jun-06   Rev2   Code 1:Work way proceed 25027-001-V11-MTD0-00071   EA-E1604  
Installation Drawing of Tank Earthing System   06-Aug-05   14-Sep-05   08-Dec-05
  26-Jan-06     Code 1:Work way proceed 25027-001-V11-MTD0-00136   EA-E1605  
Installation Drawing of Cable Ladder and Tray   04-Oct-05   12-Nov-05    
27-Jun-06   Rev2   Code 1:Work way proceed



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

25027-001-V11-MTD0-00137   EA-E1606   Installation Drawing of Cable   04-Oct-05
  12-Nov-05   25-May-06   05-Jun-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00094   EA-E1607  
Installation Drawing of Static Electricity Removal Device   10-Sep-05  
09-Nov-05   25-May-06   27-Jun-06   Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00072   EA-E1611   Embedment of Bottom Slab   06-Aug-05  
14-Sep-05   13-Dec-05   10-Jan-06     Code 1:Work way proceed
25027-001-V11-MTD0-00081   EA-I1004   Schedule of Explosion Protection
Certification for Instrumental Equipment   12-Aug-05   25-Oct-05   25-May-06  
27-Jun-06   Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00046   EA-I1005  
LIST OF PAINTING COLOR FOR ELECTRICAL EQUIPMENTS   01-Jul-05   22-Jul-05        
Code 1:Work way proceed 25027-001-V11-MTD0-00073   EA-I1102   Purchase
Specification of Tank Thermometer   06-Aug-05   14-Sep-05   25-May-06  
27-Jun-06   Rev3   Code 1:Work way proceed 25027-001-V11-MTD0-00074   EA-I1103  
Purchase Specification of Instrument Transmitter   06-Aug-05   14-Sep-05  
25-May-06   27-Jun-06   Rev4   Code 1:Work way proceed 25027-001-V11-MTD0-00075
  EA-I1104   Purchase Specification of Pressure Gauge   06-Aug-05   14-Sep-05  
12-Apr-06   27-Jun-06   Rev2   Code 1:Work way proceed 25027-001-V11-MTD0-00076
  EA-I1105   Purchase Specification of Flowmeter   06-Aug-05   14-Sep-06  
25-May-06   27-Jun-06   Rev4   Code 1:Work way proceed 25027-001-V11-MTD0-00122
  EA-I1503   Arrangement of Instrument Cable Ladder & Tray   27-Sep-05  
10-Nov-05   25-May-06     Rev2   Code 1:Work way proceed
25027-001-V11-MTD0-00167   EA-I1602   Installation Drawing of Cool Down
Thermometers   07-Oct-05   02-Nov-05   25-May-06     Rev2   Code 1:Work way
proceed 25027-001-V11-MTD0-00168   EA-I1603   Installation Drawing of Suspended
Deck Thermometers   07-Oct-05   02-Nov-05   25-May-06     Rev2   Code 1:Work way
proceed 25027-001-V11-MTD0-00169   EA-I1604   Installation Drawing of Leak
Detect Thermometers   07-Oct-05   02-Nov-05   25-May-06     Rev2   Code 1:Work
way proceed 25027-001-V11-MTD0-00636   EA-I1701   Manufacturer Dwg. of Tank
Gauging System   15-May-06   27-Jun-06         Code 1:Work way proceed
25027-001-V11-MTD0-00637   EA-I1702   Manufacturer Dwg. of Cool Down Thermometer
  15-May-06   27-Jun-06         Code 1:Work way proceed 25027-001-V11-MTD0-00538
  FA-G1300   FABRICATION PROCEDURE FOR ESSENTAIL 9% NI STEEL STRUCTURE  
11-Mar-06   31-Mar-06   05-Apr-06   13-Apr-06   Rev1   Code 1:Work way proceed
25027-001-V11-MTD0-00395   QA-G1001   QUALITY PLAN FOR MHI WORKS   25-Feb-06  
—     19-May-06     Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00554  
QA-G1023   IDENTIFICATION AND TRACEABILITY(9%Ni STEEL)   —     —     19-May-06  
  Rev1   Code 1:Work way proceed 25027-001-V11-MTD0-00312   QA-G1309   POSITIVE
MATERIAL IDENTIFICATION PROCEDURE   —     —     07-Apr-06   25-May-06   Rev2  
Code 1:Work way proceed 25027-001-V11-MTD0-00555   QA-G1351   INSPECTION
PROCEDURE FOR TANK FABRICATION (9% STEEL)   —     —     —     18-Apr-06   Rev2  
Code 1:Work way proceed 25027-001-V11-MTD0-00664   EA-I1706   Manufacturer Dwg.
of Pressure Gauge   25-May-06   14-Mar-06         Code 1:Work way proceed
25027-001-V11-MTD0-00103   DA-A4401   CALCULATION SHEET OF PIPE SUPPORT TOWER  
10-Sep-06   05-Oct-05       Rev1   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00218   DA-A4500   SUPPORT TOWER (1/5)   21-Nov-05  
06-Jan-06       Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00213   DA-A5410   CALCULATION SHEET OF SPILL PROTECTION
SYSTEM   16-Nov-05   19-Jan-06   12-May-06     Rev1   Code 2:Revise & Resubmit
Work way proceed 25027-001-V11-MTD0-00479   DA-A5510   SPILL PROTECTION (1/3)  
11-Mar-06   11-Apr-06       Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00480   DA-A5511   SPILL PROTECTION (2/3)   11-Mar-06  
11-Apr-06       Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00480   DA-A5512   SPILL PROTECTION (3/3)   11-Mar-06  
11-Apr-06       Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00101   DA-C2401   CALCULATION SHEET OF OUTER TANK (FEM
ANALYSIS)   10-Sep-05   27-Sep-05   16-May-06     Rev1   Code 2:Revise &
Resubmit Work way proceed 25027-001-V11-MTD0-00102   DA-C2402   CALCULATION
SHEET OF OUTER TANK DOME ROOF   10-Sep-05   27-Sep-05   01-Jun-06     Rev2  
Code 2:Revise & Resubmit Work way proceed



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

27027-001-V11-MTD0-00470   DA-C4106   MATERIAL SPECIFICATION OF PUMP WELL
ISOLATION   11-Mar-06   25-May-06       Rev1  
Code 2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00567   DA-C4502  
ARRANGEMENT OF SUSPENDED DECK INSULATION   24-Apr-06   25-May-06       Rev0  
Code 2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00164   DA-C5402  
CALCULATION SHEET OF THERMAL ANALYSIS FOR SLEEVES   07-Oct-05   15-Dec-05  
12-May-06     Rev1   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00273   DA-P0401   NOZZLE LOADING DATA ON ROOF   06-Dec-05  
20-Dec-05   01-Jun-06     Rev1   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00018   DA-P0500   DETAIL OF PIPING CONNECTION AT BATTERY
LIMIT   16-May-05   31-May-05   12-May-06     Rev4   Code 2:Revise & Resubmit
Work way proceed 25027-001-V11-MTD0-00013   DA-P0501   P&I DIAGRAM LNG STORAGE
TANK (FEED LINE) (S-101)   12-May-05   26-May-05   12-May-06     Rev2   Code
2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00014   DA-P0502   P&I
DIAGRAM LNG STORAGE TANK (DISCHARGE LINE) (S-101)   12-May-05   26-May-05  
12-May-06     Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00015   DA-P0503   P&I DIAGRAM INSTRUMENT (S-101)   12-May-05
  26-May-05   12-May-06     Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00274   DA-P1403   CALCULATION SHEET OF PROCESS PIPING
STRESS/STRENGTH DESIGN   02-Dec-05   20-Dec-05   01-Jun-06     Rev1   Code
2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00039   DA-P1501   LINE
LIST(PROCESS)   27-Jun-05   12-Jul-05   12-May-06     Rev2   Code 2:Revise &
Resubmit Work way proceed 25027-001-V11-MTD0-00197   DA-P1505   BOTTOM FILLING
NOZZLE (1/2)   28-Oct-05   —         Rev2   Code 2:Revise & Resubmit Work way
proceed 25027-001-V11-MTD0-00198   DA-P1506   BOTTOM FILLING NOZZLE (2/2)  
28-Oct-05   10-Jan-06       Rev1   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00089   DA-P1510   VALVE LIST(PROCESS)   24-Aug-05  
12-Oct-05   12-May-06     Rev1   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00090   DA-P2500   VALVE LIST(UTILITY)   24-Aug-05  
12-Oct-05       Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00040   DA-P2501   LINE LIST(UTILITY)   27-Jun-05   12-Jul-05
      Rev3   Code 2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00473
  DA-P5521   DETAIL OF NOZZLE ( RADAR LIQUID LEVEL GAUGE)   11-Mar-06  
10-May-06         Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00474   DA-P5522   DETAIL OF NOZZLE (LEVEL TEMPERATURE
DENSITY GAUGE)   11-Mar-06   10-May-06         Code 2:Revise & Resubmit Work way
proceed 25027-001-V11-MTD0-00202   DA-P5542   PIPING SUPPORT FOR PUMP WELL  
28-Oct-05   20-Dec-05   15-May-06     Rev1   Code 2:Revise & Resubmit Work way
proceed 25027-001-V11-MTD0-00026   EA-E1001   LIST OF ELECTRICAL EQUIPMENT  
07-Jun-05   24-Jun-05       Rev4   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00027   EA-E1002   ELECTRICAL LOAD LIST   07-Jun-05  
24-Jun-05       Rev4   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00069   EA-E1004   SCHEDULE OF EXPLOSION PROTECTION CERT FOR
ELEC. EQUIPMENT   06-Aug-05   14-Sep-05   25-May-06     Rev1   Code 2:Revise &
Resubmit Work way proceed 25027-001-V11-MTD0-00043   EA-E1152   MATERIAL
SPECIFICATION OF AIRCRAFT WARNING LIGHT & CONTROLLER   01-Jul-05   22-Jul-05  
25-May-06     Rev3   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00407   EA-E1154   MATERIAL SPECIFICATION OF ELECTRICAL CABLE
  09-Feb-06   02-Mar-06   15-May-06     Rev1   Code 2:Revise & Resubmit Work way
proceed 25027-001-V11-MTD0-00635   EA-E1156   MATERIAL SPECIFICATION OF HAND
SWITHCES FOR LNG TANK PUMP   15-May-06   27-Jun-06         Code 2:Revise &
Resubmit Work way proceed 25027-001-V11-MTD0-00132   EA-E1401   Calculation
Sheet of Lighting Intensity   03-Oct-05   08-Nov-05   15-May-06     Rev2   Code
2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00093   EA-E1502  
ARRANGEMENT OF ELECTRICAL EQUIPMENT   10-Sep-05   07-Nov-05       Rev2   Code
2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00135   EA-E1603  
Installation Drawing of Air Craft Warning Light   04-Oct-05   12-Nov-05  
25-May-06     Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00212   EA-E1610   Connection Diagram of Electrical Equipment
  16-Nov-05   02-Dec-05       Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00025   EA-I1001   Instruments List of Process & Utility
System   07-Jun-05   24-Jun-05       Rev4   Code 2:Revise & Resubmit Work way
proceed



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

25027-001-V11-MTD0-00052   EA-I1002   Schematic Diagram of Process & Utility
System   01-Jul-07   27-Jul-05       Rev4  
Code 2:Revise & Resubmit Work way proceed 27027-001-V11-MTD0-00339   EA-I1003  
Signal Flow Diagram of Process & Utility System   07-Jan-06   28-Feb-06  
31-May-06     Rev1   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00047   EA-I1101   Purchase Specification of Tank Gauging
System   01-Jul-05   22-Jul-05       Rev4   Code 2:Revise & Resubmit Work way
proceed 25027-001-V11-MTD0-00048   EA-I1156   Material Specification of Junction
Box for Instrument   01-Jul-05   22-Jul-05       Rev2   Code 2:Revise & Resubmit
Work way proceed   EA-I1157   Material Specification of Cable for Instrument
(Supplied by MSI)   10-Feb-06   08-Mar-06   26-May-06     Rev1   Code 2:Revise &
Resubmit Work way proceed 25027-001-V11-MTD0-00077   EA-I1501   Wiring Diagram
of Process & Utility System   14-Sep-05   29-Nov-05   31-May-06     Rev4   Code
2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00095   EA-I1502  
Arrangement of Instrument Equipment (Include Utility System)   10-Sep-05  
09-Nov-05   25-May-06     Rev2   Code 2:Revise & Resubmit Work way proceed
25027-001-V11-MTD0-00166   EA-I1601   Installation Drawing of Tank Gauging
System   07-Oct-05   02-Nov-05       Rev2   Code 2:Revise & Resubmit Work way
proceed 25027-001-V11-MTD0-00129   EA-I1605   Installation Drawing of Junction
Boxes   03-Oct-05   01-Nov-05   25-May-06     Rev2   Code 2:Revise & Resubmit
Work way proceed 25027-001-V11-MTD0-00130   EA-I1606   Installation Drawing of
Instrument Cable Ladder and Tray   03-Oct-05   01-Nov-05   25-May-06     Rev2  
Code 2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00341   EA-I1607  
Hook Up Drawing   17-Jan-06   23-Feb-06         Code 2:Revise & Resubmit Work
way proceed 25027-001-V11-MTD0-00131   EA-I1608   Installation Drawing of
Instrument Cables   03-Oct-05   01-Nov-05   25-May-06     Rev2   Code 2:Revise &
Resubmit Work way proceed 25027-001-V11-MTD0-00283   EA-I1610   Connection
Diagram of Process & Utility System   08-Dec-05   08-Feb-06         Code
2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00396   EA-I1707  
Manufacturer Dwg. of Flowmeter   01-Mar-06   14-Mar-06   15-May-06     Rev1  
Code 2:Revise & Resubmit Work way proceed 25027-001-V11-MTD0-00539   QA-C1311  
INSPECTION PROCEDURE FOR 9% NICKEL STEEL PLATE(INDUSTEEL)   —     —    
19-May-06     Rev1   Code 2:Revise & Resubmit Work way proceed   DA-A4505   TANK
CONNECTION OF SUPPORT TOWER             25027-001-V11-MTD0-00631   DA-A5520  
CALCULATION SHEET OF SPIRALSTAIRWAY   15-May-06          
25027-001-V11-MTD0-00483   DA-A5702   OPERATION STAGE FOR MIN.FLOW RECYCLE LINE
  15-May-06           25027-001-V11-MTD0-00626   DA-C1530   INNER TANK BUCKLE
FOR RESILIENT BLANKET   15-May-06           25027-001-V11-MTD0-00318   DA-C4501
  ARRANGEMENT OF SIDE INSULATION   23-Jun-06             DA-E5547   MATERIAL
SPECIFICATION OF ELECTRICAL CABLE   02-Mar-06             DA-G6302   PROCEDURE
FOR TANK COOL DOWN               DA-G6303   PROCEDURE FOR HYDROSTATIC/PNEUMATIC
PRESSURE TEST               DA-G6304   PROCEDURE FOR PIPING PRESSURE TEST PLAN  
            DA-G6305   PROCEDURE FOR SITE CALIBRATION & TEST PROCEDURE FOR PRV &
VB               DA-P0532   SUPPORT DRAWING OF PROCESS PIPING              
DA-P1404   CALCULATION SHEET OF BOTTOM FILLING NOZZLE            
25027-001-V11-MTD0-00632   DA-P1405   CALCULATION SHEET OF PIPE FOR LEVEL GAUGE
  15-May-06           25027-001-V11-MTD0-00643   DA-P1502   Detail of Pad Plate
for pump well   16-May-06          



--------------------------------------------------------------------------------

  MHI - ENGINEERING   BY: YSM   SUBMITTAL SCHEDULE   REV: 0

 

25027-001-V11-MTD0-00641   DA-P4401   CALCULATION SHEET OF HEAT RADIATION PRV  
16-May-06             DA-P5110   SPECIFICATION OF PIPING INSULATION            
25027-001-V11-MTD0-00629   DA-P5525   DATAIL OF NOZZLE(ANNULAR APACE SAMPLING)  
15-May-06           25027-001-V11-MTD0-00630   DA-P5526   DATAIL OF NOZZLE(GNG
INLET)       15-May-06     Rev1   25027-001-V11-MTD0-00644   DA-P5548   Piping
support for discretionary vent   16-May-06             DA-P6400   CALCULATION
SHEET OF JIB CRANE               DA-P6500   LNG PUMP LIFTING DEVICE            
  EA-E1155   Material Specification of Electric Bulk Materials              
EA-E1801   Inspection Procedure of Electric Works               EA-I1158  
Material Specification of Bulk Materials for Instrument Work              
EA-I1504   LIST OF 9%Ni PLATES FOR EARTH BONDING AND INSTRUMENTATION      
12-Apr-06     Rev2   25027-001-V11-MTD0-00638   EA-I1703   Manufacturer Dwg. of
Leak Detection Thermometer   15-May-06           25027-001-V11-MTD0-00639  
EA-I1704   Manufacturer Dwg. of Thermometer (For Tank Gas Zone)   15-May-06    
        EA-I1705   Manufacturer Dwg. of Instrument Transmitter   16-May-06      
      EA-I1705   MANUFACTURER DWG.OF INSTRUMENT TRANSMITTER              
EA-I1851   Inspection Procedure for Instrument Work               QA-C1312  
INSPECTION PROCEDURE FOR 9%NICKEL STEEL PLATE (NIPPON STEEL CORPORATION)  
09-Jun-06          



--------------------------------------------------------------------------------

EXHIBIT ‘J’

FOR

LNG TANKS

[Diamond LNG deliverable drawing]

July 19

 

003

   19July06               

002

   23 June. 06    Added the latest drawing            

001

   20 Dec. 05    Civil drawing are revised            

000

      ISSUED FOR PROPOSAL            

NO

   DATE   

REASON FOR REVISION

   BY    CK’D    APPR    APPR      

Diamond LNG deliverable drawing

            REV.      

 

SP LNG PHASE 2 EXPANSION TERMINAL PROJECT

            003



--------------------------------------------------------------------------------

CHENIERE LNG PROJECT, SABINE PASS

LNG STORAGE TANKS TECHNICAL DATA SHEET

 

   (Metric unit)    (US unit) General Condition

Tank Numbers

  

2

  

Design Code

  

API 620 (10TH Ed) & NFPA

  

59A (2006 Ed)

Capacity (Net) - Each

  

160,000 m3

  

5,650,347ft3

Design Condition 

Boil-off Rate

  

0.05% Vol/Day

Temperature

  

(-)165°C

  

(-)265°F

Tank Operating Pressure

  

—

  

—  

Solar Radiation

  

31 MJ/m2

  

2730 Btu/ft2

Filling rate (Assumed)

  

12,000 m3/Hr

  

423,777ft3/Hr

Emptying rate (Assumed)

  

2,610 m3/Hr

  

92,172ft3/Hr

SSE

  

0.05(PGA)

  

0.05(PGA)

OBE

  

0.03(PGA)

  

0.03(PGA)

LNG level at Seismic condition

  

34.011m

  

111’-7”

Foundation

Type

  

Pile Supported Pile Cap Foundation

Outside diameter

  

84.583m

  

277’-6”

Height

  

0.610m

  

2’

Soil data

   Geotechnical Investigation Phase_2 Expansion Sabine LNG Impport Terminal
Cameron Parish, Louisiana by Tolunay Wong Engineers dated July 2005. Inner Tank

Type of Roof

  

Suspended Deck

Type of Bottom

  

Flat

Min Working Capacity

  

160,000 m3

  

5,650,347ft3

Tank Diameter

  

78.994m

  

259’-2”

Tank Height

  

34.900m

  

114’-6”

Max Design liquid Level

  

34.798m

  

114’-2”

HH liquid Level

  

34.011m

  

111’-7”

Max Operation Level

  

34.011m

  

111’-7”

Min Design liquid Level

  

1.194m

  

3’-11”

LL liquid Level

  

1.194m

  

3’-11”

Low Level Trip

  

1.143m

  

3’-9”

Hydrotest Water Level

  

21.285m (1.25 times of LNG load)

  

69’-10” (1.25 times of LNG load)

Operating Temperature

  

(-)165°C

  

(-)265°F

Design Specific Gravity

  

0.489

Corrosion Allowance

  

None

Outer Tank 

Type of Roof

  

Dome

Type of Bottom

  

Flat

Inside Dia of Wall

  

81.000m

  

265’-9”

Wall Height

  

38.227m

  

125’-5”

Design Pressure

  

17.237kPa

  

2.50 psig

  

(-) 206.843Pa

  

(-) 0.03 psig

Operating Pressure

  

-

Design Temperature

  

32.2°C

  

90°F

Ambient temperature

  

35/-10°C

  

95/14°F

Corrosion Allowance

  

None

Design Wind Velocity

  

67.056m/s

  

150 mph

Pump Column support method

  

Suspended by Outer roof



--------------------------------------------------------------------------------

CHENIERE LNG PROJECT, SABINE PASS

LNG STORAGE TANKS TECHNICAL DATA SHEET

 

STEEL MATERIAL

Inner tank

        Shell

  

ASTM A553M TYPE1

        Shell Stiffener

  

ASTM A553M TYPE1

        Bottom

  

ASTM A553M TYPE1

        Annular Bottom

  

ASTM A553M TYPE1

        Suspended Deck

  

Al Alloy (5083-O or 6061-T6) or eq.

        Anchor Chair/Strap

  

NONE

        Suspended Deck Rods

  

Stainless Steel type 304 and A516 or eq.

Outer Tank       

        Shell

  

A516 Gr60 or A36 mode2

        Shell Stiffener

  

A516 Gr60 or A36 mode2

        Bottom Plates

  

A516 Gr60 or A36 mode2

        Compression Ring

  

ASTM A516 Gr.70 or eq.

        Roof Plate

  

ASTM A516 Gr.70 or eq.

        Roof Structure

  

ASTM A572 Gr.50 or eq.

        Anchor Chair/Strap

  

A36 or eq.

Appurtenances

  

A36 or eq.

Nozzle Necks

  

SS TP304 (Carbon less than 0.03%)

Pump Column

  

SS TP304 (Carbon less than 0.03%)

Cryogenic line

  

SS TP304 (Carbon less than 0.03%)

Nitrogen Gas line

  

A53 Gr.B galv or eq. ,and SS TP304 (Carbon less than 0.03%)

Instrument Air Piping

  

A53 Gr.B galv or eq.

Process Flanges

  

SS 304 (Carbon less than 0.03%)

Process Bolting

  

A320 B8 CL2 for SS flange or eq.

Foundation

     

        Concrete

  

27.58 Mpa Slab Concrete

   4000 psi Slab Concrete

        Re Bars

  

A 615 Gr 60

INSULATION Material

Inner Tank Ring Foundation 

  

        Upper

  

CONCRETE RING BEAM

        Lower

  

CELLULAR GLASS

Inner Tank-Resilient Blanket

  

Glass Fiber Blanket

Annular Space

  

Expanded Perlite

Suspended Deck

  

Glass Fiber Blanket

Int. Piping - Dome Space

  

Glass Fiber Blanket

External Piping & Valves

  

CELLULAR GLASS

PAINTING 

Inner Tank

     

        Protection for Transportation

  

PRIMER only

        Removal Method

  

None

        Repair

  

Excluded (Repaired by others)

Exterior Metallic Surface

     

        CS Structure

  

2 Coat System

(Orgnic Zinc Primer [2.5-4miles]

/ Aliphatic Polyurethance [1.2-2.5miles])

        Stair/Ladder & Handrail

  

Galvanized

All Bolted Structural Steel incl. grating for platforms, etc

  

Galvanized

        SS Accessories

  

N/A

        CS Piping Insulated

  

2 Coat System

        CS Piping Un-Insulated

  

2 Coat System

        SS Piping Insulated

  

N/A

        SS Piping Un-Insulated

  

N/A



--------------------------------------------------------------------------------

CHENIERE LNG PROJECT, SABINE PASS

LNG STORAGE TANKS TECHNICAL DATA SHEET

 

APPURTENANCES Anchorage (Inner Tank)   

None

Anchorage (Outer Tank)

  

        Type

  

ANCHOR STRAP

        Required Numbers

  

Preliminary 180 PC

LNG Spill Recovery

  

        Tray Around Pump Column

  

SS TP304

        Cover for Flange

  

SS TP304

Ladder

  

        Inner Tank ladder w/Cage

  

1set (Inner tank Ladder)

        Annular Space for Ladders

  

None

        Dome Space for Ladders

  

1set

Walkway

  

        Roof Peripheral Walkway

  

1 set (with handrail)

        Roof Radial Walkway

  

1 set (with handrail)

Platform

  

        Top Platform

  

1 set

        Pipe Support Tower

  

1 set

        Instrument Platform

  

1 set

        VRV &PRV Platform

  

1 set

Stairway

  

1 set

Pipe Supports & Brackets

  

1 set

Inst Cable Support & Tray

  

1 set

Elect Cable Support & Tray

  

1 set

Settlement Measuring Clips

  

1 set



--------------------------------------------------------------------------------

CHENIERE LNG PROJECT, SABINE PASS

LNG STORAGE TANKS TECHNICAL DATA SHEET

 

APPURTENANCES

PRV

     

Design Code

   API RP520 & API 620

Type

   Pilot Operated (Alumna)

Numbers

   3+1(Spare)

Size (Inlet/Outlet)

   12”

Set Pressure

   17.237 Kpa    2.5 psig

VRV 

     

Design Code

   API RP520 & API 620

Type

   Weight loaded

Numbers

   3+1(Spare)

Size (Inlet/Outlet)

   8”

Set Pressure

   -206.8 Pa    -0.03 psig

LNG Intank Pumps

     

Column Design pressure

   1.9 Mpa    275 psig

Number of Pump Columns

   4

Number of Pumps to be installed

   3

Piping

   For 3 Pump Columns

Number of Foot Valves

   For 4 Pump Columns

Pumps and Foot Valves

   Excluded (Supplied by Others)

Dry Powder System -(Excluded (Supplied by others))

Platform Space for Skid

   None

CO2/Dry Powder Skid

   None

Skid-PRV Tail Pipe Piping

   For PRV tail piping (HOLD)

Snuffing system

  

snuffing system for PRV

   1 set

Infrared Camera System

   None INSTRUMENTS

Tank level Gage 

  

Type

   Servo Type / Radar Type

Required Number

   1 / 1

Stillwell

   Yes

Transmitter

   Yes

Local Indicator

   Yes

Tank Level gage (LTD) 

  

Type

   Servo Type LTD System

Required Number

   1

Stillwell

   Yes

Transmitter

   Yes

Ave Temp Transmitter

   Yes

Density Reading

   Yes

Tank HH Level Sensor

  

Type

   Servo

Required Number

   1

Data Acquisition System

   Yes

Pressure Transmitters

   8

Pressure Gauges

   15

Pressure Switch

   0

Tank Temp Profile for DAS

   2

Flow Element

   3

Flow Transmitter

   3

Flow Element (w/Transmitter)

   1

Flow Indicator

   7



--------------------------------------------------------------------------------

CHENIERE LNG PROJECT, SABINE PASS

LNG STORAGE TANKS TECHNICAL DATA SHEET

 

Control valve

*Other control valve provided by CONTRACTOR

  

1PC: N2 Injection (2” Carbon)

1PC: Discretionary Vent N2 (3” Carbon)

1PC: Air (3” Carbon)

Temperature Sensor (RTD)

   15

Temperature Sensor (Thc “K”)

   4

Temperature Transmitter

   3

Temperature Indicator

   4

Cooldown Temp Sensor 

  

Inner Tank Bottom

   11 Sensors (Double Elements)

Inner Tank Shell

   13 Sensors (Double Elements)

Suspended Deck

   5 Sensors (Double Elements)

Leak Detection 

  

Number of Sensors

   7

Type

   Duplex RTD

Installation on outer tank bottom

   Yes

Wiring To Junction Box

   Yes

Junction Box at B L

   2



--------------------------------------------------------------------------------

CHENIERE LNG PROJECT, SABINE PASS

LNG STORAGE TANKS TECHNICAL DATA SHEET

 

GAS DETECTION

  

Gas Detector (Roof)

   Excluded (Supplied by Others)

Below Bottom Slab (in Air Gap)

   Excluded (Supplied by Others)

Instrument Installation Only

  

Flow Tube

   0

Flow Transmitter

   0

Control valve

   12

PG & PI for Piping

   0

Thermo well and RTD

   0

Pressure Gauges

   0 HOISTS

Hoist for Pump Loading 

  

Number/Type

   1 SET, JIB CRANE HOIST

Power Source

   Pneumatic

Capacity

   5.6 ton

Power Supply Requirement

   80psi(normal), 100psi(max) at tie-in point of lifting device (HOLD)

Junction Box None for Power Supply

   None

Hoist for PRV

  

Number/Type

   1 SET, Chain Block

Power Source

   Manual

Capacity

   0.2 ton (HOLD)

Lighting

  

Tank Roof Platform / Stairway & Emergency Ladder- A LINE

Number of Lighting Fixture

   Approx. 41

Type

   High Pressure Sodium Type

Illumination Level

   Minimum 5fc

Power Supply Requirement

   Approx. 15 kVA

Tank Roof Platform / Stairway & Emergency Ladder- B LINE

Number of Lighting Fixture

   Approx. 42

Type

   High Pressure Sodium Type

Illumination Level

   Minimum 5fc

Power Supply Requirement

   Approx. 15 kVA

Air-Craft Beaconing Light

  

Number of Lighting Fixture

   10

Type

   Dual 700 Watt Red Flashing ×1 / Dual 300 Watt Steady × 9

Power Supply Requirement

   Approx. 15 kVA

Lightning Conductor

  

None

Receptacle

  

7

Distribution Board

  

4

Junction Box

  

Later

Grounding

  

Between Inner & Outer Tanks

   4 sets

Outer Tank

   10 sets

Grounding Grid

   Excluded (Supplied by others)

Other 

  

Hydrotesting Water

  

Quantity of Test water

   104205 m3 / TANK    655,431 barrel / TANK

Quantity of Test water required

   104205 m3 / TANK / 655,431 barrel / TANK

Pre-Commissioning - (Excluded (Supplied by others))

  

Dew Point Requirement

   (-)20°C    (-)4°F

Oxygen Content Requirement

   Later

N2 requirement for Drying

   Later

N2 requirement for Purging

   Later



--------------------------------------------------------------------------------

EXHIBIT ‘K’

FOR

LNG TANKS

[Design Basis]

July 19

 

004

   19 Jul 2006    Revision reflecting contract basis            

003

   1 Nov.2005    Revision reflecting clarification meeting on Oct.31            

002

  

28Oct2005

   Revised by classification of ‘Rely upon’ and ‘Design Reqst’            

001

  

26Oct.2005

   Geotechnical data is revised to ‘Rely-on’ information            

000

      ISSUED FOR PROPOSAL            

NO

  

DATE

  

REASON FOR REVISION

   BY    CK’D    APPR    APPR       Design Basis       REV.       SP LNG PHASE 2
EXPANSION TERMINAL PROJECT       004



--------------------------------------------------------------------------------

DESIGN BASIS

The Design Basis consists of the following items, plus the bases of design,
technical parameters and Specifications contained in the other provisions of
Exhibit D and Exhibit E, including the documents and Drawings listed in Exhibit
F,G,H,I,J, which are incorporated by reference into the Design Basis.

Owner shall be responsible for the information designated below as “Rely Upon”.
Subject to the requirements of GC-5.1 and SC-3 of the Agreement, items listed as
“Rely Upon” are considered to be part of the Design Basis. Tank Contractor is
entitled to rely upon the specific information provided or to be provided by
Owner for the items designated as “Rely Upon”; however, Tank Contractor shall be
obligated to take such information into account and to perform all relevant
portions of the Work in accordance with such information.

Items designated below as “Design Reqt” are design requirements which define
some of the specifications, philosophies, selections, results, data or other
information that have been developed prior to the Contract Date. These design
requirements must be complied with by Tank Contractor unless modified by Owner
during the Project.

 

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

    

1

   General               

1.1

   Cool Down assumptions    Assume Cool Down with LNG (not LN2).    The
agreement to this assumption will be provided by Owner.   

Yes

     

2

   Site Description               

2.1

   Wetlands    Delineation of wetlands is in the Army Corps of Engineers Permit
   Owner’s responsibility      

Yes

  

2.2

   Land Available       Owner’s responsibility      

Yes

  

2.3

   Permanent Easement Availability       Owner’s responsibility      

Yes

  

2.4

   Final Site Elevation (MSL)    Inner tank bottom levels are identical between
S101-105 tanks. Top level of each tank foundation is EL +118.5 feet.    Owner’s
responsibility      

Yes

   LOGO [g67853img02.jpg]

2.5

   Process and pipeways    See attached drawing DA-P0500 included in Exhibit J.
   Terminated at bottom of pipe tower      

Yes

  

2.6

   Tanks    On elevated piles, 3 ft air gap preferred.    Owner requires a
minimum of 3 feet of air gap between the bottom of the pile cap and ground. Tank
Contractor will confirm if the 3 ft minimum air gap will be adequate for design.
  

Yes

     



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

     2.7    Geotechnical Conditions    See the Geotechnical Reports referenced
in Exhibit F    Tanks and pipe support structures to be on pile foundations Tank
Contractor will do the foundation design based on owner supplied Geotechnical
report.       Yes    LOGO [g67853img02.jpg] 2.8    Differential settlement   
The engineering design shall be such that a six (6) inch differential settlement
between pile-supported structures and adjacent non-piled facilities or
fill/improved areas which may occur from Substantial Completion through the
expected lifetime of the Facility will not cause any Defects with normal
monitoring and maintenance provided by Owner.    Differential settlement in the
piles supporting the pile cap for the tank and support tower will be catered to
in the design of the pile cap. Differential settlement between the pile cap and
the adjacent pipe rack structure is to be incorporated in supporting structures
for piping, pipe racks etc.       Yes    3    Seismic Conditions               
3.1    Basic Seismic Design to be per ASCE 7 and NFPA 59A.    See ABS Consulting
report in Exhibit F for more details    Tank will be designed to NFPA 59A
requirements. The pipe support tower will be designed to ASCE7 requirements.
Owner is responsible for the site specific seismic hazard report that forms the
basis for the design.       Yes    3.2    Operating Basis Earthquake (OBE)   
OBE=0.03g, OBE spectral acceleration at 1-second period is 0.03 g          Yes
   3.3    Safe Shutdown Earthquake (SSE)    SSE=0.05g, SSE spectral acceleration
at 1-second period is 0.06 g          Yes    4    Climatic Data               
4.1    Design Ambient Temperature    Minimum: 14 deg F; Maximum 90 deg F    No
heat tracing required for freeze protection       Yes    4.2    Maximum Design
Barometric Pressure Change    0.295 inches of Hg/hr (10 mbar/hr)          Yes   
4.3    Maximum Design Wind Speed    150 mph (67.1 m/s) sustained.    Special
wind speed requirement per CFR, Title 49, Part 193. Wind design to otherwise
conform to ASCE-7, exposure C, I=1.0.       Yes    4.4    Maximum Rainfall in 24
hours , 100 year storm event    11 inches per hour for 100 year storm    49 CFR
requires water removal rate at 25% of the collection rate from a 10 year
frequency and one hour duration rainfall.       Yes    4.5    Maximum Design
Snowfall    Zero          Yes    5    LNG Storage Tanks                5.1   
Type of Tank    Single containment on piles, no bottom or side penetration   
Design to be based on the specification of the requirement by Owner       Yes   
5.2    Number of Tanks    Two          Yes   

 

2



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

   DESIGN
REQT    RELY
UPON

5.3

   Capacity (Gross)    169,600 m3    Tank Contractor to confirm.    Yes   

5.4

   Capacity (Working)    160,000 m3    Tank design will meet the requirement set
by the owner.    Yes       Tank OD    269 feet (82 meters)    Tank Contractor to
confirm.    Yes   

5.5

   Minimum Heel    1 meter    Minimum level sets NPSH available for in-tank
pump. In-tank pumps to be supplied by the owner.       Yes

5.6

   Maximum Design LNG Density    30.5 lb/ft3 (489 kg/m3)          Yes 2   
Minimum Design LNG Temperature    -265 F (-165 C)    Dependent on LNG
composition. Set temperature based on Hysys simulation.       Yes

5.8

   Maximum Internal Design Pressure    2.5 psig (172 mbarg)          Yes

5.9

   Support Piles    Piles required. See the Geotechnical Reports listed in
Exhibit F.    Tank Contractor will design the foundation based on data in
Geotechnical reports. Geotechnical reports are provided by the owner.    Yes   

5.10

   Maximum Tank Heat In-Leak Rate at 90 F (32.2 C)    Boil off Gas (BOG)=0.05 %
per day    Calculation of the boil off gas will be provided by Tank Contractor.
The requirement is set by the Owner.       Yes

5.11

   Instrumentation Philosophy    Fully automatic as shown on P&IDs in Exhibit F
   Instrument and control philosophy needs to be determined and written. Expect
controls to be PLC based.       Yes

5.12

   Tank spacing    Per NFPA-59A    Owner responsibility       Yes

5.13

   Number of in-Tank pumps    3 pumps with one spare well in each Tank. Spare
well is not piped or wired up. Foot valve is to be provided with each spare
well.    By Owner       Yes

5.14.

   Level control and safeguarding:    Level indicators provided to control
limits of LNG level will be per NFPA 59A requirements.   

Two automatic, continuous Tank level gauges to be provided. In addition there is
a high level gauge installed. Need density profile same as Phase 1. Redundant
temperature(leak detection) indicators in annular space.

 

This information will be provided by Owner.

   Yes   

5.15

   Tank Startup    Facility may be in operation prior toTank cool down    This
means some work will be performed under hot-work permits. Positive Tank
isolation is required.       Yes

5.16

   Tank Deluge system    Two monitors are located on top the platform    This
information will be provided by Owner. Tank Contractor will design two monitors.
   Yes   

6

   Vaporization Process & Regasification Process Pumps            

6.1

   LNG Primary In-Tank Pumps Type    In-tank vertical turbine type with inducer
   Inducer plus one or two stages ok. By Owner       Yes

 

3



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

   DESIGN
REQT    RELY
UPON 6.2    Number of In-Tank Sendout Pumps/Tank    Three per Tank    By Owner
      Yes 6.3    In-Tank Sendout Pump Capacity    Normal 3,912 gpm @ 100 psig,
rated at 4,304 gpm    Confirm flow rates. By Owner Pump well will be designed
based on this condition by Tank Contractor.       Yes 7    Utilities            
7.1    Power available(for E&I design)    110/220V, 60 Hz, 3 phase,3 wire to
Pipetower          Yes 7.2    Water requirements Hydrotest    Need about 100,000
m3 (26.4 million gallons) water to fill a Tank over a 2 week duration.   
Owner’s responsibility. Water quality shall meet API 620 Appendix Q.8.3.
requirements and less than 250 ppm total suspended solids.       Yes 8   
Miscellaneous             8.1    Cryogenic Valve and Pipe Requirements         
   8.1.1    Valves                   All cryogenic valves will have a minimum
extension of 18 inches as measured from top of flange.    Tank Contractor will
design to the 18 inch extension based on the information provided by Owner.   
Yes    8.1.2    Control valves       Owner to provide       Yes 8.2    Piping:
            8.2.1    P&ID       Owner to provide       Yes 9    Guarantees and
Warranties             9.1    Tank Heat Leak    Boil off Gas (BOG)= 0.05% per
day based on pure methane using approved calculation methodology.    The BOG
quantity requirement is from Owner. Tank Contractor will design based on the
specified BOG rate.    Yes   

 

4



--------------------------------------------------------------------------------

Execution Version

SABINE PASS LNG TERMINAL PROJECT (PHASE 2)

ENGINEER, PROCURE AND CONSTRUCT (EPC) LNG TANK CONTRACT

EXHIBIT L

SCOPE OF MANAGEMENT CONTRACTOR’S AUTHORITY

AS AUTHORIZED REPRESENTATIVE

1. Introduction

1.1 Management Contractor shall have the authority to act on behalf of PURCHASER
as set forth below.

2. Scheduling and Other Construction Planning

2.1 Management Contractor is authorized to request and receive from TANK
CONTRACTOR information necessary to organize the Phase 2 Project, including the
creation of Phase 2 Project master schedules.

2.2 Management Contractor is authorized to request and receive from TANK
CONTRACTOR information necessary to prepare PURCHASER cost reports, progress
reports, construction forecasts, estimates of monthly cash requirements,
estimates for contract progress payments, and such other reports and data as may
be required by PURCHASER.

3. Performance, Quality and Progress of TANK CONTRACTOR’s Work

3.1 Management Contractor is authorized to request and review Permits and other
licenses required by the Tank Contract to ensure TANK CONTRACTOR is in
compliance with its contractual requirements under the Tank Contract.

3.2 Management Contractor is authorized to review with TANK CONTRACTOR and to
comment on various procedures related to the performance of the Work, such as
welding procedures, testing procedures, calibration procedures, or other
procedures necessary for the performance of the Work and for which input from
PURCHASER is required by the Tank Contract or otherwise is desirable.

3.3 Management Contractor is authorized to monitor the progress of TANK
CONTRACTOR’s Work and observe all such Work at the Phase 2 Site. If requested by
PURCHASER, Management Contractor is authorized to observe the performance of
such Work at other locations.

3.4 Management Contractor is authorized to inspect the Work to the same extent
PURCHASER is permitted to do so under the Tank Contract.

3.5 Management Contractor is authorized to issue to TANK CONTRACTOR notices of
non-conforming Work in accordance with the Tank Contract; if necessary and
appropriate, Management Contractor may recommend to PURCHASER further action
with respect to TANK CONTRACTOR, including termination for default if TANK
CONTRACTOR fails to correct such non-conforming Work in accordance with the
terms of the Tank Contract. Management Contractor is not authorized to issue
such termination for default on behalf of PURCHASER.

Tank Contract

Exhibit L



--------------------------------------------------------------------------------

3.6 Management Contractor is authorized to assist PURCHASER with the enforcement
of warranties from TANK CONTRACTOR and its Subcontractors and Sub-subcontractors
on the Phase 2 Project.

3.7 On behalf of and as requested by PURCHASER, Management Contractor also is
authorized to perform expediting, quality surveillance and traffic services with
respect to materials, equipment and supplies procured through TANK CONTRACTOR.
As used herein, quality surveillance services consists of the review,
observation and evaluation of processes, procurement, manufacturing operations,
quality control systems and programs to monitor TANK CONTRACTOR compliance with
contractual quality requirements. This does not include directing TANK
CONTRACTOR’s Subcontractors.

3.8 Management Contractor is authorized to review and determine quantities of
materials and equipment installed by TANK CONTRACTOR and to assess the
percentage completion of the Work.

3.9 Management Contractor is authorized to monitor TANK CONTRACTOR’s compliance,
or lack thereof, with the Tank Contract Schedule. In the event TANK CONTRACTOR
is not in compliance with the Tank Contract Schedule, Management Contractor may
issue a notice of non-compliance to TANK CONTRACTOR and direct TANK CONTRACTOR
to comply with its schedule obligations, to the extent PURCHASER is permitted to
do so under the Tank Contract. Management Contractor is not authorized to order
acceleration of the Work if such acceleration would warrant a Change Order under
the Tank Contract.

4. Review of Items and Requests for Information Submitted by TANK CONTRACTOR

4.1 Management Contractor is authorized to receive and review items submitted by
TANK CONTRACTOR, including drawings, shop drawings, and samples. Management
Contractor is authorized to request additional information regarding such items,
reject such items and accept such items to the same extent PURCHASER is
permitted to do so under the Tank Contract.

4.2 Management Contractor is authorized to receive and review requests for
information (“RFIs”) submitted by TANK CONTRACTOR and to respond to such RFIs on
behalf of PURCHASER.

5. Safety and Security

5.1 Management Contractor is authorized to monitor and direct compliance with
the Phase 2 Project security obligations of TANK CONTRACTOR to the same extent
PURCHASER is permitted to do so under the Tank Contract.

 

2



--------------------------------------------------------------------------------

5.2 Management Contractor is authorized to monitor and direct compliance with
Phase 2 Project safety obligations of TANK CONTRACTOR. This includes the
authority to issue instructions related to safety and to stop unsafe Work by
TANK CONTRACTOR to the same extent PURCHASER is permitted to do so under the
Tank Contract. Management Contractor may recommend to PURCHASER the removal from
the Phase 2 Project of personnel not complying with the safety requirements of
the Phase 2 Project, but Management Contractor may not direct that such
personnel be removed.

5.3 Management Contractor is authorized to instruct TANK CONTRACTOR, its
Subcontractors and Subsubcontractors to stop Work in any area where Hazardous
Materials are discovered. Management Contractor is also authorized to instruct
TANK CONTRACTOR and its Subcontractors and Sub-subcontractors to leave and not
re-enter any portion of the Phase 2 Site where Hazardous Materials are
discovered.

5.4 Management Contractor is authorized to work with the safety representatives
of TANK CONTRACTOR for implementation by TANK CONTRACTOR of specific programs
designed to enhance safety awareness and promote accident and fire prevention.

6. Insurance

6.1 Management Contractor is authorized to request and receive certificates of
insurance, policies of insurance and any other information related to insurance
from TANK CONTRACTOR to the same extent PURCHASER is permitted to do so under
the Tank Contract.

6.2 Management Contractor is authorized to request information and documents
necessary to ensure that TANK CONTRACTOR is in compliance with the insurance
obligations of the Tank Contract.

6.3 Management Contractor is authorized to investigate claims made by any TANK
CONTRACTOR on any insurance policy provided by Management Contractor or
PURCHASER with respect to the Phase 2 Project.

7. Payment of TANK CONTRACTOR

7.1 Management Contractor is authorized to request and receive estimates and
forecasts of the monthly cash flow requirements of TANK CONTRACTOR as necessary
to fund the bank account designated for the payment of contractor invoices on
the Phase 2 Project (“Company Contractor Payment Account”). TANK CONTRACTOR
shall comply with such requests.

7.2 Management Contractor is authorized to receive and review Invoices from TANK
CONTRACTOR and to provide its review and recommendations regarding such Invoices
to PURCHASER.

7.3 Management Contractor is authorized to request and receive lien and claim
waivers required by the Tank Contract.

 

3



--------------------------------------------------------------------------------

7.4 Management Contractor is authorized to request and receive other documents
and documentation required by the Tank Contract to be included in Invoices or
delivered with Invoices.

7.5 Management Contractor is authorized to make payment on Invoices from the
Company Contractor Payment Account.

7.6 Management Contractor shall not be authorized to withhold any amounts
invoiced by TANK CONTRACTOR, except with the express written consent of or
direction from PURCHASER.

8. Completion of TANK CONTRACTOR Work

8.1 Management Contractor is authorized to work with TANK CONTRACTOR to develop
punchlists for the Work as required by the Tank Contract.

8.2 Management Contractor is authorized to identify and direct the correction of
the Work (including Corrective Work) of TANK CONTRACTOR that is not in
compliance with the requirements of the Tank Contract to the same extent
PURCHASER is permitted to do so under the Tank Contract.

8.3 Management Contractor is authorized to receive certificates or notices of
completion from TANK CONTRACTOR, to review and evaluate any such certificates
and notices, and to make recommendations to PURCHASER regarding whether TANK
CONTRACTOR’s Work is complete with respect to such notice or certificate.
Management Contractor is not authorized to approve any such certificates or
notices without the express written consent of or direction from PURCHASER.

9. TANK CONTRACTOR Claims and Requests for Change Orders

9.1 Management Contractor is authorized to receive and review claims, by
requests for Change Orders or otherwise, for additional time and additional
compensation from TANK CONTRACTOR with respect to the performance of the Work
under the Tank Contract. With respect to such claims, Management Contractor is
authorized to request additional information and to seek clarification of such
claims, and if Management Contractor believes that the claim is not justified
under the Tank Contract, Management Contractor is authorized to convey that
belief to TANK CONTRACTOR. Management Contractor is authorized to make
recommendations to PURCHASER about accepting or rejecting such claims and
regarding whether Management Contractor believes a Change Order is justified
under the Tank Contract.

9.2 If instructed by PURCHASER to do so, Management Contractor is authorized to
negotiate Change Orders with TANK CONTRACTOR regarding claims. TANK CONTRACTOR
retains the right to finalize negotiations of any such Change Order directly
with PURCHASER. Management Contractor is not authorized to execute Change Orders
on behalf of PURCHASER.

 

4



--------------------------------------------------------------------------------

10. Site Access, Coordination, Lay Down and Storage

10.1 Management Contractor is authorized to coordinate access of TANK CONTRACTOR
and its Subcontractors and Subsubcontractors to and from the Phase 2 Site. As
part of this coordination, Management Contractor is authorized to schedule and
coordinate access to the construction dock, plant, roads, and other delivery
routes for all TANK CONTRACTOR and its Subcontractors and Subsubcontractors.

10.2 Management Contractor is authorized to coordinate and assign available
space on the Phase 2 Site for lay down of materials, storage of materials and
equipment and location of facilities, provided that Management Contractor first
consults with PURCHASER regarding such lay down, storage and location. If TANK
CONTRACTOR believes that a change to the agreed assignment forms the basis for a
Change Order, TANK CONTRACTOR shall seek relief pursuant to the terms of General
Condition 32, titled CHANGES.

11. Permits and Other Governmental Requirements

11.1 Management Contractor is authorized to assist PURCHASER in acquiring
Permits required for the Phase 2 Project.

11.2 Management Contractor is authorized to request and receive information from
TANK CONTRACTOR necessary for PURCHASER to comply with Applicable Law and any
requirements of any Governmental Instrumentality with respect to sales and use
tax or other Taxes on the Phase 2 Project. Management Contractor does not have
audit rights over the TANK CONTRACTOR, and any information requested shall be
solely related to the Tank Contract.

12. Notice of Exercise of Authority Herein

12.1 Management Contractor shall provide PURCHASER with a copy of any written
instruction, directive, notice, or other document issued hereunder.

13. PURCHASER Right to Request Withdrawal and Supersede

13.1 If Management Contractor exercises its authority herein by issuing to TANK
CONTRACTOR a directive, instruction, or order; or by granting any permission; or
otherwise; PURCHASER may request that Management Contractor withdraw or retract
such directive, instruction, order, permission, or other exercise of authority,
and Management Contractor shall do so within two (2) Days of any such request by
PURCHASER.

13.2 PURCHASER has the right to supersede any exercise by Management Contractor
of Management Contractor’s authority granted herein.

14. No Agency

14.1 Notwithstanding any provision express or implied to the contrary,
Management Contractor is not PURCHASER’s agent and is not authorized to enter
into contracts or agreements on behalf of PURCHASER, execute Change Orders or
other contractual modifications on behalf of PURCHASER, or otherwise
contractually bind PURCHASER.

 

5